Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 1 of 327 Page ID
                                  #:2893


 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Alex Spiro (admitted pro hac vice)
 2 alexspiro@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
 3 New York, New York 10010
   Telephone: (212) 849-7000
 4
 5 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Robert M. Schwartz (Bar No. 117166)
 6 robertschwartz@quinnemanuel.com
   Michael T. Lifrak (Bar No. 210846)
 7 michaellifrak@quinnemanuel.com
   Jeanine M. Zalduendo (Bar No. 243374)
 8 jeaninezalduendo@quinnemanuel.com
   865 South Figueroa Street, 10th Floor
 9 Los Angeles, California 90017-2543
   Telephone: (213) 443-3000
10
   Attorneys for Defendant Elon Musk
11
12                       UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA
14
15 VERNON UNSWORTH,                            Case No. 2:18-cv-08048
16
           Plaintiff,                          Judge: Hon. Stephen V. Wilson
17
18     vs.                                     DECLARATION OF MICHAEL T.
                                               LIFRAK IN SUPPORT OF
19 ELON MUSK,                                  DEFENDANT’S MOTION IN
20                                             LIMINE NO 4 TO EXCLUDE THE
           Defendant.                          EXPERT OPINION OF ERIC W.
21                                             ROSE
22
                                               Complaint Filed: September 17, 2018
23                                             Trial Date: December 2, 2019
24
                                               Hearing Date: November 25, 2019
25                                             Time:         3:00 p.m.
                                               Courtroom:    10A
26
27
28

      DECLARATION OF MICHAEL T. LIFRAK ISO DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE
                             THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 2 of 327 Page ID
                                  #:2894


 1        I, Michael T. Lifrak, declare as follows:
 2        1.     I am a member of the bar of the State of California and a partner at
 3 Quinn Emanuel Urquhart & Sullivan, LLP, attorneys for Defendant Elon Musk. I
 4 make this declaration of personal, firsthand knowledge, and if called and sworn as a
 5 witness, I could and would testify competently thereto.
 6        2.     I submit this declaration in support of Mr. Musk’s Motion in Limine
 7 No. 4 to Exclude the Expert Opinion of Eric W. Rose.
 8        3.     Attached hereto as Exhibit 1 is a true and correct copy of the Expert
 9 Report of Eric W. Rose, served on Defendant on September 13, 2019.
10        4.     Attached hereto as Exhibit 2 is a true and correct copy of excerpts from
11 the November 1, 2019 deposition of Eric W. Rose in this case.
12        5.     Attached hereto as Exhibit 3 is a true and correct copy of excerpts from
13 the August 14, 2019 deposition of Vernon Unsworth in this case.
14        6.     Attached hereto as Exhibit 4 is a true and correct copy of the September
15 26, 2019 Subpoena to Produce Documents, Information, or Objects or to Permit
16 Inspection of Premises in a Civil Action to Eric W. Rose.
17        7.     Attached hereto as Exhibit 5 is a true and correct copy of BuzzFeed
18 News’ Standards and Ethics Guide in effect on August 30, 2018 and September
19 4,2018, produced as BuzzFeed002-1-10.
20        //
21        //
22
23
24
25
26
27
28
                                             -1-
      DECLARATION OF MICHAEL T. LIFRAK ISO DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE
                             THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 3 of 327 Page ID
                                  #:2895


 1         8.    Attached hereto as Exhibit 6 is a true and correct copy of BuzzFeed
 2 News’ current Standards and Ethics Guide, as amended in November 2018.
 3
           I declare under penalty of perjury under the laws of the State of California that
 4
     the foregoing is true and correct and that this document was executed in Los
 5
     Angeles, California.
 6
 7
     DATED: November 8, 2019
 8
 9
10                                         By
                                             Michael T. Lifrak
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -2-
      DECLARATION OF MICHAEL T. LIFRAK ISO DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE
                             THE EXPERT OPINION OF ERIC W. ROSE
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 4 of 327 Page ID
                                  #:2896




                        EXHIBIT 1
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 5 of 327 Page ID
                                  #:2897




                                      ENGLANDER KNABE              &   ALLEN


                                                "----./
 To:            L. Lin Wood and Jonathan Grunberg

 From:          Eric W. Rose

 Re:            Vernon Unsworth v. Elon Musk


 This report has been prepared in connection with the proceeding referenced herein and is
 intended for no other use.

 Qualifications

 My name is Eric W. Rose. I am a Partner at Englander Knabe & Allen (“EKA”), the largest
 independent public affairs agency in Los Angeles County. Our firm has a national reputation for
 excellence in public affairs, crisis communications, and management of complex litigation
 communications matters. I practice my trade at the intersection of law, media, and public
 perception. These areas of trade allow me to bring a depth of critical understanding and a breadth
 of resources and experience that are unique in the public relations field. My report, in this case, is
 based on my communication and crisis experience amassed from over thirty years in both the
 public and private sector.

 My experience includes working with elected officials, government organizations, corporations
 of varying size, and celebrities to provide reputation management, media relations, and crisis
 services. I work with the media daily on behalf of my clients. I have assisted various clients with
 everything from urgent crises to social media and reputation issues. During these engagements, I
 have often been asked to assist clients develop and implement effective strategies to repair
 existing damage or help rehabilitate reputations. I have also provided reputation counsel and
 related services to clients in a broad range of businesses, professional fields, industries, as well as
 nonprofit and government entities.

 Since being court-qualified as an expert witness for Courtney Love in the first case of an
 individual in the U.S. to go to trial over an allegedly defamatory tweet, I have been retained to
 serve as an expert witness in other defamation cases. My experience is detailed in my
 Curriculum Vitae (“CV”). I am often asked to provide an opinion to determine if a person’s

                801 South Figueroa Street, Suite 1050, Los Angeles, CA 90017 ■ Telephone: 805.624.0572
                                                www.ekapr.com




                                                                                                         Exhibit 1, Page 3
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 6 of 327 Page ID
                                  #:2898


 reputation was damaged and if so, how that person can repair his or her reputation/credibility and
 the costs associated. I have also been retained to provide analysis and offer my opinion regarding
 corporate communications, which sometimes involves assisting in a company’s handling of a
 crisis after a product recall. I have served as an expert witness for both defendants and plaintiffs.

 I have amassed a significant amount of experience and expertise in aiding and counseling
 individuals, businesses, and entities that were in trouble, conflict or have been harmed by
 communications that damaged their name, goodwill, image, reputation, brand, etc. For over a
 decade, clients have sought me out as an expert source and analyst for mass media on issues
 relating to crisis communications and damage to image or reputation. My CV provides additional
 details on my background and qualifications. My CV also lists cases in which I have testified as
 an expert at trial or by deposition within the preceding five years.

 Assignment

 The L. Lin Wood law firm retained me to provide my expert opinion and analysis in connection
 with litigation brought against the defendant. The law firm is paying my firm, Englander Knabe
 & Allen, $600.00 per hour for my work on this report. My compensation is not dependent upon
 the content of the opinions provided in this report or any subsequent expert testimony that I may
 offer.

 I have been retained to address reputation repair for Vernon Unsworth as a result of the
 dissemination of false information. I was asked to provide an analysis, offer my opinion, and
 examine the potential impact and damage to Vernon Unsworth’s reputation arising from
 defamation. Based on my experience providing counsel to individuals and companies as detailed
 in my CV, I was also asked to provide recommendations that Vernon Unsworth should pursue to
 recover his reputation.

 In keeping our agreement upon the scope of work, my analysis of the situation is from a media,
 crisis management, and reputation recovery point of view. I will not be providing a
 comprehensive look at the legal issues that may exist in this case since I am not an attorney.
 While I may use legal terms, the opinions in this report should not be considered legal
 conclusions or arguments.

 In this report, I will discuss the impact, effects, ramifications, and negative consequences
 resulting in damage to the plaintiff. I will also provide the estimated cost to repair the damage to
 Mr. Unsworth’s reputation.

 I have no direct financial interest in the outcome of this matter. This report describes my work to
 date and summarizes my findings, opinions, and conclusions. I may update my views and
 conclusions if presented with new and different information before my testimony.

 I conducted my analysis with the intent to be fair-minded. All of us have biases, but I know from
 experience working with numerous clients facing reputational issues that I must set them aside in
 favor of an approach that is objective. I examine facts and provide my opinion based on those
 facts and my extensive experience working on reputational issues.



                                                  2

                                                                                           Exhibit 1, Page 4
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 7 of 327 Page ID
                                  #:2899



 Research & Review

 My opinions are based on my reliance on the accuracy and authenticity of the evidence I have
 been provided, by my review of documents, independent research, and my years of experience
 helping companies and individuals deal with reputational issues. I have reviewed the complaint
 and other materials (see list below) in the previously mentioned method with particular attention
 to the reputational damage to the plaintiff. In connection with my preparation for this report, I
 reviewed the following documents:

    o   Complaint filed in Federal Court; and
    o   Excel Spreadsheet of links from Jim Jansen;
    o   The material hyperlinked or embedded herein; and
    o   Numerous media publications and/or links thereto, including internet news media,
        television, social media posts, videos, podcasts, and blogs. (See Exhibit A).

 The materials listed above, as well as the information detailed in my report, formed the basis for
 the findings, conclusions, and opinions I offer in this report.

 Overview of Complaint

 On June 28, 2018, a soccer team compiled of twelve Thai boys (the “Boys”) and their coach,
 entered the Tham Luang cave (“Cave System”). They became trapped in the cave system until
 July 8-10th which resulted in a worldwide rescue effort by an international team of divers, cavers,
 and other rescuers.

 Vernon Unsworth was already in Thailand and possessed firsthand knowledge of the Cave
 System from previous surveys he had conducted of the passageway. The day the boys became
 trapped in the cave system, Mr. Unsworth received telephone calls regarding the missing boys
 and was the first foreign rescuer to arrive at the cave system. He knew that the boys would not
 make it out alive without world-class divers.

 As the world anxiously watched the plight of these young boys and their coach, Mr. Musk
 offered to build a mini-submarine – a metallic tube with several protruding parts (the “Tube”)
 that he claimed could transport the victims out of the Cave System.

 Meanwhile, the rescuers began extracting the Boys from the Cave on July 8 and continued until
 the final five boys were rescued on July 10. Because of the severe weather, the rescuers knew
 they must work quickly.

 Mr. Musk and his team built the Tube, and Mr. Musk delivered it to Thailand on or about the
 night of July 9, 2018, or the morning of July 10, 2018. At this time, 8 out of the 12 boys had
 already been rescued and the final two were saved on July 10th.

 On July 13, 2018, CNN requested an interview with Mr. Unsworth. When asked what he thought
 of the Tube Mr. Musk brought to help with the rescue, Mr. Unsworth stated, among other things,



                                                  3

                                                                                         Exhibit 1, Page 5
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 8 of 327 Page ID
                                  #:2900


 that Musk’s Tube was a “PR stunt,” and that the Tube “had absolutely no chance of working.”
 Mr. Unsworth added that Mr. Musk “had no conception of what the cave passage was like,”
 adding that “[Musk] can stick his submarine where it hurts.”

 Musk embarked on a PR campaign to destroy Mr. Unsworth’s reputation by publishing false and
 heinous accusations of criminality against him to the public. After the CNN interview, on July
 15, 2018, Mr. Musk published the following tweet about Mr. Unsworth from his Twitter account
 to his approximately twenty-two million, five hundred thousand followers:

        Never saw this British expat guy who lives in Thailand (sus) at any point when we were
        in the caves. Only people in sight were the Thai navy/army guys, who were great. Thai
        navy seals escorted us in – total opposite of wanting us to leave.

 On July 15, 2018, Mr. Musk subsequently published a second tweet from his Twitter account
 about Mr. Unsworth:

        Water level was actually very low & still (not flowing) – you could literally have swum
        to Cave 5 with no gear, which is obv how the kids got in. If not true, then I challenge this
        dude to show final rescue video. Huge credit to pump & generator team. Unsung heroes
        here.

 On July 15, 2018, Mr. Musk subsequently published a third tweet from his Twitter account about
 Mr. Unsworth:

        You know what, don’t bother showing the video. We will make one of the mini-sub/pod
        going all the way to Cave 5 no problemo. Sorry pedo guy, you really did ask for it.

 When offered an opportunity on Twitter to clarify what evidence he possessed to support his
 accusation of pedophilia against Mr. Unsworth, Musk confirmed that he intended his accusation
 literally when he replied in a fourth July 15 tweet from his Twitter account saying, “Bet ya a
 signed dollar it’s true.”

 Later, on July 18, 2018, Musk deleted his previous accusatory tweets and issued a lack-luster
 statement:

        As this well-written article suggests, my words were spoken in anger after Mr. Unsworth
        said several untruths & suggested I engage in a sexual act with the min-sub, which had
        been built as an act of kindness & according to specifications from the dive team leader.

        Nonetheless, his actions against me do not justify my actions against him, and for that I
        apologize to Mr. Unsworth and to the companies I represent as leader. The fault is mine
        and mine alone.

 Then, on August 28, 2018, Mr. Musk tweeted that he found it odd Mr. Unsworth did not sue him
 for his previous remarks, insinuating that he must be guilty. Then, in an e-mail sent directly to a
 reporter at Buzzfeed News, Musk confirmed his earlier accusations of pedophilia and published



                                                  4

                                                                                          Exhibit 1, Page 6
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 9 of 327 Page ID
                                  #:2901


 new false and defamatory allegations against Mr. Unsworth, including that Mr. Unsworth was a
 “child rapist” and had taken “a child bride who was about 12 years old at the time.” Musk
 claimed that these new accusations were “off the record” but because the reporter had not agreed
 to before the statements, it was not.

 Media Coverage

 There were a massive number of news stories in connection with Mr. Musk’s statements and/or
 this case, including internet news media, television, social media posts, videos, and blogs. I
 reviewed over 100 of the news stories about Mr. Musk’s statements and/or this case that are
 available online. I watched videos and podcasts about this case and examined Tweets and
 Facebook posts. (See Exhibit A)

 Contact with the Media

 A significant portion of my practice and prior experience involves communicating with
 journalists who are reporting or seeking to report on my clients. Having interacted with
 journalists and news organizations for three decades, I am familiar with how news organizations
 work. I often work with clients to make sure that they know the difference between “on the
 record,” “background,” “deep background,” and “off the record” before they have any contact
 with a reporter. More information about this issue can be found in an article I co-wrote titled
 The ABCs of Source Attribution – and Tips on Negotiating it. (See Exhibit B)

 In the emails with Ryan Mac from BuzzFeed, which Mr. Musk Labeled "off the record" , Musk
 stated Mr. Unsworth was “an old, single white guy from England who’s been traveling to or
 living in Thailand for 30 to 40 years, mostly Pattaya Beach, until moving to Chiang Rai for a
 child bride who was about 12 years old at the time.” He suggested Pattaya and Chiang Rai were
 hotspots of the child sex industry and added: “I f***ing hope he sues me.”

 Mr. Musk has been in the public spotlight for years, has been the CEO of several companies, and
 has had countless interactions with the media. Mr. Musk knows or should have known the rules
 regarding interactions with a reporter and that both parties must come to an agreement about how
 information is going to be used and sourced. Based on my experience working with executives
 who interact with the media, I find it difficult to believe that Mr. Musk does not know how “off
 the record works” when dealing with a journalist. Furthermore, his emails to BuzzFeed News
 which were made public and reported on belies the sincerity of his July 18, 2018 “apology”
 tweet and establish that his previous public tweets and statements reflect how he wanted the
 public to view Mr. Unsworth.

 Elon Musk’s Credibility

 Years ago, the brokerage firm E.F. Hutton ran a series of television commercials that ended with
 the tag line, “When E.F. Hutton talks, people listen.” Much like famous E.F. Hutton
 commercials, when Elon Musk talks, people listen. His influence over the public is presented
 below.




                                                5

                                                                                       Exhibit 1, Page 7
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 10 of 327 Page ID
                                   #:2902


 Mr. Musk’s impact is so significant that in September 2018, the Securities and Exchange
 Commission (SEC) charged Elon Musk with securities fraud for a series of false and misleading
 tweets about a potential transaction to take Tesla private. In one tweet, Musk claimed that he
 was considering taking Tesla private at $420 and that the funding was secured. In a second tweet,
 Musk stated, “Shareholders could either to sell at 420 or hold shares & go private.” The price of
 $420 a share would have been a substantial premium to its trading price on August 7, 2018.

      195.49

         195.49                     {USDJ          34.87 B             D       Dl~I   I   h
                        VolurM {Clty /             ~11441
                                                                       -----------        •   1116_23      Ja7.31




                  1~   ti!   ~•   ,,..   HD   1Y     !   5   lO   '.




 Most of this was untrue. An SEC investigation confirmed that Mr. Musk and Tesla had held
 discussions with investors to go private but had no plan for how to do so or at what price.

 As detailed in an SEC press release, the SEC concluded that the original tweet, as well as the
 subsequent public statements, were “false and misleading.” The SEC noted that due to his
 influence via social media, Musk’s misleading tweets caused Tesla’s stock price to jump over six
 percent on August 7, 2018, leading to significant market disruption. Stephanie Avakian, Co-
 Director of the SEC’s Enforcement Division, said “taking care to provide truthful and accurate
 information is among a CEO’s most critical obligations. That standard applies with equal force
 when the communications are made via social media or another non-traditional form.” The SEC
 lawsuit was settled shortly after Mr. Musk was charged. In the settlement, Mr. Musk agreed to
 several conditions, including not to make public statements that could affect Tesla’s stock price.




                                                                       6

                                                                                                        Exhibit 1, Page 8
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 11 of 327 Page ID
                                   #:2903


 Nevertheless, after the settlement, Musk published a tweet about Tesla in February 2019: “Tesla
 made 0 cars in 2011 but will make around 500k in 2019.” The SEC claimed that this was neither
 an approved nor accurate statement to be given to the public, and the SEC asked the court to hold
 Musk in contempt for violating the previous settlement agreement. The reasoning behind the
 SEC’s action remained that Musk’s tweets can influence people and change markets. The judge
 presiding over the case approved a settlement Musk and the SEC reached. The new agreement
 clarified the previous settlement stating Musk must get approval before: Any information about
 Tesla’s financial condition; Potential or proposed mergers; Production numbers or sales or
 delivery numbers; New or proposed business line is tweeted; or Nonpublic legal or regulatory
 findings or decisions. Tesla may also add to this list if they believe it would protect the interest
 of shareholders.
 Mr. Musk must be well aware of the power of his words when used on Twitter; ironically, the
 allegations he made against Mr. Unsworth occurred in the same time frame as the SEC was
 holding him accountable for his use of Twitter.
 Elon Musk’s Influence

 Elon Musk is a high profile executive with large spheres of influence. Mr. Musk is highly
 intelligent and has held a multitude of titles and positions in major companies:

 •      Founder, CEO, Lead Designer – SpaceX
 •      CEO, Product Architect – Tesla, Inc.
 •      Co-founder, CEO – Neuralink
 •      Founder – The Boring Company
 •      Co-founder – Zip2
 •      Founder – X.com (now PayPal)
 •      Co-founder – OpenAI
 •      Chairman – SolarCity

 When people think of Elon Musk, “genius” comes to mind. He’s a proven savvy investor who
 has delivered results and who has a tremendous amount of public credibility. As a result, when
 Mr. Musk comments, his followers listen. All 28.2 million of them (on Twitter). Below is a
 chart from an October 2018 story that illustrates how Tesla’s stock is impacted by Mr. Musk’s
 tweets:




                                                  7

                                                                                          Exhibit 1, Page 9
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 12 of 327 Page ID
                                   #:2904



   Tesla Stock Moves on Musk s Tweets                  1



    $380


    $360
                                                                         Aug . 7: Musk
                                          June 12: Tesla>               tweets about
    $340                                                                going privat .

    $320


    $300


    S2ao
                                       May 14: Tesla
    $260                               hits nretruck
      April 1: Musk says>
        Tesla bankrupt
    $240
       3/1/18   3/21/78     4/12/18   5/2/lB   5/22/18     6/13/18 7/3/18    7/24/18     B/14/18



 A Wired magazine story details how Mr. Musk can move markets with his Tweets.

 For instance, when Musk made the tweet about taking the company private it took the stock up
 10%. Likewise, when he tweeted that Tesla went Bankrupt on April Fool’s Day in 2018, the
 company stock fell by 7%.

 However, unlike some of his “one-off” earlier tweets that might be considered an attempt at
 humor, in the Unsworth case, the initial tweet and the continued attacks that Musk made via
 other public comments demonstrate to the public that this was not idle or harmless
 banter. Through his continued public statements against Mr. Unsworth, Mr. Musk demonstrated
 to those who heard his words that he wanted Mr. Unsworth to be viewed as a pedophile. As Mr.
 Musk said in another Tweet, “Some people use their hair to express themselves. I use Twitter.”

 With an estimated net worth of $19.7 Billion as of September 2019, Mr. Musk has garnered a
 large social media following where people admire, respect and listen to Mr. Musk. Simply, put
 what Musk says and does influence people.




                                                                    8

                                                                                                   Exhibit 1, Page 10
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 13 of 327 Page ID
                                    #:2905


Mr. Musk also holds a large amount of support from his fans because of his status and his “Wall Street
bad boy” persona. This has been demonstrated by his “fan” reaction to negative stories about him. For
example, in May 2018, Erin Biba (a journalist) was negatively responded to by Musk. This response
prompted Musk fans to harass her on Twitter, via email, and comment on her Instagram pictures.
Rightly or wrongly, Musk has a massive following, is highly visible, and his word matters to many of
his supporters.

With a well-established public persona and following, Elon Musk is a public figure with a unique
ability to influence what the public believes, and a certain amount of credibility attached to his words.
Having this credibility, it is especially harmful when Musk makes statements that are irrespective to
whether it is believed to be accurate.

See Appendix for referenced SEC Media Coverage.
Vernon Unsworth

Vernon Unsworth is a British financial broker who splits his time between the UK and Thailand. Mr.
Unsworth is also an accomplished caver who advised on the Thailand cave rescue. He is not a public
figure like Mr. Musk. Mr. Unsworth has a long-time partner who has told reporters that she has been
with Mr. Unsworth for more than seven years and that she has posted countless photos about their
relationship on social media for several years.

Regularly I work with Five Blocks when my clients have digital reputation issues. Five Blocks is a
digital consulting and technology firm focused on reputation management. As detailed on their
website, they work with corporations and high-profile individuals who want to build, promote, and
defend their reputations. At my request, I asked them to provide me with screen captures of the current
online reputation for Vernon Unsworth. The unfavorable pages are highlighted in red, while favorable
results are highlighted in green. Neutral results are in gray.

I asked Five Blocks to provide me with the screen grabs because they have a network of hundreds of
proxy computers situated around the United States and the world that enable them to capture accurate
screenshots of search results that one would only see if they searched a particular keyword from a
specific geographic location. I used this data to compare the local results by country and language.

The screenshots below show the way that Google displayed each search result in various locations.
Many people are unaware that Google Search is customized countries and regions around the world.
For example, if you do a Google search in England for Vernon Unsworth, you will get different results
if you searched the same term in the United States.

I asked Five Blocks to use a tool they have and that I am familiar with called IMPACT to mark
negative-leaning stories in red, and positive stories in green. The screenshots that they provided can be
seen below. IMPACT can view over 100 different locations and various languages.

I use IMPACT with several clients and believe that IMPACT or a similar system should be used when
Mr. Unsworth starts his repair program. It will allow him and those assisting Mr. Unsworth to see the
results on an ongoing basis. As seen below, IMPACT enables the user to visualize location results
within an easy-to-read table, and the tool will be very important to monitor and adjust how the
expected rebuilding/cleanup process goes. As the reputation repair program progresses, I would

                                                                                                 9

                                                                                           Exhibit 1, Page 11
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 14 of 327 Page ID
                                    #:2906

expect the largely red table to transform more and more into green indicating that Vernon Unsworth’s
online reputation is being rehabilitated through the introduction of relevant, positive, owned content, as
well as by utilizing all of the opportunities available to the digital reputation specialists Mr. Unsworth
retains.

This exercise can be performed for all locations individually, and different results will typically appear
based on location and language. Each column represents a single location; for example, the leftmost
column shows that in Berlin searches for Vernon Unsworth yielded seven negative page one results in
addition to two neutral results and a line of images. That same day, London showed at least two. The
reports below were created in May 2019. The software does not have the ability to go back at previous
search results.




                                                                                                 10

                                                                                           Exhibit 1, Page 12
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 15 of 327 Page ID
                                   #:2907

Google Page 1 results for “Vernon Unsworth” as seen in Los Angeles.

         (£¥-#¥¥49     Vern o n           Uns w o rth


                                          (CJ News                            ill   VKIOOS        ~ Maps                                  .se,ungs




                       I mages for Vernon Unsworth




                        ~         Mora Imagos        r o r VGmon U n ~wonn



                       E ton Musk is going to t ri al for calling a                                cave diver a          pedophile on . . .
                       h t.t p s //www t.hever-ge com/                / e l on- musk - ver-non- unsworth- pedo-ouy- tweet s - def amat, o_


                       May 10 2 0 , 0 - A aeramauon case 1nvo1v1ng Tesla CE<> G:ron Musk ana a Br-111sn cave a1ver- will g o to trlnl
                       on October- 22nd according to recent court tlllngs Ver-non Un•worth s ued Musk tor Oetan'lat1on last
                       year a l te r Musk repeatecuv accused Un•wor-th or b81ng a pe<Jophll6- Un•wor-th     who helped woth


                       Elon Musk to Cave D i ver Vemon Unsworth in ·Pedo Guy' Suit: You
                       h t.tps //www t heda 1lybeast com/elon-m usk-t o-cave---dl1vcr -ve,..n on-u nswon h-1n-pado---gu


                       M~y "t -l. 20-.g   Musk. tne blmona1,-e ent,-ep,..eneu,.. behlno companies llke T esla                   ana Spacex        fs c u ,..rently
                       emt>f"Olle<l 1n 1ega1 Dat.tte against v • r n o n unawortn.


                       Vemon Unsworth 'Pedo Guy• Lawsuit: Elon Musk Keeps Tweeting ...
                       https //WWW the dallybeast com tvem o n                      unswonti pecto guy lawsu l t ~l o n       musk k ee p s   t


                       M~y       ,...1V•,..non Un•wor,.n sua-a Musk for more than S75 000 In coo,pcnsatton plus pun,Uvc
                                         20,g
                       ctamages anor the cntrepreneu.- t)a-lC"l:S:'lity c nllft<l him ~pe,ao


                       Elon Musk cla i ms US constitutional right to call Thai-cave h ero Vemon __ _
                       h tlps //www scmp co m > News > Asta > Sou,neasl A.s,a
                       Elon Musk•s lawyers ••Y his coo,rnenls ebout V • m o n U n • w o n n were meant lo be viewed as opinion
                       not r.::.c l U n s.....ortn - n o took part 11"\ th e rescue o f


                       Elon Musk files t o                  dismiss ' pedo' defamation                           laws uit by Briti s h   diver __ _
                       h t.tps //www t.heguardi an com/          /elon-mus.k-pedo--d1ve,..-vemon- u nswon.h-def amat1on-la
                       C>e<. 27 2 0 · 8   In a fi11ns:1 on vvecinesctay with the US d1•1r1c t court in Los Ans=:1e:1es Musk's lawyers sa i'd
                       t.ne,r clien t's comme n ts about V•rnon U n • w o n h were


                       Vern o n Unsworth vs . E lon Musk. defam ation lawsuit - VVa:1Shi n g t onPost
                       https · //apps wash ,ngto n post com/ g/doc.umentsFbus, ness /"Vernon unsworth- vs             / 3207/
                       V•r-non Un•wort.h 21 T ha1-cevll"t roscue volunteer s u<'!>d T&-Sta Chie f exe-cut ,ve E l on Musk ror cl.aiming
                       tna1 unswonn 1s a    pe-ao- ana --cn11<J rapist w ra1cne11 ng u p t.ne


                       Vemon Unsworth                      I   The I rish Times:
                       h t tp$ 1 / w w w 1risht 1me s com.J't op•c$l'top1c ~ 7 , 2 "1 3540?art•cl e                Vemon+Un5-worth -


                       Get up to oa1e with tne 1atest news ana stones a oou1 tne person v • r n o n u n • w o " h at Tne 1nsf'I Times
                       Bre~K1ng News at 1r,shT1mes com


                       Bri tish d i ver Vernon U n sworth, who helped rescue Thai boys from a
                       h ttps //www nzhef"ald .co nzfworld/new~art,cle cim?c_,d=2&0bJec1:1d='12'120646 -


                       sep G . 201a   Elon Musk nao a cc use-a v • r n o n u n awort.h or Deong ·a paeao· aunng tne ,-es.cue- o r "t2.
                       scnoolD<>ys rron" the Tham Luang Nang Non c ave


                       Vemo n             Unsworth - l atest news , breaking s t ori es and comment - T h e
                       h t lp!jl, / / w w w i ndepende n t c.o u k/'t op,cJvernon- u n,sworth -


                       All the latesl breaking n ews on V•rnon UnsVtlorth                       Brow-se Th~ lnoe ~no cnt's coo,plete cot1e,ct1on of
                       ar,,ctc-s and comr-nenl ary on V•rnon Un•wor,.h



                       Related search
                       Elon Mus k fami l y




                       R Iie y




                       Search es relate d                 to Vemon Unsworth

                       v c rnon uns.worth w l f •                           vernon uns Vt1ort.h w l f • .:tog•
                       ve,..non uns.worth         c hi l d b r i d•         v e m o n   uns wort:h r • d d l t
                       vernon un~worth w lk l p • dl a                      vernon un s worth t:hall and
                       v emon unswort.h a g e                               v ernon unswo,..t.h t'Witt.er-




                                                                                                                                                                     11

                                                                                                                                                     Exhibit 1, Page 13
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 16 of 327 Page ID
                                   #:2908

Google Page 2 results for “Vernon Unsworth” as seen in Los Angeles

                     Vernon Unsworth


                     0.   A ll      @     News         ld   Images           0    V i deos         ~ Maps                Mor-e                       Settings        Tools


                     Page 2 of about 288 000 ..-esults (0 28 seconds)


                     Elon Musk to go to trial over ' pedo' tweet about British diver Vernon
                     h ttps://www. t ele g ra p h . c o . uk > T ech n o l o g y I ntell i gence -...
                     May 11      2019 -      .. .-ejected Musk:' s attempt to dismi ss a def amation l awsuit fi led by British diver- Vernon
                     unswon:h           M r- Musk. c a lled Mr- Unsworth a ··pec10.. in a July


                     Musk's new lawyer fights ' pedo guy' defamation lawsuit claims . . .
                     https ://tec hc..-unc h.com/ . . . / mus k s - new- l awyer- figh ts-pedo --guy-defamati o n - l aws uit- c lai ..
                     May 14 201 9 - I n court documents filed T uesday. Musk's new l awyer- Alex Spiro of Qu i nn Emanuel
                     questioned the motive of Vernon Unsworth the British cave __


                     Elon Musk has a better chance against Vernon Unsworth"s lawsuit in .. .
                     https://qz. c om/ . . ./elon- musk- h a s - a - better-c hance-agai n st-vernon - u n s wo rths- l a w suit-in - .
                     Sep 1 8 201 8 - E l on Musk has ca lled Vernon Unsworth. a B r itis h d iver who advised on the Thailand
                     cave ..-escue. a ··pec10." a ··ch ild rapist.~ and a partic i pant in


                     Elon Musk WILL face defamation lawsuit from Brit hero diver he . . .
                     h ttps: //www.thesun . e o.uk/news/ 8955197 / elon- m u sk- defamation--lawsu i t - d i v er/
                     Apr 28      2019 - BIL LIONAIRE Musk t ried to get a lawsuit filed by B n t hero Vernon Unsworth thrown out
                     of court - but h is r equest was rejected by an LA judge on ..


                     Thai girlfriend , 40, of Vernon Unsworth dismisses Elon Musk's 'paedo . ..
                     h ttps://www.th esun . eo. u k/news/.. . /thai--girlfrie nd- vem o n - unsworth-el o n - musk- c h i ld - b rid ...
                     Sep 5 . 2018 - Tha i g i rlfr iend 40. o f Vernon Unsworth d i smi sses E l on Musk's 'paed o' clai ms as she
                     s l ams r umours Bri t cave drama hero has 12- yea r -old child __


                     Vernon Unsworth v . Elon Musk, 2:18- cv- 08048 -                                                   CourtListener. com
                     h ttps://www.co u rtJisten er.com/d o c ket/7 887 5 1 3 / vern on- u n s w orth-v-e l on- m usk/ --
                     Docket for Vernon Unswon:h v                    E l on Musk. 2 · "1 8--cv-08048 -           Brought to you by t he RECAP Initiative
                     and F,-ee Law P r oJect . a non- profit dedi cated t o c r eati ng htgh


                     Twitter Moments on Twitter: "Vernon Uns worth, the d iver who helped
                     https://tw1tte r-. com/ twitter mom e n t s / s tatus/ 1 0 4 1 7805890 77 1 1 8979 ? 1ang:;::;:en                     --
                     Vernon Unswon:h the diver who hel ped save 12 boys from a f l ooded c ave in Thailand in July has filed
                     a defamat ion l awsu it against Tesl a CEO E l on ..


                     E lon Musk Requests Defamation Suit Dismissal Over 'Schoolyard Spat . . .
                     h ttps://www.fo rbe s . c o m / . . J e lon - musk- r e ques t s - defamatio n - s u i t -dis m i ssal---ove..-- sch ool . .
                     Dec 30      201 B - Elon Musk has filed a motion to dismiss the defamation lawsuit over his tweet calling
                     Britis h caver Ve r non Unsworth a pedophHe


                     Elon Musk faces trial over 'pedo' tweet - BBC News
                     h ttps ://www. b bc. com/ n ews/world- u s--e.anada---48238576 --
                     May 11      2019 - Composite image of Vernon Unsworth and E lon Musk                                        The Tesl a boss called Mr-
                     Unsworth a ""pedo" in a Twitter post after the B r iton s aid M r


                     T e sla CEO Elon Mus k to face trial for c alling cave resc u e diver 'pedo ...
                     https://www. b u s i n essi nsi d e r. com / t esl a - c e o-el o n - mus k - f a c es- tri a l - fo r - pedo- insu l t --of - d i . . .
                     May 11      2019 - Musk called Vernon Unsworth a ••pe-e10•· w hen the diver called the Tesla CEO's
                     attempts t o s ave the team a ""PR stunt ..



                     Sear ches re lated to Vernon Unsworth

                     vernon unsworth wife                                 vemon u n s wort.h          wife age
                     vernon unsworth child bri d e                        vemon u n sworth reddit

                     vernon u n sworth wikipedia                          ve r non u n s worth th.ail.and
                     Vernon unsworth age                                  ve r non u n sworth twitte r




                                                                                                                                                                12

                                                                                                                                                    Exhibit 1, Page 14
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 17 of 327 Page ID
                                   #:2909

Google Page 1 results for “Vernon Unsworth” as seen in London

                       Vemon U n s worth


                       Q.   All    !]ID News         ~ Images            0    V ideos        ~ Maps               More                     Settings    Tools


                      Page 2 o f about 288 000 results (0 28 seconds)


                       E lon Musk to go to trial over ' pedo' tweet about British d iver Vernon
                      h ttps: /Jwww. tel egr-aph . c o _uk > T e ch n o l o g y I n t e l l igen ce --
                      May 11 201 9 - __ reJected Musk's attempt to d i smiss a defamation lawsuit filed by B ritish diver Vernon
                      Unsworth M r- Musk called M r Unsworth a '"pedo'" in a July


                       Musk's new lawyer fights 'pedo guy' defamation lawsuit claims . . .
                      h ttp s : //t echcr-u n c h.corn/ __ ./rnu s k s-new - l a wye r-- figh ts-ped o-guy-d efarnat ion - l awsu it - cla i ..
                      May --, 4 201 9 - In court document s filed Tuesday. Musk's new lawyer- Alex Spir o o f Ou inn Emanuel
                      questioned the motive of Vernon Unsworth the British cave __


                       E lon Musk has a better chance against Vernon Unsworth's lawsu it i n . . .
                      h ttps: //qz.com / . . ./e l o n - m usk- has - a - better- chance- aga i n s t -vernon- u nsworths- l awsuit - i n-. .
                      Sep 18 2018 - Elon Musk has called Vernon Unswonh , a B r itish diver who advised on the Thailand
                      cave resc ue. a ··pedo." a ..Child rapist " and a participant in


                       E lon Musk W ILL face defamat ion l awsuit from Brit hero diver he
                      h ttps:t/www.t h esun.eo. uk/news/ 8955 197/ elon- m u s k - defamat ion - lawsu it--diver-/
                      Ap..- 28 2019 - BILLIONAI RE Musk tried to get a lawsuit filed by B n t her-a Vernon Unsworth th..-own out
                      ot court - but his request was rejec t ed by an LA judge on .


                      Tha i g i r lfri e n d , 40, o f Verno n U nsworth d is m isses Elon M u s k's 'paedo ...
                      https: //www_th esu n . c o _u k/news/ .. . / tha i-gir-l friend-vern o n - unsworth -e l o n - m u s k - c h1l d - b r id . . _
                      Sep 5 20"1B - Thal girlt..-iend _ 40. ot Vernon Unsworth dismisses Elon Musk's 'paedo' c laims as she
                      s lams rumours Brit cave d r ama her o has 12- year-old child __


                       Vernon U n sworth v . E lon M u sk, 2: 1 8 - cv- 08048 - CourtListen er.corn
                      https: //www_cou rtlisten er-_c om/ dock et/7887513/ ver-non- u nsworth- v - e l o n - musk/ ...
                      D ocket tor- Vernon Unsworth v Elon Musk. 2 · 1s--cv-OB04B -                        Brought to you by the RECAP I nitiative
                      and Free L aw Project a non-p..-ofit dedicated to c reating high


                      Twitter Moments on Twitter: "Vernon Unsworth, the diver who helped . ..
                      https : t/twitter_com / twi tter-rnoments/ s t a tus/1 04178058907711 B979?1ang= e n                        --
                       Vernon Unswonh t he diver w ho helped save 12 Ooys t r om a Ti oOded cave in Thailand in July nas TIied
                      a defamation lawsuit against Tesla CEO Elon .


                       Elon Musk Requests Defamation S u it D i smissal Over 'Schoolyard Spat . . .
                      h ttps: //www. f or-bes. com / . . J e l on - m u s k - r-equ ests- d efam a t io n - s u it -di s m i ssal-ovef"- school . .
                      Dec 30 , 2018 - E lon Musk has filed a motion to dismiss the d e famation lawsuit over- his tweet calling
                      British c aver- V@rnon Unsworth a pedophile


                       E lon Musk f aces trial over 'pedo' tweet - BBC News
                      h ttps://www. b bc.com / n e ws/world- u s-canad a-48238576 ...
                      May 11 2019 - Composite image ot Vernon Unsworth and Elon Musk                                     Th e T esla boss called Mr
                      Unsworth a '"pedo"" in a Twitter post after the B r iton said Mr-


                      Tesla CEO Elon M u sk to face t r ia l f or call i n g cave rescue diver 'ped o . . .
                      https: //www.busi nessi n s ider_ c om/ t esl a - ceo-e lo n - musk- faces- tri a l - fo r- pedo- i nsu l t -of - d i .. .
                      May "11 2019 - Musk called Vernon Unsworth a "pedo'· when the diver- called the Tesla C EO's
                      attempts to save t he team a ..PR stunt "



                       Searche s r e lated t o Vernon Uns w o rth

                       v er-non u nsw orth wife                        vem on uns worth wife a ge
                       vef"n on uns w o rth c hi l d b ri d e          vem o n u n s worth r eddit
                       vc,-non unswo rth wiki pedia                    vcmon unsworth th n i l n nd
                       v e r-n o n uns w o rth age                     v e m o n u n s worth twitter




                                                                                                                                                      13

                                                                                                                                            Exhibit 1, Page 15
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 18 of 327 Page ID
                                   #:2910

Google Page 1 results for “Vernon Unsworth” as seen in Paris
     G ~      le      V emo n Unsw orth


                      Q.   Tous        @   Actualites    (;;) Images      G    Videos      ~   M aps     Plus     Parametres       OutJls


                      Environ 348 000 resultats (0.30      secondes}


                      Elon Musk s ' excuse d ' avoir traite un speleologue b r itannique de
                      https:l/www.bfmtv.com/_ .. / elon-musk-s---excuse- d-avoi r--t rait e-un-spel eologue - britanni qu ..
                      18 JUII 2018 - Le patron de Tesla avait mal pris que vemon Unsworth. qui a participe au sauvetage
                     a e s enrants tnan a naa 1s co1nc~s aans u ne grone.



                      Images correspo ndant                a   Vernon Uns worth




                      ➔      P lus d ' ima g e s pour Vernon U n sworth                           Stgnaler des images inappropnees



                      Elon Musk i s goi ng to trial for calling a cave diver a pedophile on ___
                      https:l/www.theverge. com/ . ./e l on-musk-vernon-unsworth- pedo---g..           -- Traduir-e c ette p age
                      1 o mat 2019 - Tesla C E O     Eton Musk will go to coun in October afler cal ling Britisn cave diver Vemon
                      Unsworth a pedopnile on TWmer Musk a nd U n sworth


                      Elon Musk files to d ismiss 'pedo' defamation laws uit by British d iver __ _
                      https: //www. t heguard i an.com/ .. ./e l on - musk-pedo--diver--vemon- unsworth-cfefamation- la . .
                     27    csec   201 B - In a filing on VVednesctay witn tne us district cou rt in Los Angeles. Musk's lawyer-s said
                     tneir client's con1ments at:>out Vernon Unsworth wer-e __ _


                      E lon Musk attaque en j ustice par le sauveteur qu' il a quali fie de __ _
                      https: //www. numerama. com         > T ech ..
                      1B sept 2018 - Vemon Unsworth . un des sauveteur-s d e s 12 enfants co1nces dan s des gr-ottes
                     thaTtandaises en ju1llet der-nier-. v tent de poursuivr-e E lon Musk


                      Elon Musk clai ms U S constituti onal right to call Thai- cave hero Vernon ___
                      https: / /www. scmp.com > News > Asia > Southeast Asia
                     Elon Musk' s lawyers say h i s comments abou t Vernon Unsworth wer-e meant to t>e viewed as opinion.
                     n ot fact_ Unsworth. who took part in the r-escue of


                     Vernon Unsworth W iki, Age , W ife, Net worth, Biography, Fam ily & Fact s
                      https: //www. dr-eshar-e.com > F amous Personaliti es ._. T r-adu i r e c e tte pag e
                     Vernon Unsworth aka "Vem unswortn" ( bor-n June 23. 1955) is a Br-itish Rescu e Wor-ker-. Cave Dave.-
                     a n d Financial Broker fr-om St Albans. Hertfordsh ire. H e is


                     Vernon Unsworth 'Pede Guy' L awsu it: Elon Musk Keep s Tweeting __ _
                      https:l/www. t h edailybeast.com / ve r non-unsworth- pedo---guy- lawsuit ... _. Tradu ir-e c ette page
                     14 mai 2019 - Vernon Unsworth s u ed M u sk for- mor-e tnan $75.000 i n compensation plu s pu n itive
                     damages atter- t h e entr-e pren eur baselessly called him " pedo


                      E lon Musk presente ses excuses                      a   un speleologue traite de pedophi le
                      https: / /www. 20minutes.fr/ .. .12309559-20 1 80718- elon-musk - presente--excuses--speleol_ .. ._.
                      18 JUil     2018 - MEA CULPA Elon M u sk et l e spe1eo1ogue britan rnque Vernon Unsworth se son t pns le
                      bee en marge du sau vetage des 12 enfants thaTlandais


                      Elon Musk to go to tria l over 'pedo' tweet about Bri tish diver Vern o n __ _
                      https: //www. telegra.ph . co.uk > Technology Intelligence _. Tradu1re cette p a ge
                      11 ma1 2019 - .      rejected Musk's attempt to dismiss a defamation lawsuit filed t:>y British diver- Vemon
                      Unswonh         Mr Musk called Mr U n sworth a ..pecto•· in a July




                                                                                                                           14

                                                                                                                  Exhibit 1, Page 16
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 19 of 327 Page ID
                                   #:2911

Google Page 1 results for “Vernon Unsworth” as seen in Berlin
     G ~      le      V emo n Unsw orth


                      Q.   Tous        @   Actualites    (;;) Images      G    Videos      ~   M aps     Plus     Parametres       OutJls


                      Environ 348 000 resultats (0.30      secondes}


                      Elon Musk s ' excuse d ' avoir traite un speleologue b r itannique de
                      https:l/www.bfmtv.com/_ .. / elon-musk-s---excuse- d-avoi r--t rait e-un-spel eologue - britanni qu ..
                      18 JUII 2018 - Le patron de Tesla avait mal pris que vemon Unsworth. qui a participe au sauvetage
                     a e s enrants tnan a naa 1s co1nc~s aans u ne grone.



                      Images correspo ndant                a   Vernon Uns worth




                      ➔      P lus d ' ima g e s pour Vernon U n sworth                           Stgnaler des images inappropnees



                      Elon Musk i s goi ng to trial for calling a cave diver a pedophile on ___
                      https:l/www.theverge. com/ . ./e l on-musk-vernon-unsworth- pedo---g..           -- Traduir-e c ette p age
                      1 o mat 2019 - Tesla C E O     Eton Musk will go to coun in October afler cal ling Britisn cave diver Vemon
                      Unsworth a pedopnile on TWmer Musk a nd U n sworth


                      Elon Musk files to d ismiss 'pedo' defamation laws uit by British d iver __ _
                      https: //www. t heguard i an.com/ .. ./e l on - musk-pedo--diver--vemon- unsworth-cfefamation- la . .
                     27    csec   201 B - In a filing on VVednesctay witn tne us district cou rt in Los Angeles. Musk's lawyer-s said
                     tneir client's con1ments at:>out Vernon Unsworth wer-e __ _


                      E lon Musk attaque en j ustice par le sauveteur qu' il a quali fie de __ _
                      https: //www. numerama. com         > T ech ..
                      1B sept 2018 - Vemon Unsworth . un des sauveteur-s d e s 12 enfants co1nces dan s des gr-ottes
                     thaTtandaises en ju1llet der-nier-. v tent de poursuivr-e E lon Musk


                      Elon Musk clai ms U S constituti onal right to call Thai- cave hero Vernon ___
                      https: / /www. scmp.com > News > Asia > Southeast Asia
                     Elon Musk' s lawyers say h i s comments abou t Vernon Unsworth wer-e meant to t>e viewed as opinion.
                     n ot fact_ Unsworth. who took part in the r-escue of


                     Vernon Unsworth W iki, Age , W ife, Net worth, Biography, Fam ily & Fact s
                      https: //www. dr-eshar-e.com > F amous Personaliti es ._. T r-adu i r e c e tte pag e
                     Vernon Unsworth aka "Vem unswortn" ( bor-n June 23. 1955) is a Br-itish Rescu e Wor-ker-. Cave Dave.-
                     a n d Financial Broker fr-om St Albans. Hertfordsh ire. H e is


                     Vernon Unsworth 'Pede Guy' L awsu it: Elon Musk Keep s Tweeting __ _
                      https:l/www. t h edailybeast.com / ve r non-unsworth- pedo---guy- lawsuit ... _. Tradu ir-e c ette page
                     14 mai 2019 - Vernon Unsworth s u ed M u sk for- mor-e tnan $75.000 i n compensation plu s pu n itive
                     damages atter- t h e entr-e pren eur baselessly called him " pedo


                      E lon Musk presente ses excuses                      a   un speleologue traite de pedophi le
                      https: / /www. 20minutes.fr/ .. .12309559-20 1 80718- elon-musk - presente--excuses--speleol_ .. ._.
                      18 JUil     2018 - MEA CULPA Elon M u sk et l e spe1eo1ogue britan rnque Vernon Unsworth se son t pns le
                      bee en marge du sau vetage des 12 enfants thaTlandais


                      Elon Musk to go to tria l over 'pedo' tweet about Bri tish diver Vern o n __ _
                      https: //www. telegra.ph . co.uk > Technology Intelligence _. Tradu1re cette p a ge
                      11 ma1 2019 - .      rejected Musk's attempt to dismiss a defamation lawsuit filed t:>y British diver- Vemon
                      Unswonh         Mr Musk called Mr U n sworth a ..pecto•· in a July




                                                                                                                           15

                                                                                                                  Exhibit 1, Page 17
                         Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 20 of 327 Page ID
                                                            #:2912



                                                              ' ~ fiveblocks IM PACT™                                                                                                                                                         -              0
                                                                                                                                                                                                               Current Client

                                                              Vernon Unsworth in all l oc<1t1ons                                                                                                                                              O4

                                                                                                                                                                                       LOCATIONS ·                                          21 IUN •
                                                              ◄                                                                                                                                                                                    ►
                                                                  Ra t ing        Ownership           Authority                               ~     Show page 2                                                   Time Resolution        m
                                        June 21, 2019 ~                                                   June 2, 2019 ~                                                                                                                               ~
0                                              Berlin L2J
                                                                  0                                             London      L2J   0                                       Jur-e21,2019~
                                                                                                                                                                        Los Angeles CA     L!J    0                                      June 21,201.9
                                                                                                                                                                                                                                                   Pam l:J
                                                                                                                                                                                                                                                                 0                                               June 21,2019~
                                                                                                                                                                                                                                                                                                                      Toron to     L!J
          V r in     ~   •,orth                                          1   rr n Jr, , rtt,                                             ✓ernon     1nsw >rth                                               ·non ,Jnsworth                                               1emon vnswonh

                                                                                                                                                                                                                                                                     EIOl'l MuJk is 1oing 10 trial for calling a c■~e diver ••
                                                                                                                                                                                                  I   Elon Mu~k , 'excuse d'Hoir traite un spe1Colo1ue
                                                                                                                                                                                                            cor "t• 'f'I JOI 'el<' -mu        ·us                I         ~~e. >IT'.:      111 18Sb<><      elor ·rT'I ._.

    Vunon Unsworth I STERN.de                                                                                                         Elon MIHk ls going to 1ri■I for calling ■ c■v. diver _
I   l!~T                                                          I
                                                                      Elon Musk i11oing to trlllll for ca lling• cave diffr -~
                                                                                           -H    1    l6-re                       I   :Pim ,                 0. IIJ~    2<./e      ,, ~. ,..,,



I   Elon Musk file, to dismin 'pNlo' defam ation 1-
    tht3' r  n comltiechr>Ology/201 deei,U/el -m                  I   Th,1i uve rescue hero Vernon Un n ,1orch glrlfrien.~
                                                                      d1:11tystar.co.uk/n~world-nf!.WS/727790/elon-mu..           I   Elon Mu1k 10 Ca\/e Diver Vtrnon UnsNorth in 'Pe..
                                                                                                                                      :htdal ybcast (; mlelon- u~k tc <.a~ Wt -wmo                I   Elon Musk it goin110 trial for callir,1 a caw d~r .
                                                                                                                                                                                                       he, g ' ,lffl201f' 1( 185646.: /el         u~~r           I   Vrrnon Unsworth ·Pedo Guy· Lawsuit: Elo~ Musk .
                                                                                                                                                                                                                                                                               ,,t,ii    r    rnOl'V         r       ·p       ~W.


    Elon Musk Is goln1 to trlal for calling ■ c.rve divu .
I   thewrguom/201915/10,' 85646ZSl'eloft-m -sk-wr                 I   Vernon UnsNorth I The lrllh Tlmes
                                                                      .-1sht1~s.com/topia/top•n· 7,121 3540?art1de-mi             I   Vernon Unsworth 'Pedo Guy' Lew,ui: Elon Musk
                                                                                                                                      d,ed ybeiHtcomfotemc u 1 1 ~ r t t , • ~                    I   Elor, Musk flies 10 dismiss 'pedo" defemalion l•w
                                                                                                                                                                                                      rhr&':ard11111 mlted1n~1B/Cf'd271elon-m                    I   Elon Musk ctoims US constilutione1 right 10 c1 !1 T.
                                                                                                                                                                                                                                                                     scrnp ~omlnews/11~,a/ :wd,ei, u1o1larud, 1797

    Hilhlendram■ von Thailand: Taucher will g~en T
I   b"'     er-a·m.1na: d<!!/panora a/n~dt-h       dram.          I
                                                                      Vtrnon UnsNorth - who Is tht Thal cavt reYut di.,.
                                                                      thtsun.co.u~n,W!J6792661/who-voernon-,un5WOlt.-             I   Elon Musk da1ms US constltutional rght to callT-
                                                                                                                                      sonp ,min- Hialsc uctlt■st•a$La/1rtlc r .'.'. I '/97        I   Elon Musk aruiqui en justice par le MUVtttur qu
                                                                                                                                                                                                      n umeram.a.comlttth/41872S.t!on mud·. a 1u, e              I   Elon Mvsk flies to dismin ·~ o• def11m11tion law..
                                                                                                                                                                                                                                                                     thq:uardian.com/tech-iology .,18JdKl27Mon-m.



I   Elon Musk d11ms US constitutional ri&ht to call T
                                 -flia/a rttt. '1797              l   Elon Musk ~IH 10 d11miH 'pedo' delam11lon law.
                                                                      rticprd11;n.comlrtth:-:-,fogy/2nl8/d      I.      m         I   Elon Muik files to disml11 'pedo' def•matlon law
                                                                                                                                      heguardllir- MechnolOj!y 01 -:ltt/27 :,n-                   I   Elon Musk claims US con1ti1utlon1I right to ca t! T.
                                                                                                                                                                                                       cm    IT                          em       179·           I   V"rnon Unsworth 'IS. Elon Musk def11m11ti:>r, laws.
                                                                                                                                                                                                                                                                                                        I            if   D


                                                                                                                                      Vernon Unsworth ,n, Elon M1nk defamation I■- ••
I   Vernon Unsworth I The Irish Tlmes
    1nshlmes.com/1opiattop.c 7.1213S40?artk.l~tru.~               I   £Jon Musk d,iims US con1ti1utional right to call T.
                                                                      wnp omtnewslasia/54:JlhCa51 asl&la,tlde/21 97               1    PP'                       Ku e,inlbu nessJ                 I   Vernon Unsworth Wlkl, Age. Wife, Net worth, Bio...
                                                                                                                                                                                                      dreshare.coMernon unsworth/                                I   Thol cave rescue hero Vernon Unsworth slrifrlen.. .
                                                                                                                                                                                                                                                                     da!lysulr.co.ulrJnews/world·n~27790/don-mu...



                                                                                                                                  I   Vernon Unsworth J The lrl,h Timu
                                                                                                                                      ,,,\hmn",tornltopi Wtop,,:""J· 7.121 ]S<IO?artide-rru       I   Vernon Unsworth 'Prdo Guy' Law,uit: Elon Musk
                                                                                                                                                                                                      1    .,oean.comlvern ,n·ul'liWOnh-pe( ..;>-1ur1  •w        I   Elon Musk to go to trial over :pedo' tweet about
                                                                                                                                                                                                                                                                         ...            /tf                 I()':,             u



                                                                                                                                  I   Britl\h dlvtr V,rnon Unsworth, who helped rescu ...
                                                                                                                                      nzherald.co.nz/'Mlrid/n-s/arude.dm?c_ld•2Lobj.~                                                                            I   Vernon Un5WOrth - who Is the Thal cav, nscue Cl..,
                                                                                                                                                                                                                                                                     thesun.co.uk/r,~6792661/who-vt'rnon-u,swon.

                                                                                                                                                                                                                                                                     Vernon Unsworth I The Irish Tlmtt
                                                                                                                                  I   Vernon Unswonh - latest n - , breekln1 ,torlet _
                                                                                                                                      ,ndependenLCo.uk/topiclvemon•un\\t'Qrth                     I   Elon Mus• to go to 1rl1I ove-r ' pedo' iweet ,bout
                                                                                                                                                                                                      telegraph co uk/1ech      gyl'701910511 lie ,nm ._         I   1r1shumes com/1opla/topta· 7.1213540/an,dl!"'tl'U


                                                                                                                                        - ll ·D                                                                                                                                ll ·D
                                        June 21, 2019 ~                                                   }une21,2019~                                                    Jure 21, 2019    rJ"'                                          June 21, 2019 ~                                                         June21,2019 ~
                                               Berlin ~                                                       London ~                                                  Los Angelet CA     ~                                                       P.arls ~                                                          Toronto ~

G         Vernon Un5Worth                                                Vernon Unsworth                                          G      Vernon Unsworth                                          G     Vernon Unsworth                                                 Vt>mon Unsworth

                                                                                                                                      Elon M~k to go to trial ove r 'pedo' tweet about ~
I   Elon Musk 111ks Judie to throw out Vernon Unsw
    tma er             'bl          ,'Slrlor,'nLIS,k,v,rr         I
                                                                      Vernon Un,-HOrth • 111,,i news, breaking stories~•
                                                                      tndeptr    ~co.ulVtopiC/vcrnon·unsworth                     I   elqr11ph o.ukltect>n..l0$Y/2019J0Y111l!lon uU.                                                                             I   Vernon Un1worth • latest new,, breaklna stories ...
                                                                                                                                                                                                                                                                     ltlde~ i,c1e,.1, o . Wtop1dv mon-u, 1wortn


I   Brit hero dlv.r Vernon Unswor1h fl1es £S7k law,u. ,
    thewr, CO.ukltlN1'72~1i8/ve,r,ort UMWOt'th tlo                I   Elon Mu1k: ~esla b1ll/onalr110 lace ul•I aher calll
                                                                      -    sky.   1uoiy/elon"'       1esi. b on.a11e-10-          I   Musk'• new lawyer flshll 'pt-do auy' :lefam11ion I
                                                                                                                                      echau,- ·....)mfl.019 Y141rnu,k&-new-le""'fl!"fl
                                                                                                                                                                                                  I   Vernor, Unswonh j Tha lrlsh Timu
                                                                                                                                                                                                      H d• rn   om'ropi to~        I 1l~?an1de-,ru               I   Vernon Unsworth"· Elon Musk. 2:ll<V-OI048 • C.M
                                                                                                                                                                                                                                                                       ,rt11m r. om/d«ketf7B8751~r"on u11swor



I   Elon Mu1k Will f•ce def•m•tlon law,ul1 from Sri..
    t:hrMII .co.ulVn!'W1/89SSl971elon-fT'H.ISk d11,/1mat10.       I   Hero BrltJ,h diver Vernon Unsworth respond• H ..
                                                                      news.sky.com/nory/hero brltlsh·dlVfl ·vetnon·I.M'IL.                                                                        I   Elon Musk W1ll f"e defamation lawsuit from Sri.
                                                                                                                                                                                                      tt,   co.uk/new,.189!15197/el  nu ·drfamauo.               I   Musk'• new lowyer fl1h11 ·~ o 1uy' def•m•Uon I..
                                                                                                                                                                                                                                                                     ttrf    :h    f 191 14/rnu kH'leW"lllt,yer g



I   Verf•hren 1eg1n Elon Mu,k wea,n P• dophille An
    f11 11et/•~       cheft/    m    vrrtah• p     ,n             I
                                                                      Vernon Unu.or1h ,n £Ion Mtnk def1m1tinn l1w,
                                                                      a   w,:,           C0tn                   sJ                I   Elon Musk Will f•c• delama1lon lawsuit from Brl.M
                                                                                                                                      th• u,n o.uk/n s/8955197/el n     1• drf mar o              I   Ve rnon Unsworth who 11 tha Thal t ave re1ci.e di
                                                                                                                                                                                                      the1un co.uk/Of'Wi/15792661 /whcJ.verrion•unsW<>rt         I   (Ion Musk flCff trill OY•r 'p,edo' twfll BBC News
                                                                                                                                                                                                                                                                     bb(. om/,..,. I rld•u         do·      5715



I   Ve,non Un,worth "'· Elon Mu,k del• m•uon l•ws.
    app w1\h S: lnp,.;SI m gld     '!IC  bu ntnl                  I
                                                                      Elon Mu,k 1Ued for libel by Brldsh The I cave rue .•.
                                                                      bbc.«i.uk/~world us i;.,n ja-455"'1895                      I   Thal glrlfrletlCI, 40, ol VernOl'l Uosworth dl1ml1sn...
                                                                                                                                      the- un.c,: .ulrJnew~182%3/th.l -g1rtfntnd~non              I   Vernon Unsworlh 1/1. Elon Mu,k defamation laws
                                                                                                                                                                                                              I-,       1 ~,Id         en busineu/               I   Tw,uer Momenu on Twitter: "Vernon Un1worth,,
                                                                                                                                                                                                                                                                     twi"ter.con ltv "''"' ""'n I  '1041780' M)7



I   Musk's ntw lawyc,r fl1hl.l 'ptdo •~· dtf•mnion I
    1rchcn chco     019/0SJH/m           ~ ·                      I   Elon Musk f•ctt 1rlal over 'pedo' tweet · BBC News
                                                                      bbc.co.uk/r,n-,~•UWANlda-48238576                           I   Vernon Ut11worth v. Hoo Musk, 2:lll<v-OI041 •C.
                                                                                                                                      COIJ  rf!f1er.«1mldot'ketfnlSJ751311t1 Nlnu .wor            I   Vernon Unsworth le lest new,, breaktn1110,ies
                                                                                                                                                                                                      tndepen<lt>m \l ltOF     II r ·Ul'Swortt'o                 I   Musk Must F•ce Cave Rescuer LaW1uit Ow, ·Ped
                                                                                                                                                                                                                                                                     bioomber1.corn/ntws/art1des.'2019-04 i6/,i,usk m



I   [Ion Musk f■cHU1■1 over 'pecto· twett · BBC Nl!'WI
    bbc.com/nhV51world•us,canacia-48238576                                                                                        I   Twitter Momet1u on Twitter: "Vern.on U11sworth,.
                                                                                                                                      tw1t'ler,c,m/tw1tterrnoments/s tus/11>4118051907.M          I   Vrrnon Un1worth v. Elon Musk, 2:18-tv-08048 • C.w
                                                                                                                                                                                                      coun strne-r corn/dodet/7887513/~unon,un,wor.,             I   Elon Musk hH • be1ter chance 11ainst Vernon U.
                                                                                                                                                                                                                                                                     q:.con/13 .J                 a bfttlr ,ance-.



I   Vernon Unsworth"· Elon Mutk. 2:18·tv-OB041- C."
    counlk:mrr.com/dodi!'tl7887513/Yl!'t'non unswor.              I   Ve,non Un1.vorth v. £Ion Musk, 2:l8-<V-08048 · C.
                                                                      court! stene1.comldod<et/7887513/vernon·unw or..            I   Elon Musk Request• Ocfametlon Sui\ Dl~mlnal 0
                                                                                                                                      ort,n "' t           l~ab                  ffl              I   Musk'• new lawyer fi1hts 'pedo 1uy" defom11Jon I
                                                                                                                                                                                                      ttthcr    com/2019)5/14/r111 s-cw,iawyer g                 I   Caver fiJlllS Musk bid to dismiss to)f)c twfft case ...
                                                                                                                                                                                                                                                                     b.t1ptokpc,s1.comtthe land/gene-ral/16]]8;"1caver



I   [Ion Musk will Klagewegen Deleldigu111 von IICihl ...
    haulelN•d1rlC:hten/Panorarm1UeberW.ht/£1oo·M ...              I
                                                                      Twiner Morw:nu on Twitter: "Vernon Unsworth, ••.
                                                                      twltter.comltwottffmomenu./si :u~I04178058907..             I   Elon Mu,k focc, tri41 over 'pcdo'twttt BBC New,
                                                                                                                                      bb com/n-s/world u, noda-482j:,576                          I   ·rt:dophile", •violeur d 'e nlanu•. [Ion Musk pour..
                                                                                                                                                                                                                f >el oi , /er .rernses/pedop e--v1              I   Elon Muik: Tcsl,:, billlonolre to focc trlol alter c,:,111 ...
                                                                                                                                                                                                                                                                     new sky.comAtoiy/elon•mui~•lesla b, ,,orene to

                                                                                                                                      Tula CEO Elon Musk to f•ce trial forc■llin&c•ve _
I   Elon Musk nonnte HOhlen·Retter padophil - jeut
    b d de/nrNslaiJS!<,ndJ.,ev.~nd/l!'lon-mllSlc-na               I   Vernon UnsNorth Archive1 - Sunday Post
                                                                      sundayp,osuom/tag/vcmon-unsworth/                           I   bus,ness,ns,der.comlt~eo-elon-m.isk-f1ees-tn-               I   Vernon Un5WOrth Profiles I F■cebook
                                                                                                                                                                                                      facrbook.comlpubl,cNernon-Urisworth                        I   Vernon Unsworth Profile1 I Facebook
                                                                                                                                                                                                                                                                     facebool<.corn/pubflcNemon-Unsworth




                                                                                                                                                                                                                                                                                        16

                                                                                                                                                                                                                                                                 Exhibit 1, Page 18
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 21 of 327 Page ID
                                   #:2913




When examining the damage to a person or companies reputation, one tool to analyze coverage is
Google Trends. Google Trends shows what people are searching for on the internet. It can show:

   1) The locations and languages where this person has family, friends, and business contacts.
   2) It can show the places and languages worldwide for which there is the most significant number
      of searches. Google provides data on which countries saw relatively fewer or more searches of
      a topic. Some of the interest has come from non-obvious locations and in a variety of languages
      from Norwegian to Chinese to Dutch.
   3) As detailed here, Google Trends is a search trend feature that shows how frequently a given
      search term is entered into Google’s search engine relative to the site’s total search volume
      over a given period. Trends only shows data for popular terms, so search terms with low
      volume appear as “0”. The “100” does not mean that only 100 people searched the term; it is a
      measure of how popular the search term was versus other searches and other locations. The
      chart does show that in several countries, there was a tremendous amount of interest in Mr.
      Unsworth as a result of Mr. Musk’s comments.

Using the search term Vernon Unsworth on Google Trends, I found the interest in Mr. Unsworth to be
far greater than one might anticipate and the chart below helps show that the damage to reputation his
reputation took place in locations and languages that may not be obvious.

The first two searches below show worldwide interest in Mr. Unsworth in July 2018 and September
2018.



   Interest over time                                                                           •   <>   <




                                                                                              17

                                                                                        Exhibit 1, Page 19
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 22 of 327 Page ID
                                    #:2914



   Interest over time                                                                                        •        <>   <




     Sep 1 2018                   Sep 10, 2018                                                         Sep 28 2(118




This cart shows interest over time.


   Interest over :ime                                                                                       •         <>   <




    Jan 1 ~018                        Jul 1, 2018                        Dec 23, 2018




The two charts below show interest by region from July 1, 2018 until July 1, 2019.

  Interest by region                                                                    Region   ... .!          <>        <
                                                             Singapore                           (10




                                                                                                        --
                                                         2   Norway
                          ,}I                                                                    71




                                           ..
                                                         3   Ireland                             64
                                  t.
                                        "~

                                                                                                        -
                                                         4   New Zealand                         62
                            ~
                                                    ,I
                                                         5   United Kingdom                      5~




                                                                                                         18

                                                                                           Exhibit 1, Page 20
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 23 of 327 Page ID
                                   #:2915

The chart below show interest by country from June 15, 2018 until July 28, 2018.



                        Google Trends Search Interest in Vernon Unsworth
                              (relative to searches in the location)
120
100




       IIIIIIIIII I I
 80
 60
 40
 20
  0                             I I II I I I I I I I I I I I I      I I I I '       •   ■   •   - -   -




The screenshot below shows by subregion of the United States from June 15, 2018 until July 28, 2018


 •    vemon unsworth                                                  United States, 7 /15/18 - 8/28/18




Interest by subregion                                             Subregion   ..,                •        <>   <




                                          •

Nature And Impact Of Negative Communications

There are two methods of dissemination of negative information—controlled and uncontrolled.
“Controlled” means everyone exposed to the information can be pinpointed (e.g., person-to-person
remark, written communication to only certain people, speech to an audience at a single forum) in a
contained environment. In this scenario, only these people have negative information and have not
passed it on in any way (e.g., word of mouth, written communication). These instances provide an
                                                                                             19

                                                                                                     Exhibit 1, Page 21
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 24 of 327 Page ID
                                    #:2916

opportunity to refute the negative information by presenting an opposing view to the input they had
received.

“Uncontrolled” means that either the original recipients of the information have passed it on in various
ways to others that cannot be identified or reached—or it was disseminated in such a way that there is
no way of knowing precisely who received it or what they may have done with that information. In this
instance, where the false information about Mr. Unsworth was disseminated on social media and
repeated in the mainstream media, it is impossible to ensure that everyone exposed to the negative
information has access to the opposing viewpoint. These instances are extremely damaging because in
the absence of counter-information, in my professional experience, the original (negative) information
is often accepted to be true.

Negative information which is disseminated can never be erased entirely or overcome. For example,
consider the “best-case scenario”—controlled dissemination:

   •   In countering the initial (negative) information, the second source of information reaching a
       person may have less impact because the person may have already given credence to the first
       input. Alternatively, they may filter the second information through the original information
       received (e.g., it is not a “clean slate”).

   •   Even if people receive conflicting information, they may be dubious about it, given what they
       were already told (e.g., “where there is smoke, there must be fire”) and that fact that Mr. Musk
       is a person with credibility. In this case, the only smoke that exists was created by Mr. Musk.

   •   A person presented with both sets of information regarding Mr. Unsworth may feel unsure
       about which is accurate. In that case, in my professional experience, human nature often leads
       people to take the conservative approach: steering clear of Mr. Unsworth. The uncontrolled
       nature of the message delivery means the harm created by Mr. Musk will not be able to be
       thoroughly measured. For example, people who come in contact with Mr. Unsworth in the
       future, who may have heard Mr. Musk’s statements that Mr. Unsworth is a sexual predator,
       may choose not to associate with him. The impacts/effects of harmful communications on Mr.
       Unsworth’s image and reputation can be expected to last and may never go away completely.

   •   Negative information can also cause damage simply because there is insufficient and
       inadequate information to counter the false stories being produced.

The real damage occurs with both controlled and uncontrolled dissemination, but the uncontrolled
accusations are the most difficult to repair.

   •   In the absence of counterbalancing or challenging information, people can be convinced to
       accept as accurate that which is told to them if it has an air of plausibility, either due to the
       content of the information or in the case of Mr. Musk, because of his stature and being the
       person delivering the information.

   •   Given the worldwide spread of the repeated false statements regarding Mr. Unsworth, the
       inability to identify who has received the information precludes the ability to ensure everyone
       who received the false claims is provided with the correct information that Mr. Unsworth is not
       a pedophile.

                                                                                                    20

                                                                                              Exhibit 1, Page 22
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 25 of 327 Page ID
                                    #:2917

   •   When information isn’t countered, the original story can be passed on by “word of mouth” and
       by social media. This is particularly dangerous and harmful because when passing from one
       person to the other, the original information can be misinterpreted, exaggerated, embellished,
       and distorted, potentially elevating the negativity of the information.

   •   Finally, and most importantly, the false statements (e.g., “pedo guy”, “bet ya a signed dollar it’s
       true,” and telling a reporter that Mr. Unsworth is a “child rapist” who had moved to Thailand
       “for a child bride who was about 12 years old at the time”) were not confined to a few people.
       Their spread has been proven to be international and broad, and because the defamation was
       spread on social and mainstream media, its existence and reach are prolonged and essentially
       permanent.

The false dissemination of statements by Mr. Musk on social media and to reporters who then reported
Mr. Musk’s statements falls into the uncontrolled distribution of information. While Mr. Musk deleted
his initial tweets regarding Mr. Unsworth, the fact remains that the comments were used in countless
news stories and we don’t know how often or where the uncontrolled dissemination was repeated to
others. This compounds the harm because Mr. Unsworth is limited in his ability to provide factual
information to every recipient of the false statements.

Even to those that do not know or have a strong opinion of Mr. Unsworth, after being exposed to the
statements by a prominent person like Mr. Musk, based on my experience, it is my opinion people will
still question Mr. Unsworth’s character and question his reputation, simply by being exposed to the
Musk allegations, irrespective of truth.

The negative impact of those tweets is only compounded by Mr. Musk continuing to resurrect and
push his allegations, either by suggesting to reporters they are real, and Mr. Unsworth is worthy of
investigation by a reporter, or by his charge that if the allegations weren’t true he would “have already
been sued” by Mr. Unsworth. In particular, the charge that he “would have sued” if it weren’t true
would buttress in the mind of a typical reader the truth of the charge of pedophilia by suggesting that
an “innocent” man would have immediately taken legal steps to challenge Mr. Musk’s allegation.

Message Crafting

The documents and information I have reviewed related to this case illustrate what, in my professional
opinion, is a carefully crafted statement of negative information by Mr. Musk spread widely in both a
controlled and uncontrolled fashion, to cause the recipients to distrust, Mr. Unsworth.

The word choices and phrases used were designed to communicate the message that Mr. Unsworth is
not who he claims to be and that he was a pedophile. Moreover, he challenged at least one reporter to
contact people in Thailand to confirm his claims and said Mr. Unsworth was “an old, single white guy
from England who’s been traveling to or living in Thailand for 30 to 40 years, mostly Pattaya Beach,
until moving to Chiang Rai for a child bride who was about 12 years old at the time.”

Many people are aware that Thailand has been known as a place where people travel to pay for sex
with kids. Mr. Musk’s statement to Buzzfeed that Mr. Unsworth was a “child rapist” and that Mr.
Unsworth frequented Pattaya Beach and moved to Chiang Rai was intentional message crafting,
designed to reinforce his narrative that the person attacking him was a pedophile.


                                                                                                 21

                                                                                           Exhibit 1, Page 23
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 26 of 327 Page ID
                                    #:2918

When the BuzzFeed reporter emailed Mr. Musk asking for him to comment in response to a comment
from Mr. Unsworth’s attorney, Mr. Musk doubled down with his disparagement of Mr. Unsworth with
two separate emails to the reporter. Mr. Musk wrote the reporter and said, “I suggest that you call
people you know in Thailand, find out what’s actually going on and stop defending child rapists, you
fucking asshole.” As detailed above, Mr. Musk wrote in his first email to the reporter “He’s an old,
single white guy from England who’s been traveling to or living in Thailand for 30 to 40 years, mostly
Pattaya Beach, until moving to Chiang Rai for a child bride who was about 12 years old at the time.”

Mr. Musk then added, “As for this alleged threat of a lawsuit, which magically appeared when I raised
the issue (nothing was sent or raised beforehand), I fucking hope he sues me.”

As detailed in this article, BuzzFeed News could find no evidence to support Mr. Musk’s allegations,
and Mr. Musk did not provide any documentation to support his accusations. It is my opinion that Mr.
Musk intended that the public believe his charge against Mr. Unsworth. Mr. Musk chose to amplify his
allegations that Mr. Unsworth was a pedophile by communicating with a reporter that charge. It is not
just that the message was explicitly stated through the use of the words “pedo guy.” Mr. Musk put an
exclamation point on his interaction with the reporter as to his charge that Mr. Unsworth was a
pedophile via his frank and vulgar challenge to the reporter: “stop defending child rapists, you f----ing
asshole.”

If the reporter was not already getting the message, Mr. Musk summed up his view about Mr.
Unsworth by stating, “There’s only one reason people go to Pattaya Beach,” Musk’s email read. “It
isn’t where you’d go for caves, but it is where you’d go for something else. Chiang Rai is renowned
for child sex- trafficking.” How Mr. Musk’s messages were delivered is also important, as Mr. Musk
employed a communication strategy to try to lend “authenticity” to the claims made in his tweets.

Mr. Musk is a seasoned communicator with both the public and the reporter. It is clear that his
interaction with the reporter was designed to send a message to the reporter, and hence the people who
read any ensuing reporting, that the information Mr. Musk was peddling regarding Mr. Unsworth was
accurate and not merely a one time “off the cuff” angry response to undermine Mr. Unsworth’s
statements about Mr. Musk. It is clear from the record that Mr. Musk made false statements to
retaliate against Mr. Unsworth for questioning his submarine plan.

A person presented with both sets of information regarding Mr. Unsworth may feel unsure about which
is accurate. In that case, in my professional experience, people often take the conservative approach:
steering clear of Mr. Unsworth.

Distribution Method

Because Mr. Musk initially used social media to push his claims regarding Mr. Unsworth, and those
statements were picked up by the mainstream media, it impossible to know the exact number of people
who were exposed to Mr. Musk’s false statements about Mr. Unsworth. The uncontrolled spread of
Mr. Musk’s attack took place in two ways. First, the tweets were put on Mr. Musk’s Twitter page and
second, the uncontrolled proliferation occurred as the media reported on Mr. Musk’s claims.

As an experienced crisis and reputation management professional, it is my firm belief that a public
attack on a person’s ethics and integrity cannot go unchallenged. Because Mr. Unsworth did not have
the platform that Mr. Musk has as a respected CEO, he could not take immediate action and reach the
same number of people as Mr. Musk to challenge his claims. Had he been at the same level as Mr.
                                                                                                22

                                                                                          Exhibit 1, Page 24
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 27 of 327 Page ID
                                    #:2919

Musk the day the first false statement was uttered, Mr. Unsworth would have been able to challenge
Mr. Musk’s statement. When a person’s integrity is called into question, they must respond and
respond quickly. Unfortunately, Mr. Unsworth was not able to respond with the same outreach as Mr.
Musk, and Mr. Musk took advantage of this fact and doubled down on his false claims.

The uncontrolled nature of the message delivery means the harm created by Mr. Musk cannot be able
to be thoroughly measured. For example, people who come in contact with Mr. Unsworth in the future,
who may have heard Mr. Musk’s statements that Mr. Unsworth is a sexual predator, may choose not to
associate with him. The impacts/effects of harmful communications on Mr. Unsworth’s image and
reputation can be expected to last and may never go away entirely, regardless of their truth or falsity.

Reputation And Impact

A reputation is something that is built over a long period but can be destroyed in an instant. Warren
Buffet, the Oracle of Omaha, understands the importance of a reputation. He has been quoted as
saying: “It takes 20 years to build a reputation and five minutes to ruin it. If you think about that,
you’ll do things differently.” He has also said, “Lose money and I will forgive you. Lose even a shred
of reputation, and I will be ruthless. …… Wealth can always be recreated, but reputation takes a
lifetime to build and often only a moment to destroy.” Buffet’s message is simple: a person’s
reputation is essential.

The attack on Mr. Unsworth was centered on the allegation that he is a pedophile. The fallout from Mr.
Musk’s actions, in my professional view, besmirched the reputation of Mr. Unsworth not only in the
United Kingdom but throughout the United States and the world. It is my opinion that Mr. Unsworth
will never be able to altogether remove doubts about his character from those who saw the post, read
or saw news stories about the claim or those who were subsequently informed of the Tweet and stories
by those who viewed and read them. Likewise, anyone who chooses to search Mr. Unsworth in Google
or other search engines will see comments by Mr. Musk. Based on my experience, it is my view that
Mr. Unsworth suffered negative consequences of the post, including:

   •   Damage to his name, image, and reputation;
   •   Loss of goodwill;
   •   Reduced trust in working relationships with peers and future business partners;
   •   Embarrassment due to false accusations; and,
   •   Unnecessary costs (e.g., need to repair his reputation, legal fees, time spent refuting the false
       information).

The difference from defaming a person in prior years via printed articles in newspapers or other
publications is immense. First, the internet is a vast repository of content that is retained in a
multiplicity of websites. Secondly, that content is easily found via search engines. This is unlike prior
years where a trip to a library and a search through microfiche would be required to read a defamatory
story that might only be a few months old. The internet has become a platform for eternal defamation,
and as discussed below, only extensive efforts to correct defamatory information so that the corrected
information appears at the same time or before the defamatory information can hope to repair a
damaged reputation.

Today, when someone is defamed, the defamatory information is only a few clicks away, forever. That
is because the Internet has changed the way that reputations are made and destroyed. The negative
information continues to exist on the internet, where it can be found in a simple internet search. Indeed,
                                                                                                 23

                                                                                            Exhibit 1, Page 25
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 28 of 327 Page ID
                                    #:2920

as of the writing of this report, over 600 new reports exist on the Internet that include the statements
from Mr. Musk regarding Mr. Unsworth.
As recently as 1998 when Google was created, if you wanted to research a person (like Mr. Unsworth)
you'd have to visit the basement of a library or other institution that kept microfiche or microfilm of
old newspapers. A lot of great investigative journalism and historical research has been done just that
way over the years, but the work required a tedious effort. With today's technology, which allows
anyone to enter in a few key search terms, you can instantaneously find out something that would
have been difficult to find as recently as two decades ago.
The fallout from Mr. Musk’s actions in my professional view has besmirched the reputation of Mr.
Unsworth. It is my opinion that Mr. Unsworth will never be able to completely remove doubts about
his character from all who saw the news stories or heard from friends and colleagues about Mr. Musk’s
claim or all who were subsequently informed of the Tweet and stories by those who viewed and read
them. Likewise, anyone who chooses to search Mr. Unsworth in Google or other search engines will
see the comments by Mr. Musk.

Response to Negative Communications

Allegations of pedophilia are immediately toxic to a person’s reputation. In my professional opinion,
the actions of Mr. Musk created reputational harm. It is my expert opinion that Mr. Unsworth has
been damaged and that a robust reputation repair program is advisable to address the harm done to his
reputation.

Princeton researchers have documented that when people meet for the first time, they decide if the
other person is trustworthy within a tenth of a second, and that bad first impressions are hard to
overcome. Research also shows that it takes many more “good acts” to overcome a bad first
impression. In short, a negative perception can be quickly created and hard to reverse.
In this case, the “bad first impression” of Mr. Unsworth as being an accussed sexual deviant had been
created in the public sphere by Mr. Musk. Mr. Unsworth is not likely to have contact with the vast
majority of people who have read these negative and false statements about him. Their opinion of him,
a person heretofore generally unknown to the general public, is likely to be tainted if they have read
and/or believe Mr. Musk's accusations. This cloud of suspicion that has been created in the public
sphere will be challenging to overcome.
Recovering And Repairing A Professional Reputation

I have substantial experience in helping individuals and companies recover and repair reputations. For
a person like Mr. Unsworth, there is no way to completely remove the stain caused by false
accusations, but there are steps one can take to begin to repair the damage.

After fomer Secretary of Labor Ray Donovan was acquitted of criminal fraud charges, it was reported
that he stood on the courthouse steps and asked, “which office do I go to get my reputation back?”
There was no office he could go to get his reputation back. Unlike Secretary Donovan, after having his
name dragged through the mud, we know exactly where Mr. Unsworth needs to go to start getting his
well-earned reputation back after he leaves the courthouse: he needs to go to media outlets where
Musk statements were spread worldwide.



                                                                                                  24

                                                                                            Exhibit 1, Page 26
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 29 of 327 Page ID
                                    #:2921

The repercussions of having a false narrative will dog Mr. Unsworth for years because the accusations
live online. One type of damage that can be quantified is the cost to attempt to repair Mr. Unsworth’s
reputation. When a person’s online reputation has been completely overtaken by libelous and
otherwise damaging content, the recovery typically requires a great deal of work and may continue on
an ongoing basis for a significant period. Throughout a reputation repair program, I would expect to
see a substantial transformation in Mr. Unsworth’s online reputation. Today, when you use a keyword
search, you are using a crawler. The crawler gets a list of websites and looks for copy and forwards the
information to search engines to index and rank according to various aspects. Good crawlers can
follow links they find on pages. Search engines crawl and index results in real-time, and ongoing work
on Mr. Unsworth’s digital reputation is critical to properly protect him from further unfavorable
content. It will be necessary to initially look at the way Mr. Unsworth is presented online when
searched in multiple different languages and locations. In each case, I would focus on search results, as
seen in the local version of Google.
Methodology

The following are some of the primary focus methods that I would advise in a comprehensive digital
reputation recovery program for Mr. Unsworth. The program I recommend could involve several
different communication specialists, which will be detailed below.

   •   Owned: The program should look to maximize the impact of owned websites and other
       platforms where positive content appears or can be featured — for example, maintaining a
       personal page for Mr. Unsworth.
   •   Earned: The program should look to increase the prominence of the positive and neutral earned
       media, whether they are international, national, or local publications, or videos or news blogs.
       This will help displace the negative pieces while providing stakeholders with rich engaging
       content that puts Mr. Unsworth in a positive light.
   •   Social Media: The program should look at how profiles on Twitter, LinkedIn, Instagram, and
       other social media and video sites can be further leveraged toward building a positive
       reputation.
   •   Industry Sites: Identifying the specific opportunities in industry sites, for example, caving and
       cave diving sites of various types.
   •   Community: Wikidata, Crunchbase, and other community-built resources are important to
       leverage in helping control digital reputation.
   •   Algorithms: By understanding how search engines work and the specific technical cues they
       need, outside experts can ensure that the reputation repair program has the maximum effect; in
       this way, they would be utilizing, rather than fighting, the algorithms of Google and other
       popular search engines.

Increasing Ownership

I would recommend that Mr. Unsworth retain a public relations firm that has digital media experience
to leverage greater ownership of positive search result. Mr. Unsworth’s reputation has been damaged
to the point where it doesn’t just need an adjustment or the removal of an inaccurate news story. It
should instead be proactively planned and built. The more results that are owned and controlled by Mr.
Unsworth, the further searchers will need to go before they find the unfavorable news results.




                                                                                                25

                                                                                          Exhibit 1, Page 27
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 30 of 327 Page ID
                                    #:2922

The team retained to help Mr. Unsworth will have to secure domain names with his actual name and
domain names similar to his name so that someone does not domain squat. Some of the names that are
available and should be secured are:

   •   VernonUnsworth.com
   •   VernonUnsworth.org
   •   VernonUnsworth.info
   •   VernonUnsworth.net
   •   VernonUnsworth.us
   •   VernonUnsworth.co.uk
   •   VernonUnsworth.biz
   •   VernonUnsworth.online


Promoting Mr. Unsworth’s new profile on the newly-created personal website(s) is highly
recommended. This can be accomplished by creating an Exact Match Domain (EMD) that contains a
basic description of his career and links to other relevant content. This site would get a thorough
Search Engine Optimization (SEO) review to ensure that multiple pages from that site appear
prominently in all related searches. It also means optimizing internal linking within the site. Coupled
with paid ads from Mr. Musk providing a sincere apology and retracting his statements, social media
offers the next obvious opportunity to increase ownership for Mr. Unsworth to improve his reputation.
As noted above, the online reputation for Mr. Unsworth varies by location. This is especially true when
you look at different languages. Each language and location will require separate tracking, while some
of the same content will be useful in the program across languages.
Online Reputation Management Program Recommendations

Digital reputation management companies use technical SEO including use of Schema.org Markup,
Google Webmaster Tools, and Google Search Console to fully optimize technical aspects of one’s
online reputation. They use tools to help optimize results for search queries of keywords and to
promote owned properties within the search results. Part of the effort would be to identify relevant,
positive content pieces from news sites, blogs and industry-related websites. Because the media
coverage has generally repeated the false charges by Mr. Musk, any positive media coverage of Mr.
Unsworth is currently appearing less prominently than it could. News content particularly will be
useful in displacing the prominent negative content, which why full-page ads and created earned media
around a public apology will be critical. As the case proceeds, it is likely to yield content that will be
very helpful in building a positive reputation for Mr. Unsworth. For example, new articles that
announce Mr. Musk renouncing his past claims against Mr. Unsworth and taking out ads apologizing
will create new useful content. The new content pieces could be utilized at the end of the trial to
displace negative content that presently populates the majority of search results.

Owned social media profiles tend to rank highly in search results and are a recommended tactic to
begin exerting more control over digital reputation. This is sometimes possible even without being
active on the channel, though prolonged activity is highly correlated with sustainable rankings.
Wikidata is a database of notable people, places, and brands. It is used by Google, Bing, Facebook, and
other online platforms to gather authoritative information about the relationships between sites and
people, official titles, etc. Having a properly formed Wikidata entry will be extremely helpful in
ensuring that relevant, timely content about Mr. Unsworth is presented prominently. I would

                                                                                                 26

                                                                                           Exhibit 1, Page 28
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 31 of 327 Page ID
                                    #:2923

recommend that the team hired to assist Mr. Unsworth work with the Wikidata community and its editors
to create and properly populate an optimal profile.

Based on my experience, a long-term solution that helps clients get past one part of the damage done
(digital reputation damage), is to optimize owned content and creating new content. Video content can
be key, and there is some positive video content to be found about Mr. Unsworth’s heroism when
faced with the challenge of saving the boys trapped in the cave in Thailand. A successful campaign
will highlight this video content and ensure it is a key part of the online narrative. See the following
example:

                                 Exclusive interview with hero in Thailand cave, Vernon Unsworth
                                 KITI NEWS • 5.1 K views • 11 months ago

                                 The UK caver who drafted in fellow experts and helped plan the rescue of the 12 Thai boys reveals
I have been involved with a number of reputation management programs for both individuals and
                                 disaster was very near ..

companies. The goal of this document is to outline the specific activity areas where we will expect to
operate for the benefit of the client.

Activity Categories

    •   Analysis: This is a set of activities that entails collecting all of the relevant data about the
        online reputation of the client. The digital experts then analyze the data to understand the
        situation and identify the best available solutions. The data is continuously updating, so this
        analysis and findings are ongoing.
    •   Optimization: The digital experts utilize the analysis along with their experience and
        technology to carry out the optimization efforts. These might include a diverse range of
        activities from content optimization to technical tweaks.
    •   Monitoring: Throughout their work, it is my experience working with a digital expert that they
        use unique technology tools to monitor and update their understanding of the situation regularly
        – and this feeds back into the analysis and optimization efforts.

Below I share specific activities that fit into each of these areas.

Analysis Of Activities And Tools:

    •   Keyword Identification
        Beyond the obvious client name keyword, the team working for Mr. Unsworth will need to
        analyze keyword traffic and trends using tools such as Google Trends, ahrefs, SEMRush and
        others.
    •   Search Suggestions and Related Searches
        These highly relevant related keywords are shared by Google and give great insight into how
        internet searches are changing. The digital team working for Mr. Unsworth will need to utilize
        these to determine the topics that content should contain to satisfy visitors – and the algorithm.
    •   Search Engine Comparison
        Since different search engines use different methods for creating search results, it is fascinating
        to compare the results that are seen say in Bing vs. Google. For example, if a specific video
        about Mr. Unsworth is appearing prominently in Bing, there are likely some characteristics that
        are very promising. This analysis could well lead to a decision to optimize the same video for
        Google.

                                                                                                                                27

                                                                                                                       Exhibit 1, Page 29
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 32 of 327 Page ID
                                   #:2924

  •   Server Codes analysis
      The digital team will need to look at the server response codes for important pages – they will
      need to detect changes – for example, a 302 redirect that could cause issues in rankings.
  •   IMPACT
      With previous clients, I have used IMPACT which happens to be a Five Blocks proprietary
      reputation management tracking and analysis tool. Other companies have similar tools which
      give the recipient more than just search engine rankings. The tools allow users to analyze
      search results across keywords, competitors, geographies, languages, etc. It enables the digital
      team to identify patterns such as which article or page is most likely to outperform a competing
      one. The tracking these tools create provides valuable progress reports for the account team.
      The tool would also show Mr. Unsworth data visualization to convey the differences in search
      results across different keywords, segments, locations, etc.
  •   Google Analytics
      Using Google Analytics, the digital team can identify many vital pieces of information about
      Mr. Unsworth’s website(s) performance. For example, traffic sources, best performing content,
      location of visitors, time on site, bounce rates, conversion metrics, etc. This information helps
      inform the digital team’s plans and is a great way to measure progress on an ongoing basis.
  •   Google Search Console
      Formerly known as Google Webmaster Tools, Google Search Console provides specific
      information on the keywords that are generating traffic to a given page. It also shows the team
      keywords for which Mr. Unsworth’s sites would rank. Additionally, I have seen digital teams
      use the Search Console to check for errors in caching, potential malware, and other issues on an
      ongoing basis.
  •   WikiAlerts
      Wikipedia Monitoring is a tool that I know Five Blocks uses. Other digital companies have
      similar tools. The tool would allow Mr. Unsworth to be constantly aware of changes that are
      occurring to pages of interest in Wikipedia and real-time alerts to changes in Wikipedia. The
      tool alerts the digital team to the nature of the change as well as the specific content added or
      removed - all in near real-time so that the appropriate action can be taken.
  •   Google Trends
      Most digital reputation firms utilize Google Trends to inform the team of upticks in keyword
      traffic to new related keywords. For example, if something leads searchers to begin looking up
      a variation of a popular term, Google Trends may be one of the first places we will see
      empirical evidence of the new trend.
  •   Caving Community Analysis
      One way to look at how Mr. Unsworth sites should be promoted is to analyze the websites of
      those involved in the caving community. It is important to understand the keywords that those
      in the caving community target and the types of engagement that they get. The digital firm Mr.
      Unsworth retains should look at how his site is promoted within Google and other engines – as
      these tactics or similar ones may be ones to consider. Beyond his specific location(s) it would
      make sense to look at the types of unfavorable third-party content – video, editorials, blog
      posts, etc. that currently occupy prominent spots.
  •   SEO Optimization Tools
      With the target of higher rankings, growing traffic, and increased engagement, all of Mr.
      Unsworth’s websites should undergo a thorough SEO optimization regularly. Included in this
      review should be the use of Google Search Console or similar software to identify issues and
      opportunities. Additionally, I would recommend that the retained firm seek to change the
      content that is currently most seen, paying special technical attention to Schema.org, titles, and
      descriptions. Backlink profile and opportunities for backlink reclamation should also be
                                                                                                  28

                                                                                         Exhibit 1, Page 30
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 33 of 327 Page ID
                                    #:2925

       analyzed. Often, efforts to rebrand a person or company after an adverse event stall due to
       backing off of constant content optimization, technical SEO, term-relevant backlinking, and
       utilization of partners to create incoming links and relevant content. Several companies use
       tools such as ahrefs, Screaming Frog, etc. to assess SEO optimization issues and opportunities.
   •   Peer Analysis
       I have found that peer analysis is an excellent way to identify the best opportunities for clients
       repairing their reputation to track similar people and analyze the specific websites that are
       performing best. In working with digital firms, it is my experience that you can improve a
       client’s online presence by examining what peers are doing. Since Google’s algorithm changed
       several years ago, I find it worthwhile to keep tabs on what other people and firms are doing
       and how their online presence is being impacted so that Mr. Unsworth’s online reputation is
       always optimal.
   •   Location Influence
       As noted in the charts, interest in Mr. Unsworth varies by location. When creating a digital plan
       for Mr. Unsworth, the team hired will need to address specific issues, and it will be necessary
       to ensure that their efforts address the various key locations.
   •   Duplicate Content
       The digital team retained will need to work on duplicate content issues to ensure that Google
       sees more of Mr. Unsworth’s content (once they are varied) so that the team can more easily
       promote them the content.

Optimization Tactics:

Below are the tactics that I believe a digital firm will need to undertake on Mr. Unsworth’s behalf.

   •   Increasing Ownership
       One crucial area that Mr. Unsworth needs assistance is creating and achieving leverage and
       ownership of the search results. The more results that are owned and controlled by Mr.
       Unsworth, the further searchers will need to go before they find the unfavorable news results.
       As part of creating and optimizing Mr. Unsworth’s website(s), the digital team will need to
       establish these pages as anchors – this means a thorough SEO review of websites as they
       pertain to Mr. Unsworth to ensure that multiple pages from that site appear for Mr. Unsworth.
   •   Technical SEO
       Use of schema.org (microformats) markup, Google Webmaster Tools, and Google Search
       Console will be helpful in more fully optimizing technical aspects of Mr. Unsworth’s online
       reputation, understanding search queries, and keywords, and better promoting owned properties
       within the search results.
   •   Creating new websites
       The digital team will need to work with Mr. Unsworth to create either specific sites all about
       him or some aspect of his life.
   •   Third-party media content
       The digital team will have to mine the few relevant, positive content from various sites that are
       currently appearing less prominently than it should and use the information. News content
       created at the result of ads from Mr. Musk apologizing as well as Mr. Unsworth putting out a
       press release about the ads will generate media coverage and will be useful in displacing the
       prominent negative content.
   •   Social Media Profiles
       LinkedIn consists of working individuals who occupy top spots regardless of location. As part

                                                                                                29

                                                                                          Exhibit 1, Page 31
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 34 of 327 Page ID
                                   #:2926

       of the analysis, the team should explore if social media profiles about Mr. Unsworth should be
       created. This is another area in which peers will be good indicators.
       Owned social media profiles tend to rank highly in search results and are a recommended tactic
       to begin exerting more control over digital reputation. This is sometimes possible even without
       being active on the channel, though prolonged activity is highly correlated with sustainable
       rankings.
   •   Crunchbase
       Crunchbase has emerged as an excellent place for digital reputation companies to place
       executives and highlight their profile. An optimal profile on this platform can not only win a
       top position in the search results but can be used to further promote other third-party content.
   •   Positive Content
       Seek and identify existing positive content and actively promote it digitally. Mr. Unsworth will
       need to work with a communications team to ensure prominence of relevant, optimized,
       positive content (when and where possible) and actively promote it.
   •   Wikidata
       Wikidata is a database of notable people, places, and brands. Google uses it, Bing, Facebook,
       and other online platforms to gather authoritative information about the relationships between
       sites and people, official titles, etc. Having an adequately formed Wikidata entry help ensure
       that relevant, timely content is presented prominently for searchers. It is important to work
       properly with the Wikidata community to ensure that the right information is included and that
       Google sees and uses it.
   •   Wikipedia
       Aside from being a very popular website for companies and prominent individuals, having an
       article in Wikipedia is an indication to Google, Bing, and others that the company or individual
       is notable. This leads to the company or individual having a Google or Bing Knowledge Panel
       – the info box that often appears on the top right side of a Google search results page. This
       section would include a photo of Mr. Unsworth and appropriate links to Mr. Unsworth’s owned
       pages etc.

Monitoring:

   •   As mentioned in my report, Mr. Unsworth’s team will need to begin their day by reviewing
       keywords and locations. For each keyword they look at, they will need to examine the current
       results being displayed and how those results have changed over the past 24 hours. They
       should look for changes that indicate new opportunities as well as possible threats. The team
       should utilize tools to continuously monitor the critical search properties and search queries on
       an ongoing basis. If traffic falls, for example, they should understand why so that the proper
       adjustments can be made.
   •   The information gleaned from the internal monitoring reports should be used in regular reports
       that are conveyed to Mr. Unsworth. This constant reporting will help Mr. Unsworth see
       measurable progress the reputation team is making and see that it is as a result of the digital
       activities being performed.

Workflow & Expected Project Activities

Workflow
While I don’t know what digital reputation firm Mr. Unsworth will hire, it is my experience that firms
handling this type of reputational repair campaign will assign a senior person in the firm to lead the
                                                                                                30

                                                                                          Exhibit 1, Page 32
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 35 of 327 Page ID
                                    #:2927

program. This will be someone who has recently worked on a similar situation and has been successful
at achieving the program goals. It is my experience that the senior person will be assisted by strategic
lead and a daily account manager who will be responsible for the in-depth analysis for each keyword
identified. The team will then likely formulate a plan to reshape Mr. Unsworth’s image and will
probably use the tactics listed above to accomplish the program goals. It should be noted that it is my
experience that the digital team typically works with a point person for the client – who in this case is
Mr. Unsworth. Because so many decisions have to be made, digital, advertising, public relations, etc.,
it is my opinion that Mr. Unsworth will have to retain a public relations professional to coordinate all
the efforts and connect the digital team with Mr. Unsworth’s webmasters/social media team, all who
need to coordinate activities.
Typical Project Activities
Based on my experience, the following is a typical list of some of the key focus areas for similar
programs. As the program progresses, the team lead will likely place an emphasis on the activities that
help Mr. Unsworth most quickly achieve measurable success.

              Technical SEO Review Of Corporate Sites
              Owned Online Asset Review
              Social Media Profile Review
              Philanthropy Content
              Implementation Of Technical SEO Changes To Site
              Content Review Of Boilerplate Text And Bio For Duplicate Content
              Link Profile Review
              Improving Link Profiles – Internal External
              Bloomberg, Crunchbase And Other Personal Profiles
              Video Content Review And Recommendations
              Establish Mr. Unsworth As A Notable Person
              Schema.Org Markup Creation
              Considering Additional Domain(s) To Launch
              Identifying Third-Party Content To Elevate
              Utilize Google Analytics To Identify What Website Is Not Generating
              More Traffic
              Utilize Search Console To Identify Keyword Opportunities
              Use Google Ads To Identify The Precise Traffic By Keyword And
              Location
              Track Relevant Wikipedia Changes – Edits And Traffic
              Peer Analysis – Identifying Opportunities
              Ongoing Promotion Of Positive Content Within Search
              Working With Client’s PR/Comms To Ensure That Their Ideal Content Is
              Promoted
              Reviewing Press Releases For Maximum Exposure Before They Are
              Released.
              Ongoing Reporting & Tracking

Research

Messaging is going to be critical for the reputation repair campaign. The glue that binds all phases of a
reputation rehabilitation program is strategic research, which provides the foundation upon which all
                                                                                                 31

                                                                                          Exhibit 1, Page 33
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 36 of 327 Page ID
                                    #:2928

messaging should be based. I would recommend that extensive qualitative and quantitative research be
completed. In my experience, it is necessary to do qualitative research (via telephone survey) to fully
understand the attitudes of the public, followed by in-depth quantitative opinion research (focus
groups).
Based on my experience working with issues management researchers, I would recommend that the
first phase of research be a survey involving a random sample of 1,100 people across the United States
with a margin of error of plus or minus three percentage points. Surveys generally ask closed-ended
questions that may limit the feedback. After the telephone survey is completed and the data is
analyzed, the next step in the research I would recommend involves focus groups. Focus groups would
allow Mr. Unsworth and his team to gain insights and test messages that would be used in the full-page
ads and the digital media program. These focus groups could also help us understand the exact ways
that people would search for Mr. Unsworth in Google and other search engines. For example, they
might add Mr. Musk’s name to the search or perhaps other modifiers. Planning reputation
rehabilitation will require a knowledge of what the most likely searches would be.
When people are recruited for focus groups, they would not know what the subject matter was in
advance. Given the nature of the issue, it would likely be necessary to have several focus groups in
various locations across the United States. Recruitment would be done by the chosen focus facility.
Ideally, each session would include a diverse group of people mixed by age and geography who use
social media, watch the news, and are aware of Mr. Musk. A focus group is most effective with 7-10
participants. This is the optimal size to promote discussion and enable the facilitator to keep the group
on task. The firm used for testing would have to be one that operates in an unbiased manner.
Depending on the locations across the United States, it is my experience that each participant will need
to be compensated from $300 to $400 each. It generally takes two weeks to recruit the participants and
prepare the focus group guide, so the research will take some time to complete.
Reputation Repair Advertising Campaign
The defamatory nature of Mr. Musk’s statements and the harm that they have done to Mr. Unsworth’s
personal and professional reputation warrant a robust reputation repair advertising campaign to address
the damage. The campaign will require ads to be placed both locally and internationally. Before going
more in-depth on the different media outlets which will be implemented, there are some basics to
advertising that must be understood. The terms presented are an integral part of the field and are used
when dealing with all types of advertisements. The terms reach, impression, and frequency are three of
the most commonly used words in the field that must be understood to understand my
recommendations.
Reach refers to the number of people in the specific media market that the campaign wants to view the
spot. It can also be expressed as a percentage, which indicates the percentage of the population that is
exposed to at least one spot. An important concept about reach is that the entire viewership, readership
or amount of social media followers a specific publication has, does not necessarily mean that the
advertisement will reach every single one of those persons. In some cases, an individual might see a
“spot” multiple times but reach only counts the number of unique individuals. So if a person saw a spot
while watching the game on Thursday, the spot reached one person, but that same person sees the same
spot when watching the next game on Saturday, the reach remains at one because he already saw that
exact spot. It is important to remember though that reach is not the number of people who will actually
be exposed to the ad, but rather the number of people who are exposed to the media and therefore have
an opportunity to see the spot when it airs.


                                                                                                32

                                                                                          Exhibit 1, Page 34
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 37 of 327 Page ID
                                    #:2929

Impressions are the total number of exposures to an advertisement. Impressions are calculated by
multiplying the number of spots by Average persons. So when a person saw the spot during the game
for the second time, the impressions increase to two because the person has been exposed to the spot
for the second time. This should not be interchanged with another common term, frequency. Frequency
is the average number of times the advertisement will be presented to the reached population. If one
wants to run a spot in a specific market, he may decide to run that spot twice during the nightly
weekday news for two months. He would then get a frequency number by dividing the number of
impressions in that market by the reach or by dividing GRPs by Reach Percentage.
While reach, impression, and frequency are key to determining an effective campaign, other formulas
are needed to calculate the size of a campaign by a specific medium or schedule and the cost efficiency
of advertising on one medium versus another. This is done by determining the Gross Rating Points
(GRPs) and Cost per Point (CPP).
GRP is the measure of the size of an advertising campaign by a specific medium or schedule. It is
calculated by multiplying the number of spots by rating. GRPs put impressions in the form of a
percentage of the target population. This metric is used to measure the impressions in relation to the
number of people in the target for a campaign. Since impressions are based on the total number of
exposures to a spot, the GRP percentage can be greater than 100 if a large number of the target
population were exposed to the campaign. GRP is calculated by multiplying the average rating of a
T.V. show by the number of ads placed. If the show gets a 5 rating and ten ads are placed during that
show, the ad will have 50 GRPs. Cost per point, on the other hand, measures the cost efficiency of the
campaign, which will enable Mr. Unsworth’s advertising team to compare the costs of one
advertisement to others. The CPP’s will assist Mr. Unsworth’s team in planning the ad buys.


Hiring A PR Firm To Oversee The Campaign

Developing an effective reputation repair campaign for Mr. Unsworth will require putting together a
team of people who can do research, craft a message, deliver that message, and make sure that the ad
and digital repair campaign run smoothly throughout the life cycle. It is my experience that this is best
accomplished by hiring a PR firm to oversee the entire campaign and to ensure that all the efforts are
coordinated. In addition to overseeing the entire campaign effort I have described, the PR firm will
need to be involved in the advertising, media statements, and market research to get a baseline public
opinion from which to build off of, manage inquiries made to Mr. Unsworth and oversee the social
media efforts. The firm will either do these tasks in-house or may need to outsource some tasks to
other firms.
The costs of hiring a PR firm takes into account the different tasks that the firm can complete, the
amount of time that those tasks will take to complete, and the size of the agency. In most situations, the
firm will charge a retainer fee to keep the contract alive. Based on my experience, I expect the retainer
would most likely be in the range of $18,000 per month and last a minimum of 18 months.
Social Media
The rise of social media has made it one of the more intriguing advertisement mediums because of the
number of users they have. Twitter is the social media platform in which this campaign will focus
because of its ability to reach the target audience. Twitter is an online microblogging service for
distributing short messages (280 character limit) among groups of recipients via personal computer or
mobile telephone. From April 2019, Twitter reported a monthly active user base of 330 million, with
around 130 million daily active users. Twitter now only releases daily active users, and that is
                                                                                                  33

                                                                                           Exhibit 1, Page 35
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 38 of 327 Page ID
                                    #:2930

measured based on the number of users who can view ads. Twitter provides multiple different avenues
for advertising on its platform, Promoted Tweets, Promoted Accounts, and Twitter Ads. Promoted
Tweets allow one’s tweets to appear in the Twitter Streams or Twitter search results of specific users.
Twitter is paid a flat monthly fee for as long as you’re promoting a tweet. Twitter Ads uses multiple
groups of tweets to accomplish a single goal for a business or personal brand. It can display your
username in places other than a user’s newsfeed, such as “Who to Follow” or “Trending in your area.”
Another means of advertising on Twitter are Promoted Accounts. Promoted Accounts allow one to
promote a profile, rather than a series of tweets, in one’s target audience’s newsfeeds and on the profile
pages of the other accounts one cares about. First, Mr. Unsworth’s team will need to pick a desired
outcome for the campaign, and that would be to bring awareness to Mr. Unsworth’s upstanding
reputation despite the inflammatory remarks from Mr. Musk. The amount of exposure for this
promoted account will depend on the daily and total budget to be used for the campaign. A higher
budget would be best for this campaign to make sure the message is delivered each day, for an
extended period, at set intervals. The goal with Promoted Accounts is to gain more followers. The
campaign should use targeting to create an audience that will be interested in activities Mr. Unsworth
wants to promote and then Twitter will suggest his account to them—in Home Timeline, Who to
Follow, and search results. Like Promoted Tweets, Promoted Accounts will also have the “Promoted”
label so as distinguish them from typically recommended accounts.
Placing the ads in specific parts of Twitter comes down to advertisers bidding on the available ad
space. Advertisers will bid against each other to have their ads shown to the audience they are
targeting. The ad is then automatically entered into an auction where it will compete against other ads
where Twitter’s auction algorithm will compare all the ads against each other to determine which ad
will be shown to the users. Mr. Unsworth’s repair campaign team will need to set a budget for how
much they wish to bid on the various ad spaces available on the platform.
Twitter offers several types of advertising options – promoted tweets, promoted accounts and
promoted trends. The first two cost between $.50 – $4.00 per engagement. As one media outlet
reported, Twitter Promoted Trends cost approximately $200,000 for 24 hours. I would estimate that
Mr. Unsworth would need to spend a minimum of $1.5 million with a combination of Promoted
Trends and regular Twitter advertising. A budget of this size would help ensure that Mr. Unsworth’s
campaign reaches a large percentage of Twitter’s userers who follow Mr. Musk. In addition to using
Promoted Trends, Mr. Unsworth’s advertising team will need to aggressively bid on ad placements
from the outset to improve the odds of reaching their desired audience.
Social media giant Facebook has a user base of over 2.2 billion, so it naturally is an exploding area for
businesses and persons alike to advertise. Like Twitter, Facebook has multiple means of advertising
which consist of a photo, video, slideshow, carousel, collection, dynamic, lead, and a messenger ad.
Mr. Unsworth’s campaign can decide where to place the ads or have Facebook place them
automatically. Facebook will do so based on either the daily or lifetime budget that a campaign wishes
to spend and the target audience information that has been given to Facebook. Facebook charges for
advertisements based on the Costs Per Millie (CPM), Costs Per Click (CPC), and Cost Per View
(CPV). CPM is the price an advertiser is charged every time the ad receives 1,000 impressions. The
average CPM on Facebook across all industries is $11.20. That would come out about 1 cent per
impression. However, it could be lower or higher depending on the chosen audience and the
competition level for that audience. CPC is the price you pay for each click on your Facebook ad. Cost
Per View charges advertisers for every view a video ad receives. Advertisers who have powerful
messages and are looking to inform users on a certain topic or subject would use this type of ad. These
three models should be evaluated by Mr. Unsworth’s advertising team to see if they are helpful for the
                                                                                                 34

                                                                                           Exhibit 1, Page 36
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 39 of 327 Page ID
                                    #:2931

repair campaign. The ads would need to be focused on making Facebook users aware of the reputation
repair campaign (Mr. Unsworth’s social media, the apology, and retraction from Mr. Musk, etc.) and
then getting users to click away from Facebook to learn more. The average cost per click on Facebook
across all industries is about $1.86
Online

As detailed in my report, another part of the internet based portion of the reputation repair campaign
Mr. Unsworth’s team will need to use will be online ads on blog posts, web-based articles, web-based
news platforms, and other web content. This will necessitate advertising on search engines such as
Google, and also through different websites which are popular among the target audience of Mr.
Unsworth’s repair campaign. The price for these types of ads will depend on the ad size, location,
performance and market demand. For example, an ad that takes up a majority of the upper part of the
screen will cost more than an ad that is a small square in the bottom part of the screen. Performance of
the ad refers to the method of online-based advertising known as pay-per-click ads. Pay-per-click ads
are those where the campaign is charged when an internet user clicks on the ad. Mr. Unsworth’s team
will have to pay an initial fee to have the ad placed on a website based on its size and desired location.
Then they are charged based on the number of clicks the ad receives. The average cost of a pay per
click ad is about $1.43 per click.
Many different services offer this type of advertising, but one of the wider-reaching ones is Google
Ads. Also known as Google AdSense, it consists of a network of 3 million websites encompassing a
wide array of different topics that span the Internet. These types of ads are known as display network
ads where the website is trying to make money from displaying ads on websites that use Google
AdSense. This would include websites such as YouTube, ehow.com, TechCrunch.com to name a few
of millions of sites and blogs that run ADSense. Search network ads show up when you search a
specific term through Google Searches.
The word term consists not only of single words but phrases such as “injury attorney” or “slip and
fall”. The costs of the search network term are based on the popularity of the word, the amount of
words that are involved, and the size of the target audience the campaign is attempting to reach. Both
of these types of ads are purchased through an auction and are based on the pay-per-click model. A
detailed budget will need to be developed for how much Mr. Unsworth’s campaign will need to spend
on online ad space. Google’s auctions for ad space are based on the geographic location in which the
ad will appear, the location of the ad on a particular site, and the type of industry in which this ad is
targeting. Mr. Unsworth’s team will set a monthly budget and an amount for their highest desired bids
on a specific ad space. Compared to traditional advertising (e.g., T.V. or print), online advertising
budgets can be much smaller. A small business with just one website will typically spend between
$9,000 and $10,000 per month on advertising with an average of $1.00 and $2.00 per click.
Due to the impact of Mr. Musk’s statements and the prominence that they had online, I would estimate
that Mr. Unsworth’s team will need to spend a substantial amount of money on GoogleAds as part of
their online reputation management. I could envision Mr. Unsworth’s team spending at least
$2,000,000 a year on the United States Google platform because that platform is used where Mr. Musk
is located and also reaches more users than any of the Google platforms which are internationally
focused. The team would use Google’s targeting tools to match the ads with the people that they are
targeting as part of the overall campaign.
I am sure that the reputation repair team Mr. Unsworth retains will develop ads that will lead an
internet user to his personal website that will be created as a part of the reputation repair campaign.

                                                                                                  35

                                                                                            Exhibit 1, Page 37
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 40 of 327 Page ID
                                    #:2932

Being able to control the message regarding Mr. Unsworth’s personal achievements and upstanding
character is key to this campaign. Developing a website is not an easy task and will take a team of
various people across different disciplines for the website to be successful.
That will include hiring a team to design and run the website, a copywriter, plus domain registration of
the website and a service provider to host the website. The project requirements demand high-level
oversight, which means professional agencies, not consumer-level solutions such as GoDaddy. The
domain registration and hosting maintenance will cost around $5,000, but that is a one-time fee. Then
there is the cost of daily website maintenance along with any updates that need to be made to the site’s
infrastructure. Depending on the size of the website, these costs could increase, but I estimate that it
will cost at least $75,000 to maintain and update the website. If Mr. Unsworth was to have a website in
different languages that reached an international audience, the costs would go up significantly.
Multiple news-based websites in the United States posted stories regarding Mr. Musk’s remarks on
their sites, and those will be a focus of this campaign. Google Adsense has a network of over 3 million
websites, and ads will be featured on those sites through Adsense. The campaign will likely explore
placing ads on the sites that ran stories regarding Mr. Musk’s tweets. As detailed in the media report,
there are countless websites to consider. The price for these ads is based on a combination of ad size,
location, market demand. Based on the factors that are used to calculate digital media, a minimum
budget of $1 million would allow ads to be placed in some (not all) of the digital media that published
stories regarding Mr. Musk’s defamatory comments.
Full Page Print Ads

The defamatory nature of Mr. Musk’s statements warrants a robust reputation repair campaign that
includes a corrective advertising component to counter the false statements that are online. Mr. Musk
created a broad audience across the United States and the world to label Mr. Unsworth a pedophile,
among other things; therefore, it will take a significant campaign to fix the damage.
Since there has been a massive amount of media coverage, including over 600 news articles, the
campaign will require ads to be placed in newspapers, social media, online media as well as radio and
television. Media coverage of a Musk apology in paid newspaper advertistments will garner media
attention. The apology will likely appear prominently in news stories. The news stories that mention
the full-page print ads can then be used by the digital repair team to displace the current harmful
material regarding Mr. Unsworth. Full-page ads and the subsequent news stoires regarding the public
apology will be critical for the reputation repair effort for Mr. Unsworth.
As the case proceeds, a favorable outcome is likely to yield content that will be very helpful in
building a positive reputation for Mr. Unsworth. For example, new articles that announce Mr. Musk
has truly renounced his past claims against Mr. Unsworth and is taking out ads apologizing will create
new useful content. News stories about the apology could be utilized to displace harmful content that
presently populates the majority of search results.
While online use and its functions have rapidly increased over the years, the traditional news media of
print, television, and radio are still essential mediums to implement into a reputation repair campaign.
Print media consists of the various local and national newspapers, and also the digital versions that are
offered by some of those newspapers today. Newspaper organizations will combine the circulation
numbers of their physical and digital publications to give a more comprehensive figure of their total
audience. Similar to websites where ad costs are based on the size and location of the ad, newspapers
are the same where the more space the ad takes up, the more that the ad will cost. If an ad runs multiple
times, you will pay more overall but less for each ad. Color ads compared to black & white ads also
                                                                                                  36

                                                                                          Exhibit 1, Page 38
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 41 of 327 Page ID
                                    #:2933

factor into the total price. Another element of the newspaper ad pricing formula is the circulation
number for that particular newspaper. The higher the circulation, the more potential there is for a
higher amount of persons to see the ad. The amount of circulation factored in with the days of the
week, and the section of the paper that the ad is placed in also plays an important role. Sundays are
usually the most expensive day, regardless of national versus local newspapers.
Local and national newspapers use these factors in determining the rates of advertising in their
respective paper. It would be my recommendation that a large focus of this campaign be full-page print
ads in some of the major publications in which there were stories posted regarding Mr. Musk’s
remarks. This will ensure that the audiences who potentially saw Mr. Musk’s statements in these
various publications will then see his apology and real retraction to the defamatory comments he made.
The publications in which the remarks were covered include The Washington Post, New York Times,
Los Angeles Times, and San Diego Union-Tribune just to name a few. A full-page ad in the national
edition of the Wall Street Journal could run over $200,000.
The Los Angeles Times and Southern California News Group are two Southern California newspapers
that I have placed ads in for clients in the last year. I am familiar with their pricing. A full-page ad in
the Sunday Los Angeles Times can be purchased for $31,154 per ad. The same ad in the Saturday
paper would run $26,480 per day. The Southern California News Group, which consists of several
Southern California papers, has a daily circulation of 210,873 and a Sunday circulation of 442,319. A
full-page Sunday ad costs $31,000. The rates will be somewhat lower if you advertise on a daily
schedule, but they are still in this same price range.
Based on the media coverage of this case, I believe that to run an effective reputation repair campaign
for Mr. Unsworth and to place ads in some (not all) of the newspapers and magazines that
repeated/published Mr. Musk’s comments about Mr. Unsworth, a minimum budget of at least $3
million will be necessary. This would allow Mr. Unsworth’s team to buy ads in various publications
across the country to ensure that those exposed to Mr. Musk’s false claims are reached with the
apology and retraction.

Television & Radio

Television ads are similar to print ads in that the market is broken down into local and national.
National television spots are by far the most expensive medium for advertising regardless of the type
of campaign. Television commercials themselves cost anywhere from $50,000 to $750,000 to write,
shoot and produce. Mr. Unsworth can expect to have to spend between $50 to upwards of $2 million
for a 30-second spot, depending on if the spot is placed on a local cable system or if the ad is run
during prime time. While the cost to produce a commercial is about the same, the rates for cable
television spots are somewhat less than those on basic networks. Cable television refers to those T.V.
channels that one must pay a monthly cable subscription to access.

Based on current ad costs, I would estimate that Mr. Unsworth team would have to spend a minimum
of two million dollars to have an effective radio and television ad campaign that is integrated into the
overall campaign.

Summary of costs
Based on the amount of media coverage the false accusations, I expect that the reputation repair
campaign for Mr. Unsworth will cost a substantial amount of money, as detailed below, and will
comprise multiple different mediums which include social media, online, print, television, and radio.
                                                                                                  37

                                                                                            Exhibit 1, Page 39
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 42 of 327 Page ID
                                    #:2934

These mediums are crucial to making sure that the target audience not only is exposed to the campaign
but is influenced by it. Social Media and online are not considered the same advertising medium, as
social media pertains more towards specific networks such as Twitter and Facebook, whereas online
pertains more towards websites, blog posts, and other web content.
Analysis and Recommended Course of Action

My review of the information shows that the accusations made by Elon Musk completely devastated
Vernon Unsworth’s online reputation. The results are made up almost entirely of reports of the claims
and stories about the lawsuit. No one can search “Vernon Unsworth” without being overwhelmed by
content with extremely negative headlines and connotations. The campaign I am recommending will
clean up and counter the pollution created by Mr. Musk’s false statements. To begin to recover from
this situation, I would propose a reputation program with the following elements:

   •   Conduct research to understand the best messages to use.
   •   Build owned properties (personal site, social media, profiles) that highlight Mr. Unsworth’s
       biography, professional accomplishments, and other business or personal interests (i.e., caving,
       etc.)
   •   Promote the best content in ways that will help it outrank the negative content on an ongoing
       basis.
   •   Utilizing community-sourced content sources such as Wikidata, Wikipedia, Crunchbase, and
       others to ensure that factual and favorable content is seen as most relevant by the various search
       engines including Google.
   •   Highlighting positive third-party articles that the client helps identify – ensuring that these gain
       prominence over the negative pieces. Note that this will be an iterative process as new articles
       appear that can be further utilized.
   •   Utilize images and create video content to help ensure positive content is available and
       prominent.
   •   Attempt to identify every publication where stories of Mr. Musk’s defamatory comments about
       Mr. Unsworth appeared and buy multiple full-page ads in each identified publication. The
       tailored ads crafted with the help of the research discussed in my report would appear in news
       outlets where the defamatory comments were repeated. The ads would have the effect of not
       only refuting the false story, but subsequently ensuring that the apology would appear in
       internet searches, and with the help of a professional digital team, show up higher in search
       results than the original allegations.

It is my view that an effective reputation management campaign, consistent with the tasks described
herein, is necessary to mitigate the harm to reputation that naturally results from defamation. Based on
my professional experience, the costs to repair Mr. Unsworth’s reputation from the damage caused by
Mr. Musk are estimated to a reasonable degree of professional certainty as follows:
Estimated Campaign Costs

Reputation management costs are based not only on creating and optimizing web content but moving
multiple sites up in search results. Many resources will be needed for an effective reputation
management campaign. I arrived at the figures in the above based on my professional experience
implementing similar programs over the past 30 years in this business. It is not unusual to have
reputation repair campaigns that exceed $500,000 per month, even for a single individual, To put the
costs in perspective, in 2018 Michigan State University spent over $500,000 in one month with a

                                                                                                  38

                                                                                           Exhibit 1, Page 40
    Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 43 of 327 Page ID
                                       #:2935

   public relations firm to simply monitor the impact on Michigan State surrounding Larry Nassar, who
   was convicted in the US Olympics gymnastics scandal.
                                   Task                                              Estimated Cost
                            Strategic research                                      $300,000/one time
Website creation, including registration and hosting. This does not include          $5,000/one time
                           multiple languages
                             Website updates                                            $75,000/year
                             Newspaper Ads                                            $3,000,000/year
                           Online Twitter Ads                                         $1,500,000/year
                        News-based websites Ads                                       $1,000,000/year
                               GoogleAds                                              $2,000,000/year
           PR Firm to implement reputation repair campaign                             $216,000/year
                         Television & Radio ads                                       $2,000,000/year
Online Reputation Management Program Google.com in the US (English)                    $750,000/year
  Online Reputation Management in Google.co.uk in London (English)                     $500,000/year
Online Reputation Management in Google.co.th in Thailand (Thai/English)                $500,000/year
 Online Reputation Management in Google.fr in France (French/English)                  $500,000/year
        Online Reputation Management in Google.de in German                            $500,000/year
                            (German/English)
                     Additional Locations/languages                             $500,000/year Each added
  Recommended: Singapore, New Zealand, Norway, Ireland, Australia,                      location.
   Hong Kong, Canada, Netherlands, Denmark, Portugal, Sweden, etc.
         Creation of social media profiles and initial population                $75,000 one-time cost per
                                                                                         language
      Note: As part of the Online Reputation Management Program
 Google.com, the vendor selected would be responsible for the creation of
   social media profiles and the population of content after the sites are
                                  created.


   The cost for the program I am recommending is a conservative estimate of costs for a comprehensive
   reputation repair strategy for only one year of implementation. If I were implementing this repair
   strategy, my advice would be that it would take at least two years to be effective and that the likely
   numbers would be higher than my conservative estimates.
   Summary of Opinions

   I offer the following opinions based on the information I reviewed, which is detailed in this report
   and/or referenced in the exhibits. A neutral and reasonable person would conclude from the record that
   the reputation of Vernon Unsworth has been harmed irreparably and that he will forever live under a
   cloud caused by the actions of Elon Musk.
   There is obviously damage done to a reputation when negative statements are made in public about the
   person. However, if coverage of the negative information is more widespread—in this case because
   the instigator of the negative information, Elon Musk, has a large public presence and his statements
   are widely repeated—the damage is enhanced. The level of counter-information must be such that it
   matches coverage of the negative information in order to ameliorate the damage. The measures I have
   suggested will begin the process of ameliorating the damage done to Mr. Unsworth, and should also

                                                                                                  39

                                                                                            Exhibit 1, Page 41
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 44 of 327 Page ID
                                    #:2936

include Mr. Musk publicly admitting his accusations were false and then to ensure widespread
publicity attaches to his retraction because that would remove any credibility a third party might attach
to his statements.
Based on my over 30 years of experience in media relations, communications, and crisis management,
my professional opinions and conclusions are to a reasonable degree of professional certainty the
following:

   •   Using his stature as a respected CEO, Mr. Musk attempted to buttress his sensational comments
       about Mr. Unsworth that by challenging reporters to investigate his claims.

   •   The false allegation that Mr. Unsworth is a pedophile and child rapists have been broadly
       spread across the United States and the world and have attached a strong taint of guilt to Mr.
       Unsworth.

   •   The internet provides eternal defamation, thanks to content retention. One cannot
       search Mr. Unsworth’s name without seeing Mr. Musk’s comments calling him a pedophile.

   •   Allegations of pedophilia, child sexual abuse, and rape carry severe consequences for the
       accused. Any statement accusing another person of pedophilia, sexual abuse, and rape that is, in
       fact, false has obvious negative consequences to one’s personal and professional reputation.
       Mr. Unsworth chose a public recourse to clear his name and prove his innocence by bringing a
       lawsuit for defamation to demonstrate that Mr. Musk knowingly communicated false
       information.

   •   A traditional reputation repair strategy would involve using social media and blogs to correct
       the many false statements. That strategy on its own is not enough because it will not likely
       reach all those exposed to the allegation or be able to deliver the desired impact in correcting
       the record. The campaign must be supplemented with full-page ads in newspapers and ads on
       social media platforms with a formal apology from Mr. Musk setting the record straight. I
       would advocate for multiple full-page ads in each identified mainstream or online publication
       where the false and defamatory allegation(s) appeared or where there was news coverage of the
       allegations. This would also entail running radio and television ads. The tailored ads would
       have the effect of not only refuting the false story but subsequently increasing the likelihood
       that the apology would appear in internet searches, and likely higher in search results than the
       original allegations. I would recommend a social media program with the same messages being
       developed.

   •   Upon a verdict finding that defamation occurred, I would recommend that the campaign
       outlined in my report be implemented.

Conclusion

I offer the following conclusions and opinions to a reasonable certainty. The records support Mr.
Unsworth’s contention that his reputation has been diminished in a consequential way. A neutral and
reasonable person would conclude from the record that there has been a negative impact on his
reputation.
After reviewing all the documentation detailed in this report and its exhibits, it is clear that Mr.
Unsworth has experienced harm both in the short and long term. As the adage goes, “The slate can
                                                                                                    40

                                                                                           Exhibit 1, Page 42
 Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 45 of 327 Page ID
                                    #:2937

never be wiped clean.” It is my opinion that the statements made by Mr. Musk were designed to cause
hatred, contempt, and reputational injury to Mr. Unsworth. The evidence I reviewed indicates to me
that Mr. Musk’s actions included numerous efforts to challenge Mr. Unsworth by questioning him as a
person, not on the merits of his criticisms of the submarine plan. The pushing for a journalist to publish
false information about Mr. Unsworth and the tweets Mr. Musk made are prime examples of his efforts
to cause public hatred, ridicule, and reputational injury to Mr. Unsworth.
The harm created by Mr. Musk’s statements are multi-fold. First, the fact that Musk has a large public
presence, both via news coverage of him and his social media following, elevated the damage
done. Had a person without that public presence made such statements, the coverage of the statements
and subsequent damage would have been far less. Musk’s public presence, combined with the
credibility he has earned over the years amongst the public and his followers, enhances the damage
done by these statements.
It is my view that the award must be sufficient for Mr. Unsworth to implement a reputation repair
campaign as described in my report. It is my view that Mr. Unsworth should also be compensated for
the damage to his reputation. I would hope that a jury would recognize the long and detailed process
that Mr. Unsworth must now undertake to vindicate his good name.
I can say from my experience that it takes time and a sustained effort for the stress, hurt, and
humiliation caused by reputational damage to go away. In my professional opinion, the record supports
Mr. Unsworth’s contention that his reputation was diminished in significant ways by the actions of Mr.
Musk.
Noting that there may be further developments to come in this case, I reserve the right to supplement
and/or amend these conclusions and opinions.




Eric W. Rose
September 10, 2019




                                                                                                 41

                                                                                           Exhibit 1, Page 43
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 46 of 327 Page ID
                                   #:2938




                                ENGLANDER KNABE        &   ALLEN

                                        '--._/
                         Exhibit A - Media Coverage Unsworth Case
                                 Media Coverage (Internet)

  o https://trends.google.com/trends/explore?date=2018-07-10%202018-07-
    17&geo=US&q=vernon%20unsworth
  o https://www.theguardian.com/news/2018/jul/10/elon-musk-queries-expertise-of-thai-cave-
    rescue-officials
  o https://www.bloomberg.com/news/features/2018-07-13/-the-last-bet-the-company-situation-q-
    amp-a-with-elon-musk
  o https://www.telegraph.co.uk/news/2018/07/14/elon-musk-can-stick-submarine-hurts-says-
    british-diver-helped/
  o https://fortune.com/2018/07/15/elon-musk-thai-rescue-diver-pedo-guy/
  o https://www.theguardian.com/technology/2018/jul/15/elon-musk-british-diver-thai-cave-
    rescue-pedo-twitter
  o https://www.theguardian.com/uk-news/2018/jul/16/british-diver-in-thai-cave-rescue-stunned-
    after-attack-by-elon-musk
  o https://www.scmp.com/news/asia/southeast-asia/article/2155383/elon-musk-calls-british-diver-
    thai-cave-rescue-pedo-bizarre
  o http://fortune.com/2018/07/16/elon-musk-pedo-tweet-tesla-stock/
  o https://www.washingtonpost.com/technology/2018/07/16/elon-musks-pedo-attack-rattles-tesla-
    investors-this-thing-is-unraveling/?noredirect=on&utm_term= .1d0948a763d4
  o https://www.buzzfeednews.com/article/hazelshearing/musk-apologizes-for-the-cave-comments
  o https://www.dw.com/en/teslas-elon-musk-apologizes-for-pedo-comment-on-thai-cave-
    rescuer/a-44682805
  o http://time.com/5341647/elon-musk-british-cave-diver-apology-pedo/
  o https://www.nytimes.com/2018/08/16/business/elon-musk-interview-tesla.html
  o https://www.buzzfeednews.com/article/ryanmac/elon-musk-revisits-baseless-pedophile-claims
  o https://www.buzzfeednews.com/article/ryanmac/the-british-diver-elon-musk-called-a-pedo-
    threatened-to-sue#.bxggOOE8J
  o https://www.cnbc.com/2018/08/29/tesla-ceo-elon-musk-reignites-pedo-guy-cave-diver-
    controversy.html
  o https://www.buzzfeednews.com/article/ryanmac/elon-musk-thai-cave-rescuer-accusations-
    buzzfeed-email
  o https://www.dw.com/en/elon-musk-wont-stop-calling-diver-a-pedophile/a-45372611
  o https://www.quora.com/Whats-the-full-story-behind-Elon-Musks-involvement-with-the-Thai-
    cave-rescue-effort
  o https://qz.com/1380300/elon-musks-latest-rant-misses-the-point-on-sex-trafficking-in-thailand/
  o https://www.bloomberg.com/news/articles/2019-04-26/musk-must-face-cave-rescuer-lawsuit-
    over-pedo-guy-tweet

                                                                                          1


                                                                                    Exhibit 1, Page 44
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 47 of 327 Page ID
                                   #:2939

  o https://www.dailymail.co.uk/news/article-6965825/Elon-Musk-face-British-diver-called-pedo-
    Twitter-Thai-cave-rescue.html
  o https://thehill.com/policy/technology/443181-elon-musk-going-to-trial-for-calling-british-
    diver-a-pedo
  o https://www.theverge.com/2019/5/10/18564625/elon-musk-vernon-unsworth-pedo-guy-tweets-
    defamation-lawsuit-trial-date-set
  o https://www.independent.co.uk/news/world/americas/elon-musk-vernon-unsworth-thailand-
    pedo-paedophile-twitter-defamation-trial-a8909241.html.
  o https://www.newser.com/story/275048/court-wants-musk-to-explain-calling-rescuer-a-
    pedophile.html
  o https://www.thedailybeast.com/elon-musk-to-cave-diver-vernon-unsworth-in-pedo-guy-suit-
    you-started-it
  o https://www.courtlistener.com/docket/7887513/vernon-unsworth-v-elon-musk/
  o https://www.nytimes.com/2018/08/24/business/dealbook/tesla-elon-musk-sec.html
  o https://www.npr.org/2018/09/27/652315858/sec-sues-tesla-ceo-elon-musk
  o https://www.cnn.com/2019/04/26/tech/elon-musk-sec-settlement/index.html
  o https://www.theverge.com/2018/9/27/17911428/sec-lawsuit-elon-musk-tesla-funding-tweet
  o https://www.cnbc.com/2019/02/25/tesla-shares-fall-on-report-sec-asks-judge-to-hold-elon-
    musk-in-contempt-for-violating-deal.html
  o https://www.wired.com/story/elon-musk-tesla-sec-lawsuit-twitter-court-filing/
  o https://www.dw.com/en/tesla-deal-elon-musks-u-turn-wont-resolve-legal-woes/a-45245212
  o https://www.cnbc.com/2019/03/19/tesla-and-elon-musk-lawsuits-overview.html
  o https://www.wired.com/story/elon-musk-twitter-stock-tweets-libel-suit/
  o https://www.theverge.com/2018/6/26/17505744/elon-musk-fans-tesla-spacex-fandom
  o https://www.scribd.com/document/400499093/US-SEC-tries-to-hold-Elon-Musk-in-contempt-
    of-court-over-material-tweets-that-weren-t-pre-approved-by-Tesla-
    legal#from_embed?campaign=SkimbitLtd&ad_group=66960X1514734X66fe0db238a984682a
    8b472757ab972a&keyword=660149026&source=hp_affiliate&medium=affiliate
  o https://www.investor.gov/additional-resources/news-alerts/press-releases/elon-musk-settles-
    sec-fraud-charges-tesla-charged
  o https://www.sec.gov/news/press-release/2018-219
  o https://www.inquisitr.com/5108963/billionaire-elon-musk-flips-the-script-wall-street-bad-boy-
    rewrites-the-rules/
  o http://bigwnews.com/world-news/british-thai-cave-hero-vernon-unsworth-is-all-smiles-with-
    wife-40-hours-after-elon-musks-latest-outrageous-paedophile-accusations/
  o http://california.nris.com/news/Elon-Musk-apologizes-for-calling-Thai-cave-rescue-diver-
    pedo-guy-10232
  o http://celbestnews.com/world-news/hero-british-diver-who-saved-thai-youth-football-team-is-
    made-mbe/
  o http://celbestnews.com/world-news/vernon-unsworths-girlfriend-40-reacts-with-fury-over-
    elon-musks-pedo-slur/
  o http://divemagazine.co.uk/skills/8158-elon-musk-calls-rescue-diver-pedo
  o http://divemagazine.co.uk/skills/8225-new-attack-on-rescue-diver-by-elon-musk
  o http://divemagazine.co.uk/skills/8392-honours-for-thai-cave-rescue-team
  o http://hotlifestylenews.com/world-news/thai-girlfriend-40-of-vernon-unsworth-dismisses-elon-
    musks-paedo-claims-as-she-slams-rumours-brit-cave-drama-hero-has-12-year-old-child-bride/
  o http://merdekaid.com/hero-british-diver-who-saved-thai-youth-football-team-is-made-mbe/
  o http://news.obiaks.com/180716080444/British-caver-says-considering-legal-action-after-Elon-
    Musk-'pedo'-tweet
                                                                                         2


                                                                                   Exhibit 1, Page 45
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 48 of 327 Page ID
                                   #:2940

  o http://news.philippinecentral.com/british-caver-considering-legal-action-after-elon-musk-pedo-
    tweet/
  o http://newsaltcoins.com/world-news/what-was-elon-musks-paedo-guy-tweet-about-thailand-
    cave-diver-vern-unsworth-and-what-has-he-said-now/
  o http://newsneednews.com/world-news/thai-cave-boys-visit-buddhist-temple-honour-hero-navy-
    seal/
  o http://nymag.com/intelligencer/2018/08/elon-musk-thinks-its-strange-pedo-rescue-diver-didnt-
    sue.html
  o http://tmssmagazine.com/elon-musk-calls-british-diver-in-thai-cave-rescue-a-pedo-in-baseless-
    attack/
  o http://www.arabnews.com/node/1340161/business-economy
  o http://www.atlanticbb.net/news/read/article/newserelon_musk_calls_key_player_in_thai_cave_
    rescue_a_p-rnewsersyn
  o http://www.atlanticbb.net/news/read/category/Domestic/article/los_angeles_times-
    cave_diver_criticizes_musks_kidsub_rescue_plan_mus-tca-2
  o http://www.buriramtimes.com/elon-musk-calls-british-diver-in-thai-cave-rescue-a-pedo-in-
    baseless-attack/
  o http://www.inc-asean.com/the-inc-life/if-youre-calling-someone-a-pedo-on-twitter-elon-musk-
    its-time-to-take-a-long-hard-look-at-your-life/
  o http://www.infonews360.com/elon-musk-has-revisited-his-baseless-pedophile-claims/
  o http://www.khaosodenglish.com/news/international/2018/07/17/thai-rescuer-pedo-tweet-may-
    be-bad-for-elon-musks-business/
  o http://www.orazio.it/index.php/elon-musk-tweets-hell-bet-ya-a-signed-dollar-that-thai-cave-
    rescuer-is-a-pedo/
  o http://www.parabolicarc.com/2018/07/16/musks-melts-thai-cave-rescue-story/
  o http://www.saadahbahri.com/elon-musks-pedo-attack-rattles-tesla-investors-this-thing-is-
    unraveling/
  o http://www.techthreat.co.uk/british-caver-could-sue-elon-musk-over-twitter-attack/
  o http://www.thestandard.com.hk/section-news.php?id=197963&sid=6
  o http://www.xinhuanet.com/english/2018-07/17/c_137330262.htm
  o http://www.xinhuanet.com/english/2018-07/19/c_137335174.htm
  o https://0nion.com/en/article/95599
  o https://1045freshradio.ca/news/4332888/elon-musk-vern-unsworth-pedo/
  o https://1045freshradio.ca/news/4335268/thai-rescuer-pedo-guy-elon-musk-legal-action/
  o https://abcnews.go.com/Business/elon-musk-apologizes-british-cave-diver-derogatory-
    pedo/story?id=56658289
  o https://althouse.blogspot.com/2018/09/in-new-email-elon-musk-accused-cave.html
  o https://amedpost.com/brit-thai-cave-hero-diver-vern-unsworth-defies-elon-musks-paedophile-
    jibes-to-reunite-with-boys-he-helped-rescue-from-certain-death/
  o https://arstechnica.com/tech-policy/2018/07/elon-musk-could-face-lawsuit-for-calling-cave-
    rescuer-a-pedo-guy/
  o https://au.news.yahoo.com/elon-musks-latest-outburst-raises-doubts-leadership-011517788--
    spt.html
  o https://auntymike.com/british-caver-could-sue-elon-musk-over-twitter-attack/
  o https://austrian.economicblogs.org/zerohedge/2018/durden-twitter-meltdown-elon-musk-calls-
    thai-cave-diver-pedophile-deletes-tweet/
  o https://bak.megam.info/news/article-5969485/Thai-cave-boys-visit-Buddhist-temple-honour-
    hero-Navy-SEAL-Brit-diver-flies-Bangkok.html

                                                                                         3


                                                                                    Exhibit 1, Page 46
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 49 of 327 Page ID
                                   #:2941

  o https://beta.nbcnews.com/news/world/elon-musk-apologizes-blames-anger-calling-thai-cave-
    diver-pedo-n892296
  o https://bgr.com/2018/09/04/elon-musk-cave-diver-yup-again/
  o https://blogs.findlaw.com/injured/2018/07/possible-defamation-claim-against-elon-musk-for-
    pedo-guy-tweet.html
  o https://boingboing.net/2018/08/28/elon-musk-again-insinuates-cav.html
  o https://boingboing.net/2018/09/04/elon-musk-yep-again.html
  o https://businessglitz.com/uk/british-divers-who-rescued-thai-boys-trapped-in-cave-are-
    rewarded-on-honors-list/
  o https://canoe.com/news/world/elon-musks-pedo-tweet-about-thai-cave-rescuer-and-other-
    flame-wars-may-make-tesla-investors-wary
  o https://chinapost.nownews.com/20180718-380472
  o https://cisnfm.com/news/4335630/tesla-shares-fall-elon-musk-thai-cave-rescuer/
  o https://cnnphilippines.com/world/2018/09/06/Elon-Musk-accusations.html
  o https://coconuts.co/bangkok/news/elon-musk-calls-british-rescue-diver-a-pedo-while-
    defending-his-mini-sub/
  o https://coconuts.co/bangkok/news/thai-girlfriend-of-british-diver-vern-unsworth-says-elon-
    musks-pedophile-accusation-is-laughable/
  o https://country104.com/news/4337834/elon-musk-apology-cave-diver-pedo-guy/
  o https://dailyasianage.com/news/131095/tesla-shares-fall-after-ceo-musk-abuses-british-caver
  o https://dailyasianage.com/news/156334/thai-cave-divers-twiggy-and-monty-pythons-palin-on-
    uk-honours-list
  o https://dbpost.com/british-cave-explorer-can-sue-musk-for-calling-him-pedo/
  o https://defence.pk/pdf/threads/thai-cave-rescue-hero-elon-musk-can-stick-his-submarine-
    where-it-hurts.567724/
  o https://dlisted.com/2018/07/19/elon-musk-is-sorry-for-calling-a-thai-cave-rescuer-a-pedo/
  o https://edition.cnn.com/2018/07/16/asia/thai-cave-soccer-musk-rescuer-tweet-intl/index.html
  o https://elotitv.com/thai-cave-boys-visit-buddhist-temple-to-honour-hero-navy-seal-as-brit-
    diver-flies-our-of-bangkok/
  o https://en.mogaznews.com/World-News/1227350/Hero-British-diver-who-saved-Thai-youth-
    football-team-is-made-MBE.html
  o https://en.mogaznews.com/World-News/970500/Thai-cave-boys-visit-Buddhist-temple-to-
    honour-hero-Navy-SEAL-as-Brit-diver-.html
  o https://en.wikipedia.org/wiki/Elon_Musk
  o https://energy953radio.ca/news/4332888/elon-musk-vern-unsworth-pedo/
  o https://entertainment.inquirer.net/283867/elon-musk-slammed-for-calling-thai-cave-rescuer-
    pedo-in-twitter-rant#ixzz5vWcRlb5i
  o https://expressdigest.com/hero-british-diver-who-saved-thai-youth-football-team-is-made-mbe/
  o https://extra.ie/2018/07/16/news/world-news/video-thai-cave-diver-vernon-unsworth-may-sue-
    elon-musk-on-tweet
  o https://extras.ie/2018/07/16news/world-news/vodeo-thai-cave-diver-vernon-unsworth-may-sue-
    musk-on-tweet
  o https://feedimo.com/story/29871311/Elon-Musk-calls-British-diver-in-Thai-cave-rescue-a-
    pedo-in-baseless-attack/
  o https://feedimo.com/story/32741759/Elon-Musk-Calls-Thai-Cave-Diver-Hero-A-Child-Rapist-
    As-He-Escalates-Baseless-Feud/
  o https://finance.yahoo.com/news/british-caver-says-approached-u-british-lawyers-over-
    150859939--finance.html
  o https://finance.yahoo.com/news/elon-musk-pedo-tweet-tesla-224906712.html
                                                                                       4


                                                                                  Exhibit 1, Page 47
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 50 of 327 Page ID
                                   #:2942

  o https://finance.yahoo.com/news/uk-diver-called-pedo-musk-strong-defamation-case-
    142832286.html
  o https://floridaactioncommittee.org/elon-musk-apologizes-for-calling-thai-cave-rescue-diver-
    pedo-guy/
  o https://fortune.com/2018/07/15/elon-musk-thai-rescue-diver-pedo-guy/
  o https://fortune.com/2018/07/16/elon-musk-pedo-out-of-control/
  o https://fortune.com/2018/07/16/elon-musk-pedo-tweet-tesla-stock/
  o https://fortune.com/2018/07/18/elon-musk-pedo-apology/
  o https://fortune.com/2018/08/29/elon-musk-twitter-vern-unsworth/
  o https://fortune.com/2018/09/04/elon-musk-pedo-tweet-pedophilia-accusations-diver/
  o https://forum.thaivisa.com/topic/1048621-elon-musk-calls-british-diver-in-thai-cave-rescue-a-
    pedo-in-baseless-attack/
  o https://forum.thaivisa.com/topic/1048705-video-british-cave-explorer-vern-unsworth-
    considers-legal-action-against-elon-musk/
  o https://forum.thaivisa.com/topic/1048833-tesla-shares-fall-after-ceo-musk-abuses-british-caver/
  o https://forum.thaivisa.com/topic/1055940-in-a-new-email-elon-musk-accused-a-thai-cave-
    rescuer-of-being-a-%E2%80%9Cchild-rapist%E2%80%9D-and-said-he-
    %E2%80%9Chopes%E2%80%9D-theres-a-lawsuit/page/3
  o https://forum.thaivisa.com/topic/1056063-im-no-child-bride-thai-girlfriend-40-of-brit-cave-
    hero-vernon-unsworth-dismisses-elon-musk%E2%80%99s-%E2%80%98paedo%E2%80%99-
    claims/
  o https://forum.thaivisa.com/topic/1106141-vernon-unsworth-who-helped-rescue-thai-football-
    team-from-tham-luang-cave-receives-mbe/
  o https://fox61.com/2018/07/16/british-rescuer-in-thailand-cave-considers-legal-action-against-
    elon-musk-over-pedo-tweet/
  o https://freethoughtblogs.com/pharyngula/2018/09/05/elon-musk-really-is-an-unpleasant-jerk/
  o https://gadgets.ndtv.com/transportation/news/tesla-elon-musk-pedo-comments-share-price-
    dive-1884615
  o https://gizmodo.com/elon-musk-gives-half-assed-apology-to-cave-diver-he-cal-1827680347
  o https://globalnews.ca/news/4332888/elon-musk-vern-unsworth-pedo/
  o https://globalnews.ca/news/4335268/thai-rescuer-pedo-guy-elon-musk-legal-action/
  o https://globalnews.ca/news/4335630/tesla-shares-fall-elon-musk-thai-cave-rescuer/
  o https://globalnews.ca/news/4435710/elon-musk-weed-tesla-shares-drop/
  o https://gulfnews.com/world/asia/british-diver-in-thai-cave-rescue-stunned-after-attack-by-elon-
    musk-1.2252212
  o https://heavy.com/news/2018/07/elon-musk-vernon-unsworth-pedo-guy/
  o https://hienalouca.com/2018/09/05/elon-musk-calls-thai-cave-rescue-diver-vernon-unsworth-
    child-rapist/
  o https://hotair.com/archives/ed-morrissey/2018/07/16/cave-rescue-hero-yes-ill-probably-sue-
    musk-calling-pedo/
  o https://hush-mag.com/2018/07/16/twitter-slams-elon-musk-after-he-calls-thai-rescue-diver-a-
    pedo/
  o https://inews.co.uk/news/british-cave-diver-elon-musk/
  o https://inews.co.uk/news/elon-musk-british-diver-pedo-guy-twitter/
  o https://inews.co.uk/news/elon-musk-thailand-cave-diver-vernon-unsworth-attack-twitter/
  o https://inews.co.uk/news/elon-musk-thailand-cave-diver-vernon-unsworth-row-defamation-
    sued/
  o https://interestingengineering.com/elon-musk-calls-british-diver-in-thai-cave-rescue-pedo-guy-
    on-twitter
                                                                                          5


                                                                                     Exhibit 1, Page 48
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 51 of 327 Page ID
                                   #:2943

  o https://interestingengineering.com/tesla-shares-fall-after-elon-musks-pedo-twitter-comment
  o https://irving.fortune.com/2018/07/18/elon-musk-pedo-apology/
  o https://japantoday.com/category/world/british-caver-says-considering-legal-action-after-elon-
    musk-%27pedo%27-tweet
  o https://japantoday.com/category/world/british-caver-says-considering-legal-action-after-elon-
    musk-'pedo'-tweet
  o https://jerseyeveningpost.com/news/uk-news/2018/07/18/billionaire-elon-musk-apologises-for-
    thai-rescue-diver-pedo-guy-slur/
  o https://jerseyeveningpost.com/news/uk-news/2018/12/28/python-palin-and-dame-twiggy-
    joined-by-cave-rescue-divers-in-2019-honours-list/
  o https://junkee.com/elon-musk-pedo/167930
  o https://kiwifarms.net/threads/elon-musk-calls-british-caver-who-advised-thai-cave-kid-rescue-
    pedo-on-twitter.45501/page-15
  o https://knappily.com/ethics/elon-musk-unsworth-pedo-controversy-498
  o https://knowtechie.com/elon-musk-pedo-guy/
  o https://kywnewsradio.radio.com/articles/news/british-rescuer-considers-legal-action-against-
    elon-musk-over-pedo-tweet
  o https://kywnewsradio.radio.com/articles/news/elon-musk-makes-unfounded-accusation-
    against-thai-cave-rescuer
  o https://lifeboat.com/blog/2018/07/british-caver-considering-legal-action-after-elon-musk-pedo-
    tweet
  o https://loupventures.com/an-open-letter-to-elon-musk/
  o https://m.inquirer.net/entertainment/283867
  o https://magic106.com/news/4335268/thai-rescuer-pedo-guy-elon-musk-legal-action/
  o https://markets.businessinsider.com/news/stocks/tesla-stock-price-elon-musk-rough-weekend-
    2018-7-1027371542
  o https://mashable.com/article/british-rescuer-threatens-to-sue-elon-musk-following-pedo-tweet/
  o https://mashable.com/article/elon-musk-apologizes-unsworth/
  o https://mashable.com/article/elon-musk-parody-accounts/
  o https://me.me/i/elon-musk-elonmusk-6h-replying-to-gossithedog-bet-ya-a-signed-
    0e2cfdb62fbc4c5785e8fbe28b5bfe82
  o https://meaww.com/british-diver-thai-cave-rescuer-may-sue-elon-musk-over-pedo-remark
  o https://metro.co.uk/2018/07/18/elon-musk-apologises-calling-british-rescue-diver-paedophile-
    7728953/
  o https://metro.co.uk/2018/08/29/elon-musk-refuses-to-back-down-over-pedo-claim-against-uk-
    cave-diver-7893274/
  o https://metro.co.uk/2018/09/05/elon-musk-attacks-pedo-guy-again-and-calls-him-a-child-
    rapist-in-baseless-outburst-7915315
  o https://metro.co.uk/2018/09/05/girlfriend-of-hero-rescue-diver-elon-musk-dubbed-pedo-guy-
    reveals-truth-behind-child-bride-slurs-7916854/
  o https://metro.co.uk/2018/12/28/british-divers-recognised-in-new-year-honours-list-for-brave-
    thai-cave-rescue-8290408/
  o https://mg.co.za/article/2018-07-16-british-rescue-diver-threatens-elon-musk-with-lawsuit-for-
    pedo-tweet
  o https://money.cnn.com/2018/07/15/technology/elon-musk-thai-cave-rescue/index.html
  o https://money.cnn.com/2018/07/16/technology/business/elon-musk-tweet-controversy/
  o https://money.cnn.com/2018/08/28/technology/elon-musk-new-york-times-interview-
    tears/index.html

                                                                                          6


                                                                                    Exhibit 1, Page 49
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 52 of 327 Page ID
                                   #:2944

  o https://news.mb.com.ph/2018/07/17/british-caver-says-considering-legal-action-after-elon-
    musk-pedo-tweet/
  o https://news.sky.com/story/british-cave-diver-mulls-legal-action-against-elon-musk-after-
    tycoon-brands-him-paedo-11438588
  o https://news.sky.com/story/elon-musk-apologises-for-calling-british-cave-diver-a-paedo-
    11440370
  o https://news.sky.com/story/elon-musk-calls-british-cave-diver-child-rapist-in-new-claim-
    11490910
  o https://news.sky.com/story/hero-british-diver-vernon-unsworth-responds-as-elon-musk-revives-
    paedo-claim-11484854
  o https://news.thaivisa.com/article/25458/im-no-child-bride-thai-girlfriend-40-of-brit-cave-hero-
    vernon-unsworth-dismisses-elon-musks-paedo-claims
  o https://news.thaivisa.com/article/36411/vernon-unsworth-who-helped-rescue-thai-football-
    team-from-tham-luang-cave-receives-mbe
  o https://news.yahoo.com/british-divers-helped-thai-cave-rescue-among-people-decorated-2019-
    new-year-honours-list-120602467.html
  o https://news.yahoo.com/diver-helped-rescue-thai-kids-135907091.html
  o https://news.yahoo.com/elon-musk-lashes-thai-cave-175229265.html
  o https://news.yahoo.com/elon-musks-latest-outburst-raises-doubts-leadership-011517976.html
  o https://news.ycombinator.com/item?id=17912985
  o https://nextshark.com/elon-musk-calls-one-british-thai-cave-rescuers-pedo-guy-twitter/
  o https://nypost.com/2018/07/15/furious-elon-musk-calls-thai-rescue-diver-a-pedo/
  o https://nypost.com/2018/07/16/cave-diver-considers-suing-elon-musk-for-calling-him-a-pedo/
  o https://nypost.com/2018/09/06/thai-cave-rescue-survivors-take-their-show-on-the-road/
  o https://people.com/human-interest/elon-musk-controversial-tweets
  o https://pk.shafaqna.com/EN/AL/7063
  o https://power97.com/news/4335268/thai-rescuer-pedo-guy-elon-musk-legal-action/
  o https://pressfrom.info/au/news/money/-73248-elon-musk-s-pedo-attack-rattles-tesla-investors-
    this-thing-is-unraveling.html
  o https://pressfrom.info/us/news/world/-166162-british-diver-doesnt-rule-out-legal-action-
    against-musk-over-tweets.html
  o https://pressfrom.info/us/news/world/-226761-british-divers-in-thai-cave-rescue-make-uk-
    honours-list.html
  o https://qz.com/1330546/elon-musk-apologizes-for-calling-cave-diver-vernon-unsworth-a-
    pedophile/
  o https://qz.com/co/1087900/in-new-email-elon-musk-accuses-cave-rescuer-of-being-a-child-
    rapist-and-hopes-for-a-lawsuit/
  o https://sanfrancisco.cbslocal.com/2018/07/15/elon-musk-makes-unfounded-accusation-against-
    thai-cave-rescuer/
  o https://sanfrancisco.cbslocal.com/2018/07/16/thai-cave-rescue-elon-musk-pedo-tweet-possible-
    legal-action/
  o https://seekingalpha.com/news/3370901-musk-apologizes-british-cave-diver
  o https://slate.com/technology/2018/07/elon-musk-calls-thai-cave-rescue-diver-a-sex-
    criminal.html
  o https://southfront.org/in-twitter-meltdown-elon-musk-calls-thai-cave-diver-a-pedophile/
  o https://sputniknews.com/viral/201808291067554742-musk-pedo-guy-tweet-again/
  o https://sputniknews.com/world/201809051067754402-elon-musk-to-pedo-guy-sue-me/
  o https://stopelonfromfailingagain.com/2018/08/01/after-elon-musks-pedo-tweet-tesla-shares-
    fall-4-as-some-investors-worry-about-his-erratic-behavior/
                                                                                          7


                                                                                    Exhibit 1, Page 50
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 53 of 327 Page ID
                                   #:2945

  o https://stv.tv/news/international/1423353-british-cave-rescuer-considers-legal-action-against-
    elon-musk-after-pedo/
  o https://techcrunch.com/2018/07/15/elon-musk-tweets-hell-bet-ya-a-signed-dollar-that-thai-
    cave-rescuer-is-a-pedo/
  o https://techcrunch.com/2018/07/18/elon-musk-kinda-apologizes-for-calling-thai-cave-rescuer-
    a-pedo/
  o https://techgrabyte.com/elon-musk-called-one-thai-cave-rescuers-pedophile/
  o https://thehill.com/blogs/blog-briefing-room/397095-elon-musk-tears-into-british-cave-diving-
    expert-who-helped-rescue
  o https://thehill.com/blogs/blog-briefing-room/news/448159-british-diver-who-rescued-thai-
    soccer-players-feuded-with-elon
  o https://thehill.com/homenews/397152-british-diving-experts-considers-legal-action-against-
    elon-musk-for-attacking-him-as
  o https://themorningbellbd/british-caver-could-sue-elon-musk-over-twitter-attack/
  o https://thenewdaily.com.au/news/world/2018/07/17/thai-cave-diver-elon-musk-legal-action/
  o https://thenextweb.com/opinion/2018/07/06/a-tale-of-two-elons-why-this-superhero-should-
    get-banned-from-twitter-but-wont/
  o https://thenextweb.com/world/2018/07/16/dear-elon-musk-delete-your-twitter-account/
  o https://thephagroup.com/insights/think-tweet-word-advice-musk/
  o https://thesunbest.com/what-was-elon-musks-paedo-guy-tweet-about-thailand-cave-diver-vern-
    unsworth-and-what-has-he-said-now/
  o https://theweek.com/speedreads/784912/elon-musk-calls-diver-who-helped-save-boys-thailand-
    pedo
  o https://theworldnews.net/gb-news/brit-thai-cave-hero-diver-vern-unsworth-defies-elon-musk-s-
    paedophile-jibes-to-reunite-with-boys-he-helped-rescue-from-certain-death
  o https://theworldnews.net/pk-news/elon-musk-s-latest-outburst-raises-doubts-on-leadership
  o https://theworldnews.net/uk-news/hero-british-diver-who-saved-thai-youth-football-team-is-
    made-mbe
  o https://time.com/5339219/elon-musk-diver-thai-soccer-team-pedo/
  o https://time.com/5339501/elon-musk-pedo-tweet/
  o https://time.com/5340621/thailand-cave-rescue-elon-musk-pedo-shares/
  o https://time.com/5341647/elon-musk-british-cave-diver-apology-pedo/
  o https://time.com/5387001/elon-musk-calls-vernon-unsworth-child-rapist
  o https://travel.squibs.org/squib/6120853-brit-thai-cave-hero-diver-vern-unsworth-defies-elon-
    musks-paedophile-jibes-to-reunite-with-boys-he-helped-rescue-from-certain-death
  o https://trendingpress.com/elon-musk-in-new-rant-at-thai-cave-rescuer/
  o https://truepundit.com/elon-musk-renews-pedo-controversy-asks-if-its-strange-the-british-
    diver-hasnt-sued/
  o https://twnews.co.uk/gb-news/elon-musk-appears-to-claim-brit-cave-hero-vern-unsworth-is-a-
    paedo-again-one-month-after-he-apologised-for-outrageous-slur
  o https://wgntv.com/2018/07/16/british-rescuer-considers-legal-action-against-elon-musk-over-
    pedo-tweet/
  o https://wonderfulengineering.com/elon-musk-calls-british-diver-in-thai-cave-rescue-pedo-guy-
    in-a-tweet/
  o https://wreg.com/2018/07/16/caver-who-helped-in-thailand-rescue-considers-legal-action-
    against-elon-musk/
  o https://www.2oceansvibe.com/2018/08/29/elon-musk-is-talking-about-paedophiles-again/
  o https://www.9news.com.au/world/thai-cave-rescue-elon-musk-twitter-tirade/4ac65452-c8c9-
    47ca-afdd-1b687c9e213c
                                                                                         8


                                                                                    Exhibit 1, Page 51
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 54 of 327 Page ID
                                   #:2946

  o https://www.abc.net.au/news/2018-07-16/elon-musk-calls-uk-diver-a-pedo-in-stunning-
    attack/9997606
  o https://www.abc.net.au/news/2018-07-18/elon-musk-apologises/10009828
  o https://www.abc10.com/article/news/nation-world/elon-musk-apologizes-for-calling-thai-cave-
    rescue-diver-a-pedophile/507-575018316
  o https://www.abcactionnews.com/news/national/elon-musk-thai-cave-rescuer-pedo-pedophile-
    tweet
  o https://www.adelaidenow.com.au/news/billionaire-elon-musk-calls-thai-rescuer-a-pedo/news-
    story/65315c4a68e255f597f3aa1d6fdd87da
  o https://www.apnews.com/0b149d80ae6f4b96ae4e699c77e3c100
  o https://www.asiaone.com/world/thai-cave-rescue-british-diver-considering-legal-action-after-
    elon-musk-pedo-tweet
  o https://www.autoblog.com/2018/07/16/elon-musk-calls-thai-cave-rescuer-pedophile-twitter/
  o https://www.autoblog.com/2018/07/17/elon-musk-british-caver-lawyers/
  o https://www.autoblog.com/2018/09/05/tesla-stock-and-bond-prices-drop-after-elon-musk-
    renews-attack-o/
  o https://www.axios.com/elon-musk-tweet-apologize-thai-cave-rescuer-pedo-guy-af1d0efc-0a3e-
    401f-bd09-e301cd2b385b.html
  o https://www.bangkokpost.com/thailand/general/1504438/uk-caver-considering-legal-action-
    after-elon-musk-tweet
  o https://www.bangkokpost.com/thailand/general/1505670/elon-musk-apologises-to-british-
    caver-for-twitter-slur
  o https://www.bangkokpost.com/thailand/general/1534626/elon-musk-viciously-attacks-chiang-
    rai-cave-diver
  o https://www.barrons.com/articles/tesla-elon-musk-cave-diver-rapist-1536157636
  o https://www.bbc.com/news/technology-45341822
  o https://www.bbc.com/news/world-asia-44846945
  o https://www.bbc.com/news/world-asia-44870303
  o https://www.bbc.com/news/world-us-canada-45418245
  o https://www.belfasttelegraph.co.uk/news/uk/new-year-honours-divers-who-took-part-in-thai-
    cave-rescue-honoured-for-their-bravery-37664008.html
  o https://www.benzinga.com/analyst-ratings/analyst-color/18/09/12323552/gene-munster-telsa-
    still-holds-upside-potential-but-elo
  o https://www.bloomberg.com/news/articles/2018-08-29/musk-s-rants-rekindle-concern-about-
    ceo-s-troublesome-tweeting
  o https://www.breakingnews.ie/world/british-cave-rescuer-considers-legal-action-against-elon-
    musk-after-pedo-tweet-855539.html
  o https://www.breakingviews.com/considered-view/elon-musk-outburst-puts-tesla-board-on-the-
    spot/
  o https://www.breitbart.com/tech/2018/07/15/elon-musk-calls-thai-cave-rescue-hero-pedo-guy-
    in-bizarre-twitter-outburst/
  o https://www.breitbart.com/tech/2018/07/16/british-cave-rescue-hero-considers-lawsuit-against-
    elon-musk-after-pedo-guy-tweet/
  o https://www.briskoda.net/forums/topic/452797-tesla-boss-elon-musk-calls-britsh-cave-diver-a-
    pedo/
  o https://www.businessdailyafrica.com/news/world/Tesla-shares-fall-after-CEO-abuses-cave-
    rescuer/4259366-4667554-3kuq07/index.html
  o https://www.businessinsider.co.za/elon-musk-british-cave-diver-pedo-feud-thai-cave-rescue-
    2018-7
                                                                                         9


                                                                                   Exhibit 1, Page 52
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 55 of 327 Page ID
                                   #:2947

  o https://www.businessinsider.co.za/the-british-cave-rescue-diver-may-sue-elon-musk-over-
    pedo-comment-2018-7
  o https://www.businessinsider.com/elon-musk-asks-why-the-diver-he-called-a-pedo-hasnt-sued-
    him-yet-2018-8
  o https://www.businessinsider.com/elon-musk-british-cave-diver-pedo-feud-thai-cave-rescue-
    2018-7
  o https://www.businessinsider.com/elon-musk-cave-diver-buzzfeed-2018-9
  o https://www.businessinsider.com/elon-musk-shocking-quotes-tweets-2018-10
  o https://www.businessinsider.com/elon-musks-tweets-could-create-problems-for-tesla-2018-7
  o https://www.businessinsider.com/elon-musk-thai-cave-apology-to-vernon-unsworth-2018-7
  o https://www.businessinsider.com/elon-musk-twitter-controversy-
    2018?utm_source=markets&utm_medium=ingest
  o https://www.businessinsider.com/the-british-cave-rescue-diver-may-sue-elon-musk-over-pedo-
    comment-2018-7
  o https://www.businessinsider.com/vern-unsworth-elon-musk-lawyers-2018-7
  o https://www.businessinsider.in/elon-musk-has-apologized-for-defaming-a-british-cave-rescue-
    diver-who-threatened-to-sue-the-billionaire/articleshow/65036352.cms
  o https://www.businessinsider.in/elon-musk-says-he-sees-twitter-as-a-meme-war-land-and-it-
    could-create-a-big-problem-for-tesla/articleshow/65043484.cms
  o https://www.businessinsider.in/the-british-diver-from-the-thai-cave-rescue-who-was-called-a-
    pedo-by-elon-musk-says-hes-considering-suing-the-billionaire/articleshow/65006199.cms
  o https://www.buzz.ie/news/thailand-resuce-diver-sue-elon-musk-pedo-292474
  o https://www.buzzfeednews.com/article/remysmidt/elon-musk-attacks-diver-who-helped-
    rescue-thai-boys
  o https://www.buzzfeednews.com/article/ryanmac/elon-musk-revisits-baseless-pedophile-claims
  o https://www.buzzfeednews.com/article/ryanmac/elon-musk-thai-cave-rescuer-accusations
  o https://www.bworldonline.com/british-caver-says-considering-legal-action-after-elon-musk-
    pedo-tweet/
  o https://www.cars.com/articles/the-week-in-tesla-news-snoozing-on-autopilot-musk-off-twitter-
    and-the-ev-evolution-404477/
  o https://www.carscoops.com/2018/07/elon-musk-apologizes-thai-cave-diver-called-pedo-guy/
  o https://www.carscoops.com/2018/07/elon-musk-calls-thai-cave-rescue-diver-pedo-guy-pr-
    stunt-comment/
  o https://www.carthrottle.com/post/elon-musk-calls-thai-cave-rescue-diver-a-pedo-in-bizarre-
    outburst-then-deletes-tweets/
  o https://www.carthrottle.com/post/elon-musk-calls-thai-cave-rescue-diver-a-pedo-in-bizarre-
    outburst-then-deletes-tweets/?comments_page=3
  o https://www.carthrottle.com/post/elon-musk-has-apologised-after-calling-a-hero-cave-diver-a-
    pedo/
  o https://www.cbc.ca/news/business/elon-musk-apologizes-1.4751308
  o https://www.cbsnews.com/news/elon-musk-apologizes-to-british-caver-for-pedo-tweet/
  o https://www.cbsnews.com/news/elon-musk-british-caver-thailand-rescue-soccer-team-pedo-
    tweet-mini-submarine/
  o https://www.cbsnews.com/news/elon-musk-renews-pedophilia-claims-against-diver-thai-cave-
    rescue
  o https://www.channelnewsasia.com/news/asia/thailand-cave-rescue-elon-musk-10533930
  o https://www.chiangraitimes.com/thailand-national-news/chiangrai-news/british-diver-
    instrumental-in-thai-cave-rescue-stunned-by-tesla-ceo-elon-musks-pedo-guy-tweet/
  o https://www.chicagotribune.com/nation-world/ct-elon-musk-thai-rescue-20180715-story.html
                                                                                        10


                                                                                  Exhibit 1, Page 53
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 56 of 327 Page ID
                                   #:2948

  o https://www.chinadailyhk.com/articles/20/33/104/1531804028186.html
  o https://www.cnbc.com/2018/07/15/elon-musk-spars-with-thai-soccer-team-rescuer-in-
    blistering-tirade.html
  o https://www.cnbc.com/2018/07/18/elon-musk-apologizes-to-british-cave-diver-
    followingbaseless-pedo-gu.html
  o https://www.cnbc.com/2018/08/29/tesla-ceo-elon-musk-reignites-pedo-guy-cave-diver-
    controversy.html
  o https://www.cnbc.com/2018/09/05/tesla-ceo-elon-musk-calls-british-cave-diver-child-
    rapist.htm
  o https://www.cnbc.com/video/2018/07/16/elon-musk-calls-rescue-diver-pedo-guy.html
  o https://www.cnet.com/news/elon-musk-apologises-for-pedo-guy-comment/
  o https://www.cnet.com/news/elon-musk-seems-to-revive-pedo-claims-against-thai-cave-rescue-
    dive
  o https://www.cnet.com/news/musk-renews-pedophilia-claims-against-diver-in-thai-cave-rescue/
  o https://www.cnet.com/roadshow/news/tesla-investors-tell-elon-musk-to-apologize-for-pedo-
    twitter-remarks/
  o https://www.coffscoastadvocate.com.au/news/billionaire-elon-musk-calls-thai-rescuer-a-
    ped1/3468027/
  o https://www.complex.com/life/2018/07/elon-musk-apologizes-calling-thai-cave-rescuer-pedo-
    guy
  o https://www.countypress.co.uk/news/national/16361182.billionaire-elon-musk-apologises-for-
    thai-rescue-diver-pedo-guy-slur/
  o https://www.cpr.org/2018/07/16/elon-musk-and-british-diver-exchange-harsh-words-over-thai-
    cave-rescue/
  o https://www.ctvnews.ca/world/elon-musk-calls-british-cave-diver-who-helped-in-thailand-
    rescue-a-pedo-1.4014746
  o https://www.dailydot.com/debug/elon-musk-pedo/
  o https://www.dailymail.co.uk/news/article-5955753/British-caver-helped-save-Thai-boys-says-
    Elon-Musk-stick-submarine-hurt.html
  o https://www.dailymail.co.uk/news/article-5963101/British-caver-labelled-pedo-guy-Elon-
    Musk-says-approached-UK-lawyers.html
  o https://www.dailymail.co.uk/news/article-5965465/Elon-Musk-APOLOGISES-British-cave-
    diver-labelled-pedo-guy.html
  o https://www.dailymail.co.uk/news/article-6108365/Elon-Musk-doubles-pedo-guy-claim-
    British-diver.html
  o https://www.dailymail.co.uk/news/article-6132427/Elon-Musk-accuses-British-cave-diver-
    moving-Thailand-child-bride.html
  o https://www.dailymail.co.uk/news/article-6537121/British-divers-rescued-Thai-boys-trapped-
    cave-rewarded-honours-list.html
  o https://www.dailymail.co.uk/news/article-7133263/Hero-British-diver-saved-Thai-youth-
    football-team-MBE.html
  o https://www.dailymercury.com.au/news/elon-musk-apologises-for-calling-thai-rescue-
    diver/3470450/
  o https://www.dailyrecord.co.uk/news/uk-world-news/billionaire-elon-musk-apologises-hero-
    12939336
  o https://www.dailystar.co.uk/news/latest-news/750353/vern-unsworth-elon-musk-new-years-
    honours-mbe-thailand-cave-rescue
  o https://www.dailystar.co.uk/news/world-news/726306/elon-musk-pedo-claims-british-diver-
    vern-unsworth
                                                                                      11


                                                                                 Exhibit 1, Page 54
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 57 of 327 Page ID
                                   #:2949

  o https://www.dailystar.co.uk/news/world-news/745729/nasa-Jim-Bridenstein-elon-musk-
    spacex-cannabis-marijuana-joe-rogan-podcast
  o https://www.datalounge.com/thread/21643012-increasingly-agitated-elon-musk-labels-diver-
    who-mocked-his-submarine-a-pedo-guy-
  o https://www.dazeddigital.com/life-culture/article/40703/1/elon-musk-billionaire-slur-pedo-
    tweets-cave-trump-republican
  o https://www.deseretnews.com/article/900045902/tesla-ceo-elon-musk-60-minutes-first-
    amendment-work-sec-settlement-marijuana.html
  o https://www.digitalspy.com/showbiz/a861690/elon-musk-thai-rescue-british-diver-pedo-guy/
  o https://www.digitaltrends.com/cool-tech/boring-company-spacex-thailand-rescue/
  o https://www.driven.co.nz/news/lifestyle/elon-musk-apologises-for-calling-thai-rescue-diver-a-
    pedo/
  o https://www.dw.com/en/elon-musk-wont-stop-calling-diver-a-pedophile/a-45372611
  o https://www.dw.com/en/teslas-elon-musk-apologizes-for-pedo-comment-on-thai-cave-
    rescuer/a-44682805
  o https://www.eastlothiancourier.com/news/national-news/16356964.british-cave-rescuer-
    considers-legal-action-against-elon-musk-after-pedo-tweet/
  o https://www.entrepreneur.com/article/319612
  o https://www.esquire.com/news-politics/a22150925/elon-musk-thai-cave-pedo/
  o https://www.esquire.com/uk/latest-news/a22210623/unsurprisingly-tesla-shares-fall-after-elon-
    musk-calls-cave-rescuer-a-pedo-in-tweet/
  o https://www.esquire.com/uk/latest-news/a22859993/heroic-cave-diver-pedo-guy-elon-musk/
  o https://www.esquire.com/uk/latest-news/a22990313/elon-musk-has-now-called-the-british-
    cave-rescuer-a-child-rapist-yes-really/
  o https://www.eurogamer.net/articles/2018-07-16-elon-musks-twitter-tirade-has-me-dreaming-of-
    a-mass-effect-patch
  o https://www.euronews.com/2018/07/18/insiders-are-questioning-musk-s-leadership-ability-
    after-erratic-rant-n892471
  o https://www.euronews.com/2018/08/29/elon-musk-reignites-pedo-claims-against-uk-cave-diver
  o https://www.europebreakingnews.net/2018/09/who-is-vernon-unsworth-thai-cave-rescue-diver-
    called-paedo-guy-and-child-rapist-by-tesla-ceo-elon-musk-and-is-he-suing/amp/
  o https://www.express.co.uk/news/uk/989486/thai-cave-rescue-elon-musk-british-diver-vern-
    unsworth-legal-action-pedo-guy
  o https://www.express.co.uk/news/world/1013457/Elon-Musk-British-diver-Vernon-Unsworth-
    attack-Thai-cave-rescue
  o https://www.express.co.uk/news/world/989406/elon-musk-pedo-guy-tweet-what-did-musk-say-
    why-attack-thai-cave-rescue-british-diver
  o https://www.fastcompany.com/90202674/elon-musk-accuses-thai-cave-rescue-diver-of-being-
    a-pedophile
  o https://www.fastcompany.com/90204203/elon-musk-apologizes-for-calling-thailand-cave-
    diver-a-pedo
  o https://www.fastcompany.com/90229343/elon-musk-is-back-to-insinuating-thai-cave-diver-is-
    a-pedo
  o https://www.fastcompany.com/90232058/elon-musk-goes-all-in-accusing-brit-cave-diver-of-
    being-a-child-rapist
  o https://www.fbcnews.com.fj/world/british-caver-could-sue-elon-musk-over-twitter-attack/
  o https://www.fin24.com/Economy/elon-musks-latest-outburst-raises-doubts-on-leadership-
    20180717

                                                                                        12


                                                                                   Exhibit 1, Page 55
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 58 of 327 Page ID
                                   #:2950

  o https://www.financialexpress.com/market/elon-musk-cant-take-his-own-advice-and-tesla-falls-
    again/1247719/
  o https://www.forbes.com/sites/davidthier/2019/06/18/elon-musk-deleting-twitter-and-the-case-
    of-the-nier-automata-video-game-fan-art/#2a865272bb2c
  o https://www.fox23.com/news/national-news/elon-musk-apologizes-for-calling-thai-cave-
    rescue-diver-apospedo-guyapos/792421164
  o https://www.foxnews.com/tech/elon-musk-calls-diver-who-helped-save-thailand-boys-a-pedo-
    for-slamming-his-rescue-idea
  o https://www.foxnews.com/tech/elon-musk-labels-hero-cave-diver-a-child-rapist-after-
    apologizing-for-calling-him-a-paedo
  o https://www.foxnews.com/tech/elon-musk-renews-pedo-controversy-asks-if-its-strange-the-
    british-diver-hasnt-sued
  o https://www.ft.com/content/7aeab606-aaf8-11e8-89a1-e5de165fa619
  o https://www.ft.com/content/865bc7b0-8860-11e8-bf9e-8771d5404543
  o https://www.ft.com/content/e89c8fd2-8a58-11e8-bf9e-8771d5404543
  o https://www.gattonstar.com.au/news/elon-musk-apologises-for-calling-thai-rescue-
    diver/3470450/
  o https://www.gulf-times.com/story/599679/British-caver-says-considering-legal-action-after-
  o https://www.her.ie/news/diver-involved-thai-cave-rescue-considers-legal-action-elon-musk-
    413890
  o https://www.heraldsun.com.au/news/billionaire-elon-musk-calls-thai-rescuer-a-pedo/news-
    story/65315c4a68e255f597f3aa1d6fdd87da
  o https://www.highsnobiety.com/p/elon-musk-pedo-twitter-reactions/
  o https://www.highsnobiety.com/p/elon-musk-revives-pedo-comments/
  o https://www.highsnobiety.com/p/elon-musk-thai-cave-pedo-twitter/
  o https://www.hindustantimes.com/world-news/elon-musk-calls-thai-cave-rescuer-a-paedophile-
    may-face-legal-action/story-aDML0s8hGN4owOxvmoGiZI.html
  o https://www.hollywoodreporter.com/news/elon-musk-apologizes-thai-cave-rescue-diver-pedo-
    slur-1127985
  o https://www.hollywoodreporter.com/news/elon-musk-calls-british-diver-involved-thai-cave-
    rescue-pedo-guy-twitter-1127203
  o https://www.htxt.co.za/2018/07/18/elon-musk-apologises-for-calling-british-diver-a-pedo/
  o https://www.huffingtonpost.ca/entry/elon-musk-thai-cave-pedo-
    guy_n_5b4b7390e4b0bc69a7881148
  o https://www.huffingtonpost.ca/entry/elon-musk-vernon-unsworth-child-rapist-
    accusation_n_5b8f593be4b0162f47282227
  o https://www.huffingtonpost.co.uk/entry/elon-musk-brands-british-diver-who-helped-rescue-
    thai-boys-from-flooded-cave-a-pedo_uk_5b4c5836e4b0bc69a788bdd3
  o https://www.huffingtonpost.co.uk/entry/elon-musk-calls-thai-cave-diver-hero-a-child-rapist-as-
    he-escalates-baseless-feud_uk_5b8f9c4ce4b0162f472883ee
  o https://www.huffingtonpost.co.uk/entry/elon-musk-pedo-british-diver-vernon-unsworth-thai-
    football-team_uk_5b864d78e4b0511db3d2f353
  o https://www.huffingtonpost.com.au/entry/elon-musk-apologizes-
    pedo_n_5b4eedfde4b0b15aba89e97d
  o https://www.huffingtonpost.in/2018/07/15/elon-musk-lashes-out-at-thai-cave-rescuer-
    baselessly-calls-him-a-pedo-guy_a_23482633/
  o https://www.huffpost.com/entry/elon-musk-cant-stop-calling-hero-cave-rescuer-a-
    pedophile_n_5b8583cde4b0511db3d22773

                                                                                          13


                                                                                    Exhibit 1, Page 56
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 59 of 327 Page ID
                                   #:2951

  o https://www.huffpost.com/entry/elon-musk-sued-by-thai-cave-
    rescuer_n_5ba03013e4b046313fbe6090
  o https://www.huffpost.com/entry/elon-musk-thailand-cave-rescuer-might-
    sue_n_5b86b766e4b0511db3d3b7b9
  o https://www.huffpost.com/entry/elon-musk-vernon-unsworth-child-rapist-
    accusation_n_5b8f593be4b0162f47282227
  o https://www.ibtimes.co.in/heres-why-elon-musk-calling-thai-cave-rescuer-paedophile-775070
  o https://www.ibtimes.com/elon-musk-ramps-attacks-against-thai-cave-rescuer-calls-him-child-
    rapist-2714149
  o https://www.ien.com/product-development/news/21013863/elon-musk-apologizes-for-cave-
    rescue-diver-tweet
  o https://www.inc.com/bill-murphy-jr/if-youre-calling-someone-a-pedo-on-twitter-elon-musk-its-
    time-to-take-a-long-hard-look-at-your-life.html
  o https://www.inc.com/erik-sherman/elon-musk-lashes-out-at-thai-cave-diver-ruins-good-will-
    he-could-have-had.html
  o https://www.inc.com/justin-bariso/elon-musks-harmful-twitter-attack-is-a-major-lesson-in-
    emotional-intelligence.html
  o https://www.independent.co.uk/life-style/gadgets-and-tech/news/elon-musk-pedo-twitter-vern-
    unsworth-thai-cave-rescue-tesla-interview-a8512736.html
  o https://www.independent.co.uk/life-style/gadgets-and-tech/news/elon-musk-spacex-passengers-
    japan-billioniare-yusaku-maezawa-space-moon-a8542416.html
  o https://www.independent.co.uk/life-style/gadgets-and-tech/news/elon-musk-tesla-tweet-
    private-drugs-sleeping-pills-crying-new-york-times-a8495531.html
  o https://www.independent.co.uk/life-style/gadgets-and-tech/news/elon-musk-thai-cave-rescue-
    diver-vern-unsworth-pedo-guy-twitter-a8452216.html
  o https://www.independent.co.uk/life-style/gadgets-and-tech/news/elon-musk-thai-cave-rescue-
    pedo-guy-attack-vern-unsworth-latest-email-a8523346.html
  o https://www.independent.co.uk/news/business/comment/elon-musk-apology-thai-cave-rescue-
    tesla-vernon-unsworth-gene-munster-loup-capital-a8452526.html
  o https://www.independent.co.uk/news/business/news/tesla-shares-latest-elon-musk-interview-
    ceo-break-down-twitter-private-a8496336.html
  o https://www.independent.co.uk/news/uk/home-news/new-year-honours-2019-list-twiggy-
    pullman-thai-cave-divers-jim-carter-michael-palin-christopher-a8702731.html
  o https://www.independent.co.uk/news/world/asia/thai-cave-rescue-elon-musk-british-diver-
    vern-unsworth-twitter-pedo-a8448366.html
  o https://www.independent.co.uk/voices/jack-dorsey-elon-musk-twitter-exciting-user-
    defamation-diver-social-media-tech-a8779951.html
  o https://www.independent.ie/business/world/thailand-cave-rescuer-considers-legal-action-
    against-billionaire-elon-musk-after-pedo-tweet-37123214.html
  o https://www.indiatoday.in/technology/news/story/elon-musk-apologises-thai-cave-rescuer-
    pedo-guy-1289109-2018-07-18
  o https://www.indiatoday.in/technology/news/story/elon-musk-to-face-trial-for-calling-thai-cave-
    rescuer-a-pedo-guy-1522546-2019-05-11
  o https://www.inquisitr.com/4986835/elon-musk-goes-on-twitter-rant-calls-british-diver-that-
    helped-in-thai-cave-rescue-pedo-guy/
  o https://www.insider.com/elon-musk-british-cave-diver-pedo-feud-thai-cave-rescue-2018-7
  o https://www.insider.com/the-british-cave-rescue-diver-may-sue-elon-musk-over-pedo-
    comment-2018-7
  o https://www.inverse.com/article/47045-elon-musk-calls-hero-of-thai-cave-rescue-pedo
                                                                                         14


                                                                                    Exhibit 1, Page 57
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 60 of 327 Page ID
                                   #:2952

  o https://www.inverse.com/article/47050-thai-cave-rescue-hero-considers-legal-action-after-elon-
    musk-pedo-tweet
  o https://www.inverse.com/article/48450-elon-musk-keeps-implying-this-guy-is-a-pedophile
  o https://www.investopedia.com/news/bad-week-tesla-just-got-worse/
  o https://www.irishcentral.com/news/heroic-irish-cave-diver-slams-elon-musk-bizarre-twitter-
    rant-submarine
  o https://www.irishexaminer.com/breakingnews/world/billionaire-elon-musk-apologises-for-thai-
    rescue-diver-pedo-guy-slur-856009.html
  o https://www.irishexaminer.com/breakingnews/world/british-cave-rescuer-considers-legal-
    action-against-elon-musk-after-pedo-tweet-855539.html
  o https://www.irishtimes.com/business/innovation/why-are-high-flyers-prone-to-plumbing-
    depths-1.3580954
  o https://www.irishtimes.com/business/markets/elon-musk-loses-the-plot-again-1.3572903
  o https://www.irishtimes.com/business/technology/time-for-musk-to-delete-his-twitter-account-
    1.3611620
  o https://www.irishtimes.com/news/world/asia-pacific/diver-in-thai-cave-rescue-considers-legal-
    action-over-musk-pedo-attack-1.3566493
  o https://www.irishtimes.com/news/world/us/elon-musk-apologises-to-british-diver-for-calling-
    him-a-pedo-1.3568809
  o https://www.irishtimes.com/news/world/us/elon-musk-calls-thailand-diver-child-rapist-in-
    latest-baseless-attack-1.3618947
  o https://www.irishtimes.com/news/world/us/elon-musk-doubles-down-on-pedo-claims-against-
    cave-diver-1.3611199
  o https://www.itv.com/news/2018-07-16/british-cave-rescuer-considers-legal-action-against-
    elon-musk-after-pedo-tweet/
  o https://www.itv.com/news/2018-07-18/billionaire-elon-musk-apologises-for-thai-rescue-diver-
    pedo-guy-slur/
  o https://www.itv.com/news/2018-08-08/how-a-single-tweet-can-change-world-markets-the-
    story-of-self-made-billionaire-elon-musk/
  o https://www.japantimes.co.jp/news/2018/07/16/asia-pacific/crime-legal-asia-pacific/british-
    cave-diver-says-hes-considering-legal-action-elon-musk-pedo-tweet/#.XUOLp-gzZPY
  o https://www.japantimes.co.jp/news/2018/10/02/business/tesla-shares-surge-model-3-numbers-
    elon-musk-settling-row-regulators/#.XUa5z-gzZPY
  o https://www.jihadwatch.org/2018/09/elon-musk-tilting-at-the-wrong-windmill
  o https://www.joe.ie/news/elon-musk-diver-remark-633356
  o https://www.kiiitv.com/article/news/nation-now/elon-musk-apologizes-for-calling-thai-cave-
    rescue-diver-pedo-guy/465-4608abd6-b461-43fb-b383-0059f436bd45
  o https://www.king5.com/article/news/nation-world/elon-musk-apologizes-for-calling-thai-cave-
    rescue-diver-a-pedophile/507-575018316
  o https://www.kqed.org/news/11680781/elon-musk-and-british-diver-exchange-harsh-words-
    over-thai-cave-rescue
  o https://www.kvue.com/article/news/nation-now/elon-musk-apologizes-for-calling-thai-cave-
    rescue-diver-pedo-guy/465-4608abd6-b461-43fb-b383-0059f436bd45
  o https://www.latimes.com/business/autos/la-fi-hy-musk-pedo-suit-20180829-story.html
  o https://www.letsrun.com/forum/flat_read.php?thread=8920431
  o https://www.libertyproject.com/elon-musk-sec-settlement-2609322355.html
  o https://www.lipstickalley.com/threads/elon-musk-calls-thai-cave-rescuer-a-child-rapist-after-a-
    child-bride-in-new-emails-to-buzzfeed.1810338/

                                                                                          15


                                                                                     Exhibit 1, Page 58
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 61 of 327 Page ID
                                   #:2953

  o https://www.lipstickalley.com/threads/missing-thai-boys-football-team-coach-are-found-alive-
    in-a-cave-all-are-out-safe.1682768/page-14
  o https://www.marketwatch.com/discover?url=https%3A%2F%2Fwww.marketwatch.com%2Fa
    mp%2Fstory%2Fguid%2Ff17ad066-b08a-11e8-ae87-
    d18245ae6241&link=sfmw_tw#https://www.marketwatch.com/amp/story/guid/f17ad066-b08a-
    11e8-ae87-d18245ae6241?mod=dist_amp_social
  o https://www.marketwatch.com/story/elon-musk-apologizes-to-british-diver-for-calling-him-a-
    pedo-2018-07-18
  o https://www.marketwatch.com/story/elon-musk-calls-thailand-cave-rescue-diver-a-pedo-in-
    twitter-outburst-2018-07-15
  o https://www.mediafirst.co.uk/our-thinking/five-lessons-from-musks-costly-twitter-meltdown/
  o https://www.mercurynews.com/2018/07/16/has-elon-musk-gone-too-far-with-tweet-about-thai-
    cave-rescue-diver/
  o https://www.mercurynews.com/2018/07/16/musk-insisting-he-helped-in-thai-cave-rescue-calls-
    actual-rescuer-a-pedo/
  o https://www.mercurynews.com/2018/07/18/elon-musk-apologizes-for-pedo-tweet-about-
    british-cave-diver/
  o https://www.metro.news/elon-musk-apologises-for-wrongly-calling-british-rescuer-a-pedo-
    guy/1148976/
  o https://www.mirror.co.uk/news/politics/new-year-honours-list-2019-13786682
  o https://www.mirror.co.uk/news/world-news/elon-musk-calls-hero-brit-12925681
  o https://www.mirror.co.uk/news/world-news/elon-musk-claims-british-cave-13194719
  o https://www.mirror.co.uk/news/world-news/elon-musk-questions-brit-cave-13156213
  o https://www.mirror.co.uk/news/world-news/hero-british-diver-sue-elon-12928500
  o https://www.motherjones.com/politics/2019/02/jack-dorsey-elon-musk-twitter/
  o https://www.mysanantonio.com/technology/businessinsider/article/Elon-Musk-asks-why-the-
    diver-he-called-a-pedo-13191002.php
  o https://www.naracoorteherald.com.au/story/5531579/musk-goes-too-far-with-thai-cave-
    tweet/?cs=11147
  o https://www.narcity.com/gossip/elon-musk-called-one-of-the-british-divers-from-the-thai-cave-
    rescue-a-pedo-and-the-drama-since-has-been-baffling
  o https://www.nbc26.com/news/national/elon-musk-thai-cave-rescuer-pedo-pedophile-tweet
  o https://www.nbcnews.com/business/autos/insiders-are-questioning-musk-s-leadership-ability-
    after-erratic-rant-n892471
  o https://www.nbcnews.com/news/world/elon-musk-apologizes-blames-anger-calling-thai-cave-
    diver-pedo-n892296
  o https://www.nbcnews.com/news/world/elon-musk-calls-thai-cave-rescue-diver-vern-unsworth-
    pedo-n891651
  o https://www.nbcwashington.com/news/tech/Thai-Rescue-Diver-Mulls-Legal-Action-After-
    Elon-Musk-Calls-Him-Pedo-Guy--488263091.html
  o https://www.ndtv.com/world-news/elon-musk-insists-he-helped-in-thai-cave-rescue-calls-
    actual-rescuer-a-pedo-1883791
  o https://www.news.com.au/technology/billionaire-elon-musk-calls-thai-rescuer-a-pedo/news-
    story/4f7283517f53c3b3f19a952a636fccd2
  o https://www.news.com.au/technology/innovation/elon-musk-apologises-for-calling-thai-rescue-
    diver-a-pedo/news-story/606b3fc050064b9b5d39b7db133a46f1
  o https://www.news.com.au/technology/online/social/elon-musk-has-gone-full-donald-trump-
    with-his-latest-twitter-outburst/news-story/f4e9c4b696c01343e401214051fd8e9f

                                                                                        16


                                                                                   Exhibit 1, Page 59
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 62 of 327 Page ID
                                   #:2954

  o https://www.news.com.au/technology/science/space/elon-musks-scary-rant-tops-off-a-bizarre-
    week-for-the-tech-billionaire/news-story/5bf4ab4b06956ce400a15e00a97a21d4
  o https://www.news18.com/news/tech/british-caver-says-considering-legal-action-after-elon-
    musk-pedo-tweet-1813191.html
  o https://www.news18.com/news/tech/elon-musks-latest-outburst-raises-doubts-on-leadership-
    1814075.html
  o https://www.news18.com/news/world/uk-honours-divers-who-helped-rescue-thai-cave-boys-
    1986609.html
  o https://www.news24.com/World/News/british-caver-says-considering-legal-action-after-elon-
    musk-pedo-tweet-20180716
  o https://www.newscabal.co.uk/family-of-british-thai-cave-hero-slam-elon-musks-paedo-
    accusations-as-unbelievable-and-completely-untrue/
  o https://www.newscentermaine.com/article/news/nation-now/elon-musk-apologizes-for-calling-
    thai-cave-rescue-diver-pedo-guy/465-4608abd6-b461-43fb-b383-0059f436bd45
  o https://www.newscentermaine.com/article/news/nation-now/thai-cave-rescue-diver-may-sue-
    tesla-ceo-elon-musk-for-calling-him-a-pedo-in-tweet/465-0df24822-4396-4b43-8536-
    a3768b165f0b
  o https://www.newser.com/story/261992/elon-musk-calls-thai-cave-rescuer-pedo-deletes-
    tweet.html
  o https://www.newser.com/story/263936/elon-musk-not-done-tweeting-about-diver-he-called-
    pedo.html
  o https://www.newstalk.com/news/elon-musk-apologises-for-calling-thai-cave-diver-a-paedo-
    501707
  o https://www.newstalkzb.co.nz/news/world/elon-musk-apologises-for-calling-thai-rescue-diver-
    a-pedo/
  o https://www.newstalkzb.co.nz/news/world/thai-cave-rescuer-considers-suing-elon-musk-over-
    pedo-tweets/
  o https://www.newstatesman.com/science-tech/2018/07/elon-musk-spoiled-teenager-trapped-
    body-billionaire
  o https://www.newsweek.com/elon-musk-again-goes-after-british-cave-diver-he-called-pedo-
    twitter-1094048
  o https://www.newsweek.com/elon-musk-not-done-british-diver-calls-cave-rescuer-child-rapist-
    1105293
  o https://www.newsweek.com/pedo-guy-elon-musk-fires-back-british-diver-who-led-rescue-thai-
    soccer-team-1025516
  o https://www.nhregister.com/technology/businessinsider/article/Dear-Elon-Tusk-It-s-time-to-
    delete-your-Twitter-13649960.php
  o https://www.northernstar.com.au/news/elon-musk-apologises-for-calling-thai-rescue-
    diver/3470450/
  o https://www.nova969.com.au/news/social-media-slams-elon-musk-calling-diver-who-played-
    crucial-role-thai-rescue-pedo
  o https://www.npr.org/2018/07/16/629348178/elon-musk-and-british-diver-exchange-harsh-
    words-over-thai-cave-rescue
  o https://www.npr.org/2018/07/18/630130125/elon-musk-apologizes-to-diver-in-cave-rescue-for-
    words-spoken-in-anger
  o https://www.nst.com.my/world/2018/07/391321/british-caver-says-considering-legal-action-
    after-elon-musk-pedo-tweet
  o https://www.nydailynews.com/news/ny-news-elon-musk-thai-diver-child-bride-20180904-
    story.html
                                                                                       17


                                                                                 Exhibit 1, Page 60
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 63 of 327 Page ID
                                   #:2955

  o   https://www.nytimes.com/2018/07/18/business/elon-musk-vern-unsworth-pedo-guy.html
  o   https://www.nytimes.com/2018/08/16/business/elon-musk-interview-tesla.html
  o   https://www.nytimes.com/2018/08/18/business/elon-musk-tesla-timeline.html
  o   https://www.nytimes.com/2018/08/28/business/elon-musk-tesla.html
  o   https://www.nzherald.co.nz/business/news/article.cfm?c_id=3&objectid=12091265
  o   https://www.nzherald.co.nz/world/news/article.cfm?c_id=2&objectid=12089619
  o   https://www.nzherald.co.nz/world/news/article.cfm?c_id=2&objectid=12090255
  o   https://www.ocregister.com/2018/07/16/musk-labels-diver-a-pedophile-in-spat-over-thai-cave-
      rescue/
  o   https://www.omanobserver.om/they-cant-just-jeopardise-a-billion-dreams/
  o   https://www.onenewspage.com/n/Business/1zj8wihl74/Elon-Musk-latest-outburst-raises-
      doubts-on.htm
  o   https://www.pedestrian.tv/news/elon-musk-diver-legal-action/
  o   https://www.philstockworld.com/2018/07/16/thai-caverescue-hero-plans-to-sue-musk-over-
      pedophile-accusations/
  o   https://www.prdaily.com/elon-musk-apologizes-for-pedo-comment/
  o   https://www.pressdemocrat.com/business/8541640-181/elon-musks-social-media-conduct
  o   https://www.proactiveinvestors.com/companies/news/200869/fur-flies-after-tesla-ceo-elon-
      musk-calls-british-diver-in-thai-cave-rescue-pedo-in-twitter-tirade-200869.html
  o   https://www.prweek.com/article/1488144/two-views-elon-musks-pedo-guy-tweet-subsequent-
      apology
  o   https://www.qt.com.au/news/elon-musk-apologises-for-calling-thai-rescue-diver/3470450/
  o   https://www.qt.com.au/news/elon-musk-deletes-racy-miley-cyrus-tweet/3478862/
  o   https://www.quora.com/What-did-Elon-Musk-mean-when-he-referred-to-the-Thailand-rescue-
      dive-expert-Vern-Unsworth-as-pedo-guy-What-exactly-was-he-saying
  o   https://www.quora.com/Whats-the-full-story-behind-Elon-Musks-involvement-with-the-Thai-
      cave-rescue-effort
  o   https://www.quora.com/Whats-your-reaction-to-Musk-calling-the-British-diver-a-pedophile
  o   https://www.quora.com/Why-did-Elon-Musk-accuse-the-cave-diver-Vern-Unsworth-who-
      masterminded-the-Thai-cave-rescue-of-being-a-pedophile
  o   https://www.rappler.com/technology/news/207505-elon-musk-pedo-tweet-investor-effects-
      tesla-stock
  o   https://www.rappler.com/world/regions/asia-pacific/207446-vernon-unsworth-considering-
      legal-action-against-elon-musk
  o   https://www.resetera.com/threads/diver-attacked-by-elon-musk-as-%E2%80%98pedo-
      guy%E2%80%99-is-prepping-a-libel-suit.65308/
  o   https://www.reuters.com/article/us-tesla-ceo/tesla-shares-fall-after-ceo-musk-abuses-british-
      diver-idUSKBN1K62H7
  o   https://www.reuters.com/article/us-thailand-accident-cave-tesla/british-caver-says-he-
      approached-by-u-s-british-lawyers-over-musks-comments-idUSKBN1K71VX
  o   https://www.reuters.com/article/us-thailand-accident-cave-tesla/teslas-musk-apologizes-for-his-
      comments-on-british-caver-idUSKBN1K80M5
  o   https://www.rnz.co.nz/news/world/361982/british-caver-could-sue-elon-musk-over-twitter-
      attack
  o   https://www.rnz.co.nz/news/world/362131/elon-musk-apologises-to-thai-cave-diver-for-
      twitter-attack
  o   https://www.rt.com/business/437121-elon-musk-tweet-pedo/
  o   https://www.rt.com/news/433322-elon-musk-pedo-sue/
  o   https://www.rt.com/news/437649-musk-british-diver-pedophilia-claims/
                                                                                            18


                                                                                      Exhibit 1, Page 61
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 64 of 327 Page ID
                                   #:2956

  o https://www.rt.com/usa/437199-musk-lawsuit-libel-pedo-guy/
  o https://www.sbs.com.au/news/british-caver-considering-legal-action-after-elon-musk-pedo-
    tweet
  o https://www.sbs.com.au/news/elon-musk-calls-thai-cave-rescuer-a-pedo-for-mocking-
    submarine
  o https://www.scmp.com/news/asia/southeast-asia/article/2155383/elon-musk-calls-british-diver-
    thai-cave-rescue-pedo-bizarre
  o https://www.scmp.com/news/world/europe/article/2179965/british-divers-involved-years-
    dramatic-thai-cave-rescue-make-uk
  o https://www.scmp.com/news/world/united-states-canada/article/2155552/tesla-shares-fall-and-
    elon-musk-loses-us295-million
  o https://www.sfchronicle.com/business/article/In-Elon-Musk-s-world-brakes-are-for-cars-not-
    13198077.php
  o https://www.shortlist.com/news/elon-musk-thai-rescue-diver-libel-argument-twitter
  o https://www.sltrib.com/news/nation-world/2018/07/16/thai-cave-rescuer/
  o https://www.smartcompany.com.au/people-human-resources/leadership/after-calling-thai-cave-
    rescuer-a-pedo-heres-how-elon-musk-went-from-idolised-tech-god-to-erratic-online-abuser/
  o https://www.spaceflightinsider.com/organizations/space-exploration-technologies/is-spacexs-
    elon-musk-conducting-a-twitter-war/
  o https://www.sportbreakingnews.com/2018/07/elon-musks-latest-outburst-raises-doubts-on-
    leadership/
  o https://www.standard.co.uk/news/uk/british-diver-who-helped-rescued-thai-football-team-
    from-cave-receives-mbe-at-buckingham-palace-a4165846.html
  o https://www.standard.co.uk/news/world/british-diver-branded-a-pedo-by-elon-musk-after-thai-
    cave-rescue-threatens-to-sue-spacex-boss-a3888011.html
  o https://www.standard.co.uk/news/world/elon-musk-brands-thailand-cave-diver-child-rapist-in-
    latest-baseless-attack-following-backlash-over-a3927746.html
  o https://www.standard.co.uk/news/world/new-year-honours-2019-hero-brit-divers-decorated-
    for-thai-cave-rescue-that-gripped-the-world-a4026546.html
  o https://www.standard.co.uk/news/world/thailand-cave-rescue-theresa-may-meets-british-hero-
    divers-who-helped-rescue-trapped-bo-a3895431.html
  o https://www.straitstimes.com/asia/se-asia/british-caver-says-he-approached-by-us-british-
    lawyers-over-elon-musks-comments
  o https://www.straitstimes.com/world/elon-musk-insults-thai-cave-rescue-diver-5-other-headline-
    grabbing-moments-involving-the-tech
  o https://www.straitstimes.com/world/united-states/tesla-chief-elon-musk-insisting-he-helped-in-
    thai-cave-rescue-calls-actual
  o https://www.straitstimes.com/world/united-states/tesla-chief-elon-musks-latest-outburst-raises-
    doubts-on-leadership-rattles
  o https://www.stuff.co.nz/world/105529980/elon-musks-pedo-slur-british-cave-diver-considers-
    legal-action
  o https://www.sunshinecoastdaily.com.au/news/billionaire-elon-musk-calls-thai-rescuer-a-
    ped1/3468027/
  o https://www.sunshinecoastdaily.com.au/news/elon-musk-apologises-for-calling-thai-rescue-
    diver/3470450/
  o https://www.takingonissues.com/cave-rescue-hero-yes-ill-probably-sue-musk-for-calling-me-a-
    pedo/
  o https://www.tech-arena.co.uk/elon-musk-has-revisited-his-baseless-pedophile-claims/

                                                                                          19


                                                                                     Exhibit 1, Page 62
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 65 of 327 Page ID
                                   #:2957

  o https://www.techspot.com/community/topics/elon-musk-responds-to-thai-cave-divers-
    criticism-by-calling-him-a-pedo.247815/
  o https://www.techspot.com/news/75511-elon-musk-responds-thai-cave-diver-criticism-
    calling.html
  o https://www.telegraph.co.uk/men/thinking-man/eating-elon-musk/
  o https://www.telegraph.co.uk/news/2018/07/15/elon-musk-launches-baseless-attack-thai-cave-
    rescue-diver/
  o https://www.telegraph.co.uk/news/2018/07/16/british-caver-considering-legal-action-elon-
    musk-pedo-tweet/
  o https://www.telegraph.co.uk/news/2018/07/18/elon-musk-apologises-british-cave-rescuer-
    falsely-called-pedo/
  o https://www.telegraph.co.uk/news/2018/12/28/sir-michael-palin-celebrate-knighthood-glass-
    horlicks-early/
  o https://www.telegraph.co.uk/technology/2018/07/16/elon-musk-went-tech-superhero-internet-
    villain/
  o https://www.telegraph.co.uk/technology/2018/08/28/elon-musk-renews-attack-british-caver-
    accused-paedophile/
  o https://www.telegraph.co.uk/technology/2018/09/05/elon-musk-brands-british-diver-thai-
    rescue-child-rapist-feud
  o https://www.telegraph.co.uk/technology/2018/09/05/elon-musk-brands-british-diver-thai-
    rescue-child-rapist-feud/
  o https://www.theadvocate.com.au/story/5527214/musk-labels-uk-thai-cave-rescuer-a-pedo/
  o https://www.theage.com.au/national/victoria/elon-musk-s-pedo-slur-british-cave-diver-
    considers-legal-action-20180716-p4zrtv.html
  o https://www.theatlantic.com/technology/archive/2018/08/twitter-loves-elon-musk/567026/
  o https://www.theatlantic.com/technology/archive/2018/09/elon-musk-buzzfeed-off-the-record-
    vernon-unsworth/569437/
  o https://www.theaustralian.com.au
  o https://www.theblaze.com/news/2018/07/16/elon-musk-calls-thai-cave-rescuer-pedophile-
    might-face-legal-action
  o https://www.thecitizen.co.tz/news/business/Musk-s-outburst-raises-leadership-doubts/1840414-
    4669454-vu9hop/index.html
  o https://www.thecut.com/2018/07/elon-musk-thai-cave-rescue-pedo.html
  o https://www.thecut.com/2018/09/elon-musk-thai-cave-rescuer-pedo-accusation.html
  o https://www.thedailybeast.com/elon-musk-calls-british-diver-in-thai-cave-rescue-a-pedo
  o https://www.thedailybeast.com/elon-musk-renews-pedophilia-attacks-on-british-diver
  o https://www.thedailybeast.com/elon-musk-to-cave-diver-vernon-unsworth-in-pedo-guy-suit-
    you-started-it
  o https://www.thedailystar.net/world/elon-musk-apologises-to-british-caver-vernon-unsworth-
    for-pedo-slur-1607290
  o https://www.thedetroitbureau.com/2018/07/tesla-ceo-musk-lashes-out-at-british-diver-in-latest-
    round-of-odd-behavior/
  o https://www.thedrive.com/news/22972/report-teslas-elon-musk-confesses-the-worst-is-yet-to-
    come
  o https://www.thedrive.com/news/23361/tesla-ceo-elon-musk-doubles-down-on-child-rapist-
    claims-curses-out-reporter-in-email
  o https://www.theglobeandmail.com/business/international-business/us-business/article-tesla-
    shares-fall-after-elon-musk-insults-diver-involved-in-rescue-of/

                                                                                         20


                                                                                    Exhibit 1, Page 63
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 66 of 327 Page ID
                                   #:2958

  o https://www.theguardian.com/business/nils-pratley-on-finance/2018/jul/18/the-lesson-for-elon-
    musk-dont-rely-on-fan-club-directors
  o https://www.theguardian.com/commentisfree/2018/aug/08/elon-musk-capitalist-rolatile-
    investors-tesla
  o https://www.theguardian.com/technology/2018/aug/29/elon-musk-doubles-down-on-pedo-
    claims-against-uk-cave-dive
  o https://www.theguardian.com/technology/2018/jul/15/elon-musk-british-diver-thai-cave-
    rescue-pedo-twitter
  o https://www.theguardian.com/technology/2018/jul/17/tesla-elon-musk-thailand-diver-pedo
  o https://www.theguardian.com/technology/2018/sep/04/elon-musk-claims-diver-in-thai-cave-
    rescue-is-child-rapist-without-evidence
  o https://www.theguardian.com/uk-news/2018/dec/28/thai-cave-rescue-british-divers-receive-
    gallantry-awards
  o https://www.thehansindia.com/posts/index/International/2018-07-18/Thai-rescue-Elon-Musk-
    apologises-to-British-caver-for-pedo-remark/399206
  o https://www.thehindu.com/news/international/british-caver-says-hes-considering-legal-action-
    after-elon-musk-pedo-tweet/article24432041.ece
  o https://www.thehindubusinessline.com/news/world/british-caver-considering-legal-action-after-
    elon-musk-pedo-tweet/article24439906.ece
  o https://www.thejournal.ie/vernon-unsworth-elon-musk-4129834-Jul2018/
  o https://www.themarysue.com/elon-musk-is-an-asshat/
  o https://www.thenational.ae/world/asia/british-cave-rescuer-considers-suing-elon-musk-over-
    tweet-1.750751
  o https://www.thepeninsulaqatar.com/article/18/07/2018/Elon-Musk-apologizes-for-comments-
    about-cave-rescue-diver
  o https://www.thescottishsun.co.uk/news/3673867/brit-thai-cave-hero-diver-vern-unsworth-
    defies-elon-musks-paedophile-jibes-to-reunite-with-boys-he-helped-rescue-from-certain-death/
  o https://www.thesouthafrican.com/news/elon-musk-thai-cave-rescuer-you-are-a-child-rapist/
  o https://www.thesouthafrican.com/news/what-did-elon-musk-call-thai-cave-diver/
  o https://www.thestar.com/business/2018/07/17/elon-musks-social-media-conduct-may-be-bad-
    for-his-business.html
  o https://www.thestar.com/business/technology/2018/08/17/tearful-elon-musk-recounts-
    excruciating-year-and-fateful-tweet.html
  o https://www.thestar.com/news/world/2018/07/16/elon-musk-could-face-legal-action-after-
    calling-thai-cave-rescuer-a-pedo.html
  o https://www.thestar.com/news/world/2018/07/18/the-fault-is-mine-and-mine-alone-elon-musk-
    apologizes-to-thai-cave-diver-over-pedo-guy-comment.html
  o https://www.thestudentroom.co.uk/showthread.php?t=5480380&page=4
  o https://www.thesun.co.uk/money/7043751/are-wheels-falling-off-tesla-musk/
  o https://www.thesun.co.uk/news/2264790/elon-musk-worth-tesla-amber-heard-grimes-vernon-
    unsworth-suing/
  o https://www.thesun.co.uk/news/6785422/elon-musk-paedo-thai-cave-diver-vernon-unsworth-
    trapped-boys/
  o https://www.thesun.co.uk/news/6806299/elon-musk-apologises-to-brit-cave-hero-for-calling-
    him-a-paedo/
  o https://www.thesun.co.uk/news/7179350/elon-musk-vernon-unsworth-child-rapist/
  o https://www.thesun.co.uk/news/7180122/elon-musk-thai-cave-rescuer-vernon-unsworth-paedo/
  o https://www.thesun.co.uk/news/7182963/thai-girlfriend-vernon-unsworth-elon-musk-child-
    bride
                                                                                        21


                                                                                   Exhibit 1, Page 64
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 67 of 327 Page ID
                                   #:2959

  o https://www.thesun.co.uk/news/7189384/vernon-unsworth-thai-cave-diver-rescue-wife-elon-
    musk-paedophile/
  o https://www.thesun.co.uk/news/8067575/thai-cave-boys-diver-vern-unworth-defies-elon-musk/
  o https://www.thesun.co.uk/news/8078260/british-divers-george-medal-new-years-honours/
  o https://www.thesun.co.uk/news/worldnews/6824949/elon-musk-twitter-tesla-share-price-
    thailand-cave-rescue/
  o https://www.thesun.co.uk/news/worldnews/7121986/elon-musk-british-cave-hero-vern-
    unsworth-paedo-again/
  o https://www.thetimes.co.uk/article/elon-musk-attacks-british-cave-rescue-diver-vern-unsworth-
    again-tbz0lwxkg?utm_campaign
  o https://www.thetimes.co.uk/article/elon-musk-brands-thai-boys-rescuer-vern-unsworth-a-
    paedophile-x7wfgs7qh
  o https://www.thetruthaboutcars.com/2018/07/elon-musk-apologizes-to-diver-as-leadership-
    worries-grow/
  o https://www.thetruthaboutcars.com/2018/07/tesla-model-3-rollover-mirrors-elon-musks-
    weekend/
  o https://www.theverge.com/2018/7/19/17588574/elon-musk-twitter-cave-rescue-investors-tesla
  o https://www.timeslive.co.za/news/world/2018-07-16-thai-cave-rescuer-considering-legal-
    action-after-elon-musk-pedo-tweet/
  o https://www.tnp.sg/news/world/billionaire-musks-latest-outburst-raises-leadership-doubts
  o https://www.todayonline.com/world/british-caver-considering-legal-action-after-elon-musks-
    pedo-tweet
  o https://www.toledoblade.com/opinion/editorials/2018/12/15/elon-musk-general-motors-tesla-
    securities-exchange-commission/stories/20181214004
  o https://www.tribuneindia.com/news/world/musk-slammed-for-calling-thai-cave-rescuer-
    pedo/621416.html
  o https://www.tribuneworldall.com/2018/12/29/british-divers-who-rescued-thai-boys-trapped-in-
    cave-are-rewarded-on-honours-list/
  o https://www.tvnz.co.nz/one-news/world/elon-musk-lashes-thai-rescue-diver-calls-him-pedo-
    and-says-hell-prove-his-submarine-viable
  o https://www.tweeddailynews.com.au/news/billionaire-elon-musk-calls-thai-rescuer-a-
    ped1/3468027/
  o https://www.upr.org/post/elon-musk-and-british-diver-exchange-harsh-words-over-thai-cave-
    rescue
  o https://www.usatoday.com/story/news/nation-now/2018/07/16/thai-cave-rescue-diver-may-sue-
    elon-musk-calling-him-pedo/787313002/
  o https://www.usatoday.com/story/news/world/2018/07/18/elon-musk-apologizes-thai-cave-
    rescue-diver/794873002/
  o https://www.usatoday.com/story/tech/nation-now/2018/07/15/elon-musk-thai-cave-rescue-
    diver-pedophile-twitter/786527002/
  o https://www.usatoday.com/story/tech/news/2018/08/29/elon-musk-tesla-pedo-controversy-thai-
    diver/1130933002
  o https://www.vice.com/en_asia/article/ne5b48/elon-musk-called-one-of-the-divers-in-thailand-a-
    pedo
  o https://www.vice.com/en_us/article/vbjeky/elon-musk-vernon-unsworth-pedo-claim
  o https://www.vietnambreakingnews.com/2018/07/elon-musks-latest-outburst-raises-doubts-on-
    leadership/
  o https://www.vox.com/2018/7/15/17573950/elon-musk-pedo-guy-cave-boys
  o https://www.vox.com/2018/7/18/17576302/elon-musk-thai-cave-rescue-submarine
                                                                                        22


                                                                                   Exhibit 1, Page 65
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 68 of 327 Page ID
                                   #:2960

   o https://www.vox.com/business-and-finance/2018/9/22/17890400/elon-musk-podcast-tesla-
     investigation-board
   o https://www.washingtonpost.com/news/worldviews/wp/2018/07/15/elon-musk-insisting-he-
     helped-in-thai-cave-rescue-calls-actual-rescuer-a-pedo/?utm_term=.2d3a3d3cb69b
   o https://www.washingtonpost.com/technology/2018/07/16/elon-musks-pedo-attack-rattles-tesla-
     investors-this-thing-is-unraveling/?utm_term=.df7813dc5b16
   o https://www.wibw.com/content/news/Elon-Musk-calls-Thai-cave-diver-a-pedo-after-expert-
     calls-his-sub-a-PR-stunt-488294491.html
   o https://www.wionews.com/world/elon-musk-calls-british-diver-in-thai-cave-rescue-a-pedo--
     152013
   o https://www.wired.co.uk/article/elon-musk-apologises-pedo-guy-tweet
   o https://www.wired.co.uk/article/podcast-378
   o https://www.wkyc.com/article/news/nation-now/elon-musk-revives-thai-cave-diver-pedo-
     incident-says-its-strange-rescuer-hasnt-sued/465-a508ddeb-d0c8-4daa-bc5d-092617a8ef6f
   o https://www.wsj.com/articles/elon-musk-apologizes-for-calling-british-cave-explorer-a-
     pedophile-1531904504
   o https://www.wsj.com/articles/tesla-ceo-elon-musk-lashes-out-at-critic-in-latest-twitter-outburst-
     1531752197
   o https://www.yahoo.com/entertainment/elon-musk-called-one-thai-174000761.html
   o https://www.yahoo.com/news/elon-musk-calls-diver-thai-165830683.html
   o https://www.ypradio.org/post/elon-musk-and-british-diver-exchange-harsh-words-over-thai-
     cave-rescue#stream/0
   o https://www.zerohedge.com/news/2018-07-15/twitter-meltdown-elon-musk-calls-thai-cave-
     diver-pedophile
   o https://zeenews.india.com/world/elon-musk-slammed-for-calling-thai-cave-rescuer-pedo-
     2124991.html
   o https://teslamotorsclub.com/tmc/threads/elon-is-still-throwing-out-pedophile-accusations-he-
     has-learned-nothing.127144/

Videos/Podcasts


   o Cave Rescuer Slams Elon Musk’s Submarine Idea | CNN
     https://www.youtube.com/watch?v=1TmjpIkVDrU
   o Elon Musk calls British Thai cave rescue diver ‘pedo’ | CBC News
     https://www.youtube.com/watch?v=N43WomfUix8
   o Tesla stock drops after Musk’s Twitter attack on Thai cave rescue organizer
     https://www.youtube.com/watch?v=EofULpIJRWU
   o Elon Musk Apologizes to British Cave Diver for Calling Him a ‘Pedo’ | Time
     http://time.com/5341647/elon-musk-british-cave-diver-apology-pedo/
   o Elon Musk reignites ‘pedo guy’ controversy, says it’s ‘strange’ cave diver hasn’t sued him |
     CNBC https://www.cnbc.com/video/2018/08/10/elon-musk-trump-twitter.html
   o https://www.cbsnews.com/news/elon-musk-sued-by-thai-cave-rescuer-he-accused-of-being-a-
     pedophile/
   o https://www.cbsnews.com/news/elon-musk-ignores-tesla-board-and-keeps-tweeting/
   o https://www.youtube.com/watch?v=N43WomfUix8
   o https://www.youtube.com/watch?v=Q6s-yo6AJYw

                                                                                             23


                                                                                       Exhibit 1, Page 66
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 69 of 327 Page ID
                                   #:2961

   o      https://www.youtube.com/watch?v=EofULpIJRWU
   o      https://www.youtube.com/watch?v=ww_zKNJujT4
   o      https://www.youtube.com/watch?v=6oXpre9mkWE
   o      https://www.youtube.com/watch?v=p_3L5-cHre8
   o      https://www.youtube.com/watch?v=xXtPkL4RGOA (wow, 1.545 Million views)
   o      https://www.youtube.com/watch?v=Q6s-yo6AJYw
   o      https://www.youtube.com/watch?v=ix8PcfPPqd8
   o      https://www.youtube.com/watch?v=olIuc-Hlav8
   o      https://www.youtube.com/watch?v=GxiKLIkozVs

Twitter
Note: The spelling errors in the Tweets below were not corrected.


   o The former Thai provincial governor (described inaccurately as “rescue chief”) is not the
     subject matter expert. That would be Dick Stanton, who co-led the dive rescue team. This is our
     direct correspondence:
  From: Richard Stanton :::,·.                •w

  Date: July 8, 2018 •~ 10:13:·1 2 AM PDT

  ~~:b~~:~:~~~\, :'. !' .•"}•:)
  We're worried about the smallest lad please keep working on the capsule details

  Sent from my iPhone

  On 8 Jul 2018, at 08:48, EIM Musk


     Sounds good, will continue,

     Parts are being assembled and will undergo testing in water in a few hours. WIii send pies and video. However, don't
     want to put it on a plane if you think there are important changes neede(I. Operoting principle is same as spacecraft
     design - no loss of life even with two failures.

     On Jul 7, 2018, at 6 :30 PM, Richard Stanton < · ·.: ... .                      ·.. . ,. wrote:


         It is .ibsolutely worth continuing with the develoi,mer\t of this system in        as timely a manr\er as feasible .
           If the rain holds out it may well be us.,.-,

         Sent from my !Phone
                                                       i-•·.,.,_- ·.

         On 8 Jul 2.018, at 08: 20, Elon MusK                          _.:> wrote:


             Understandable.

             Right now, I have one the world's best engineering teams who normally design spaceships and
             spacesuits working on this thing 24 hours a day. We are trying to get ii nght in• very sh ort period of
             time.

             If it isn't needed 01 won' t help, that woUld be great 10 know. Otherwise, it would be very helpful to have
             as much design direction as r,ossible.



          https://twitter.com/elonmusk/status/1016684366083190785


   o




                                                                                                                                     24


                                                                                                                                Exhibit 1, Page 67
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 70 of 327 Page ID
                                   #:2962

 IMG_sosi.JPG Elon Musk O @elonmusk      41 m
            Never saw this British expat guy who lives in Thailand (sus) at any point when
                                                                                                 "
            we were in the caves. Only people in sight were the Thai navy/army guys, who
            were great. Thai navy seals escorted us in - total opposite of wanting us to
            leave.

             0   137        n   1s1    C)   1.9K    Ej

            Elon Musk O @elonmusk        33m
            Water level was actually very low & still (not flowing) - you could literally have
            swum to Cave 5 with no gear. which is obv how the kids got in. If not true. then I
            challenge this dude to show final rescue video. Huge credit to pump &
            generator team. Unsung heroes here.

             0   29         n   ,s     C) 235       El


                                                                         ◄§hiii:i·+
            Elon Musk
            @elonmusk                                                                            V


    Replying to @elonmusk @zeynep

    You know what, don't bother showing the
    video. We will make one of the mini-sub/pod
    going all the way to Cave 5 no problemo.
    Sorry pedo guy, you really did ask for it.
    7:10 AM - 15 Jul 2018


    53 Retweets 263 Ukes
                                                   n.
(Since Deleted)

    o Musk’s reach is huge. He’s a prominent public figure. It’s one thing to be called a poedo by
      some random arsehole on Twitter, it’s another to be called that by someone like Musk. If Musk
      says something, given how intelligent he is, I’m naturally going to assume he’s right.
      https://twitter.com/cvnerve/status/1042161982915444742
    o Pretty weird hill for "journalists" to set up camp if we're honest. Do you really think Musk is
      going to risk these statements without knowing he can defend them if necessary?
      https://twitter.com/tokuingoa/status/1037239319310651392
    o Because when Musk first called him a “pedo” the guy said he was going to sue him. Then
      Musk went quiet, now a few months later Musk had started again which means he is not
      bothered if the guy tries to sue because ..... He must have proof !
      https://twitter.com/_RAB___/status/1037407978821967872
    o My proof is that people wouldn’t suspect Vern in pedophilia if there wouldn’t be any ground
      for it...Elon Musk call him pedo not just because Vern diminished his team super effort to help
      , he called him so mainly because he’s got an information that Vern is pedophile!
      https://twitter.com/IrinaAntony/status/1037391436134666242
    o But is dude a pedophile? Maybe Elon Musk has proof that he is or saw something. No one calls
      another person a "pedo" for nothing.
      https://twitter.com/EbonyApplePy/status/1019578552851795970
    o With so much pedo activity coming to light lately wouldn't surprise me and wouldn't Musk
      already be in the know of a lot of this? After all he is rubbing elbows in at the highest level
      because of his wealth, pedo swirls at that level, so my guess more truth than reactivity
      https://twitter.com/CryptoJunkiesCO/status/1018593851173269504
    o I don't support Elon's accusation without evidence. However, Britain has a problem of
      Paedophiles who hide in plain sight and who even got knighted. Jimmy Saville for example. I
      wouldn't be surprised if someone were to really dig and find Unsworth not that different from
      Saville. https://twitter.com/OfficialABQ/status/1038186366906064896

                                                                                                          25


                                                                                                     Exhibit 1, Page 68
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 71 of 327 Page ID
                                   #:2963

  o It might be hard for him to produce evidence. But he’s obviously been tipped off about
    something. Don’t assume you know the truth.
    https://twitter.com/MacMopsus/status/1041856893646299136
  o Elon must know something everyone else doesn’t....
    https://twitter.com/mindthreat/status/1041817354160820225
  o “Integrity is the most important value in my life and the facts will show I never compromised
    this in any way” -Elon Musk https://twitter.com/heikki_anttila/status/1078387281399083009
  o Oh, sorry, he’s calling the guy who found the children a pedo. Real classy, @elonmusk.
    https://twitter.com/GossiTheDog/status/1018513062855364608
  o It’s now acceptable to slander the guy for being a pedophile without having any fucking proof
    at all!
    https://twitter.com/SkullAberration/status/1018533960287125509
  o Elon has money and is smart. You don’t know if he has proof. This guy can turn around and

      sue him for lots of money so let’s see how this plays out. If no lawsuit then
      https://twitter.com/marindmode/status/1018540765239103489
  o   Elon Musk has 22 million followers, many of them fanboys. When he calls someone a child
      rapist because they challenge him online, his stans listen. Incredibly messed up. Incredibly
      dangerous.
      https://twitter.com/studentactivism/status/1018537553727774721
  o   I honestly thought we were maybe misinterpreting the “pedo” comment but turns out..... We
      were not
      https://twitter.com/ashleyfeinberg/status/1018517150259179522
  o   What I don’t understand is all the attack? he was asked for help told them know until they kept
      pushing and pushing so he finally built an invention that despite what you might read actually
      works, then gets pissed on by everyone. How are you so quick to judge?
      https://twitter.com/Dom879879/status/1018556117612261376
  o   I would welcome assistance from expert divers, not a con man whose cars set themselves on
      fire at charging stations, lol.
      https://twitter.com/BirchandMaple/status/1018546813962371074
  o   Absolutely contemptible behavior, Elon Musk is an ignorant clown.
      https://twitter.com/EuanDBriggs/status/1018514451790811136
  o   How very childish of you @elonmusk ! I see you’ve deleted the tweet.......might be appropriate
      to apologies as well.
      https://twitter.com/twistedsista74/status/1018589283618316293
  o   I think it is admirable that he wanted to help but it is irresponsible & defamatory to make a gay
      slur against the guy on social media when he has no proof of that & it’s like high school in
      years past when u want to try and “hurt” someone you call them GAY like it’s a bad thing
      https://twitter.com/gkgguy/status/1018553188503511040
  o   The guy who found them has nothing to say about the coach who took them there but want to
      talk sh$t about people trying to help.
      https://twitter.com/marindmode/status/1018539096686227456
  o   Because the rescuers of the “Thai Boys “[sic] question his motives and called it a “publicity
      stunt” on behalf of Musk. He even stooped to call the British Ex Pat a pedophile for living in
      Thailand....irresponsible, defamatory and childish
      https://twitter.com/gkgguy/status/1018524797301673985
  o   Not saying Vern didn’t contribute, maybe he did, but the only source of his contribution is his
      own interview with CNN. Hard to see a guy tooting his own horn as a credible source of info.
                                                                                               26


                                                                                        Exhibit 1, Page 69
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 72 of 327 Page ID
                                   #:2964

    https://twitter.com/antarpreetsingh/status/1018562737092227072
  o You fail to understand whether or not Rick contributed, is irrelevant. Musk called him a pedo
    without probable cause.
    https://twitter.com/DMalekM/status/1018899345251315712
  o Check full video. Elon just returned more vivid insult from the diver... sometimes ppl say
    things not fully thought trough
    https://twitter.com/Fl_r/status/1018563243705536520
  o ... and thank u for lovely image in all this crap Musk has kicked up. I don’t know if the sub
    would have worked, from an empirical point, they did not need it as the got them out. It is not
    about the BEST solution - it’s about getting the job done. But WTF idiot Musk
    https://twitter.com/stevehomeruk/status/1018693853988171776
  o How could anyone in his/her right mind ever call a “guy who found the children” a pedo?
    Because that’s totally not what they do and stuff.
    https://twitter.com/bennett_im/status/1018570237422153728
  o What abt the unproven allegation of PR stunt. This guy has helped more ppl than you ever will,
    from Puerto Rico to Flint. As Asian i can vouch tht many white westerners exploit kids
    nwomen when staying in Asia. Verns comment abt Thai divers shows wat a condescending
    prick he is.
    https://twitter.com/horselover868/status/1018667734928781312
  o If he was trying to help, I’m pretty sure he’d be overcome with relief that the boys got rescued,
    as opposed to petty points scoring and name calling with folks who helped.
    https://twitter.com/alister667/status/1018531698261286912
  o Musk is a sh*thead billionaire, who is still terribly disappointed he couldn’t be the big Thai
    rescue hero with his impractical toy sub. A limelight addict with no idea about the cave
    situation. Calling Unsworth a pedo was disgusting.
    https://twitter.com/Sherlizz/status/1018932749560934400
  o Very disappointed in @elonmusk during this Thai episode. Jumped on a PR opportunity,
    throws his expensive toy out the pram when told it *so obviously* wouldn’t work and now
    disrespecting heroes involved who clearly did a super human feat in rescuing boys.
    https://twitter.com/FitzmauriceRich/status/1018834414615322625
  o As this well-written article suggests, my words were spoken in anger after Mr. Unsworth said
    several untruths & suggested I engage in a sexual act with the mini-sub, which had been built
    as an act of kindness & according to specifications from the dive team leader.
    https://twitter.com/elonmusk/status/1019471467304513537
  o Nonetheless, his actions against me do not justify my actions against him, and for that I
    apologize to Mr. Unsworth and to the companies I represent as leader. The fault is mine and
    mine alone.
    https://twitter.com/elonmusk/status/1019472152796381185
  o Knowing you @elonmusk as a good man, I was sure that you would make apologises. We,
    your supporters, are proud of you in this action. You have be pushed back to the wall by all
    critics and hatters, you lost control. Keep head up. We are around you to love you.⚘
    https://twitter.com/LilFrenchie6/status/1019655350369292294
  o Respect you Mr @elonmusk ... it takes a real man to admit his error and apologize... even if to
    others the error appears justified #behumble #takethehighroad #bebetterthanthem
    https://twitter.com/CraigGriebenow/status/1019829050896998400
  o You are the bigger man, he doesn’t deserve an apology, but that’s OK, some people may see it
    that way. Either way, life goes one, and that old sun keep coming back to tell us there’s work
    that needs to be done. In this big game, you are a big piece of it. Cheers!
    https://twitter.com/penguininfire/status/1019650505520402433
                                                                                            27


                                                                                       Exhibit 1, Page 70
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 73 of 327 Page ID
                                   #:2965

  o We all get angry sometimes! You were trying to help and it didn’t seem appreciated. I’d be
    angry too. Don’t worry about it, we still love you.
    https://twitter.com/Wigpidgeon/status/1019668279634333697
  o I never follow this account before until I read about this mess in the news. There really are
    something wrong with all the critics. How come being a leader of company mean you need to
    lose your right of being upset by people’s statement? WTF is wrong with you all people?
    https://twitter.com/Roytjandra88/status/1020394472700432384
  o Surely you’re intelligent enough to realize, that the diver that Elon referred to as a ‘pedo’
    verbally abused Elon first? Elon retaliated, and has admitted that he should not have, and has
    since apologized. However it is important to note whom acted first.
    https://twitter.com/ryt0ke/status/1020838463849967620
  o You don’t think it’s strange he hasn’t sued me? He was offered free legal services. And you
    call yourself @yoda …
    https://twitter.com/elonmusk/status/1034481160783585280
  o Dude, are you seriously daring someone to sue you for defamation, and taking his inaction as
    encouragement to defame him more? Have you completely lost your moral compass here?
    Don’t punch down.
    https://twitter.com/LloydWaldo/status/1034546197376237568
  o How about just human....and not so self-centered as to try and protect his own image.
    Personally, I find him refreshing and very endearing! Which is even more of a bonus on top of
    what I already knew of him which was a respectable hard working visionary...
    https://twitter.com/peoplesbutler/status/1034586161535234049
  o Dude. Elon. I’m an Electrical Engineer and majorly respect the vision and accomplishments of
    your companies. But this is fucking embarrassing and pathetic. Don’t demoralize your
    followers and the thousands that work for you with this nonsense.
    https://twitter.com/anxious_herzog/status/1034544742980235264
  o Elon Musk sent me an email last week. In it, he accused a British cave rescuer of being “a child
    rapist” who took a “12-year-old bride.” He didn’t provide any evidence of those claims. He
    also called me a “fucking asshole.”
    https://twitter.com/RMac18/status/1037084428147642369
  o I’m one of many Tesla investors who will say @elonmusk, right or wrong, no more of this Thai
    rescuer feud drama please! Just keep building awesome EVs and rockets.
    https://twitter.com/scottwww/status/1037168744387108864
  o Unsworth was willing to accept Musk’s apology like a gentleman. Then Musk double-downed
    and started up again. There are considerable financial implications in bringing a lawsuit against
    a multimillionaire. Musk pushed it too far and now he’s getting sued.
    https://twitter.com/nataliecvincent/status/1037322795707981835
  o Hueston Hennigan LLP is withdrawing from representing Elon Musk in his defamation case
    that’s being brought by British cave rescuer Vernon Unsworth.
    https://twitter.com/RMac18/status/1136050769038151680




                                                                                            28


                                                                                      Exhibit 1, Page 71
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 74 of 327 Page ID
                                   #:2966

           •      Mr. Fahrenheit



           To be fair, given
           resources in the tech industry, I
           wouldn't doubt that he's already in
           possession of an ent,re dossier of "sus
           pedo-type" evidence on this guy.

   o

Facebook

   o https://www.facebook.com/news6/posts/10156747267722210?comment_tracking=%7B%22tn
     %22%3A%22O%22%7D
   o https://www.facebook.com/ConsciousAwarenessForAll/posts/-tesla-ceo-elon-musk-accuses-
     thai-cave-diver-vernon-unsworth-of-being-a-pedophil/1954019667992366/
   o https://www.facebook.com/FOX10News/posts/10156829941338944
   o https://www.facebook.com/MichaelYonFanPage/posts/10155760235885665?comment_id=101
     55760250945665&reply_comment_id=10155760290015665&comment_tracking=%7B%22tn
     %22%3A%22R%22%7D
   o

Reddit

   o Elon bets someone a signed dollar that a hero diver is a pedophile
   o Elon Musk calls British diver who helped rescue Thai schoolboys ‘pedo guy’ in Twitter
     outburst
   o Elon Musk calls British diver who helped rescue Thai schoolboys ‘pedo guy’ in Twitter
     outburst
   o Elon Musk doubles down on ‘pedo’ claims against UK cave diver




                                                                                         29


                                                                                   Exhibit 1, Page 72
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 75 of 327 Page ID
                                   #:2967

                                                                                        Photo                                                                X


                                         Plan B. Ju, 15. 2018                                                                                          f/72



                                            Comel usxx said ·


                                            It's likely there is no evidence. Elon was probably out blowin9 off some steam after a lollQ 6
                                            months of production hell and tweeted under the Influence



                                         Maybe but that's such an odd, serious thing to say about someone without any facts.
              Plan B
        ACIIV~ Mem~r



    Jomed           May s , 2015

    Messages               3,898
    Locauon               EARTH



                                                                                         Photo                                                               X


          .    .          . f -      I   commasl,;in, Jul 15, 2018                                                                                     #74
    / -            't .            . '
(                              J.i
          ,r
               ,)                           Plan Bsa,d •


                                            Maybe bUl thats such an odd, serious thino to say aboot someone without any facts.
        commasign


                   •
          T~sla S<Jpt'rfan

                                         Agree. Oddly specific insult There are plenty of other insults he could have used.

    0
    Joined:        Au9 31, 20 13

    Messages               2,1n
    Location           Davr,, CA




                                                                                                                                                  30


                                                                                                                                             Exhibit 1, Page 73
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 76 of 327 Page ID
                                   #:2968


                                                                                                                                                                            .
                                I-le prob-ably has. some decent evidence from the guy's- past or elst he wouldn't pu.s.h 11 ljke he 1s •




 .:omed,      .tlo¥ 15 21:112
 '4:N:ilg~      ),2.16            fJ ! jlr,..   j ~

 1.oce11on s ,n Dieg~




                                     larnsaod •




                                 His approach is defm1tely con1ro,·ersiaJ, and rm not denying that. But 11appears this 1s important to him and he's
                                 nol going le lel it go. Also, perhaps l.he,~s possibili ty that it's somethmg Ir-om the past clnd ,ts a heady been
                                 1!!po1ted bnd ptosecuttd by tht- autho11Ues. . thu1 that's how tit' knows and why he':s sur_prisi:d nobody h:,s tooked
                                 Into It.
  JomE-d: ,._.., ,s. 201.<.
  ~~                   ~1,~
  locatJ:e;n:    Si!l'lOii!IO




                                                                                                                                                                       ••
                                1can't see anYQne call~ someone a •pedo· without some reason ttS not a common term v.'hen name c.alUng
                                ~vu mv~t M·,,::ty ~"' vi k111,1\n !:IV11ti;ilh11,u U111l •~ ~"'' "~ .,11nm V\11 1111 tJv v.~ <:tt..li,,tily kuvw ,:,bovt ~ " Uo:.wv, 11,s
                                past' WtT; has he opted to $pend so much time 1n lhe sex i;ap,tol of the. world? Are t he caves the:e realy 1ha1
                                unique fr.;)m all ol lhe rest o f the ww ltl's caves?




    SSonnentag

        •
   51..Qi,g.runoM~




      0
 Jamed    .o.pr-n, 2011
 Message;·          f.Si
 LDClt!ion:                       I l • ' t
  t:.-.-..:- """''"" ~m.-..




                                                                                                                                                                        31


                                                                                                                                                             Exhibit 1, Page 74
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 77 of 327 Page ID
                                   #:2969


                                              Exhibit B

 The ABCs of Source Attribution — and Tips on Negotiating It
 https://www.summitas.com/officeblog/34004139776780634205

 In a recent post, we explained that you can’t impose the confidentiality of information on a
 journalist — confidentiality is negotiated and agreed upon. In addition, you must negotiate how
 that information will or won’t be attributed. For example, is it “not for attribution” or “on
 background”? The problem is, no one agrees what these words mean.

 It’s best to clarify the terms of an interview before the interview (preferably by email), or
 everything the source says is automatically on the record. Unless the entire interview is on the
 record, any other arrangement (for example, going off the record for the answer to one question)
 must be clarified. It’s important to understand exactly what the reporter will do with this
 information and how it will be attributed.

 For example, “off the record” status can’t be granted retroactively. Will a journalist sometimes
 allow that? Of course, but it all depends on the relationship between reporter and source and
 whether that reporter wants to use the source in the future.

 Because there’s so much confusion about what these attribution terms mean, it’s important to
 spell out your understanding. For example, you might say to a reporter, “I can tell you this ‘not
 for attribution,’ meaning you can quote it but only from an anonymous source.”

 And it’s best to agree on how the anonymous source will be identified in the piece. Remember
 that the reporter has to disclose enough information to show that the source is knowledgeable —
 that she has the authority to speak on the subject — and, increasingly, to show why she doesn’t
 want to be identified.

 For example, what provoked our previous post on this subject was an email written to The
 Washington Post by a bystander to the marital capers of Amazon founder Jeff Bezos. In a March
 2 New York Times article on that situation, reporter Amy Chozick separately cited “a person in
 Mr. Bezos’s camp, who was not authorized to speak on the record” and “one former Amazon
 executive, who signed a nondisclosure agreement and could discuss the company only
 anonymously.”

 Another tip: It’s never a good idea to switch frequently between on the record and off the record.
 Journalists are human and, in taking notes, can make mistakes labeling the information. (An off-
 topic tip: If you want to increase your chances of being quoted correctly, talk slower.)

                                           Brief Discussion

 Here’s a further, brief discussion of the attribution terms:




                                                                                        Exhibit 1, Page 75
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 78 of 327 Page ID
                                   #:2970


 On the record: This is the default status of all interviews if a journalist has identified herself as a
 reporter. Everything you say can be quoted, either directly or indirectly, and attached to your
 name for the public to see.

 Off the record: Most people accept “off the record” to mean that the information cannot be used
 in any fashion or attributed to the source. Some people also use it to mean that the journalist can
 use the information and not attribute it directly to your name, but to some sort of identifying
 information about you, for example, an employee at a company who did not want to reveal his
 name for fear of losing his job. Using information from a source attributed anonymously is also
 known as “not for attribution.”

 On background: Some people take this to mean that a reporter may use and attribute information
 to a person’s name but not directly quote them. Others take it to mean that the information can be
 used in the piece but not attributed to the source.

 On deep background: A reporter may use the information to inform further reporting (e.g., going
 to another source who can give the same information on the record), but cannot report the
 information nor attribute it to the original source in any fashion.

 There are other permutations such as “deep deep background,” but no one really knows what that
 means.

 — Eric Rose and Thom Weidlich




                                                                                             Exhibit 1, Page 76
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 79 of 327 Page ID
                                   #:2971




                                          ™
                                      ENGLANDER KNABE




                               ERIC W. ROSE
                                            '--/
                                                        &   ALLEN




                              Curriculum Vitae
                        Court Qualified Expert Witness
 Nationally Recognized Media and Communications Expert
 Eric Rose is a veteran executive in public relations, marketing, and communications with over
 thirty years of experience, including ten years as a partner in the largest independent public
 relations firm in Southern California. Eric has provided counsel to hundreds of clients in a broad
 range of industries including business, government, and non-profit at the local, national, and
 international levels.

 Eric is a nationally recognized expert in law and litigation, crisis communications, reputation
 management and image repair and counseling. Eric has created public relations and
 marketing/communications programs for the legal profession and has provided litigation support
 throughout the United States. Additionally, for the past several years, Eric has served as an
 expert witness and for decades, has functioned as an expert information source and analyst for
 the mass media on issues relating to crisis communications, image repair and reputation
 management. He is a respected court-qualified expert witness and has opined on issues relating
 to crisis communications, defamation, damaged image, and reputation prevention and repair.
 Areas of Expertise
    • Crisis Communications                                  •      Corporate Civic Engagement
    • Reputation Management                                  •      Social Media
    • Brand Management                                       •      Defamation
    • Strategic Communications                               •      Public Relations

 Eric specializes in communicating complex litigation issues so they are understandable, tangible,
 and compelling to the targeted audience. His most successful work includes formulating
 communication strategies in preparation for and during litigation and previewing potential
 outcomes to key audiences in order to create and shape an environment favorable to the client’s
 position. Eric has also been very successful in preparing post-verdict communications strategies
 to publicize favorable verdicts, diminish unfavorable verdicts, and present his clients and their
 attorneys in the best possible light.




                        801 S. Figueroa St., Ste. 1050 Los Angeles, CA 90017



                                                                                           Exhibit 1, Page 77
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 80 of 327 Page ID
                                   #:2972


                                      Professional Experience
 Englander Knabe & Allen, 2008–Present
 Partner, Los Angeles, CA
 Englander Knabe & Allen is a strategic communications firm specializing in lobbying, public
 affairs, crisis communications, and litigation support. The firm practices its trade at the
 intersection of law, media, and public perception, which brings a depth of critical understanding
 and a breadth of resources and experience that are unique in the public relations field. The Los
 Angeles Business Journal consistently ranks EKA as the largest Los Angeles–based independent
 public relations agency. EKA has a national reputation for excellence and, as a result, many of
 the firm’s clients are Fortune 500 companies.

 Eric Rose is the practice leader of crisis and litigation practice. He works with a specifically
 tailored team of attorneys, media and public affairs specialists, and experts pertaining to the field
 of inquiry who are carefully selected to meet the client’s needs. Eric’s team connects case facts
 with legal or policy arguments designed to both inform and persuade audiences.

 Eric advises clients on corporate reputation and special issues including environmental and
 safety issues, major litigation (such as class actions and fraud), natural and man-made disasters,
 labor disputes, product recalls, layoffs/plant closures, as well as crisis management and social
 media vulnerabilities. With more than twenty-five years of experience handling print and
 television investigative reporters, Eric successfully prevents hostile stories from appearing in
 print, television, and on the internet.

                                       Expert Witness Work
 Because of Eric’s background in working with law firms and being involved in litigation
 communication, often involving their clients who were in trouble (i.e. defendants), or in a crisis
 (i.e. plaintiffs), Eric has amassed a great amount of experience and expertise in aiding and
 counseling people, business, and other entities who are in a crisis. While Eric primarily focuses
 on long-term client engagements, he also provides expert witness testimony. The bulk of the
 cases have primarily been in the areas of libel, slander, defamation, reputation repair, and
 damage to a future professional career. Eric has never been disqualified as an expert.
 Rhonda Holmes v. Courtney Love
 Eric provided expert testimony in a precedent-setting case involving Courtney Love, who was
 sued for posting a tweet about her former attorney. This was the first trial in the United States
 involving allegations of defamation on Twitter. Eric provided expert witness testimony regarding
 crisis communication, media relations, and reputation management. After an eight-day trial, a
 jury decided that Courtney Love should not be held liable for a tweet directed at her former
 attorney Rhonda Holmes. California, January 2014

 Jacob Haiavy v. Theodora “April” Morris
 Eric was an expert witness for a well-known doctor who sued his patient for defamatory
 comments on social media websites. Eric provided expert opinion and analysis on how it is
 nearly impossible to remove defamation from the internet. His analysis included a detailed

                                                   2



                                                                                          Exhibit 1, Page 78
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 81 of 327 Page ID
                                   #:2973


 overview of the steps necessary for content removal and the cost of rehabilitating the doctor’s
 good name and businesses. Eric examined the impact and dissemination of the comments on
 social media websites and how those comments harmed the doctor’s professional reputation and
 economic condition. Eric’s client won the case and was awarded the amount Eric recommended
 for rebuilding the doctor’s reputation. California, February 2016
 Dr. Jose Lopez v. Healthcare Group and OptumRx
 Dr. Lopez sued two insurance companies after his patients began informing him that their
 pharmacists would no longer fill their prescriptions. Over six-months, the patients were being
 falsely informed by the defendants that Dr. Lopez was a sanctioned provider by the federal
 government and unable to write prescriptions. Eric was retained to address the effects of the
 dissemination of false information to the doctor’s professional reputation in order to determine
 the appropriate standard of care/crisis response that should have taken place, while provided an
 overview of action necessary to recover the doctor’s good professional reputation. A three-judge
 binding arbitration panel heard the case and they awarded Dr. Lopez $1.5 million dollars.
 Florida, November 2016

 Dr. Henry Higgins & Dr. Nathaniel v. Dr. Rena Salyer
 Dr. Henry Higgins and Dr. Nathaniel Greenwood sued Dr. Rena Salyer for damage to their
 reputation after Dr. Salyer allegedly spreading false and defamatory information to employees,
 patients, the community and the media. Eric was retained to address the effects of disseminating
 false information on the doctor’s and practice’s professional reputations. Eric was asked to
 provide analysis, offer an opinion on the potential impact and damage to their image, and
 examine the impacts to the practice as a result of the alleged acts and offer his expert opinion on
 the steps the plaintiffs should consider taking to recover their good professional reputation and
 lost business. The case is pending. Texas, January 2018

 Carter v. Louisiana Pacific Corporation
 Cassandra Carter and her friend were on a second story deck with a concrete patio below when
 without warning—the deck gave way underneath and they fell to the concrete patio below, where
 they suffered serious injuries. Carter sued the manufacturer (Louisiana-Pacific Corporation), the
 contractor, the wholesaler and the distributor Taiga. Taiga retained Eric and he provided
 analysis and offered an opinion regarding corporate communication, crisis management, and the
 recall instructions to Taiga. Eric offered his views on the reports of the other experts who
 attempted to shift the blame to Taiga. The day after Eric’s deposition, Louisiana-Pacific
 Corporation settled the case and Eric’s client did not have to pay any damages. Nevada, April
 2018

 CMFG Life Insurance Company et al. v. Banc Insurance Agency, Inc
 Plaintiffs CUNA Mutual and TruStage Insurance Agency, LLC sued Defendants Banc Insurance
 Agency, Inc., and Jeffrey Chesky for defamation and tortious interference based on false and
 defamatory statements which Defendants communicated to CUNA Mutual’s current and
 potential customers with the intent of trying to convince those customers not to do business with
 CUNA Mutual. It is alleged that the defendants repeatedly and intentionally communicated false
 statements to CUNA Mutual customers regarding its business practices. The CEO publicly
 asserted false and defamatory communications with intent to harm CUNA Mutual’s reputation
 and interfere with its current contractual and customer relationships.

                                                  3



                                                                                         Exhibit 1, Page 79
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 82 of 327 Page ID
                                   #:2974


 Eric was asked to provide analysis and offer an opinion on the potential impact and damage to
 CUNA Mutual’s reputation. He was asked to offer his opinion regarding the steps CUNA Mutual
 should take to repair the harm to its good professional reputation and to offer his professional
 opinion on damages associated with repairing the damage to CUNA. The Federal Court case
 settled in May 2018.

 Johnney Bennerson vs. Shelley Stevens
 Johnney Bennerson, Shelley Stevens and others were celebrating at a company dinner and
 afterwards, Ms. Stevens became intoxicated and exceedingly flirtatious with several males.
 Following dinner, the group broke up and Mr. Bennerson eventually retired to his room. Ms.
 Stevens, perhaps embarrassed by her drunken displays and flirtatious behavior, concocted a false
 and defamatory story that evening about Mr. Bennerson coming onto and propositioning her. Ms.
 Stevens then spread malicious lies within the company about Mr. Bennerson for the explicit
 purpose of retaliating and wrecking Mr. Bennerson's reputation. Eric was asked to provide an
 analysis regarding the reputational harm to Mr. Bennerson and to address the effects of
 disseminating false information. After a jury trial, Mr. Bennerson was awarded $150,000.

 Steven Krawatsky et al. v. Rachel Avrunin et al.
 Rabbi Steven Krawatsky was fired from a private Jewish school in Pikesville, amid allegations
 he abused boys at a camp. He denied the allegations and was never charged with a crime. Rabbi
 Steven Krawatsky and his wife, Shira, filed a lawsuit claiming several parents engaged in an
 effort to destroy his reputation and ability to earn a living. He sued the New York Jewish Week
 for defamation, invasion of privacy, and intentional infliction of emotional distress. Eric was
 retained to address the effects on Rabbi Steven Krawatsky’s professional reputation as a result of
 the dissemination of false information. Eric was asked to provide an analysis and offer his
 opinion on the potential impact and damage to the Rabbi’s image and examine the impacts to his
 reputation arising from defamation. Furthermore, Eric provided his expert opinion regarding the
 reporting of this information based on my lengthy experience working with reporters to correct
 false and misleading stories. Eric was also asked to provide recommendations on the steps Rabbi
 Krawatsky and his wife should consider to recover the Rabbi’s professional reputation. The case
 is pending in Maryland state court.

 Tammy Na vs. Joo Chan Kim
 Tammy Na was at her apartment pool when she encountered Joo Chan Kim. Mr. Kim
 assaulted Na by throwing a beer bottle towards Ms. Na after yelling that she had splashed him
 with water. Mr. Kim then used profanity and threatened to kill Ms. Na. Unknown to Ms. Na
 who is a highly respected artist, Mr. Kim took photos of Ms. Na and posted photos of her on a
 popular Korean website. The post contained offense language and accused Na of engaging in
 sexual acts with a large number of people, all of which was not true. Eric was retained to
 address the effects on Na’s personal reputation as a result of the dissemination of false
 information. Eric was asked to provide an analysis and offer his opinion on the potential impact
 and damage to Ms. Na’s image and examine the impacts to her reputation. After the first day of a
 jury trial, the case was settled to the satisfaction of Ms. Na.




                                                 4



                                                                                       Exhibit 1, Page 80
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 83 of 327 Page ID
                                   #:2975


 McGlothlin v. Hennelly
 James McGlothlin is a founding member of The United Company, which is the parent company
 of Scratch Golf, LLC. The company owns the Hilton Head National Golf Club. Mr. Hennelly
 posted a link on Facebook to an article about a corruption investigation involving then Virginia
 Governor Bob McDonnell and monies Gov. McDonnell's wife received as a consultant to The
 United Company. Mr. Hennelly was also accused of making defamatory comments on Facebook
 about Mr. McGlothlin. Eric was retained to provide an analysis of reputational harm and offered
 his professional opinion on damages associated with repairing the damage to Mr. McGlothlin’s
 reputation caused by the dissemination defamatory information. The case is pending in US
 District Court for the District of South Carolina.

 Gish v. Le Sage
 Dr. Robert G. Gish sued his former spouse Celeste E. Le Sage for defamation and to
 overturn portions of their divorce settlement. In the lawsuit, Dr. Gish alleges that his ex-
 wife sent emails to 80 friends, business associates and relatives stating among other things
 that Dr. Gish was abusing alcohol and was a danger to his patients. Dr. Gish alleges that his
 business and reputation was impacted as a result of libelous comments. Eric was retained as
 rebuttal expert witnesses to counter the assertion that Dr. Gish reputation was permanently
 damaged. The case is pending in Superior Court in San Diego County.

                                       Litigation Support

 Eric has provided litigation or communications for clients represented by multiple law firms,
 including:

 Arnold & Porter LLP                Jackson Tidus                      Morgan, Lews & Bockius
 Armbruster Goldsmith &             Jeffer Mangels Butler &            LLP
 Delvac LLP                         Mitchell                           Morrison & Foerster
 Baker Donelson Bearman             Katten Muchin                      Parris Law Firm
 Caldwell and Berkowitz             Kaufman Law Group                  Pillsbury Winthrop Shaw
 Baltimore Trial Lawyers            Lanier Law Firm                    Pittman, LLP
 Boies, Schiller & Flexner          Latham & Watkins                   Rheuban & Gresen
 LLP                                Law offices of Kevin J.            Ryu Law Firm, APC
 Bryan Cave LLP                     Keenan                             Seki, Nishimura & Watase,
 Burke Williams &                   Lemons, Grundy &                   LLP
 Sorenson                           Eisenberg                          Seyfarth Shaw LLP
 Cox Castle & Nicholson             Loeb & Loeb                        Skadden Arps
 Brown Winfield                     Manatt, Phelps & Phillips          Stone, Busailah, LLP
 Canzoneri & Abram, Inc.            Mary Dale Law Firm                 Squire Patton Boggs
 Dongell Lawrence Finney            McDermott, Will & Emery            Straussner Sherman
 LLP                                McKenna Long &                     Weekley Schulte Valde
 Finch, Thornton & Baird            Aldridge                           Weston Benshoof Rochfort
 LLP                                McNaul Ebel Nawrot &               Rubalcava & MacCuish
 Garber & Associates                Helgren PPLC                       (now Alston & Bird)
 Gibson Dunn & Crutcher             Meister Law Offices                (Partial List)
 Greenberg Trauig                   Miller Barondess, LLP

                                                 5



                                                                                       Exhibit 1, Page 81
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 84 of 327 Page ID
                                   #:2976


                                        Examples of Work
 Intellectual Property and Technology
 Data breaches are among the worst kind of modern corporate crisis because they financially and
 emotionally impact large numbers of individual customers. Protecting reputation is not
 necessarily about the crisis, but about how the crisis is handled and the actions that are taken to
 restore trust. When consumers are personally threatened or affected by a breach, they can
 become powerful influencers of public perception the minute their stories are amplified across
 social networks. When millions are individually threatened, their reaction can severely damage
 an entire business, regardless of size. Eric has worked on several cases in the healthcare industry,
 helping national healthcare companies institute comprehensive response programs to both repair
 damage and restore customer trust after a data breach.

 Hazing Death
 When a student died in a fraternity hazing incident, a major university hired Eric to help the
 university deal with crisis communication and crisis management immediately. Eric assisted the
 university immediately after the incident, during the formal investigation, and through the
 conclusion of the incident (which had attracted national attention).

 Food Recall
 Eric has assisted several major brands with food product recalls. In one case, Eric received a call
 from an international food company after they received reports, from various places in the
 United States, that customers reported illness resulting from consuming their product. The
 biggest initial challenge was to determine the scope of the recall in the face of incomplete
 information. Eric worked with the company’s CEO, legal counsel, and sales team to assess the
 facts, substantiate the accuracy of information, and subsequently relay that information in a
 concise and transparent way to the public and other stakeholders. Eric drafted scripts for the
 company’s reference when assisting customers and drafted releases addressing both wholesale
 and consumer recalls. In the end, a full recall was avoided, and an escalating crisis was halted
 within five days of the initial call.

 Outbreak Response Plan
 When a large Southern California hospital identified a person who had been diagnosed with
 active tuberculosis (TB), Eric worked with the hospital and the County Health Department. Eric
 developed a detailed outreach plan in order to determine the health status of patients and staff
 who were identified as being in close contact with the person diagnosed with TB. As part of the
 plan, Eric created a comprehensive Outbreak Response Plan (ORP), which included composition
 of the response team, detailed notification procedures, local and state public health
 responsibilities, data management, communication, training, educating, community partnerships
 and identification of all possible ways to disseminate the outbreak and testing information to the
 public, stakeholders, and partners. The most critical component of the plan was to ensure that
 every potentially impacted person was identified and notified. Topic fact sheet (e.g., description
 of an outbreak investigation, transmission of TB, treatment, were also created.

 Criminal Issues & Government Investigations
 When a national university discovered that a member of the faculty had committed academic
 fraud involving multiple college athletes, the school hired Eric to assist with formally notifying

                                                  6



                                                                                         Exhibit 1, Page 82
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 85 of 327 Page ID
                                   #:2977


 the NCAA of the violations, developing an approach to get everything out in the open, and
 creating a process for rehabilitation of the sports program. Eric’s strategy began with the premise
 that if the school does not tell its story on their terms, someone else will tell it for them. The
 university leadership did not want to “conceal and cover up” what occurred or mislead the
 public. Eric developed a “reveal and reform” strategy which resulted in the NCAA accepting the
 university’s self-imposed sanctions.

 Sexual Harassment/Employment Discrimination/Labor
 Eric has applied the same philosophy and principals of proactive media management and
 scrupulous honesty when clients came to us as sexual harassment allegations and stories broke
 across the nation.

    •   A highly respected television producer who had been honored multiple times for his
        leadership on women’s issues learned that a prominent lawyer was going to publicly
        accuse him of sexual harassment. Eric preemptively issued a statement for our client and
        publicly exposed the situation, which resulted in the media casting doubt on veracity of
        the claims.

    •   When a legendary entertainment executive was faced with assault charges, Eric assisted
        in crafting his unequivocal denial regarding the allegations to the media and the
        entrepreneur in shaping the announcement that he would be stepping down from his
        various businesses to protect hundreds of employees. He also committed himself to
        continuing his personal growth, spiritual learning, and listening.


    •   When a major NYC restaurateur was accused of sexual harassment and was alleged to
        have subjected employees to unwanted sexual advances, public groping, and lewd text
        messages, Eric was retained to protect the brand and assist the client in restoring the
        restaurateur’s reputation. Eric then put an action plan in place to defend the client against
        personal attacks, customer complaints and blatant falsehoods.

    •   When The New York Times contacted a famed director about a notorious movie mogul’s
        alleged sexual assault of the director’s former girlfriend, Eric helped the director get
        ahead of the issue by detailing his account of how he confronted the executive over the
        casting of his next movie and describing what he hopes the entertainment industry will do
        to reform itself in the wake of an ongoing harassment and abuse scandal. The headlines
        that followed all portrayed our client in a positive light and focused on the abuses of the
        executive and the industry in general.

    •   When a California school district began hearing complaints from a large group of
        parents and a Legal Aid Law Center alleging significant Title IX issues at the high
        school as related to male and female locker rooms, the superintendent retained Eric’s
        services. Eric designed a communication program to address the issues and avoid
        potentially costly litigation. He advised the superintendent to personally inspect the
        facilities with a few parents to assess the needs and viability for upgrades. Eric’s
        communication plan included an overview and outline of changes the school would

                                                  7



                                                                                         Exhibit 1, Page 83
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 86 of 327 Page ID
                                   #:2978


        make to achieve Title IX compliance. In addition, he worked with the district to
        publicly announce the new women’s locker room makeover and to highlight four
        new women’s sports at the school: water polo, golf, tennis, and soccer. The plan to
        proactively inform the community that all students had equal access to facilities and
        an equal opportunity to participate in sports demonstrated that the district was
        committed to Title IX. The plan worked and costly litigation was avoided.

    •    Numerous police officers filed a lawsuit claiming years of race and gender-based
         harassment, discrimination, and retaliation. The police department immediately placed a
         gag order on all plaintiffs. Working with the police officers’ legal team, Eric constructed
         a communications theme and successfully placed stories in all local papers, which
         resulted in extensive traditional and social media coverage. In addition, he arranged for
         media coverage of the gag order itself, which shaped public opinion and put the police
         department on defense. This ultimately required the department to respond to both the
         complaint and the attendant media coverage of the allegations.
 Threatened Litigation
 After a teacher at a Norther California Jewish school was cleared by authorities of
 inappropriately touched a student, the parent retained legal counsel and threatened to bring a
 civil lawsuit. Eric created a communication strategy that included a media statement, statement
 to parents and faculty, and subject points if a lawsuit was filed.

 Hotel Labor Issue
 For two years, Eric assisted a well-known hotel Los Angeles with their ongoing labor dispute.
 The hotel was involved a labor dispute, which involved numerous workers filing complaints with
 the California Labor Commissioner’s Office. For over six months,, the employees (who were
 union assisted) engaged in regular picketing and other activities while demanding that
 management agree to card-check, which does not ensure true employee free choice. Eric
 developed communication strategies to inform the public that the hotel supported the secret
 ballot election process conducted by the National Labor Relations Board to protect employees'
 right to vote in a neutral, private environment. Eric worked with the hotel and their legal team to
 petition the National Labor Relations Board to hold supervised secret-ballot elections.

 Celebrity Horse Trainer
 When seven horses died in a 21-month period, a Hall of Fame trainer received massive attention
 that harmed his reputation. Eric implemented a communication strategy that had three objectives:
 (1) highlight the trainer’s commitment to horse safety and his history of success with minimal
 injuries, (2) protect his well-earned reputation, and (3) set the tone for the debate as opposed to
 responding to false charges. Eric was able to achieve these objectives by demonstrating a desire
 for solutions, showing that the horses died of factually unclear reasons, and demonstrating that
 the trainer was also seeking conclusive results for the cause of death. We pushed outside
 agencies to conduct independent investigations, perform their own necropsies, and look for other
 causes, including contaminated soil and air quality. Three months after the campaign began, the
 trainer and his staff were cleared of any wrongdoing by the Horse Racing Board.




                                                  8



                                                                                         Exhibit 1, Page 84
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 87 of 327 Page ID
                                   #:2979


 Horse Racing Deaths
 After the death of two-dozen horses at a horse racing track, Eric helped his client with media and
 crisis communications. Eric worked with executives to announce stricter standards, including a
 “zero tolerance” stance on race-day medication and stricter rules on the use of riding crops. The
 changes resulted in praise from critics who called the move “a historic moment for racing.” In
 addition, Eric oversaw communications to key stakeholders and the announcement that the track
 would provide money to help horsemen impacted by the decision with the rehabilitation,
 retraining, rehoming, and aftercare of any horses unable to race as a result.

 National Railroad Company
 From 2008 to present, Eric has worked with a large national railroad company to manage the
 communications involving a highly controversial $900 million expansion project. Eric works
 closely with the company’s general counsel and prepares messages for a variety of internal and
 external audiences, including employees, customers, vendors, and the financial/investment
 communities. Eric also monitors traditional media, blogs, websites, and trains company
 spokespeople in effective communication response.

 National Construction Company
 For the last several years, Eric has worked with one of the largest publicly traded, diversified
 infrastructure providers and construction companies in the nation. Eric worked with the
 company on media relations, crisis communication, and internal communications to help protect
 their reputation regarding border security work.

 Threated Nurses Strike
 When nurses at a large Southern California threated a ten-day strike, Eric created a
 comprehensive communication campaign aimed at hospital employees, the media, community
 stakeholders, and the union. The threatened strike involved conflicts over compensation,
 benefits, and staff workloads. Understanding that a strike could hurt the hospital’s reputation,
 finances, and patient care, Eric created a variety of communications to inform all parties know
 that delivering safe, high-quality care to the community was a top priority. Though a series of
 press releases and fact sheets, the hospital made it clear that it had taken the necessary steps to
 fulfill their responsibilities to the community and had contracted with qualified and experienced
 replacement RNs in the event of a strike occurred. After months of tense negotiations and
 recognizing striking nurses would be replaced, a strike was averted.

 Class Action Lawsuit
 When a major utility company overcharged customers over $70 million following the rollout of a
 flawed billing system, Eric provided strategic communication services to the out-of-state law
 firm that brought a class action lawsuit asserting claims for fraud, negligent misrepresentation,
 breach of contract, unjust enrichment, and violations of the California Legal Remedies Act and
 California Unfair Competition Law. Eric worked with the law firm, both pre and post settlement,
 ensuring that customers and the media understood the settlement provisions which included the
 return of funds owed to customers. The settlement also required that the utility company
 implement specific customer service performance metrics and submit to court oversight even
 after all funds were repaid to the customers.



                                                  9



                                                                                         Exhibit 1, Page 85
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 88 of 327 Page ID
                                   #:2980


 Threatened Environmental Litigation
 When an exclusive private school discovered potentially carcinogenic materials had
 contaminated their campus, school officials were deeply concerned that misinformation would
 incite panic and decimate enrollment. Highly visible environmental mitigation work, including
 drilling and restricted access, made it imperative that the community were informed of the
 situation in a way that made them feel confident, comfortable, and safe. Eric set up a social
 media monitoring effort and worked closely with the school’s legal and technical experts to
 develop and implement a series of meetings and outreach activities to communicate the facts and
 address parent fears and concerns. The environmental mitigation program was successfully
 completed, and school enrollment was not affected. Through proactive efforts, the school was
 able to avoid any mention of the issue in both traditional and social media outlets.

 Environmental Justice
 Rattled by high levels of carcinogenic hexavalent chromium in their city, residents waged a
 campaign with local regulators and the media in an effort to stop our client from expanding their
 medical waste treatment plant operations to seven days a week. Our client’s operations are
 located about 700 feet from the nearest home and under 1,000 feet from an elementary school.
 Despite going through extensive permitting, evaluations, assessments, and reviews before being
 granted a permit to originally operate the plant, the community used my clients desire to expand
 operations at a rallying cry for environmental justice. Eric was retained by the medical waste
 company to protect their reputation, develop and implement a comprehensive communications
 plan, and work with the public affairs team to prepare them for public meetings. As part of the
 campaign, Eric developed a bi-lingual PowerPoint and convinced the plant operators to open the
 operations for organized tours. In addition, Eric created a detailed bi-lingual Myths and Facts
 booklet that addressed the popular myths about the plant and dispel said myths with verifiable
 facts from independent third parties. As a result, the plant received the necessary permits to
 operate seven days a week.

 Product Defect Case
 When a Japanese multinational engineering, electrical equipment, and electronics company was
 sued by a large California utility for $7.6 billion for delivering equipment that ultimately led to
 the permanent closure of a plant, Eric was retained by the Japanese company to develop a
 comprehensive communications plan. Three years after the case was filed, his client scored a
 major victory when the plaintiffs were awarded $125 million, which was less than the liability
 limit under the contract. Eric worked very closely with the company’s lawyers and in-house
 public relations team and approached the challenge from three perspectives: public relations,
 government relations, and legal. Eric identified the most probable scenarios likely to play out,
 and then developed a detailed plan to deal with messaging for each scenario. When the award
 was announced, the story was picked up by over 250 newspapers and trades worldwide and our
 client’s stocked soared.

 Unfair Competition Lawsuit
 After losing a large fraction of market share to a competitor who misrepresented his product to
 the public, Eric’s client brought suit in federal court seeking damages and an injunction against
 false advertising. Eric mobilized public opinion by coordinating public interest groups, which
 adversely affected individual consumers, public health specialists, and regulatory agencies in

                                                  10



                                                                                         Exhibit 1, Page 86
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 89 of 327 Page ID
                                   #:2981


 support of the client’s position. He successfully placed news stories nationwide, questioning the
 honesty of the competitor’s advertising and raising legitimate concerns about the safety of the
 competitor’s product. The competitor agreed to settle out of court following a public hearing by
 an influential legislative committee. Settlement terms are confidential, but the competitor
 changed his advertising practices to eliminate the false claims that were relevant from Eric’s
 client’s lawsuit.

 The Invisible Plume
 In October of 2015, a massive gas leak was discovered adjacent to the residential community of
 Porter Ranch. Over 30,000 residents had to relocate after suffering illnesses caused by the natural
 gas leak. The media interest in the issue was sparse because, even though it was the single worst
 man-made gas accident in history, the problem was not discernable to the public eye. Eric was
 retained by several law firms to make the issue a front-page story. He convinced the clients to
 obtain infrared footage of the leak—which made the invisible gas visible. Immediately upon
 releasing the video, the story gained worldwide attention. Headlines described the situation as a
 “catastrophe” and a “disaster,” and the lawyers who released the video were highly sought after
 by news organizations around the world.

 Municipal Crisis Communications
 When two people died, and twelve others were injured after a runaway car carrier slammed into
 a bookstore and coffeehouse, Eric helped the municipality manage its communications. Within
 hours of the accident, Eric worked with city officials to offer sympathies to the loved ones of the
 two-people killed in the collision. As a result, Eric issued numerous demands to the state
 addressing the significant and ignored safety issues the city raised over the years. Eric provided
 reporters and editors with a timeline and key documents showing that the state had been put on
 notice and that warnings were ignored. Eric made city officials accessible to reporters and
 quickly organized a news conference with local and state officials. Using tested crisis techniques,
 Eric assisted the city in being responsive during the first 72 hours of the crisis and not operating
 on a 9-to-5 schedule. The city called for the state to ban trucks on the highway and when
 reporters called the State for comment, there was no immediate response. As a result, news
 stories the night of the incident laid out the facts from the city and immediately shifted attention
 to where it properly belonged.

 Personal Injury Litigation Appeal
 Eric managed litigation communications following a horrific traffic accident involving a publicly
 traded transportation company. The incident involved nearly fifty vehicles and resulted in
 multiple fatalities. Eric’s work focused on directing traditional and social media attention to the
 primary cause of the accident (faulty road design and management) and reducing speculation
 concerning the client’s involvement. His research on the flaws of road-construction, speed limits,
 and safety warnings enabled him to persuade the media to reverse their initial conclusions and to
 withhold judgment on the ultimate cause of the accident.

 Western Sugar Cooperative v. Archer-Daniels-Midland, Co
 For over four years, Eric handled litigation communications for the plaintiff in a $1.6 billion-
 dollar misleading advertising case. Eric worked for the producers (plaintiff) of table sugar who
 sued the inventor of high fructose corn syrup (HFCS), alleging that the defendant ran a television

                                                 11



                                                                                         Exhibit 1, Page 87
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 90 of 327 Page ID
                                   #:2982


 and print campaign that contained false representations about HFCS. These representations
 constituted false advertising under the Lanham Act and a violation of the California's Unfair
 Business Practices Act. Eric worked closely with the legal team and was responsible for framing
 key issues and ensuring proper perceptions as the case moved to trial. Halfway through the
 dispute, the sugar processors and the inventors of HFCS announced a secret out-of-court
 settlement.

 Western Sugar Cooperative v. Johnson & Johnson
 For several years, Eric handled all the litigation communications for the plaintiffs in a false-
 advertising lawsuit against the company that makes the sweetener Splenda. Filed by five US
 sugar companies, the Lanham Act litigation focused on the claim that Johnson & Johnson
 deliberately misled consumers with its “made from sugar, tastes like sugar” advertising
 campaign. The plaintiffs alleged that the defendants not only intentionally misled consumers
 about whether Splenda was natural, but also continued the advertising campaign knowing that
 people were confused. The two sides settled the day before jury selection in federal court.


 Post-Verdict Defamation Lawsuit
 Eric’s clients filed a defamation and intentional infliction of emotional distress case against a
 prominent businessman. Following a successful verdict, Eric implemented a traditional and
 social media strategy, which arranged for media coverage that included stories on the verdict as
 well as the success of the litigator. The story was covered worldwide. In addition, the successful
 litigator was named “Litigator of the Week” in several publications.

 SpaceShipOne
 In 2004, Eric was responsible for the public relations efforts surrounding the launch of
 SpaceShipOne, the first privately developed spacecraft to reach suborbital space with the first
 ever civilian astronaut. After multiple visits to the Mojave Airport to tour onsite facilities, Eric
 coordinated the PR, logistics, and event staging to host over 600 credentialed journalists. In
 addition to event press materials, Eric created detailed hypothetical crisis materials, including
 speeches and press releases to be disseminated in the event of a disaster. Media outlets from
 Chile to China and around the world reported on the SpaceShipOne launch. Over 300 local and
 international newspapers featured the flight, with many including coverage as a front-page story.

 Airline Crash
 In October 2000, an airline jet crashed while attempting to take off under poor weather
 conditions. Eighty-three of the one-hundred seventy-nine passengers were killed aboard the
 flight headed to Los Angeles. Eric moved quickly to assemble a team of crisis and media
 specialists to assist the airline company with managing the flow of information to passengers,
 family members, employees, government officials, key stakeholders, media reporters, and the
 general public.

 September 11 Terrorist Attacks
 In the hours after the tragedy of September 11th, Eric led the external proactive media outreach
 efforts for a major U.S airline and airport. His work included crisis and public relations support,
 offline and online media monitoring, and subject research. Additionally, Eric implemented pre-

                                                  12



                                                                                         Exhibit 1, Page 88
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 91 of 327 Page ID
                                   #:2983


 approved crisis-related media materials/messages and developed new messages for the airport
 staff and the Los Angeles Mayor. The success of the effort resulted in the City of Los Angeles
 retaining Eric to develop and coordinate a massive post–September 11th event for the airport.

                               Reactive Litigation Communication

 Qui Tam Lawsuit
 When a hospital chain reached an agreement with the U.S. Department of Justice to settle a
 whistleblower (qui tam) lawsuit filed by a former employee, Eric drafted the press release for the
 hospital and developed communications documents to be used with employees, key stakeholders,
 and elected officials.

 California Proposition 65 Lawsuit
 When an environmental organization presented California Proposition 65 (which requires the
 state to publish a list of chemicals known to cause cancer or birth defects) against most major
 manufacturers of chocolate products, Eric helped ensure that the announcement was a “one-day
 wonder” that gained no media traction. Before the announcement, he prepared key documents,
 selected and secured third-party advocates, hired media-trained spokespeople, and produced B-
 roll. Eric conducted extensive opinion research to test the messages and to evaluate which
 spokespeople would be most credible among key audiences. At the plaintiff’s press conference,
 he distributed the client’s statement, subsequently providing B-roll and, to select media, a
 spokesperson. The plaintiff’s case was successfully characterized as a “sham”. There was limited
 media follow-up, the minimal settlement went unreported and chocolate sales were unaffected.

 Product Liability Appeal
 Eric was hired after a client was hit with a multi-billion dollar compensatory and punitive
 damages award. Until the verdict, the media had ignored the case. As a result, the subsequent
 media coverage focused on the size of the award while assuming the truth of the allegations
 against the company. Eric’s litigation communication team was retained to bring balance to the
 coverage in advance of post-trial motions. Eric’s team changed the terms of the debate, focusing
 on rulings by the judge that prevented the company from putting on a complete defense. He
 worked with eminent third parties to formulate/disseminate public policy arguments on his
 client’s side, and also worked with national organizations to set up conferences to discuss
 litigation abuses. The articles that appeared before and after the post-trial motions were generally
 balanced and helped garner positive coverage of the eventual appeal.

 Federal Antitrust
 Charges were filed against Eric’s client by numerous State Attorney Generals and private
 attorneys after accusations of attempted monopolization and price fixing were made by federal
 regulators. Initial press coverage, before he was retained, highlighted the allegations and
 included only a boilerplate denial of wrongdoing by the company. Eric’s client decided, among
 other things, to challenge the federal agency’s authority to bring suit. Eric’s team used this
 argument to put the agency on trial. Articles were written, op-eds placed, and conferences held
 that shifted the focus of the coverage away from the alleged actions of the company. By the time
 the court ruled against the company, the case was in discovery and the media had lost interest.



                                                 13



                                                                                         Exhibit 1, Page 89
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 92 of 327 Page ID
                                   #:2984


 Private Antitrust
 A leading inkjet printing company faced several lawsuits from smaller competitors and refillers
 alleging anticompetitive practices. Since public sympathy appeared to be on the side of the
 “plucky little fellow” challenging a “bullying behemoth,” Eric was hired to make the company’s
 case more sympathetic to the general public. Working closely with the client’s legal team, he
 developed a series of communications themes that his testing demonstrated, would resonate with
 audiences outside the courtroom. By stressing that his client provided the assurance of quality
 and improved consumer choice, Eric successfully blunted the opponents’ campaign to paint his
 client as an enemy of the public interest.

 The cases above represent a partial list of crisis communication work Eric has done through his
 career.

                                     Reputation Management

 Corporate Reputation Management
 With electricity bills spiking sharply in California, the public outcry became a daily newspaper
 story, and a Fortune 500 company turned to our team for help. The client wanted to calm local
 opinion, accustom people to the long-term reality of higher bills and educate them on the wider
 issue of a broken wholesale market and lack of power supply. Eric was also tasked with
 garnering support for efforts to improve the situation and to guard against a public and political
 backlash against deregulation or other harmful measures. As the energy crisis began to grip the
 whole state of California, our client needed to maintain a major place in the debate without being
 seen in the same light as the much more troubled electricity providers.

 After conducting exhaustive research with electricity customers and a media audit of electricity
 coverage, Eric led a team that implemented plans that allowed the company to weather the
 electricity crisis. Tactics included placing numerous op-eds, scheduling editorial board meetings,
 writing press releases, placing paid media, creating new marketing materials and developing
 ratepayer assistance programs. The insights gained from the focus groups and media audit guided
 the development of the materials. The multiyear effort succeeded in calming public and media
 hostility in gaining acceptance of the broad power crunch and in providing an understanding of
 why bills rose so high. The reputation effort refocused debate away from the utility and toward
 the underlying, broader issues. Eric’s team successfully kept attention away from our client
 except where it mattered—among legislators and other officials and on Wall Street. We not only
 protected the client’s corporate image, but enhanced it.

 Medical Diagnostics Company
 When a business associate was indicted by the U.S Attorney for allegedly scamming insurance
 companies out of nearly $300 million, the company’s management team and highly qualified
 doctors retained Eric to help ensure that the crisis (that did not involve an employee) did not
 disrupt business operations, damages their reputation, or negatively impacts their relationships in
 the medical industry




                                                 14



                                                                                        Exhibit 1, Page 90
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 93 of 327 Page ID
                                   #:2985


 Environmental Management Company
 Eric provided a media relations and reputation management company to a national
 environmental compliance and remediation construction company. This happened when a
 reporter for a large newspaper sought an interview regarding the failure to execute a contract
 with a government agency for the cleanup of contaminated properties, despite being awarded the
 bid though an RFP process.

 Tax Services
 In 2005, the dominant provider of tax services with a national network standing for quality and
 reliability reputation and integrity was under attack by consumer activists, government officials,
 and the media. Eric helped develop and assemble a team to implement a comprehensive brand
 reputation and image program. The campaign was successful and helped to protect and enhance
 the firm’s legacy as a high-quality, high-integrity provider of sophisticated tax/financial services
 for middle Americans.

 Holding Company
 When a holding company in the utility field wanted to institute a branding initiative that would
 help to increase stock market valuation of the company and achieve positive recognition for the
 company and the executives, Eric helped develop the plan and oversaw the team which
 implemented the strategy.

 Major Utility
 A major natural gas company was perceived as aloof and did not have an integrated community-
 outreach program. Eric developed a long-term systematic outreach plan to key community
 stakeholders. Because of Eric’s efforts, they now monitor social media platforms and proactively
 address reputation issues.

 Music Promoter
 Following the drug overdose death of a fifteen-year-old attending a rave, Eric was hired to assist
 the national company that hosted the event with a reputation of building and repositioning the
 campaign. The campaign’s purpose was to deflate and deflect negative misconceptions tied to
 the company’s festivals and events, namely the perceived connection to illegal drug use. Critical
 to the success of Eric’s efforts was ensuring that the campaign worked across multiple platforms:
 traditional media, social media, and inter-personal communications. The campaign was a success
 and the company was able to grow and maintain their leadership position in the industry.

 Family Spokesperson
 Eric was hired by a family who owned hotels and an NBA basketball team to handle the negative
 attention they were receiving in both mainstream and local media. Eric created and implemented
 a strategy for the family that allowed them to maintain fan loyalty and garner respect from their
 business partners, concurrently selling the team for a record profit.

 Union Campaign
 When the Service Employees International Union (SEIU) identified a major hospital chain as its
 primary target and began attacking the core values and community service records of several
 hospitals because they refused to allow a card check for organizing, Eric developed a

                                                  15



                                                                                          Exhibit 1, Page 91
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 94 of 327 Page ID
                                   #:2986


 communications strategy to disclose the facts and protect the hospitals’ reputation. While the
 hospital chain was not opposed to union organizing efforts, the management felt a secondary
 voice was necessary to combat the SEIU’s misinformation. We developed a multi-disciplinary
 campaign to challenge the SEIU’s claims and provided employees with accurate information
 about the potential impact and costs of union representation. To rebuild pride in the hospitals, we
 developed a few key initiatives focused on employee morale. At the same time, the hospitals
 launched a targeted and aggressive education campaign, which provided accurate information
 about union organization to constituents (i.e., religious community, elected officials, patients,
 medical staff, hospital communities and the public).

 Elements of the campaign included a poster series, featuring employees who represented the true
 spirit of the hospitals and a series of communications pieces featuring community service
 outreach programs (sponsored by the hospitals and a series of morale-building events during the
 holidays to recognize employee contributions). In addition, the campaign included a brochure
 focused on the hospital chains mission and its commitment to the underserved individuals to
 combat the SEIU’s attacks on those issues. The strategy, to highlight individual programs rather
 than debate directly with the union, helped neutralize the issues. As a result of Eric’s efforts, the
 service employees overwhelmingly rejected union membership in favor of maintaining their
 direct relationship with management.

 Labor Dispute
 For two years, Eric directed the effort of an independently owned hotel chain in Los Angeles
 with a labor dispute. Eleven workers filed complaints with the California Labor Commissioner’s
 Office alleging they had missed breaks required by law. Several weeks later, workers went on an
 all-day strike to protest these allegations. For over six months, workers engaged in regular
 picketing and other activities while demanding that management agree to card-check. Eric
 developed communications to inform the public that the hotel supported the secret ballot election
 process conducted by the National Labor Relations Board to protect employees’ right to vote in a
 neutral, private environment. The union refused to participate in an election process and began a
 “corporate campaign”. Eric worked to aggressively counter claims by touting the hotel’s
 industry-leading wages and benefits packages, its outstanding workplace-safety record, and its
 role as a recognized leader in promoting a diverse workforce. Eric worked with the hotel and its
 legal team to petition the NLRB to hold supervised secret-ballot elections. Two years after the
 dispute began, the owner decided to sell the hotel and asked Eric to develop a plan to allow for a
 union. The client then told prospective buyers they would be purchasing a hotel with a unionized
 workforce and that the ongoing labor dispute had been settled.

 International Food Manufacturer
 For the last three years, Eric has been working on a project for an international food
 manufacturer that makes olive oil. The project includes monitoring a variety of social media sites
 and developing responses to consumer and media concerns. Eric’s job was to determine when
 and how the company should respond to traditional and social media stories.

 Municipal Communications
 When a City learned that a popular restaurant and market decided to not move forward with
 the proposed restaurant and market and the developers placed the blame on the City

                                                  16



                                                                                          Exhibit 1, Page 92
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 95 of 327 Page ID
                                   #:2987


 Council, Mayor and City Manager, the City hired Eric to develop communications to show
 that the applicants abandoned the project and were looking for a scapegoat. Eric’s efforts
 highlighted the cities remarkable job of balancing enthusiasm & excitement for the project with
 the legal obligation to protect the public interest. In the end, the community understood that the
 City was committed to the project from day one and that the developer abandoned the project for
 financial reasons.

 The reputation examples represent a partial list of the reputation work Eric has done over his
 career.

                                      Crisis Communication

 Among many and varied assignments, Eric has assisted clients on all aspects of dealing with
 national media, including 60 Minutes, Dateline, 20/20, Fortune, The Los Angeles Times, New
 York Times and many local media outlets. Eric has counseled clients on product recalls, guided
 clients on public image problems arising from legal disputes or government investigations,
 coordinated readiness plans, and conducted crisis simulations for global corporations.

 Eric has counseled clients on protecting their reputations in the wake of rogue employee actions.
 He has also trained company spokespeople facing hostile questions from investigative reporters
 or a wary investor community. He has prepared CEOs to testify before legislative bodies and
 also provided responsive, on-the-ground support when a crisis has occurred.

 As part of his crisis communication practice, Eric has helped companies develop ironclad
 policies and practices for handling personal, confidential, and sensitive information in the
 workplace. For a client in the medical field, Eric assisted the company in developing responsible
 data-handling practices, workplace privacy policies, and the implementation of regular training
 programs for employees.

 The examples above represent a partial list of hundreds of reputation and communication
 programs Eric has developed and implemented throughout career.


                          Development of Crisis Communication Plans

 Throughout his career, Eric has developed outreach and communications plans for a broad range
 of local, national and international clients. Plans developed include:

    •   A crisis communication plan for a large Japanese electronics company that is one of the
        world's largest manufacturers of computer printers and information and imaging-related
        equipment
    •   A crisis communication plan for an American multinational toy manufacturing company
        headquartered in Southern California
    •   A crisis communication plan for an international company that exports olive oil to the
        United States


                                                 17



                                                                                       Exhibit 1, Page 93
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 96 of 327 Page ID
                                   #:2988


    •   A management, communications, and total guest satisfaction crisis plan for an
        international cruise line brand founded in Norway, based in Miami, Florida
    •   A recall and crisis plan for an American biopharmaceutical company that has discovered
        and developed numerous commercialized therapeutics
    •   A crisis communication program and plan for a waste management and environmental
        services company headquartered in Texas

 The examples of the work above represent a partial list of dozens of crisis communication plans
 Eric has developed throughout his career.

                              Media Training for Senior Executives

 Eric conducted media training workshops, seminars and individual coaching sessions for senior
 executives. Eric has taught over 475 individuals on how to shape a media message so that they
 can say everything you need to say in 30 seconds or less and how to get quoted exactly the way
 they want, on the messages they want..

 Publications
 Throughout Eric’s professional career, he has written on a wide variety of subjects related to
 public relations, crisis communications and reputation management for business as well as for
 specialty areas (e.g. legal marketing/litigation support). Eric has written many articles for a
 variety of local, regional and national general, business, publications, including newspapers and
 websites. A sampling can be found below.

    •   Branders: What to do when things go wrong, Branders Magazine – March 7, 2018,
        https://issuu.com/brandersmag/docs/branders_issue_9/28
    •   Not Her Mother’s Daughter: The lessons of Lisa Bloom, City Watch – October 23, 2017,
        http://www.citywatchla.com/index.php/los-angeles-for-rss/14241-not-her-mother-s-
        daughter-the-lessons-of-lisa-bloom
    •   When Cops Get ‘Lit Up’ – Reacting to a Law Enforcement Crisis, American Police Beat
        – December 12, 2014, https://apbweb.com/cops-get-lit-reacting-law-enforcement-crisis/


                               Seminars & Speaking Engagements

 Throughout his professional career, Eric has spoken, written, and lectured on a wide variety of
 issues regarding public relations, crisis communications, litigation support, and social media.

    •   Crisis Communications Training – California Bar Association – MCLE Credit
    •   Guest lecturer on crisis and litigation communication at the University of Southern
        California (USC)
    •   Guest lecturer on reputation management at the California State University Northridge,
        (CSUN)
    •   Seminar for LAPD management regarding social media, mass communication, and mass
        gatherings

                                                 18



                                                                                       Exhibit 1, Page 94
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 97 of 327 Page ID
                                   #:2989


    •   Seminar for the San Diego County District Attorney’s Office on crisis management in the
        digital era
    •   Seminar for the Ventura County District Attorney’s Office on social media for
        communications
    •   Seminar of the California Police Chief’s Association responding to social media and
        reputation management issues


                                               Media

 Eric is a frequent media commentator on crisis and reputation management issues and is a
 frequent guest expert on CNN, Fox News, and KCBS/KCAL television. Topics range from the
 current political stories of the day to crisis communication issues. Eric is also frequently quoted
 in local and national newspapers regarding crisis and reputation issues.

                                       Career Achievements

    •   Sabre Award Winner, Public Affairs
    •   PRSA Silver Anvil Award Winner, Corporate Reputation/Brand Equity

                                             Education

 California State University, Northridge, Political Science




                                                  19



                                                                                          Exhibit 1, Page 95
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 98 of 327 Page ID
                                   #:2990


                                      List of Publications
    •   The ABCs of Source Attribution – and Tips on Negotiating it
        https://www.summitas.com/officeblog/34004139776780634205
    •   Bezos Affair Saga Raises Issue of Confidentiality in Journalism
        https://www.summitas.com/officeblog/33755139776780633956
    •   LA Sherriff’s Office Fails in Its Comms Over Shooting Hoax
        https://www.summitas.com/officeblog/43238139776780643439
    •   Op-Ed: The False Claim Of An LA County Sherriff’s Deputy Being Shot by A Sniper
        Leads To A Classic Fail In Crisis Communication
        https://witnessla.com/op-ed-the-false-claim-of-an-la-county-sheriffs-deputy-being-shot-
        by-a-sniper-leads-to-a-classic-fail-in-crisis-communication/
    •   How a Crime Hoax Taught a Lesson in Crisis Communications
        https://thecrimereport.org/2019/09/09/how-a-crime-hoax-taught-a-lesson-in-crisis-
        communications/
    •   What to do when things go wrong: protecting the brand
        https://www.ekapr.com/branders-what-to-do-when-things-go-wrong/
        https://issuu.com/brandersmag/docs/branders_issue_9/28
    •   Not Her Mother’s Daughter: The Lessons of Lisa Bloom
        https://www.citywatchla.com/index.php/los-angeles-for-rss/14241-not-her-mother-s-
        daughter-the-lessons-of-lisa-bloom
    •   When Cops Get ‘Lit Up’ – Reacting to a Law Enforcement Crisis
        https://apbweb.com/cops-get-lit-reacting-law-enforcement-crisis/
    •   Shopper Alert!! Hidden Restocking Fees Draw Consumer Anger
        https://www.citywatchla.com/index.php/archive/4218-shopper-alert-hidden-restocking-
        fees-draw-consumer-anger
    •   Why Police Need ShotSpotter
        https://thecrimereport.org/2015/03/24/2015-03-why-police-need-shotspotter/


                                  Other Media Appearances
    •   https://www.ekapr.com/media-appearances/




                                                                                     Exhibit 1, Page 96
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 99 of 327 Page ID
                                   #:2991




                         EXHIBIT 2
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 100 of 327 Page ID
                                    #:2992



  · · · · · · · · · ·UNITED STATES DISTRICT COURT
  · · · · · · · · · CENTRAL DISTRICT OF CALIFORNIA
  · · · · · · · · · · · · · · ·---oOo---
  · · ·VERNON UNSWORTH,
  · · · · · Plaintiff,
  · · ·vs.· · · · · · · · · · · · · · · No. 2:18-cv-8048-SVW
  · · ·ELON MUSK,
  · · · · · Defendants.
  · · ·___________________________/
  ·
  ·
  ·
  ·
  ·
  · · · · · · · · · ·VIDEOTAPED DEPOSITION OF
  · · · · · · · · · · · · · ERIC ROSE
  · · · · · · · · · · · ·November 1, 2019
  ·
  ·
  ·
  · · · · · ·Stenographically reported by NICOLE HATLER
  · · · · · · · · · · · · ·CSR No. 13730
  ·
  · · · · · · · · · · · · · ·Job: 47148
  ·




                                                                    Exhibit 2, Page 97
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 101 of 327 Page ID
                                    #:2993
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· Yes.
  ·2· · · ·Q.· Knowing that the jury may rely on your CV,
  ·3· ·you wouldn't want there to be anything in there
  ·4· ·that could mislead the jury about you in any way?
  ·5· · · ·A.· That's correct.
  ·6· · · ·Q.· All right.· Is your resume completely -- or
  ·7· ·your CV -- completely accurate?
  ·8· · · ·A.· To the best of my knowledge, it is.
  ·9· · · ·Q.· And your CV doesn't exaggerate anything?
  10· · · ·A.· I don't believe it does.
  11· · · ·Q.· Now, what years did you attend college?
  12· · · ·A.· 1984 through '89.
  13· · · ·Q.· Okay.· And you attended Cal State
  14· ·Northridge?
  15· · · ·A.· Yes.
  16· · · ·Q.· Did you attend, or have you attended, any
  17· ·other colleges or universities?
  18· · · ·A.· No.
  19· · · ·Q.· Why did you not complete your degree?
  20· · · ·A.· I'm not good in math, and I couldn't pass
  21· ·the math class.· I didn't want to take an
  22· ·additional three math classes to pass the math
  23· ·class.
  24· · · ·Q.· The -- your field of study at Northridge
  25· ·was political science, correct?

                    First Legal Deposition-Calendar@firstlegal.com                 12
                                  L.A. 855.348.4997                                   YVer1f




                                                                            Exhibit 2, Page 98
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 102 of 327 Page ID
                                    #:2994
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· Yes.
  ·2· · · ·Q.· You don't hold any degrees in psychology,
  ·3· ·psychiatry, or medicine, do you?
  ·4· · · ·A.· I do not.
  ·5· · · ·Q.· And you aren't licensed to practice
  ·6· ·psychology or psychology or medicine in any state,
  ·7· ·are you?
  ·8· · · ·A.· No, I'm not.
  ·9· · · ·Q.· Do you hold any professional licenses or
  10· ·certificates?
  11· · · ·A.· I do not.
  12· · · ·Q.· What do you do for a living?
  13· · · ·A.· I do -- on a daily basis -- crisis
  14· ·management, litigation communication, reputation
  15· ·repair, and media relations.
  16· · · ·Q.· So are you a media and public relations
  17· ·expert?
  18· · · ·A.· I consider myself one.
  19· · · ·Q.· Okay.· Explain to me what you do in the
  20· ·field of crisis management, or just, what is the
  21· ·field of crisis management?
  22· · · ·A.· I help companies who are facing immediate
  23· ·issues manage those issues in a variety of ways,
  24· ·whether it would be media relations, protecting the
  25· ·reputation.· It really varies depending on the

                    First Legal Deposition-Calendar@firstlegal.com                 13
                                  L.A. 855.348.4997                                   YVer1f




                                                                            Exhibit 2, Page 99
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 103 of 327 Page ID
                                    #:2995
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·incident.· But, as a general rule, what it comes to
  ·2· ·crisis communications, it's an immediate need for a
  ·3· ·company who has a reputational issue, and I assist
  ·4· ·those companies --
  ·5· · · ·Q.· Okay.
  ·6· · · ·A.· -- or individuals.
  ·7· · · ·Q.· Or individuals.
  ·8· · · · · ·How much of your practice involves
  ·9· ·representing companies versus individuals, in the
  10· ·last few years?
  11· · · ·A.· I would say that -- I'm -- I'm
  12· ·guesstimating here, probably --
  13· · · ·Q.· Let me -- I apologize.· Let me clarify the
  14· ·question.
  15· · · ·A.· Yeah.
  16· · · ·Q.· If you were to talk about allocating your
  17· ·time --
  18· · · ·A.· Okay.
  19· · · ·Q.· -- how much of your time in the last three
  20· ·or four years was spent doing work for individual
  21· ·persons versus corporate clients or others?
  22· · · ·A.· I would say that the -- probably 90 percent
  23· ·of my time would be working for corporate clients,
  24· ·and 10 percent would be working for individuals.
  25· ·That's just a guesstimate.

                    First Legal Deposition-Calendar@firstlegal.com                  14
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 100
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 104 of 327 Page ID
                                    #:2996
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·say it's three hours.· And I'm guessing.· I don't
  ·2· ·have the time entry.· I enter it --
  ·3· · · ·Q.· Correct.
  ·4· · · ·A.· -- literally as I do it.· It will be all in
  ·5· ·preparing for this deposition.
  ·6· · · ·Q.· Okay.· So let's see -- can you multiply
  ·7· ·that by 600 for me?· I think it's going to be
  ·8· ·around $20,000, but that doesn't seem right.· We
  ·9· ·got 15, 18, 6 -- 18, 5 -- I think it's 18,450.
  10· ·These three bills will add up to 18450, but
  11· ·somebody's going to tell me that in a second.
  12· · · · · ·Do you have an estimate of the --
  13· ·approximately the total amount of compensation you
  14· ·will be paid for your work in this case?
  15· · · ·A.· No.
  16· · · ·Q.· Okay.
  17· · · ·A.· It all depends on, you know, how many
  18· ·hours.· I thought the case would settle by now.
  19· · · ·Q.· Why did you think that?
  20· · · · · ·18450.· That's what I said.
  21· · · · · ·Why did you think the case would have
  22· ·settled by now?
  23· · · ·A.· I thought it was pretty clear that Mr. Musk
  24· ·defamed Mr. Unsworth, and that the case that I laid
  25· ·out in my report was very clear, and that the --

                    First Legal Deposition-Calendar@firstlegal.com                  38
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 101
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 105 of 327 Page ID
                                    #:2997
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·that Mr. Musk would have admitted it and -- and
  ·2· ·figured out a way to settle with Mr. Unsworth, the
  ·3· ·damage he caused to his reputation.· I just -- I
  ·4· ·didn't expect it -- I didn't expect to be deposed
  ·5· ·today.
  ·6· · · ·Q.· Got it.· All right.· So the -- the total of
  ·7· ·these three invoices is $18,450.· Does that sound
  ·8· ·right to you?
  ·9· · · ·A.· It sounds correct.
  10· · · ·Q.· And if you add another $1,800 for the month
  11· ·of October, we're a little shy of -- we're at about
  12· ·$20,250, I think.· Does that sound about right?
  13· · · ·A.· It sounds close.· Again, I don't have a
  14· ·college degree because I couldn't do math.
  15· · · ·Q.· I -- I -- my major was economics, not math,
  16· ·but I guess there was a lot of math in economics.
  17· ·All right.· So let's move on.
  18· · · · · ·Have you spoken to Mr. Unsworth about this
  19· ·case?
  20· · · ·A.· I have not.
  21· · · ·Q.· Okay.· Approximately, how many times have
  22· ·you spoken with Mr. Unsworth's lawyers about this
  23· ·case, putting aside the mechanics of things like,
  24· ·you know, the engagement letter or travel
  25· ·arrangements or whatever?· I'm talking about, how

                    First Legal Deposition-Calendar@firstlegal.com                  39
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 102
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 106 of 327 Page ID
                                    #:2998
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·many times have you spoken with Mr. Unsworth's
  ·2· ·lawyers about the substance of the case?
  ·3· · · ·A.· Very little.· They were reflects in -- in
  ·4· ·my time.· I'd have to go look here.· I spent the
  ·5· ·most time speaking to the law firm two days ago in
  ·6· ·preparing for this deposition.
  ·7· · · ·Q.· Right.· But -- so let's put aside the
  ·8· ·deposition preparation for a minute, and let's talk
  ·9· ·about the period of time between when you first
  10· ·agreed to serve as an expert in this case and you
  11· ·completed your report.
  12· · · · · ·Approximately how many times did you speak
  13· ·with Mr. Unsworth's lawyers?
  14· · · ·A.· I'd have to -- can I consult with -- yeah.
  15· · · ·Q.· If you need to, absolutely.
  16· · · ·A.· From the record, it shows two times, and
  17· ·there might have been an additional call or two
  18· ·that was more of asking questions for substance
  19· ·about, you know, what the deadlines were.
  20· ·Everything else would have been brief.· I -- as a
  21· ·rule, if I spend five minutes or less on a call, I
  22· ·don't bill for the time.· So if I'm calling to ask
  23· ·for basic information or something that's
  24· ·procedural, I don't -- I don't enter my time.
  25· · · ·Q.· Okay.· Did Mr. Unsworth's lawyers provide

                    First Legal Deposition-Calendar@firstlegal.com                  40
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 103
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 107 of 327 Page ID
                                    #:2999
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·if you took a survey, the most reputable survey you
  ·2· ·could design, in the -- in the country of France,
  ·3· ·whether anyone in France believes anything Elon
  ·4· ·Musk said about Vern Unsworth?· Do you know that,
  ·5· ·what that survey would show?· Would it show that
  ·6· ·anybody believes anything bad about Vern Unsworth
  ·7· ·or that they believe anything Mr. Musk had to say
  ·8· ·about him?
  ·9· · · · · ·MS. WADE:· Object to the form.
  10· · · · · ·THE WITNESS:· It -- it's my opinion that
  11· ·if you took a survey in France about what Mr. Musk
  12· ·said about Mr. Unsworth, that people would believe,
  13· ·or there would be a percentage of people who
  14· ·believe, Mr. Musk.· Mr. Musk is a -- is a credible
  15· ·person; he is a world-renowned person; he has
  16· ·credibility.· And so, if you were -- if you
  17· ·presented to someone this is what Elon Musk said
  18· ·about Vern Unsworth in France, it's my belief that
  19· ·the research would show that right now, a
  20· ·significant number of people would believe Mr. --
  21· ·would believe Mr. Musk.
  22· ·BY MR. SCHWARTZ:
  23· · · ·Q.· All right.· Well, what if you don't tell
  24· ·people up front what Mr. Musk said about
  25· ·Mr. Unsworth before asking them what they thought

                    First Legal Deposition-Calendar@firstlegal.com                  61
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 104
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 108 of 327 Page ID
                                    #:3000
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·about it.· That's not the survey I'm talking about.
  ·2· · · ·A.· You --
  ·3· · · ·Q.· Let me ask you the survey -- about the
  ·4· ·survey I'm talking about --
  ·5· · · ·A.· Right.
  ·6· · · ·Q.· -- and have you answer this question.· See
  ·7· ·if you can do this.
  ·8· · · ·A.· Okay.
  ·9· · · ·Q.· You go to France next week with the best
  10· ·research firm you can find.
  11· · · ·A.· Okay.
  12· · · ·Q.· Money is no object.
  13· · · · · ·How many people in France are aware that
  14· ·Elon Musk said anything about Vernon Unsworth;
  15· ·good, bad, or horrible, or indifferent.· How many
  16· ·people in France?· What percent of the French
  17· ·population is aware that Elon Musk had anything to
  18· ·say about Vern Unsworth?· Can you tell me that?
  19· · · · · ·MS. WADE:· Hold on.· I'm going to object
  20· ·to the form.· It's compound, and I object to the
  21· ·preparatory comments, because I think he did answer
  22· ·your question.
  23· · · · · ·But go ahead.
  24· · · · · ·THE WITNESS:· The start of your question
  25· ·was the key part.· Bring a reputable firm to France

                    First Legal Deposition-Calendar@firstlegal.com                  62
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 105
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 109 of 327 Page ID
                                    #:3001
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·to ask people, in a blank slate, what they feel or
  ·2· ·know about Vernon Unsworth.· That's your baseline.
  ·3· ·And so, you -- you said in your own question, bring
  ·4· ·the best firm there to find out.· That's exactly
  ·5· ·what I would do.
  ·6· ·BY MR. SCHWARTZ:
  ·7· · · ·Q.· Have you done that?
  ·8· · · ·A.· No.
  ·9· · · ·Q.· All right.· Do you -- as you sit here
  10· ·today, can you tell me what the results of that
  11· ·research would show in terms of telling us what
  12· ·percent of people in the country of France are even
  13· ·aware that Elon Musk said something about Vern
  14· ·Unsworth?
  15· · · · · ·MS. WADE:· Object to the form.
  16· ·BY MR. SCHWARTZ:
  17· · · ·Q.· You don't know, do you?
  18· · · ·A.· I don't know.· And if I could -- if I could
  19· ·do that, I would -- I would be the richest person
  20· ·around, because you would never need a research
  21· ·firm to tell you anything.
  22· · · ·Q.· But as you sit here today, you just don't
  23· ·know what percent of the population of France was
  24· ·even aware that Elon Musk had something to say
  25· ·about Vernon Unsworth?

                    First Legal Deposition-Calendar@firstlegal.com                  63
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 106
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 110 of 327 Page ID
                                    #:3002
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · · · ·MS. WADE:· Object to the form.
  ·2· · · · · ·MR. SCHWARTZ:· And his answer was --
  ·3· · · · · ·MS. WADE:· Now go ahead.
  ·4· · · · · ·THE WITNESS:· That's correct.
  ·5· ·BY MR. SCHWARTZ:
  ·6· · · ·Q.· And as you sit here today, you don't know
  ·7· ·what percent of the population of France even knows
  ·8· ·who Vern Unsworth is, do you?
  ·9· · · ·A.· That's correct.
  10· · · ·Q.· And as you sit here today, you don't know
  11· ·what percent of the population of France thinks
  12· ·Vern Unsworth's reputation has been harmed by Elon
  13· ·Musk, do you?
  14· · · ·A.· That's correct.
  15· · · ·Q.· In fact, you don't know that for any
  16· ·country in the world, do you?
  17· · · ·A.· That's correct.
  18· · · ·Q.· You don't know, just to be clear, what
  19· ·percent of any country in the world -- the
  20· ·population of any country in the world -- whether
  21· ·they are aware or the extent to which they are
  22· ·aware Elon Musk said something about Vern you
  23· ·Unsworth, do you?
  24· · · ·A.· That's correct.
  25· · · ·Q.· And you don't know what percent of the

                    First Legal Deposition-Calendar@firstlegal.com                  64
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 107
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 111 of 327 Page ID
                                    #:3003
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·population in any country in the world knows
  ·2· ·whether Elon Musk said something unfavorable or
  ·3· ·harmful about Vern Unsworth, do you?
  ·4· · · ·A.· I couldn't answer the percent, but what I
  ·5· ·could tell you today is that there was strong
  ·6· ·interest in Vern Unsworth after Mr. Musk made
  ·7· ·comments, and that interest was worldwide.
  ·8· · · ·Q.· And as --
  ·9· · · ·A.· And I --
  10· · · ·Q.· Go ahead.
  11· · · ·A.· And I -- and I could tell you that if you
  12· ·did a search for Vern Unsworth prior to Mr. Musk
  13· ·introducing him to the world in the way he did,
  14· ·that no one had ever -- I don't want to say no one.
  15· ·There was insignificant or little interest in Vern
  16· ·Unsworth prior to Mr. Musk making him famous.
  17· · · ·Q.· Okay.· Just so I understand your question,
  18· ·you're saying, before Mr. Musk said what he said
  19· ·about Mr. Unsworth, there was an insignificant or
  20· ·little interest in Vern Unsworth in the world; is
  21· ·that right?
  22· · · ·A.· Yes.
  23· · · ·Q.· That's what you said?
  24· · · ·A.· That's -- that's what I said.
  25· · · ·Q.· Okay.· Let's go back to what I was asking

                    First Legal Deposition-Calendar@firstlegal.com                  65
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 108
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 112 of 327 Page ID
                                    #:3004
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·you about before, though.
  ·2· · · · · ·As you sit here today, can you tell me what
  ·3· ·percent of the population of any country in the
  ·4· ·world, or the world as a whole, thinks
  ·5· ·Mr. Unsworth's reputation has been harmed by
  ·6· ·something Mr. Musk said?
  ·7· · · · · ·MS. WADE:· Object to the form.
  ·8· · · · · ·THE WITNESS:· I cannot.
  ·9· ·BY MR. SCHWARTZ:
  10· · · ·Q.· Okay.· And what I hear you telling me is
  11· ·that's the kind of research you're recommending
  12· ·Mr. Unsworth conduct before he execute his --
  13· ·the -- the program outlined on Page 39 of your
  14· ·report?
  15· · · ·A.· Yes.
  16· · · ·Q.· Okay.
  17· · · ·A.· But, I would also add to make myself
  18· ·clear -- because I don't know that I articulated it
  19· ·as well as I could have -- if you look at my report
  20· ·on Page 17, which is a Google Trends analysis --
  21· · · ·Q.· Yes.
  22· · · ·A.· -- and to understand Google Trends, it's --
  23· ·it's a snapshot.· So if it has a zero, in interest
  24· ·over time, it doesn't mean that -- it doesn't mean
  25· ·that no one was looking, and 100 doesn't mean only

                    First Legal Deposition-Calendar@firstlegal.com                  66
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 109
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 113 of 327 Page ID
                                    #:3005
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·and then there is a chart that does break out by
  ·2· ·country.
  ·3· · · ·Q.· We'll get there in a second.
  ·4· · · ·A.· Okay.
  ·5· · · ·Q.· Let's just start with the three charts.
  ·6· ·And I --
  ·7· · · ·A.· Okay.
  ·8· · · ·Q.· And so, just so we understand each other,
  ·9· ·those are for the world entirely, not an individual
  10· ·country, those first three charts; is that right?
  11· · · ·A.· I -- yes.
  12· · · ·Q.· Okay.· And Google Trends, what it shows you
  13· ·is for the period of time you asked Google to look
  14· ·at, relative to each day within that period, where
  15· ·was the most activity for a certain search,
  16· ·correct?
  17· · · ·A.· That's correct.
  18· · · ·Q.· All right.· It doesn't give you the number
  19· ·of searches that anybody ran, does it?
  20· · · ·A.· That's correct.
  21· · · ·Q.· So what this tells us -- the first chart on
  22· ·the bottom tells us that for Google searches -- by
  23· ·the way, the search term you put in was what,
  24· ·"Vernon Unsworth"?
  25· · · · · ·I think you said, Using the search term

                    First Legal Deposition-Calendar@firstlegal.com                  69
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 110
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 114 of 327 Page ID
                                    #:3006
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·Vernon Unsworth; is that right?
  ·2· · · ·A.· That's correct.
  ·3· · · ·Q.· Okay.· So what this tells us is on a
  ·4· ·worldwide basis, searches for Vernon Unsworth
  ·5· ·during the period of July 2018 peaked around the
  ·6· ·15th or so of the month, and then trailed off,
  ·7· ·correct?
  ·8· · · ·A.· That's correct.
  ·9· · · ·Q.· Okay.· This doesn't tell us how many people
  10· ·searched Vernon Unsworth during that period, does
  11· ·it?
  12· · · ·A.· It does not.
  13· · · ·Q.· Okay.· You have no idea, as you sit here
  14· ·today, the number of people that ran those
  15· ·searches, do you?
  16· · · ·A.· I do not.
  17· · · ·Q.· Could be ten; could be ten million; could
  18· ·be some other number, as far as you know, right?
  19· · · ·A.· You're correct.
  20· · · ·Q.· Okay.· And that's true also for the
  21· ·charts -- on the top and the middle of the Google
  22· ·Trends charts -- on the top of Page 18 and the
  23· ·top -- and the middle of Page 18, correct?
  24· · · ·A.· You are correct.
  25· · · ·Q.· Okay.· You do not know, as you sit here

                    First Legal Deposition-Calendar@firstlegal.com                  70
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 111
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 115 of 327 Page ID
                                    #:3007
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·today, how many people actually ran the searches
  ·2· ·that are reflected on those charts?
  ·3· · · ·A.· That's correct.
  ·4· · · ·Q.· You don't know if it's five people, 500
  ·5· ·people, 500,000 people, or some other number, do
  ·6· ·you?
  ·7· · · ·A.· That's correct.
  ·8· · · ·Q.· Okay.· Now, let's look at the bottom chart,
  ·9· ·the -- of Page 18.· This seems to do a geographic
  10· ·breakdown for the period -- is it July 1, 2018, to
  11· ·July 1, 2019?
  12· · · ·A.· That's correct.
  13· · · ·Q.· All right.· And so, what is this purporting
  14· ·to tell us with respect to Singapore, Norway,
  15· ·Ireland, New Zealand, and the United Kingdom?
  16· · · ·A.· It's a snapshot of countries and interest,
  17· ·and it shows that Singapore was, at least for the
  18· ·time period, a country that had a higher number of
  19· ·searches for Vernon Unsworth.
  20· · · ·Q.· Is there a -- is there some kind of direct
  21· ·proportionality, in other words, during this point
  22· ·in time, 71 percent of the people who ran
  23· ·searches -- at 71 percent -- start again.
  24· · · · · ·The number of people who ran searches in
  25· ·Norway were 71 percent of the number of people who

                    First Legal Deposition-Calendar@firstlegal.com                  71
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 112
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 116 of 327 Page ID
                                    #:3008
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·ran searches on Mr. Unsworth in Singapore?
  ·2· · · ·A.· You know, I don't believe that's what
  ·3· ·Google Trends is -- is telling us.· It's an
  ·4· ·imperfect tool, and I readily admit it.· It just
  ·5· ·means that of the popularity of searches, with 100
  ·6· ·being a kind of a very high popularity, 71 percent,
  ·7· ·and Google Trends is just what it is.· Just a trend
  ·8· ·and a snapshot of interest.
  ·9· · · ·Q.· I know.· But can you -- I'm asking you to
  10· ·explain to me, what's the significance of 71 versus
  11· ·100 for Norway versus Singapore.· Can you tell me?
  12· · · ·A.· There's a higher interest --
  13· · · · · ·MS. WADE:· Object form.
  14· · · · · ·Go ahead.
  15· · · · · ·THE WITNESS:· -- there was a higher
  16· ·interest in Singapore than there was in Norway.
  17· ·BY MR. SCHWARTZ:
  18· · · ·Q.· How much higher?
  19· · · ·A.· Well, it appeared to be just -- roughly
  20· ·30 percent.· Yeah, 30 percent.
  21· · · ·Q.· So maybe we're saying the same thing.· Does
  22· ·it tell us that the -- the frequency of searches
  23· ·for Vern Unsworth in this period in Norway was
  24· ·71 percent of what it was in Singapore?· Which is
  25· ·why it's 71 versus 100?

                    First Legal Deposition-Calendar@firstlegal.com                  72
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 113
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 117 of 327 Page ID
                                    #:3009
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· Yes.· But -- but the other -- the other
  ·2· ·issue here -- and the reason why it's kind of an
  ·3· ·imperfect tool -- is it's of all the searches that
  ·4· ·were being done in Google in that country.· So for
  ·5· ·example, a population that has a higher rate of
  ·6· ·people using Google, and more searches, you're --
  ·7· ·the number is going to fall down significantly
  ·8· ·because there's, just proportionately, there's a
  ·9· ·lot more categories and interests and things that
  10· ·people are searching.· It just -- and perhaps I'm
  11· ·not making myself -- so you would expect, and I
  12· ·think the numbers show it, that the United States
  13· ·has a lower Google Trends number than Singapore.
  14· · · ·Q.· What does that tell us?
  15· · · ·A.· It tells us that in the United States
  16· ·there's -- people have a lot of interest over a lot
  17· ·of subjects, and when it -- relatively speaking,
  18· ·Vernon Unsworth -- when it comes to the popularity
  19· ·for that particular term was, for that period of
  20· ·time, wasn't as popular as other searches.
  21· · · ·Q.· Okay.· Now, I've heard everything you've
  22· ·said.· It sounded very reasonable.· I'm utterly
  23· ·confused.
  24· · · · · ·What is the 100 for Singapore tell us?
  25· ·Does that mean that 100 percent of the people in

                    First Legal Deposition-Calendar@firstlegal.com                  73
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 114
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 118 of 327 Page ID
                                    #:3010
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· Just tell me, how many people had to search
  ·2· ·for Vern Unsworth in the United Kingdom during this
  ·3· ·period to generate a -- a score of 55?
  ·4· · · · · ·MS. WADE:· Object.· Asked and answered.
  ·5· ·You can ask again --
  ·6· · · · · ·MR. SCHWARTZ:· I haven't heard an answer
  ·7· ·yet.
  ·8· · · · · ·MS. WADE:· His answer is, he doesn't know.
  ·9· ·He said it six times.
  10· · · · · ·MR. SCHWARTZ:· Just tell me you don't
  11· ·know, and we'll move on.
  12· · · · · ·THE WITNESS:· I don't know, and I've said
  13· ·it numerous times.· So I apologize that -- again, I
  14· ·apologize that I'm unable --
  15· · · · · ·MS. WADE:· Don't apologize to him.· He's
  16· ·asking you the same question.
  17· · · · · ·MR. SCHWARTZ:· Okay.
  18· · · · · ·MS. WADE:· Let's take a break.
  19· · · · · ·Mr. Schwartz:· That's a great idea.· We've
  20· ·been going for a while.· Let's go off the record.
  21· · · · · ·THE VIDEOGRAPHER:· The time is 11:30 a.m.
  22· ·We are off the record.
  23· · ·(A recess was held form 11:30 a.m. to 11:45 a.m.)
  24· · · · · ·THE VIDEOGRAPHER:· This commences Media
  25· ·No. 2.· The time is 11:45 a.m.· We are on the

                    First Legal Deposition-Calendar@firstlegal.com                  81
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 115
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 119 of 327 Page ID
                                    #:3011
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·record.
  ·2· ·BY MR. SCHWARTZ:
  ·3· · · ·Q.· Okay.· We're back looking the at Page 18 of
  ·4· ·your report, and I think I understand what Google
  ·5· ·is doing here, and I'm going to ask you if I'm
  ·6· ·right.
  ·7· · · · · ·So, did -- did a little thinking and
  ·8· ·researching about this.· The -- the bottom chart,
  ·9· ·Singapore 100.· What I think Google is telling us
  10· ·here is that among the countries listed here, the
  11· ·five countries, the percent of Google users who ran
  12· ·searches for Vern Unsworth was most prevalent in
  13· ·Singapore.· They had the highest percent of Google
  14· ·users who ran searches for Vern Unsworth.· And then
  15· ·in descending order relative to that was Norway,
  16· ·Ireland, et cetera.
  17· · · · · ·Is that what's going on here?
  18· · · ·A.· You're almost there.· It's telling you
  19· ·relative to all other searches that were done in
  20· ·that country for terms.
  21· · · ·Q.· Right.· Right.· Wait.· Okay.· Yes.· So in
  22· ·other words, relative to all searches that were
  23· ·done in this year-long period you looked at in
  24· ·these different countries, more people in Singapore
  25· ·searched for Vern Unsworth than any other country

                    First Legal Deposition-Calendar@firstlegal.com                  82
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 116
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 120 of 327 Page ID
                                    #:3012
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·in the world, as a percentage of people who were
  ·2· ·who were running Google searches?
  ·3· · · ·A.· That would be correct.
  ·4· · · ·Q.· Right.· Now, Google doesn't tell us what
  ·5· ·that percentage is, right?
  ·6· · · ·A.· That's correct, as well.
  ·7· · · ·Q.· And we don't know that.· And Google doesn't
  ·8· ·tell us how many people -- and Google doesn't tell
  ·9· ·us what that percentage for any country, not just
  10· ·Singapore, but for any of the countries listed in
  11· ·the chart on top of Page 19, right?
  12· · · ·A.· That is correct, as well.
  13· · · ·Q.· And Google also doesn't tell us the number
  14· ·of users that ran searches for Vern Unsworth in any
  15· ·of these countries during this period either,
  16· ·correct?
  17· · · ·A.· That is correct, as well.
  18· · · ·Q.· So all they're telling us is the
  19· ·percentage, whatever it was, of people in the world
  20· ·who were searching for Vern Unsworth was highest in
  21· ·Singapore?
  22· · · ·A.· Among the search terms that people were
  23· ·using in Singapore, that's correct.
  24· · · ·Q.· Yes.· And -- right.· Well, obviously, it
  25· ·doesn't matter what search terms they were using.

                    First Legal Deposition-Calendar@firstlegal.com                  83
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 117
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 121 of 327 Page ID
                                    #:3013
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·It's just telling us -- yeah.· We're in agreement.
  ·2· ·Okay.· Now I think I understand what's going on.
  ·3· · · · · ·So as you sit here today, you don't know
  ·4· ·what any of these percentages were for any Google
  ·5· ·user in any country, correct?
  ·6· · · ·A.· That's correct.
  ·7· · · ·Q.· So even though Singapore had the highest
  ·8· ·percentage of Google users who were searching for
  ·9· ·Vern Unsworth, among all search terms they were
  10· ·searching for in Singapore, for all we know, it
  11· ·could be anywhere from 100 percent to .00001
  12· ·percent, for all we know, right?
  13· · · ·A.· That's correct, as well.
  14· · · ·Q.· That's true for every country in the world.
  15· ·We had no idea what percent of Google users
  16· ·searched for Vern Unsworth in the period of
  17· ·June 15th, 2018, until July 28, 2018, on the top of
  18· ·Page 18, right?
  19· · · ·A.· That's correct.
  20· · · ·Q.· And it's also true for the -- the period
  21· ·under Study on the bottom of Page 18, July 1 to
  22· ·July 1, 2018 to 19?
  23· · · ·A.· That's correct.
  24· · · ·Q.· Okay.· Now next question.
  25· · · · · ·The -- the chart, I'm looking at the chart

                    First Legal Deposition-Calendar@firstlegal.com                  84
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 118
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 122 of 327 Page ID
                                    #:3014
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·BY MR. SCHWARTZ:
  ·2· · · ·Q.· You can answer.
  ·3· · · ·A.· That would be correct.
  ·4· · · ·Q.· Okay.· I don't see the United States
  ·5· ·listed.· Is it -- is it because it -- it -- it's --
  ·6· ·would be to the right of Mexico, were it to be
  ·7· ·included on this chart?
  ·8· · · ·A.· That would be my belief.· I -- so the
  ·9· ·answer is, yes, which is anticipatory, and I was
  10· ·very clear about the search terms, why I think it's
  11· ·important to look at the chart underneath this at
  12· ·the bottom --
  13· · · ·Q.· But before we get to that chart --
  14· · · ·A.· Yes.
  15· · · ·Q.· -- I just want to make sure I'm
  16· ·understanding the chart on the top of Page 19.
  17· · · · · ·The Unites States isn't on that chart,
  18· ·correct?
  19· · · ·A.· That's correct.
  20· · · ·Q.· And if it were -- if you were to include
  21· ·the United States on this chart, you would have to
  22· ·expand it to the right of Mexico.· In other words,
  23· ·it would be a smaller percentage of than whatever
  24· ·Mexico's percentage was, correct?
  25· · · · · ·MS. WADE:· Object to the form.

                    First Legal Deposition-Calendar@firstlegal.com                  86
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 119
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 123 of 327 Page ID
                                    #:3015
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · · · ·THE WITNESS:· That would be my belief.
  ·2· ·BY MR. SCHWARTZ:
  ·3· · · ·Q.· And as you sit here today, do you know how,
  ·4· ·in effect, far to the right of Mexico the United
  ·5· ·States would be if you had included it in your
  ·6· ·chart?
  ·7· · · ·A.· I do not.
  ·8· · · ·Q.· Okay.· I also -- I see -- I don't see the
  ·9· ·United Kingdom on this chart.· I see Ireland, but
  10· ·not the United Kingdom.· Is -- is -- do you see --
  11· ·did I miss it?· Do you see it on this chart?
  12· · · ·A.· I do not.
  13· · · ·Q.· All right.· So, is it correct, also, that
  14· ·the United Kingdom would be -- if it were to be
  15· ·included on this chart, would have a -- a number or
  16· ·a score smaller than Mexico's score?
  17· · · · · ·MS. WADE:· Object to the form.
  18· · · · · ·THE WITNESS:· One would -- one could
  19· ·assume that safely.
  20· ·BY MR. SCHWARTZ:
  21· · · ·Q.· All right.· Now, these charts on Pages 17,
  22· ·18, and 19, do they tell us whether anybody
  23· ·believed anything Elon Musk said about Vernon
  24· ·Unsworth?
  25· · · ·A.· These charts do not.

                    First Legal Deposition-Calendar@firstlegal.com                  87
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 120
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 124 of 327 Page ID
                                    #:3016
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· Do these charts tell us whether
  ·2· ·Mr. Unsworth's reputation has been harmed to any
  ·3· ·degree as a result of anything Elon Musk said about
  ·4· ·him?
  ·5· · · ·A.· These charts do not.· Which is the reason
  ·6· ·why I specifically recommend the strategic research
  ·7· ·to determine the amount of harm that was done.
  ·8· · · ·Q.· Right.· Okay.· All right.· Then, let's look
  ·9· ·at the map of the United States on the bottom, sort
  10· ·of, portion of Page 19.
  11· · · · · ·Do you see that?
  12· · · ·A.· I do.
  13· · · ·Q.· All right.· And so, this was -- this is a
  14· ·Google analytic for the period July 15 to
  15· ·August 28, 2018, correct?
  16· · · ·A.· That's correct.
  17· · · ·Q.· And is this telling us within the
  18· ·individual states in the United States where --
  19· ·well, actually, why don't I just ask you to tell
  20· ·me.
  21· · · · · ·What is this telling us as to the
  22· ·individual states represented here for Google
  23· ·activity during the period studied?
  24· · · ·A.· It's telling me that there is a higher
  25· ·percentage of people who were searching for the

                    First Legal Deposition-Calendar@firstlegal.com                  88
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 121
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 125 of 327 Page ID
                                    #:3017
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·term "Vernon Unsworth" in the states that are in
  ·2· ·blue, and -- and I'm not sure -- and I can't -- I'm
  ·3· ·not saying that it's the highest -- you'll see one
  ·4· ·is a much darker blue in the map?
  ·5· · · ·Q.· Yes.· It looks like the state of Indiana.
  ·6· · · ·A.· Yeah.· And I'm not -- and I'm not going to
  ·7· ·say that that means that was a -- the highest.
  ·8· ·I -- I honestly don't know why that one turned out
  ·9· ·a higher blue, and I couldn't get an explanation
  10· ·from Google.· But what it's telling me, as you're
  11· ·pointing together a reputation and repair program,
  12· ·the states that have no blue are the states that --
  13· ·where you would not want to concentrate your
  14· ·advertising campaign the most.· You -- you would
  15· ·want to concentrate your advertising campaign and
  16· ·your repair campaign primarily in the states that
  17· ·have blue.· Not to say that you would disregard the
  18· ·states that don't have blue, but that's where you
  19· ·would focus your research, your repair campaign.
  20· · · ·Q.· Okay.· Just so I understand, though, the --
  21· ·there's no legend, if you will, to this map.· Does
  22· ·the fact that Indiana appears to be dark blue --
  23· ·can -- can we tell from this map how many searches
  24· ·were run on Vern Unsworth in the United States
  25· ·during this period?

                    First Legal Deposition-Calendar@firstlegal.com                  89
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 122
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 126 of 327 Page ID
                                    #:3018
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· We cannot.
  ·2· · · ·Q.· Can we -- does this tell us how many people
  ·3· ·read anything about Vern Unsworth during the
  ·4· ·period?
  ·5· · · ·A.· This map does not.
  ·6· · · ·Q.· Does it tell us whether anybody believed
  ·7· ·anything, whether they read anything Elon Musk said
  ·8· ·about Vern Unsworth during the period?
  ·9· · · ·A.· It does not.
  10· · · ·Q.· Okay.· So it just tells us what relative --
  11· ·one state relative to the other -- what percent of
  12· ·the population in that state who was using Google
  13· ·for searches used Vern Unsworth as a search term?
  14· · · ·A.· Yes.
  15· · · ·Q.· But we don't know how many people were
  16· ·running the searches, or even what the highest
  17· ·percent in any given state, such as Indiana, was,
  18· ·do we?
  19· · · ·A.· We do not.
  20· · · ·Q.· So, Indiana could be blue even if
  21· ·.00001 percent of the Google users were searching
  22· ·for Vern Unsworth, among all the terms they were
  23· ·using, for all you know, right?
  24· · · ·A.· The way you -- you stated that, I'm -- I'm
  25· ·not sure exactly.· So let me put it into my words.

                    First Legal Deposition-Calendar@firstlegal.com                  90
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 123
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 127 of 327 Page ID
                                    #:3019
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·That the blue represents, among the search terms
  ·2· ·that people were searching for in the United
  ·3· ·States, Vernon, or Vernon Unsworth -- I'm not sure
  ·4· ·which they used -- was a more popular term in the
  ·5· ·states that are coming up blue.
  ·6· · · ·Q.· Right.· In the -- more popular in the sense
  ·7· ·that in that state, a higher percentage of users
  ·8· ·were using Vern Unsworth to conduct searches than a
  ·9· ·state that didn't get as dark a color?
  10· · · ·A.· That's correct.
  11· · · ·Q.· Right.· What I'm saying is -- but Google
  12· ·isn't telling us that 5 percent of the people in
  13· ·Indiana, for example, ran Vern Unsworth searches
  14· ·during this period, correct?
  15· · · ·A.· That's correct.
  16· · · ·Q.· And so, Indiana could qualify, as it did
  17· ·here, for the most -- the highest percentage of
  18· ·Vern Unsworth searches, even though it may turn out
  19· ·to be the case that the percent of people in
  20· ·Indiana who ran Vern Unsworth as a search term
  21· ·during this period, as compared to all Google
  22· ·users, was .00001 percent, could still end up --
  23· ·Indiana could still have been the highest, right?
  24· · · ·A.· That's possible.· That's correct.
  25· · · ·Q.· Okay.· And what -- you don't know, one way

                    First Legal Deposition-Calendar@firstlegal.com                  91
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 124
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 128 of 327 Page ID
                                    #:3020
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·about message crafting; I'd want to talk about
  ·2· ·distribution method; I'd want to talk about
  ·3· ·recovering one's professional reputation -- kind of
  ·4· ·all the highlights here.· I would want to talk
  ·5· ·about the -- while we're given the opportunity,
  ·6· ·hold on -- control -- I don't have it in front of
  ·7· ·me, but I know it -- controlled and uncontrolled
  ·8· ·method of how information is spread.
  ·9· · · · · ·So I'm not sure that I have those outlined
  10· ·in the summary opinions as clearly as I have it in
  11· ·other parts of the report, so I just want to make
  12· ·it clear that I would think that I would be asked
  13· ·to expand about -- upon how I came to the
  14· ·conclusions that I did.· And so, those would be
  15· ·examples of things that I would want to opine upon.
  16· · · ·Q.· I see.· Okay.· I think I understand what
  17· ·you're saying.· Just so we're clear, in other
  18· ·words, you're saying your opinion -- the opinions
  19· ·and testimony you're giving in this case are not
  20· ·confined to the information on Pages 38 through 40.
  21· ·They include material earlier in the report on
  22· ·which you base the opinions that you ultimately
  23· ·present on those pages, as well?
  24· · · ·A.· You articulated that much better than I
  25· ·did.

                    First Legal Deposition-Calendar@firstlegal.com                  94
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 125
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 129 of 327 Page ID
                                    #:3021
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· You're -- you're really good at
  ·2· ·communicating, aren't you?· I meant that very
  ·3· ·sincerely.· You know how to give a compliment.
  ·4· ·Anyway, never mind.· Thank you.· Let's move on.
  ·5· · · · · ·But just so we go back to my prior
  ·6· ·question.· I just wanted to make sure I understand
  ·7· ·things you may -- that confirm you're not giving
  ·8· ·opinions on other things.· So for example, you're
  ·9· ·not going to be offering any opinions that
  10· ·Mr. Unsworth lost any business as a result of what
  11· ·Mr. Musk said about him, are you?
  12· · · ·A.· I am not.
  13· · · ·Q.· And you're not going to be testifying as to
  14· ·the dollar amount of any damages to Mr. Unsworth
  15· ·because of any emotional injury or embarrassment or
  16· ·hurt feelings, are you?
  17· · · ·A.· I am not.
  18· · · ·Q.· Okay.· And so, other than the -- at least
  19· ·in terms of any opinions you may give in this case
  20· ·with a dollar associated with it -- is it correct
  21· ·that the opinion is confined to the cost of
  22· ·repairing Mr. Unsworth's reputation?
  23· · · ·A.· Yes.
  24· · · ·Q.· All right.· Are you offering any opinion as
  25· ·to whether it was reasonably foreseeable that

                    First Legal Deposition-Calendar@firstlegal.com                  95
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 126
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 130 of 327 Page ID
                                    #:3022
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·BuzzFeed would re-publish Mr. Musk's August 30,
  ·2· ·2019, e-mail to Ryan Mac?
  ·3· · · ·A.· I think I would.
  ·4· · · ·Q.· And what is your opinion?
  ·5· · · ·A.· It's absolutely reasonable.
  ·6· · · ·Q.· What -- what's absolutely reasonable?
  ·7· · · ·A.· That -- that Ryan Mac would re-publish the
  ·8· ·e-mail that -- that Mr. Musk assumed was off the
  ·9· ·record.
  10· · · ·Q.· Okay.· And why do you believe it was
  11· ·reasonably foreseeable that -- to Mr. Musk -- that
  12· ·BuzzFeed would re-publish Mr. Musk's August 2018
  13· ·e-mail to Mr. Mac?
  14· · · ·A.· Well, it -- I'm glad you asked that
  15· ·question.· It's interesting.· I've actually written
  16· ·articles on that very issue about on the record,
  17· ·off the record, background, deep background.
  18· · · · · ·Simply put, Mr. Musk is not a virgin when
  19· ·it comes to dealing with the media.· He's had
  20· ·interactions with the media for a number of years;
  21· ·he has spoken to the media; he's talked to
  22· ·reporters.· Anyone who has had experience in
  23· ·dealing with the media and who has PR people around
  24· ·him, which Mr. Musk has had at a variety of his
  25· ·companies, I would expect to know the difference

                    First Legal Deposition-Calendar@firstlegal.com                  96
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 127
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 131 of 327 Page ID
                                    #:3023
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·between on the record, off the record, and the
  ·2· ·rules that surround those terms that are used.
  ·3· · · ·Q.· Okay.· Is there any other basis for your
  ·4· ·opinion that it was reasonably foreseeable to
  ·5· ·Mr. Musk that BuzzFeed would re-publish his
  ·6· ·August 2018 e-mail, other than what you just told
  ·7· ·me?
  ·8· · · ·A.· I would -- I would add that simply telling
  ·9· ·a reporter that something is off the record without
  10· ·getting a prior agreement that something is off the
  11· ·record, or even on background, presumes that an
  12· ·agreement is in place.· And so, that didn't occur
  13· ·here.· And so, based upon Mr. Musk experience in
  14· ·dealing with the media, I would expect that he
  15· ·would know, if you will, the rules that surround
  16· ·interactions with reporters.
  17· · · ·Q.· Okay.· Just to be clear, though, have you
  18· ·now told me all of the bases, the grounds, on which
  19· ·you are going to express the opinion in this case,
  20· ·that it was reasonably foreseeable that BuzzFeed
  21· ·would re-publish that e-mail?
  22· · · ·A.· Yes.
  23· · · ·Q.· Okay.· All right.· Could you -- you have
  24· ·your report in front of you -- could you look --
  25· ·let's start at Page 3 and -- and so, you see

                    First Legal Deposition-Calendar@firstlegal.com                  97
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 128
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 132 of 327 Page ID
                                    #:3024
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·there's a section, Research and Review.· Do you see
  ·2· ·that, Page 3?
  ·3· · · ·A.· Yes.
  ·4· · · ·Q.· Okay.· And there's -- there are four bullet
  ·5· ·points in the middle of that section, and the lead
  ·6· ·in it says, I reviewed the following documents.
  ·7· · · · · ·Do you see that?
  ·8· · · ·A.· Yes.
  ·9· · · ·Q.· Okay.· Are these all of the documents
  10· ·you've reviewed in -- as part of your work in this
  11· ·case?
  12· · · ·A.· So the answer is yes, but I think I also
  13· ·make it clear that throughout the report, there are
  14· ·hyperlinks of other documents that I reviewed.· So
  15· ·instead of listing them, I hyperlinked them.
  16· · · ·Q.· Okay.
  17· · · ·A.· So I want to make it clear this isn't the
  18· ·exhausted list of everything.· It includes the
  19· ·hyperlinks; it includes the exhibits that were --
  20· ·are at the back of my report, as well.
  21· · · ·Q.· Okay.· So did you review any depositions of
  22· ·any testimony of any witness in this case?
  23· · · ·A.· No.
  24· · · ·Q.· Do you know that Mr. Unsworth was deposed
  25· ·in this case a few weeks ago?

                    First Legal Deposition-Calendar@firstlegal.com                  98
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 129
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 133 of 327 Page ID
                                    #:3025
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· I -- I don't know that I know Mr. Unsworth
  ·2· ·was, but I've continued to follow the case, and I
  ·3· ·know Mr. Musk was.· So I'm going to answer, I
  ·4· ·wasn't aware that Mr. Unsworth was.· I'm -- no
  ·5· ·one's told me.
  ·6· · · ·Q.· All right.· And you did say a moment ago
  ·7· ·you were aware Mr. Musk has been deposed in this
  ·8· ·case, right?
  ·9· · · ·A.· Yes.
  10· · · ·Q.· Did you, at any point, ask to see a copy of
  11· ·the transcript of Mr. Musk's deposition?
  12· · · ·A.· No.
  13· · · ·Q.· Did you -- why not?
  14· · · ·A.· Because I don't want it to color or
  15· ·influence my opinion looking at this from an
  16· ·outside perspective.· I mean, I think I would
  17· ·before trial to have a full understanding of his
  18· ·thought process.· I've read stories subsequently
  19· ·that have been published that kind of outline
  20· ·the -- the deposition, but I have not read his
  21· ·deposition, nor have I sought his deposition.
  22· · · ·Q.· Okay.· All right.· What about any other
  23· ·documents, for example, that aren't referenced
  24· ·either in this -- these four bullet points or that
  25· ·are specifically identified or hyperlinked in your

                    First Legal Deposition-Calendar@firstlegal.com                  99
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 130
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 134 of 327 Page ID
                                    #:3026
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·report, have you reviewed any other documents?
  ·2· · · ·A.· No.
  ·3· · · ·Q.· So just so we're clear, do you know that
  ·4· ·the parties have produced documents to one another
  ·5· ·from their files?
  ·6· · · ·A.· I would -- as a normal course of
  ·7· ·litigation, I would assume that.· I don't know
  ·8· ·that, but that would be my assumption.
  ·9· · · ·Q.· Have you seen any of those documents?
  10· · · ·A.· I have not.
  11· · · ·Q.· Now then, continuing on Page 3, there's a
  12· ·section that begins, Overview of the complaint, and
  13· ·it goes on Page 3, 4, and 5, right?
  14· · · ·A.· Yes.
  15· · · ·Q.· Okay.· So is this background information
  16· ·that you wanted to put in here, or are there --
  17· ·is -- are these opinions that you're going to
  18· ·testify to at trial, as well?
  19· · · ·A.· It's a combination -- it's a combination
  20· ·of -- of both.· Some are -- well, let me back up.
  21· ·Just the way I think, and the way I just typically
  22· ·write reports -- whether it be for an expert
  23· ·witness, which I've done very few of, as you can
  24· ·see from my CV, or what I do for clients, I kind of
  25· ·try to get a big picture of what occurred so I can

                    First Legal Deposition-Calendar@firstlegal.com                100
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 131
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 135 of 327 Page ID
                                    #:3027
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·was a pedophile; that he married a teenager; that
  ·2· ·he traveled to Thailand often to have -- to have
  ·3· ·sex with underaged people.
  ·4· · · ·Q.· Right.· Let me -- maybe -- maybe there's a
  ·5· ·better way to ask this.
  ·6· · · · · ·Do you view yourself as an advocate for
  ·7· ·Mr. Unsworth in this case?
  ·8· · · ·A.· Absolutely not.
  ·9· · · ·Q.· Okay.
  10· · · ·A.· I view myself as a person who would advise
  11· ·him how to repair your reputation after your
  12· ·reputation has been damaged, and I believe that the
  13· ·record shows that his reputation is damaged.
  14· · · ·Q.· So when you were doing your work in this
  15· ·case and preparing your opinions, you were trying
  16· ·to approach this, to gather all of the facts and
  17· ·produce an objective, fair assessment of the
  18· ·situation, correct?
  19· · · ·A.· In the most unbiassed fashion possible,
  20· ·because I often tell my clients when they're --
  21· ·they're wrong and when they -- what they need to do
  22· ·to right a wrong.· So as part of the -- kind of
  23· ·the -- as you talked about earlier, the crisis
  24· ·management reputation aspect, I often talk to
  25· ·clients about what you need to do when you've made

                    First Legal Deposition-Calendar@firstlegal.com                103
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 132
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 136 of 327 Page ID
                                    #:3028
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·a mistake.
  ·2· · · ·Q.· Okay.· So you -- you're -- you don't view
  ·3· ·your testimony as biased in favor of Mr. Unsworth
  ·4· ·in any way, do you?
  ·5· · · ·A.· I think the very nature -- the answer is
  ·6· ·no.· But the very nature of saying that someone has
  ·7· ·done something to harm someone and intentionally
  ·8· ·harm someone would appear to be taking sides.
  ·9· · · ·Q.· And -- but you don't believe your role is
  10· ·to take sides here, is it?
  11· · · ·A.· I don't believe it is.
  12· · · ·Q.· And -- and you don't intend to, do you?
  13· · · ·A.· I don't intend to take a side in the
  14· ·dispute.
  15· · · ·Q.· Right.
  16· · · ·A.· I intend to talk about what I think are
  17· ·facts and my -- my review of what I would believe.
  18· ·Would be harmful based upon my experience,
  19· ·information that's out there and how one would --
  20· ·would repair that.· The -- so I think that calling
  21· ·someone a pedophile has natural implications when
  22· ·it's -- if it's not true -- on someone's
  23· ·reputation.
  24· · · ·Q.· Okay.· In offering the opinions in this
  25· ·case concerning Mr. Unsworth's reputation and the

                    First Legal Deposition-Calendar@firstlegal.com                104
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 133
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 137 of 327 Page ID
                                    #:3029
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·impact of Mr. Musk's statements on them, are you
  ·2· ·required to follow any rules or standards issued by
  ·3· ·any professional organizations?
  ·4· · · ·A.· I am not.
  ·5· · · ·Q.· Did you do anything before finishing your
  ·6· ·report and coming here to testify in this
  ·7· ·deposition to confirm that there are no
  ·8· ·professional standards or regulations that govern
  ·9· ·your work?
  10· · · ·A.· I did not.
  11· · · ·Q.· The -- are there any constraints that
  12· ·govern the opinions that you're giving in this
  13· ·case?
  14· · · ·A.· Yes.· To -- to be honest and not to -- to
  15· ·make up facts that don't exist.
  16· · · ·Q.· Okay.· Does any book, article, or website
  17· ·exist that says, If you're going to take steps to
  18· ·repair a person's reputation, here's how one should
  19· ·do that.· Here's how it's done.
  20· · · ·A.· There are numerous books out there that
  21· ·talk about reputation, crisis communications.· So
  22· ·there's no one-shop place to -- to go.· There's no
  23· ·definitive bible.· It's not like the law, where you
  24· ·have codified rules, and these are the steps that
  25· ·you can take.· It's not like being a doctor where

                    First Legal Deposition-Calendar@firstlegal.com                105
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 134
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 138 of 327 Page ID
                                    #:3030
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·you can diagnose something and say, This is the
  ·2· ·treatment.· If -- if you went to a variety of -- of
  ·3· ·people who do what I do, it's my belief that they
  ·4· ·would come to a similar conclusion.
  ·5· · · ·Q.· Did you do anything before you finished
  ·6· ·your report or come here today to testify in this
  ·7· ·deposition to confirm that the program you've
  ·8· ·proposed for Mr. Unsworth is comparable to what
  ·9· ·other professionals in the field, or others who
  10· ·have written about it in the field, would
  11· ·recommend?· Did you do that -- take that step?
  12· · · ·A.· Not -- not precisely as -- as you said, as
  13· ·you described.· What I did do is take the step to
  14· ·find out, okay, if you are going to do a digital
  15· ·reputation program -- which is a significant part
  16· ·of what I'm recommending -- what are the costs
  17· ·involved?· And so, I ask the firm I'm familiar with
  18· ·about the costs, and they gave me some estimates.
  19· ·And then I also looked online.· I see that a person
  20· ·who is trying to fix her digital reputation right
  21· ·now is spending $70,000 a month.· I look to
  22· ·find that -- I think I have it in my report -- to
  23· ·Michigan State, and I know it seems like an
  24· ·outrageous amount of money because it is, spend
  25· ·$500,000 in 1 month -- 1 month -- to do an analysis

                    First Legal Deposition-Calendar@firstlegal.com                106
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 135
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 139 of 327 Page ID
                                    #:3031
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · · · ·MR. SCHWARTZ:· Right.· We'll let the court
  ·2· ·sort it out.
  ·3· ·BY MR. SCHWARTZ:
  ·4· · · ·Q.· Did Mr. Musk make any public statements
  ·5· ·about Mr. Unsworth between July 28th and
  ·6· ·August 25th, 2018?
  ·7· · · ·A.· Well, your definition of "public
  ·8· ·statements" and mine may be different.· So he
  ·9· ·didn't have any more Twitter activity, but he was
  10· ·currently -- and he was communicating with the
  11· ·reporter, who subsequently published his public
  12· ·statement.· So he was -- and when I use the word
  13· ·"obsessed," it's my word and may not be the -- the
  14· ·best word, but it's the CEO of a -- of a -- of --
  15· ·of significant companies that have a lot of things
  16· ·going on.· For him to be worried about a statement
  17· ·that Vernon Unsworth, an unknown cave diver at the
  18· ·time, made about Mr. Musk and his submarine and his
  19· ·plan and called it a PR stunt, I would say it's
  20· ·obsessive to worry about it, to be tweeting about
  21· ·it, and to be communicate with a reporter about it.
  22· ·But that's my view.
  23· · · ·Q.· Okay.· Do you know that in expressing your
  24· ·view, are you taking into account the fact that
  25· ·during that period Mr. Unsworth hired a lawyer who

                    First Legal Deposition-Calendar@firstlegal.com                114
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 136
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 140 of 327 Page ID
                                    #:3032
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·wrote a letter to Mr. Musk threatening a lawsuit if
  ·2· ·he didn't come to some settlement?
  ·3· · · · · ·MS. WADE:· Object to the form of the
  ·4· ·question.· Assumes facts not in evidence.
  ·5· · · · · ·THE WITNESS:· I'm -- I'm aware that there
  ·6· ·was a letter that was written.
  ·7· ·BY MR. SCHWARTZ:
  ·8· · · ·Q.· And in your view, does that not --
  ·9· ·you're -- are you taking that into account when
  10· ·you're thinking that· Mr. Musk was acting in some
  11· ·inappropriate way during this period of time by
  12· ·focussing on Mr. Unsworth?
  13· · · ·A.· Well, in taking --
  14· · · · · ·MS. WADE:· Object to the form of the
  15· ·question.· Sorry.
  16· · · · · ·Go ahead.
  17· · · · · ·THE WITNESS:· In taking into account
  18· ·that -- that he -- he said during this period of
  19· ·time to -- and I will use -- leave out the
  20· ·expletive here -- to sue him if it wasn't true.
  21· ·And then I think the record shows from my -- from
  22· ·the work that I did -- and it's in the appendix --
  23· ·there are a lot of people who believe Mr. Musk when
  24· ·he made those statements.· And -- and arguably, he
  25· ·hadn't sued -- he hadn't filed a lawsuit at that

                    First Legal Deposition-Calendar@firstlegal.com                115
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 137
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 141 of 327 Page ID
                                    #:3033
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·time.· It was a letter, as I understand it,
  ·2· ·threatening to sue or asking for correction.                         I
  ·3· ·haven't seen the letter, so I don't know what it --
  ·4· ·what it said precisely, taking -- we'll leave it at
  ·5· ·taking legal action.· But there were a number of
  ·6· ·people at that period of time that believed what
  ·7· ·Mr. Musk was saying.
  ·8· ·BY MR. SCHWARTZ:
  ·9· · · ·Q.· How many?
  10· · · ·A.· We don't know, and we won't know until we
  11· ·do the research.
  12· · · ·Q.· And by the research, you mean the surveys
  13· ·to find out how many people out in the world heard
  14· ·about what Mr. Musk said about Mr. Unsworth and
  15· ·thought the damage to Mr. Unsworth's reputation --
  16· · · ·A.· Right.
  17· · · ·Q.· -- that's the research.
  18· · · ·A.· But the research I'm talking about, the
  19· ·answer is yes.· And obviously would be more
  20· ·significant to do the world.· My cost for the
  21· ·research are confined to the United States.
  22· · · ·Q.· When you conclude or -- or -- or opine --
  23· ·or use the term that Mr. Musk was "obsessed" with
  24· ·Mr. Unsworth --
  25· · · ·A.· Right.

                    First Legal Deposition-Calendar@firstlegal.com                116
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 138
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 142 of 327 Page ID
                                    #:3034
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· -- is that some special expertise you bring
  ·2· ·to bear, that you're offering in this case?
  ·3· · · ·A.· I would say, based upon my experience in
  ·4· ·dealing with CEOs who run large companies, they
  ·5· ·generally don't focus on what a individual tweets
  ·6· ·or says about them, who is an unknown person.· And
  ·7· ·so, therefore, it's my opinion that he was
  ·8· ·obsessed --
  ·9· · · ·Q.· Right.
  10· · · ·A.· -- based upon my experience in dealing with
  11· ·CEOs who have negative things said about them all
  12· ·the time.
  13· · · ·Q.· Obsessed meaning what, in this case?
  14· · · ·A.· Obsessed meaning that he spent more --
  15· ·first of all, that he responded to the comment
  16· ·that, I believe -- I don't have the evidence to
  17· ·show it.· I would like to see a deposition to see
  18· ·how he came about it -- but that someone showed him
  19· ·a statement that Vernon -- or he found a statement
  20· ·that Vernon Unsworth said about him, and decided
  21· ·that it was so over the top and offensive to him
  22· ·that he decided to take to Twitter to allege that
  23· ·he was a sexual deviant.
  24· · · ·Q.· What was it that Mr. Unsworth said about
  25· ·Mr. Musk that you believe caused Mr. Musk to say

                    First Legal Deposition-Calendar@firstlegal.com                117
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 139
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 143 of 327 Page ID
                                    #:3035
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·comment?
  ·2· · · ·A.· No comment, I'll give you a little -- a
  ·3· ·lesson --
  ·4· · · ·Q.· Just yes or no.
  ·5· · · · · ·Have you ever advised your clients to say,
  ·6· ·No comment?
  ·7· · · · · ·MS. WADE:· Well, he can explain his
  ·8· ·answer.· After --
  ·9· · · · · ·THE WITNESS:· Actually, I've advised my
  10· ·clients many times on the use of the word "no
  11· ·comment" and what the appropriateness of it is and
  12· ·when to use it and when not to use it.
  13· ·BY MR. SCHWARTZ:
  14· · · ·Q.· Have you ever used -- have you ever told a
  15· ·reporter, no comment?
  16· · · ·A.· I have never used that term speaking to a
  17· ·reporter that I can ever recall.
  18· · · ·Q.· I'm sorry.· You've never used a term?
  19· · · ·A.· The term "No comment."
  20· · · ·Q.· Oh, well, have you ever, in sum or
  21· ·substance, said, You know, I'd rather not answer
  22· ·that question, or deflected a question?
  23· · · · · ·Have you ever done that in 30 years of
  24· ·media work?
  25· · · ·A.· Actually, what I have done in all my time

                    First Legal Deposition-Calendar@firstlegal.com                122
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 140
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 144 of 327 Page ID
                                    #:3036
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·is to answer questions in the most honest way that
  ·2· ·I can answer a question for a reporter, and using
  ·3· ·the word no comment is not in my vocabulary.
  ·4· · · ·Q.· Those -- that was your -- that -- that's
  ·5· ·your word about what Mr. Musk didn't do -- or
  ·6· ·Unsworth didn't do.· Forget that.
  ·7· · · · · ·He didn't have to answer that question, did
  ·8· ·he?· He could have said, You know, I'd rather not
  ·9· ·say, and smiled.
  10· · · · · ·He could have done that, right?
  11· · · · · ·MS. WADE:· Object to form.
  12· · · · · ·Go ahead.
  13· · · · · ·THE WITNESS:· In -- in your world, he
  14· ·could have done that, but --
  15· ·BY MR. SCHWARTZ:
  16· · · ·Q.· How about in the world of CNN?
  17· · · · · ·MS. WADE:· Hold on -- hold on -- let him
  18· ·finish.
  19· · · · · ·THE WITNESS:· There was no reason for
  20· ·Mr. Unsworth not to offer his opinion about a
  21· ·high-profile person coming in and offering a
  22· ·submarine.· He was an expert on caves.· He's an
  23· ·expert on cave rescues.· He's asked a question in
  24· ·an interview about whether or not he thinks that
  25· ·this high-tech, arguably very innovative capsule

                    First Legal Deposition-Calendar@firstlegal.com                123
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 141
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 145 of 327 Page ID
                                    #:3037
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·would be successful in rescuing the kids in this
  ·2· ·specific cave, and he gave an answer to what he
  ·3· ·thought about it, including adding that it was a PR
  ·4· ·stunt and that -- what he could do with it.
  ·5· ·BY MR. SCHWARTZ:
  ·6· · · ·Q.· Did Mr. Unsworth have to add the statement,
  ·7· ·it was a PR stunt, in order to answer the
  ·8· ·reporter's question?
  ·9· · · ·A.· He didn't have to, but I think it was an
  10· ·honest answer and an honest view of what he
  11· ·believed was occurring at the time.
  12· · · ·Q.· Did he have to say, in order to answer the
  13· ·reporters question, Mr. Musk can stick the sub
  14· ·where it would hurt?
  15· · · ·A.· I would never advise him to have said that,
  16· ·and I think that was -- wasn't necessary.
  17· · · ·Q.· Was it -- is that the most -- the -- the
  18· ·most -- the harshest criticism you can level
  19· ·against saying that, it wasn't necessary?· It was
  20· ·an appalling thing to say, wasn't it?
  21· · · · · ·MS. WADE:· Object to the form.
  22· · · · · ·THE WITNESS:· Well, I think that he was
  23· ·careful not to use vulgar language, like Mr. Musk
  24· ·does with reporters in talking about -- about
  25· ·Mr. Unsworth.· But I think that it was clearly

                    First Legal Deposition-Calendar@firstlegal.com                124
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 142
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 146 of 327 Page ID
                                    #:3038
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·not -- not -- it wasn't -- it wasn't a smart thing
  ·2· ·to say.· It was stupid.· But it also, to the world,
  ·3· ·put into -- at least in -- I believe in
  ·4· ·Mr. Unsworth's mind, kind of summarized what he
  ·5· ·thought about the whole idea.
  ·6· ·BY MR. SCHWARTZ:
  ·7· · · ·Q.· That -- that to summarize what Mr. Unsworth
  ·8· ·thought about the whole idea, you think--
  ·9· · · ·A.· It was a PR -- it was a PR stunt --
  10· · · · · ·MS. WADE:· Hold on.· Let him finish.
  11· ·BY MR. SCHWARTZ:
  12· · · ·Q.· Not a PR stunt, the stick it where it would
  13· ·hurt.· Why was -- why do you believe that it was
  14· ·not smart and -- and not -- what was the other term
  15· ·you said?· You said -- you -- let's start again.
  16· · · · · ·Why was it not a smart thing and, in fact,
  17· ·a stupid thing for Mr. Unsworth to say to the CNN
  18· ·reporter that Mr. Musk could stick his sub where it
  19· ·hurts?
  20· · · · · ·MS. WADE:· Object to the form.
  21· · · · · ·Go ahead.
  22· · · · · ·THE WITNESS:· Because I think that
  23· ·Mr. Unsworth could have ended his thought at, It
  24· ·was a PR stunt.· There was no reason, in my mind,
  25· ·for Mr. Unsworth then to go on and -- and say

                    First Legal Deposition-Calendar@firstlegal.com                125
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 143
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 147 of 327 Page ID
                                    #:3039
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·something that is crude.· It just -- it's -- to me,
  ·2· ·wasn't -- wasn't a good move, but he's also not
  ·3· ·a -- a polished speaker, you know.· He's given some
  ·4· ·TV interviews, but he hasn't given a lot.· He's
  ·5· ·just -- he -- he was giving an honest view and said
  ·6· ·something off the top of his mind that -- I think
  ·7· ·that -- I would assume that he would even regret.
  ·8· ·But it doesn't under -- it doesn't diminish the
  ·9· ·fact that -- going back to your previous question
  10· ·to how we got to this question about why I think he
  11· ·was on a campaign, no executive of a company the
  12· ·size of -- in my view, of Mr. Musk companies would
  13· ·learn about a statement that a cave diver made and
  14· ·then go on a war to call him a pedophile.
  15· · · · · ·MR. SCHWARTZ:· Okay.· I'm going to move to
  16· ·strike that last part as non-responsive.
  17· ·BY MR. SCHWARTZ:
  18· · · ·Q.· But let me ask you this:· The term that
  19· ·Mr. Musk used in the tweet was "pedo guy."
  20· · · ·A.· Right.
  21· · · ·Q.· You don't know -- you have no personal
  22· ·knowledge whether Mr. Musk intended that to be an
  23· ·insult or to be a -- to mean "pedophile," do you?
  24· · · ·A.· Well, actually, I believe I do.· So --
  25· · · ·Q.· So you're a language expert, as well, is

                    First Legal Deposition-Calendar@firstlegal.com                126
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 144
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 148 of 327 Page ID
                                    #:3040
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·my -- my view may have been clouded.· And the news
  ·2· ·story say that -- from what I've read, that --
  ·3· ·depending on what day he said it, Mr. Musk has
  ·4· ·talked about it being a South African term that is
  ·5· ·slang.· He's also, according to news stories, said
  ·6· ·that -- or rephrase that -- I don't know that he
  ·7· ·has said that it was pedophile.· I know from news
  ·8· ·stories that I've read, subsequent to my filing of
  ·9· ·the report, that he has regretted using the term
  10· ·and regretted hiring a private investigator to try
  11· ·to dig up dirt on him.
  12· · · ·Q.· Okay.· Let's see if we got an answer.
  13· · · · · ·You've never asked, obviously, Mr. Musk,
  14· ·what did you mean when you said -- used the term
  15· ·pedo guy?
  16· · · ·A.· I'd love to ask him, but I've never asked
  17· ·him.
  18· · · ·Q.· And why don't we leave it at that, and
  19· ·let's just ask -- let me ask a few questions --
  20· · · ·A.· Okay.
  21· · · ·Q.· -- close this out, and then take a break.
  22· · · · · ·All right.· Let's go back to Page 4.· You
  23· ·write at the bottom of Page 4, August 28, 2018,
  24· ·Mr. Musk tweeted that he found it odd Mr. Unsworth
  25· ·did not sue him for his previous remarks,

                    First Legal Deposition-Calendar@firstlegal.com                133
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 145
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 149 of 327 Page ID
                                    #:3041
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·insinuating that he must be guilty.· So you're
  ·2· ·thinking is -- that's what you wrote there, right?
  ·3· · · ·A.· That's correct.
  ·4· · · ·Q.· And he, being Mr. Unsworth, and guilty,
  ·5· ·meaning guilty of pedophilia?
  ·6· · · ·A.· Yes.
  ·7· · · ·Q.· Okay.· The -- that's your interpretation of
  ·8· ·Mr. Musk's tweet, correct?
  ·9· · · ·A.· Yes.
  10· · · ·Q.· And do you believe that it is -- that's
  11· ·clear from the -- the tweet, such that anybody
  12· ·would reach that same conclusion?
  13· · · ·A.· I think it's clear that many people reached
  14· ·that conclusion.· Because as the evidence in my
  15· ·report shows in the appendix, people made it clear
  16· ·that Mr. Musk was calling Mr. Unsworth a pedophile.
  17· · · ·Q.· Right.· And just to clarify, though, as you
  18· ·sit here today, you don't know how many people in
  19· ·the world believe that, do you?
  20· · · ·A.· That's correct.
  21· · · ·Q.· Or what percentage of the world's
  22· ·population believes that?
  23· · · ·A.· That's what research will tell us.
  24· · · ·Q.· Tell you what, why don't we go off the
  25· ·record.

                    First Legal Deposition-Calendar@firstlegal.com                134
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 146
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 150 of 327 Page ID
                                    #:3042
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· Okay.
  ·2· · · ·Q.· I think we have lunch for you next door.
  ·3· ·Then we can keep it and eat it in your breakout
  ·4· ·room so it's more efficient.
  ·5· · · · · ·THE VIDEOGRAPHER:· The time is 12:49 p.m.
  ·6· ·We are off the record.
  ·7· · ·(A recess was held from 12:49 p.m. to 1:39 p.m.)
  ·8· · · · · ·THE VIDEOGRAPHER:· This commences Media
  ·9· ·Number 3.· The time is 1:39 p.m.· We are on the
  10· ·record.
  11· ·BY MR. SCHWARTZ:
  12· · · ·Q.· Mr. Rose, do you have any -- are there any
  13· ·opinions that you're planning to offer at trial or
  14· ·any testimony at trial that's not in your report?
  15· · · ·A.· No.
  16· · · ·Q.· Did you write any notes while you were
  17· ·doing your work?
  18· · · ·A.· No.
  19· · · ·Q.· Is that just a practice or happenstance?
  20· · · ·A.· I can't read my own writing.· So as a
  21· ·practice, I don't generally take notes.
  22· · · ·Q.· So I just want to make sure you understand,
  23· ·this deposition is my only chance on behalf of
  24· ·Mr. Musk to ask you questions about your testimony
  25· ·before trial.· You understand that?

                    First Legal Deposition-Calendar@firstlegal.com                135
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 147
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 151 of 327 Page ID
                                    #:3043
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·advantage of his celebrity in this way.· I haven't
  ·2· ·spoken to him, but just the same way that Sully
  ·3· ·Sullenberg took advantage of his heroic acts with
  ·4· ·the flight that went down; the same way that the
  ·5· ·three gentlemen who helped saved and rescue and
  ·6· ·stop a terrorist attack in Paris, a movie was made
  ·7· ·about them; the same way a movie was made about
  ·8· ·lone survivor.· I don't think any of these people
  ·9· ·got into doing something in a positive way or being
  10· ·involved in something significant that garnered
  11· ·worldwide attention where -- where at some back --
  12· ·in the back of their mind, at some future date
  13· ·after the act had finished, that they thought that
  14· ·they could capitalize on it.
  15· · · ·Q.· The first few words of your answer were,
  16· ·You certainly hope that that's what Mr. Unsworth
  17· ·wants, but my question was different.
  18· · · · · ·Do you know what Mr. Unsworth wants in that
  19· ·regard?· So let me ask the question again.· Okay?
  20· · · ·A.· Okay.
  21· · · ·Q.· To your knowledge, is Mr. Unsworth someone
  22· ·who wants to make money from fame and celebrity?
  23· · · · · ·MS. WADE:· I'm just going to object to the
  24· ·form.
  25· · · · · ·Go ahead.

                    First Legal Deposition-Calendar@firstlegal.com                143
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 148
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 152 of 327 Page ID
                                    #:3044
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · · · ·THE WITNESS:· I believe I've answered.                          I
  ·2· ·haven't ever spoken to Mr. Unsworth.· I can't
  ·3· ·purport to know what he wants to do.
  ·4· ·BY MR. SCHWARTZ:
  ·5· · · ·Q.· Okay.· Now, looking at the -- the -- your
  ·6· ·reputation repair plan on Pages 39 and 40 of your
  ·7· ·report and -- have you ever planned or carried out
  ·8· ·a reputation repair plan of the scope and cost of
  ·9· ·what you are suggesting for Mr. Unsworth for anyone
  10· ·who was not a celebrity or a well-known person?
  11· · · ·A.· I've been involved in reputation repair
  12· ·campaigns.· Have I ever personally put together a
  13· ·campaign?· Is that the question?
  14· · · ·Q.· That's the import of it, just to clarify.
  15· ·In other words, I'm asking if you have ever planned
  16· ·or carried out a reputation repair plan of the
  17· ·scope and cost of what you're recommending in your
  18· ·report be done here for someone who was not a
  19· ·celebrity or a well-known person.
  20· · · ·A.· Are we limiting?· I want to be clear,
  21· ·because I want to answer your question accurately.
  22· ·Are we limiting it to individuals?
  23· · · ·Q.· Yes.
  24· · · ·A.· No.
  25· · · ·Q.· Have you ever planned or carried out a

                    First Legal Deposition-Calendar@firstlegal.com                 144
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 149
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 153 of 327 Page ID
                                    #:3045
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·reputation repair plan of the scope and cost of
  ·2· ·what you recommend in your report for Mr. Unsworth
  ·3· ·for anyone without knowing how many people might
  ·4· ·believe the bad things that have been said or
  ·5· ·reported about that person?
  ·6· · · ·A.· No.· But this is a different situation, and
  ·7· ·I don't think the answer truly lends itself to a
  ·8· ·yes-or-no answer.
  ·9· · · · · ·In this case, and similar cases to this,
  10· ·the glue that underlines, kind of, the reputation
  11· ·repair campaign would be the strategic research,
  12· ·and that research would be necessary to understand
  13· ·to the extent in which someone's reputation would
  14· ·need to be repaired, meaning where you need to
  15· ·focus, what would the messages be.· So I don't know
  16· ·if that answers your question or not, and I
  17· ·apologize if I didn't.
  18· · · ·Q.· Until the you do the kind of research that
  19· ·you're talking about and that you -- you don't know
  20· ·which of the steps in your repair program are
  21· ·necessary or the extent of which you need to take
  22· ·those steps or for how long or how much you need to
  23· ·spend, correct?
  24· · · ·A.· Actually, I think that I'm very confident
  25· ·about the steps that need to be taken to repair

                    First Legal Deposition-Calendar@firstlegal.com                145
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 150
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 154 of 327 Page ID
                                    #:3046
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·someone's reputation.· The only thing that I can't
  ·2· ·truly give a hard figure to is the complete cost of
  ·3· ·the campaign, and that's why I erred on the
  ·4· ·conservative side.· Because the campaign -- I think
  ·5· ·that the -- the numbers that I gave are -- and I
  ·6· ·think I said this earlier -- at the floor, not the
  ·7· ·ceiling, because you could -- there could be more
  ·8· ·money necessary in one area than I've allocated.                           A
  ·9· ·experienced media buyer could negotiate better
  10· ·rates in one area than another.· So there's a lot
  11· ·of factors that play into it.
  12· · · ·Q.· But isn't it true that until you do the --
  13· ·the research to find out where Mr. Unsworth's
  14· ·reputation has been harmed, if it's been harmed
  15· ·anywhere, to what extent, what countries, how many
  16· ·people, you don't know that all of those steps are
  17· ·actually necessary, do you?
  18· · · ·A.· Well, actually, I believe that based upon
  19· ·what I've seen and what my analysis is to where
  20· ·the -- in my view -- the reputational harm is on --
  21· ·to Mr. Unsworth, I think I believe that those steps
  22· ·are all necessary.
  23· · · ·Q.· When you say those steps are all necessary,
  24· ·you mean all of the steps laid out on the chart on
  25· ·Page 39 of your report?

                    First Legal Deposition-Calendar@firstlegal.com                146
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 151
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 155 of 327 Page ID
                                    #:3047
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· Yes.
  ·2· · · ·Q.· And you say that even without having
  ·3· ·conducted the research, conducting surveys or focus
  ·4· ·groups in each of the countries you're recommending
  ·5· ·that these repair steps be taken?
  ·6· · · ·A.· That's correct.
  ·7· · · ·Q.· So what if it turns out that you do -- well
  ·8· ·let me start a different question.
  ·9· · · · · ·The -- the market research that you say is
  10· ·necessary, that's the first step, right -- not
  11· ·market research -- the research, correct?
  12· · · · · ·That's the first step, right?
  13· · · ·A.· Yes.
  14· · · ·Q.· And that involves, what, focus groups and
  15· ·surveys?
  16· · · ·A.· That's correct.
  17· · · ·Q.· All right.· And would you do those in each
  18· ·of the 22 countries, potentially, at issue here?
  19· · · · · ·MS. WADE:· Object to the form.
  20· ·BY MR. SCHWARTZ:
  21· · · ·Q.· Is that what you're recommending in your
  22· ·report that Mr. Unsworth do?
  23· · · ·A.· If -- if I -- if I thought there were
  24· ·unlimited resources available and you were a
  25· ·corporation, absolutely, I would say, yes, in

                    First Legal Deposition-Calendar@firstlegal.com                147
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 152
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 156 of 327 Page ID
                                    #:3048
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·all -- in every -- every major country.· However,
  ·2· ·in my report, I believe that you can do it in the
  ·3· ·United States alone for the cost that I have
  ·4· ·provided and -- and use that information that I
  ·5· ·believe, in my experience, it will be very similar
  ·6· ·to messaging and understanding of what people
  ·7· ·believe, that you can apply that to all the other
  ·8· ·countries.· So I give -- I -- for this -- again,
  ·9· ·when I say conservative cost, and others may
  10· ·disagree and think you need to do it in every
  11· ·country.· I know one researcher who I've worked in
  12· ·the past who would say, No, you need to do it in
  13· ·every country.· I believe that the information that
  14· ·you'll glean from the research will be significant
  15· ·that you can apply the lessons and information
  16· ·learned to all the countries.
  17· · · ·Q.· So that we're clear, then, the first item
  18· ·on your task list, Strategic research at a cost
  19· ·estimate of $300,000, that's for just in the United
  20· ·States?
  21· · · ·A.· Yes.
  22· · · ·Q.· All right.· So -- and if you did that
  23· ·research and you asked the focus group participants
  24· ·or the survey participants, What's the name of the
  25· ·person that Elon Musk called a pedo guy, or said

                    First Legal Deposition-Calendar@firstlegal.com                148
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 153
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 157 of 327 Page ID
                                    #:3049
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·other bad things about, what percent of the
  ·2· ·participants would say, Vernon Unsworth?
  ·3· · · · · ·MS. WADE:· Object to the form of the
  ·4· ·question.
  ·5· · · · · ·THE WITNESS:· I don't speculate.                        I
  ·6· ·wouldn't want to hazard a guess.
  ·7· ·BY MR. SCHWARTZ:
  ·8· · · ·Q.· And what's the percent of that group, if
  ·9· ·they were asked, Who is Vernon Unsworth, would
  10· ·know -- would be able to say they actually knew who
  11· ·he was?
  12· · · · · ·MS. WADE:· Object to the form of the
  13· ·question.
  14· · · · · ·THE WITNESS:· Precisely the reason why the
  15· ·research needs to be done.· I couldn't give you an
  16· ·answer.
  17· ·BY MR. SCHWARTZ:
  18· · · ·Q.· What percent would say that Vern Unsworth
  19· ·is the person Elon Musk said bad things about?
  20· · · · · ·MS. WADE:· Object to the form of the
  21· ·question.
  22· · · · · ·THE WITNESS:· The same answer I've given
  23· ·before.· I wouldn't want to hazard a guess.
  24· ·//
  25· ·BY MR. SCHWARTZ:

                    First Legal Deposition-Calendar@firstlegal.com                149
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 154
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 158 of 327 Page ID
                                    #:3050
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· You don't know?
  ·2· · · ·A.· I don't know.
  ·3· · · ·Q.· Okay.· What percent would say that they
  ·4· ·believe the things Mr. Musk said about
  ·5· ·Mr. Unsworth?
  ·6· · · · · ·MS. WADE:· Object to the form of the
  ·7· ·question.
  ·8· · · · · ·THE WITNESS:· The research would tell us
  ·9· ·that, so I don't have an answer to that.
  10· ·BY MR. SCHWARTZ:
  11· · · ·Q.· What percent would say that they thought
  12· ·Mr. Unsworth's reputation was hurt by what Mr. Musk
  13· ·said about Mr. Unsworth?
  14· · · · · ·MS. WADE:· Object to the form of the
  15· ·question.
  16· · · · · ·THE WITNESS:· I can't give you a
  17· ·percentage.
  18· ·BY MR. SCHWARTZ:
  19· · · ·Q.· Can you tell me anything about it, even if
  20· ·you can't give me a percentage?· Do you have any
  21· ·idea how many people, or what percentage, or by any
  22· ·other measure, would say they believed that
  23· ·Mr. Unsworth's reputation was hurt by what Mr. Musk
  24· ·said about Mr. Unsworth?
  25· · · · · ·MS. WADE:· Object to the form of the

                    First Legal Deposition-Calendar@firstlegal.com                150
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 155
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 159 of 327 Page ID
                                    #:3051
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·question.
  ·2· · · · · ·THE WITNESS:· Again, I would not want to
  ·3· ·give you a number or percentage of people, but I
  ·4· ·can tell you, based upon the research that I have
  ·5· ·and the documentation in my report where people
  ·6· ·have commented, that Elon Musk must know something
  ·7· ·that we don't know; otherwise, he would not have
  ·8· ·tweeted it out and made those statements.                        I
  ·9· ·believe there is a percentage, and we just don't
  10· ·know how much ^ CK still believe the accusations
  11· ·that are out there.
  12· ·BY MR. SCHWARTZ:
  13· · · ·Q.· Is the sample size of -- that you've -- of
  14· ·the people you've seen who said that statistically
  15· ·significant for purposes of -- of doing the kind of
  16· ·work necessary to determine whether, in fact,
  17· ·that's a -- a reliable measure of what people are
  18· ·thinking about whether Mr. Unsworth's reputation
  19· ·was harmed by what Mr. Musk said?
  20· · · · · ·MS. WADE:· Object to form of the question.
  21· · · · · ·THE WITNESS:· It's a complicated question,
  22· ·but let me try to answer it.· It gives me -- it's
  23· ·enough information for me to recommend that you
  24· ·need strategic research.· And it's not
  25· ·statistically -- there's -- there's no -- no one

                    First Legal Deposition-Calendar@firstlegal.com                 151
                                  L.A. 855.348.4997                                    YVer1f




                                                                            Exhibit 2, Page 156
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 160 of 327 Page ID
                                    #:3052
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·who would ever believe that the people that I was
  ·2· ·able to find and look at the internet on a very --
  ·3· ·not a detailed review of every single comment --
  ·4· ·there's enough people out there that believe that
  ·5· ·the comments that Elon Musk made are true, that it
  ·6· ·requires strategic research to find -- to get a
  ·7· ·better understanding of what the real population
  ·8· ·number is.
  ·9· ·BY MR. SCHWARTZ:
  10· · · ·Q.· So you're saying that it is or isn't a
  11· ·statistically reliable method of determining
  12· ·whether people think Mr. Unsworth's reputation has
  13· ·been harmed?
  14· · · · · ·MS. WADE:· Object to the form of the
  15· ·question.
  16· · · · · ·THE WITNESS:· It's not a statistically
  17· ·reliable method, which is the reason why you need
  18· ·to have the research conducted.
  19· ·BY MR. SCHWARTZ:
  20· · · ·Q.· The -- before you recommend to Mr. Unsworth
  21· ·that he undertake reputational repair work in a
  22· ·country outside the United States, wouldn't you
  23· ·want to know first whether a meaningful number of
  24· ·people in each of those countries even knows who he
  25· ·is, or whether that Mr. Musk said anything about

                    First Legal Deposition-Calendar@firstlegal.com                152
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 157
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 161 of 327 Page ID
                                    #:3053
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·interest could be varied.· I don't know.· Do I
  ·2· ·think he has a -- has a right to have his -- his
  ·3· ·reputation and his slate clean by that?· So if --
  ·4· ·using your answer, if only three people knew in
  ·5· ·that country and three people had a negative view
  ·6· ·or believed Mr. Musk's statements about
  ·7· ·Mr. Unsworth, I would say, spend some money in the
  ·8· ·country and have your reputation fixed.· There's no
  ·9· ·reason to -- to just allow his reputation to be
  10· ·soiled because only a handful of people in that
  11· ·country, in my view, know about it.
  12· · · ·Q.· I see.· So if there were three people in
  13· ·Denmark that knew Vern Unsworth, knew Elon Musk had
  14· ·said things about him, knew they were bad, and
  15· ·thought Mr. Unsworth's reputation would be harmed
  16· ·by it, how much, minimum, would be reasonable, in
  17· ·your view, for Mr. Unsworth to spend to repair his
  18· ·reputation in Denmark?
  19· · · · · ·MS. WADE:· Object to the form of the
  20· ·question.
  21· · · · · ·THE WITNESS:· I don't even -- your
  22· ·question is how many people knew Vern Unsworth?
  23· ·I'm not even saying that people have to know him.
  24· ·He got introduced to the world -- I would say he
  25· ·got introduced to the world, that people were

                    First Legal Deposition-Calendar@firstlegal.com                155
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 158
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 162 of 327 Page ID
                                    #:3054
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·aware -- the word would be aware of Vern Unsworth
  ·2· ·and what occurred, and that -- that reputation
  ·3· ·repair program would have to be customized.
  ·4· ·BY MR. SCHWARTZ:
  ·5· · · ·Q.· Well, do we know -- do you know, as you sit
  ·6· ·here today, whether anyone in Denmark is aware of
  ·7· ·Vern Unsworth?
  ·8· · · ·A.· I do not know.
  ·9· · · ·Q.· Do you know whether anyone in Denmark
  10· ·thinks Mr. Unsworth's reputation has been harmed by
  11· ·Mr. Musk?
  12· · · ·A.· I don't know that.
  13· · · ·Q.· So in this market research that your --
  14· ·survey research, focus group research -- that you
  15· ·believe should be done at the start of the
  16· ·reputation repair program, what minimum percentage
  17· ·of survey respondents would have to tell you that
  18· ·they knew who Mr. Unsworth was before you would
  19· ·conclude that Mr. Unsworth even has a reputation in
  20· ·a particular country like the US or somewhere else?
  21· · · ·A.· I don't know that I would put a percentage
  22· ·on it.· I would say that if they were aware of the
  23· ·accusations against him and -- and it was above one
  24· ·person, he has a right to have his reputation
  25· ·repaired.

                    First Legal Deposition-Calendar@firstlegal.com                156
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 159
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 163 of 327 Page ID
                                    #:3055
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· Okay.· I'm asking you slightly different
  ·2· ·question, and my question did not go to anything
  ·3· ·Mr. Musk said or anything -- any damage to
  ·4· ·Mr. Unsworth's reputation.· We're just at the point
  ·5· ·trying to figure out if anybody knows who
  ·6· ·Mr. Unsworth is, if he has a reputation for
  ·7· ·anything in a given country.
  ·8· · · · · ·So my question is:· What minimum percentage
  ·9· ·of survey participants would have to tell you that
  10· ·they knew who Mr. Unsworth was before you would
  11· ·conclude that Mr. Unsworth even has a reputation in
  12· ·a given country like the US or any of the other
  13· ·countries on Page 39?
  14· · · ·A.· I couldn't --
  15· · · · · ·MS. WADE:· Object to the form of the
  16· ·question.
  17· · · · · ·THE WITNESS:· I can't answer that
  18· ·question.
  19· ·BY MR. SCHWARTZ:
  20· · · ·Q.· Okay.· What minimum percentage of survey
  21· ·respondents or focus group respondents would have
  22· ·to tell you that they believed what Mr. Musk had
  23· ·said about Mr. Unsworth before you would conclude
  24· ·that Mr. Unsworth's reputation was in need of
  25· ·rehabilitation in that country?

                    First Legal Deposition-Calendar@firstlegal.com                157
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 160
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 164 of 327 Page ID
                                    #:3056
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· I couldn't tell you that, either.
  ·2· · · ·Q.· Is there some treatise, guide book,
  ·3· ·professor somewhere who has expressed opinions on
  ·4· ·this, to your knowledge?
  ·5· · · ·A.· To my knowledge, no.
  ·6· · · ·Q.· Okay.· Would the amount of money you
  ·7· ·thought Mr. Unsworth needed to spend in a given
  ·8· ·country depend on the percentage or percent of
  ·9· ·people who said they believe what Mr. Musk had said
  10· ·about Mr. Unsworth?
  11· · · ·A.· No.
  12· · · ·Q.· So in other words, if -- you'd spend the
  13· ·same amount of money in a given country if
  14· ·95 percent of the people said they believed what
  15· ·Mr. Musk had said, versus -- or you'd spend that
  16· ·amount of money at 95 percent, you'd spend that
  17· ·same amount of money if 2 percent of the people
  18· ·said they believed what Mr. Musk had said about
  19· ·Mr. Unsworth?· Is that what you're saying?
  20· · · ·A.· And maybe I am, again, not making myself
  21· ·clear.· I kind of put it into buckets.· I think
  22· ·that the top portion of the recommendations need to
  23· ·be implemented no matter what.· Then there can be
  24· ·decisions made about additional digital repair --
  25· ·reputation management repair -- in different

                    First Legal Deposition-Calendar@firstlegal.com                158
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 161
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 165 of 327 Page ID
                                    #:3057
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·countries depending on his desire to fix his
  ·2· ·reputation in those countries.
  ·3· · · ·Q.· Why would you feel it necessary to spend
  ·4· ·any money in a country where an insignificant
  ·5· ·percentage of the population believes that
  ·6· ·Mr. Unsworth's reputation has been damaged by
  ·7· ·Mr. Musk?
  ·8· · · · · ·MS. WADE:· Object to the form of the
  ·9· ·question.
  10· · · · · ·THE WITNESS:· That's a question that
  11· ·Mr. Unsworth would have to answer about how
  12· ·important it is to have the slate wiped clean for
  13· ·him across the world.
  14· ·BY MR. SCHWARTZ:
  15· · · ·Q.· What -- what if -- would you recommend a
  16· ·client spend money to wipe the slate clean in a
  17· ·country where the slate doesn't even exist because
  18· ·few, if any, people in that country either know who
  19· ·the client is or believe their reputation has been
  20· ·harmed?
  21· · · ·A.· I would not recommend it.
  22· · · ·Q.· Okay.· Now, going back to the survey
  23· ·research for purposes of design and repair plan,
  24· ·what minimum percentage of survey respondents would
  25· ·have to tell you they thought Mr. Unsworth's

                    First Legal Deposition-Calendar@firstlegal.com                159
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 162
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 166 of 327 Page ID
                                    #:3058
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·reputation was hurt by what Mr. Musk said about him
  ·2· ·before you would conclude that Mr. Unsworth's
  ·3· ·reputation was in need of rehabilitation in that
  ·4· ·country?
  ·5· · · ·A.· I couldn't --
  ·6· · · · · ·MS. WADE:· Object to the form of the
  ·7· ·question.
  ·8· · · · · ·THE WITNESS:· I apologize.· I couldn't
  ·9· ·give you an answer.
  10· ·BY MR. SCHWARTZ:
  11· · · ·Q.· Okay.· All right.· Have you heard of a term
  12· ·"Q score" or "Q rating"?
  13· · · ·A.· I've heard of it.
  14· · · ·Q.· Do you know what it means?
  15· · · ·A.· No.
  16· · · ·Q.· Do you know how it's calculated?
  17· · · ·A.· No.
  18· · · ·Q.· You haven't undertaken any Q score or Q
  19· ·rating research in this case, have you?
  20· · · ·A.· Not at all.
  21· · · ·Q.· Okay.· Is there any quantitative measure
  22· ·that you're aware of -- of a person's reputation
  23· ·that people in the reputation rebuilding business
  24· ·use?
  25· · · ·A.· Not that I'm aware of.

                    First Legal Deposition-Calendar@firstlegal.com                160
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 163
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 167 of 327 Page ID
                                    #:3059
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·report.
  ·2· · · · · ·Responding further, Rose directs Defendant
  ·3· ·to Rose's report in this matter which will not be
  ·4· ·reproduced.
  ·5· · · · · ·Do you see that?
  ·6· · · ·A.· I do.
  ·7· · · ·Q.· Okay.· And then if you look at the answer
  ·8· ·to No. 7, it's substantially in the same form on
  ·9· ·Page 7, lines 12 through 15.
  10· · · · · ·Do you see that, as well?
  11· · · ·A.· Yes.
  12· · · ·Q.· Okay.· What I want to do is mark some
  13· ·documents and have you tell me one way or the other
  14· ·whether those are the documents that you and
  15· ·Mr. Unsworth's counsel had in mind when you were
  16· ·saying what you were going to produce?
  17· · · ·A.· Okay.
  18· · · ·Q.· Thank you.· So our next exhibit -- this
  19· ·is -- that should be 115 and this --
  20· · · · · ·THE REPORTER:· This is 119.
  21· · · · · ·MR. SCHWARTZ:· Oh, sorry.· Sorry.· Sorry.
  22· ·I'm giving you bad information.· The first one is
  23· ·119, and the second one is 122.
  24· · · · · ·(Exhibits 119, 120, 121, and 122 were
  25· · · · · ·marked for identification.)

                    First Legal Deposition-Calendar@firstlegal.com                163
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 164
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 168 of 327 Page ID
                                    #:3060
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·BY MR. SCHWARTZ:
  ·2· · · ·Q.· So we placed before you Exhibits 119
  ·3· ·through 122.· These are, as you can see,
  ·4· ·Mr. Unsworth's counsel has put a stamp on the lower
  ·5· ·right corner of each page with your name on it and
  ·6· ·then it just keeps going numbers higher and higher
  ·7· ·with each page.
  ·8· · · · · ·Do you see that?
  ·9· · · ·A.· I do.
  10· · · ·Q.· So they did that so we would know what
  11· ·documents -- what documents they were producing
  12· ·from your files in response to our request, right?
  13· · · ·A.· That's correct.
  14· · · ·Q.· Okay.· So can you tell me whether these
  15· ·documents, exhibits which we've marked as Exhibits
  16· ·119, 120, 121, and 122, are the documents that are
  17· ·referred to as being produced in response to
  18· ·Requests No. 6 and 7?
  19· · · ·A.· So the answer is -- is not a
  20· ·straight-forward answer.· Because it says, Any and
  21· ·all documents constituting a reputation recovery
  22· ·program as so identified on Page 25 of the report
  23· ·that you, Englander, Knabe and Allen, have
  24· ·performed in the last ten years.
  25· · · · · ·That is not the reason why I looked or

                    First Legal Deposition-Calendar@firstlegal.com                164
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 165
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 169 of 327 Page ID
                                    #:3061
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·referred to these documents for my report.                        I
  ·2· ·reviewed these documents for one purpose and one
  ·3· ·purpose only, and that was to see if my estimates
  ·4· ·for the -- what I believe the advertising costs are
  ·5· ·would be correct.· That is the sole purpose I
  ·6· ·looked at these documents -- looked at advertising
  ·7· ·costs alone.· That's it.
  ·8· · · ·Q.· Got it.· So are the documents identified as
  ·9· ·Exhibits 119 through 121 reputation recovery
  10· ·plan -- plans or documents that concern reputation
  11· ·recovery plans?
  12· · · ·A.· No.
  13· · · ·Q.· All right.· So what I'm going to do now,
  14· ·unfortunately, unless counsel knows --
  15· · · · · ·Counsel, do you know what documents you're
  16· ·referring to that you're producing to us in those
  17· ·responses?
  18· · · · · ·MS. WADE:· It's my understanding it's
  19· ·those documents.· So I'm not sure.
  20· · · · · ·MR. SCHWARTZ:· Okay.· So I'm at least on
  21· ·the same page as Mr. Unsworth's counsel.· Good to
  22· ·know.
  23· · · · · ·Are there --
  24· · · · · ·MS. WADE:· I will say, I'm not the one who
  25· ·put them together.· So I'm --

                    First Legal Deposition-Calendar@firstlegal.com                165
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 166
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 170 of 327 Page ID
                                    #:3062
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · · · ·MR. SCHWARTZ:· That's okay.
  ·2· · · · · ·MS. WADE:· I'm kind of the same spot that
  ·3· ·you are.
  ·4· · · · · ·THE WITNESS:· And I didn't write this.
  ·5· ·So --
  ·6· ·BY MR. SCHWARTZ:
  ·7· · · ·Q.· All right.· So do you know what --
  ·8· · · · · ·MS. WADE:· I'm not sure he's really
  ·9· ·answering your question, but to the extent that
  10· ·helps.
  11· · · · · ·THE WITNESS:· Let -- let me perhaps
  12· ·shortcut this a little.
  13· ·BY MR. SCHWARTZ:
  14· · · ·Q.· Please go ahead.· Shortcuts are good.
  15· · · ·A.· I did -- we did not produce any -- I did
  16· ·not produce any documents that -- that relate to
  17· ·reputational programs that I or EKA have ever
  18· ·undertaken.· I said no, and our general counsel
  19· ·agreed with me.· I just did not produce those.
  20· · · ·Q.· Okay.· And that's -- can you tell me why?
  21· · · ·A.· Because we have strict confidentiality with
  22· ·our clients to not discuss their -- the programs
  23· ·we've worked on beyond what we've put on in our --
  24· ·in my CV.
  25· · · ·Q.· I see.

                    First Legal Deposition-Calendar@firstlegal.com                166
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 167
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 171 of 327 Page ID
                                    #:3063
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· And that's the reason why unless I
  ·2· ·so-identified the client by name in my CV, they're
  ·3· ·vague.
  ·4· · · ·Q.· Okay.· So can we go off the record for a
  ·5· ·second?
  ·6· · · ·A.· Yeah.
  ·7· · · · · ·THE VIDEOGRAPHER:· The time is 2:21 p.m.
  ·8· ·We are off the record.
  ·9· · ·(A recess was held from 2:21 p.m. to 2:35 p.m.)
  10· · · · · ·THE VIDEOGRAPHER:· The time is 2:35 p.m.
  11· ·We are on the record.
  12· ·BY MR. SCHWARTZ:
  13· · · ·Q.· All right.· So we -- we went off the
  14· ·record.· I just want to give you an opportunity to
  15· ·clarify your prior answer so it makes some sense.
  16· · · ·A.· Okay.
  17· · · ·Q.· I had shown you some exhibits, 119 through
  18· ·122, and one of the questions I asked you was, did
  19· ·these constitute repair -- reputation repair
  20· ·recovery plans or documents that concern them or
  21· ·alike.· You said they do not constitute reputation
  22· ·repair recovery plans and that you consulted with
  23· ·these solely to ascertain the advertising costs,
  24· ·figures that you put into your report.· Then we
  25· ·went off the record.· Now we're back on the record.

                    First Legal Deposition-Calendar@firstlegal.com                167
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 168
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 172 of 327 Page ID
                                    #:3064
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·that he undertake the steps on Page 39 of your
  ·2· ·report, and you remember earlier you sort of drew a
  ·3· ·line underneath television and radio ads and there
  ·4· ·were steps and costs above that and steps and costs
  ·5· ·below that?
  ·6· · · ·A.· Yes.
  ·7· · · ·Q.· Do you remember talking about that?
  ·8· · · · · ·And I think you've testified that -- let me
  ·9· ·see if I have this right.· So there are nine tasks
  10· ·in that upper group between strategic research and
  11· ·television radio ads, right?
  12· · · ·A.· That's correct.
  13· · · ·Q.· Okay.· And it's your opinion that
  14· ·regardless of the results of the strategic
  15· ·research, that is to say, the survey and focus
  16· ·group research, and to the extent in which people
  17· ·in the United States knew who Mr. Unsworth was,
  18· ·believed his reputation had been damaged by
  19· ·Mr. Musk, you -- you'd still recommend Mr. Unsworth
  20· ·undertake those first nine tasks?
  21· · · ·A.· I would.· But I'd also add that the online
  22· ·reputation management should be done in one of the
  23· ·countries.
  24· · · ·Q.· Which one?
  25· · · ·A.· Well, I -- I would recommend the United

                    First Legal Deposition-Calendar@firstlegal.com                170
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 169
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 173 of 327 Page ID
                                    #:3065
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·States.
  ·2· · · ·Q.· Oh, I see what you're saying.· You're
  ·3· ·saying, regardless in addition to doing the top
  ·4· ·nine tasks --
  ·5· · · ·A.· That's correct.
  ·6· · · ·Q.· -- regardless of what that survey or
  ·7· ·strategic research shows, you'd also recommend
  ·8· ·doing the online reputation management program in
  ·9· ·the United States?
  10· · · ·A.· That's correct.
  11· · · ·Q.· All right.· So I've added up, just
  12· ·ballparking on the first year, anyway, the costs of
  13· ·doing the top nine is about $10 million.· If you do
  14· ·the top nine plus the next one, it's -- it's a
  15· ·little under $11 million.· So why don't we just
  16· ·call it $11 million for discussion sake?
  17· · · ·A.· That sounds about right.
  18· · · ·Q.· So what you're saying is that you would
  19· ·recommend Mr. Unsworth spend $11 million regardless
  20· ·of what the results are of the strategic research?
  21· · · ·A.· That's correct.
  22· · · ·Q.· And if, after doing the research, it showed
  23· ·that nobody believed Mr. Musk and nobody believed
  24· ·that Mr. Unsworth's reputation had been harmed by
  25· ·what Mr. Musk said about him, would you still

                    First Legal Deposition-Calendar@firstlegal.com                171
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 170
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 174 of 327 Page ID
                                    #:3066
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·recommend that Mr. Unsworth undertake those 9, 10
  ·2· ·tasks?
  ·3· · · ·A.· I think the key word that you used is "no
  ·4· ·one."· So the answer is if not a single person
  ·5· ·answered and replied in the strategic research that
  ·6· ·they believed Mr. Musk's statements or that it has
  ·7· ·no influence on -- on their opinion, I'd be less --
  ·8· ·I would -- I would feel differently about the
  ·9· ·campaign I would recommend.· I'm not saying that he
  10· ·shouldn't have to do something.· I think that still
  11· ·his reputation has been harmed and it's still
  12· ·pretty evident from the research that when you
  13· ·Google him, the first things you find are negative
  14· ·information, but I think that the program that I've
  15· ·recommended would be different.· And that's the
  16· ·reason why I was conservative in estimates.                         I
  17· ·think that -- and I think your number of 11 million
  18· ·could go up significantly and be more expensive if
  19· ·the research came out where a high number of
  20· ·people -- the majority of people -- who were
  21· ·surveyed just have really negative feelings about
  22· ·Vernon Unsworth.
  23· · · ·Q.· So what's -- let's start with the
  24· ·hypothetical as I laid it out --
  25· · · ·A.· Okay.

                    First Legal Deposition-Calendar@firstlegal.com                172
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 171
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 175 of 327 Page ID
                                    #:3067
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· -- but then move away from it.
  ·2· · · · · ·But let's start with the one that I laid
  ·3· ·out, which was no one believes Mr. Unsworth's
  ·4· ·reputation has been damaged.· That's the conclusion
  ·5· ·of the strategic research.
  ·6· · · · · ·What is the minimum amount of money you
  ·7· ·would, nonetheless, recommend Mr. Unsworth spend in
  ·8· ·the -- at least the first year?
  ·9· · · ·A.· Well, I think that you would -- it is
  10· ·difficult for me to give a number.· Because I think
  11· ·a number of the steps need to be taken in order to
  12· ·move down into Pages 5, 6, 7 on Google results --
  13· ·or lower -- the -- the negative comments.· I think
  14· ·that you're -- you're still going to have to have
  15· ·an online reputation program.· I think you're still
  16· ·going to need full-page newspaper ads.· Maybe not
  17· ·as many, but you're still going to need them.
  18· ·You're still going to need to do online Twitter.
  19· ·You're still going to need to do some -- so I think
  20· ·the -- the elements of the campaign to clean up
  21· ·what is out there right now, irrespective of if
  22· ·anyone believed them, are still the same.
  23· · · ·Q.· So you would want to do the things you just
  24· ·said in your answer, even if no one believed that
  25· ·Mr. Unsworth's reputation had been harmed by what

                    First Legal Deposition-Calendar@firstlegal.com                173
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 172
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 176 of 327 Page ID
                                    #:3068
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·Mr. Musk said?
  ·2· · · ·A.· That's correct.
  ·3· · · ·Q.· So now in terms of -- let's say you don't
  ·4· ·get a zero result from the strategic research.· And
  ·5· ·so, go back to what you were talking about before,
  ·6· ·which was that you felt that you still want to do,
  ·7· ·at a minimum, the first 10 steps on the plan in the
  ·8· ·first year and cost of about $11 million.· I want
  ·9· ·to focus on that.
  10· · · ·A.· Okay.
  11· · · ·Q.· So what is the minimum percent of people
  12· ·the strategic research would need to show believe
  13· ·that Mr. Unsworth's reputation was at all damaged
  14· ·by Mr. Musk before you would want to spend that
  15· ·$11 million in the first year?
  16· · · · · ·MS. WADE:· Object to the form.
  17· · · · · ·THE WITNESS:· I wouldn't want to put a
  18· ·minimum number on there because I think the -- what
  19· ·I would point to is that the results show right now
  20· ·that the -- the stories out there about
  21· ·Mr. Unsworth being a sexual predator, marrying a
  22· ·person who was a minor, are still out there and
  23· ·prevalent; that he has a right not to have that be
  24· ·the first thing that people ever see about him the
  25· ·rest of his life when they do a search on the

                    First Legal Deposition-Calendar@firstlegal.com                174
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 173
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 177 of 327 Page ID
                                    #:3069
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·internet.
  ·2· ·BY MR. SCHWARTZ:
  ·3· · · ·Q.· But what -- what -- well, I -- I -- just so
  ·4· ·I understand your answer, are you saying that once
  ·5· ·you get above, like, one person in the strategic
  ·6· ·research thinking Mr. Unsworth's reputation has
  ·7· ·been harmed by Mr. Musk, or the smallest percent
  ·8· ·over zero, you think it's necessary for
  ·9· ·Mr. Unsworth to spend that $11 million in the first
  10· ·year?
  11· · · · · ·MS. WADE:· Object to the form.
  12· · · · · ·THE WITNESS:· I think it's important to
  13· ·take a step back and understand what the strategic
  14· ·research would be used for.· You're trying to put
  15· ·percentages on to determine whether or not it's
  16· ·necessary to implement a program.· I think it's
  17· ·necessary to implement a program based upon the
  18· ·evidence in my report.· The strategic research is
  19· ·going to do something completely different.
  20· ·What -- what do people know about Vernon Unsworth?
  21· ·What do they know about Elon Musk?· Would you be
  22· ·more apt to believe -- this is on a telephonic
  23· ·survey, a kind of big picture stuff -- you want a
  24· ·big picture questions to get an understanding of
  25· ·believability, and then understand and then the --

                    First Legal Deposition-Calendar@firstlegal.com                175
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 174
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 178 of 327 Page ID
                                    #:3070
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· I --
  ·2· · · · · ·MS. WADE:· Object to the form.
  ·3· · · · · ·THE WITNESS:· I don't -- I don't believe
  ·4· ·that.· I think the evidence that I've presented in
  ·5· ·my report with the search results indicate what
  ·6· ·needs to be corrected and what the -- kind of the
  ·7· ·start of the campaign.· That's not the goal of the
  ·8· ·strategic research, so I would -- I would tell a
  ·9· ·jury no.
  10· ·BY MR. SCHWARTZ:
  11· · · ·Q.· So you're saying that without knowing
  12· ·whether a meaningful number or percentage of people
  13· ·think they know who Mr. Unsworth is, they think
  14· ·Mr. Musk said something about him, they believe it,
  15· ·they think it could be true, or Mr. Unsworth has
  16· ·been harmed -- his reputation has been harmed at
  17· ·all by what Mr. Musk said -- you'd proceed to or
  18· ·you recommend that Mr. Unsworth proceed to spend a
  19· ·minimum of $11 million in the first year to repair
  20· ·his reputation?
  21· · · ·A.· Mr. Unsworth isn't running for office.· If
  22· ·he were running for elective office, he'd want to
  23· ·know percentage of people, likability, not
  24· ·likability, who believe messages who have heard it.
  25· ·I think the evidence here is that it's -- it's

                    First Legal Deposition-Calendar@firstlegal.com                177
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 175
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 179 of 327 Page ID
                                    #:3071
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·widespread that right now any time you go to look
  ·2· ·up Vernon Unsworth, you'll find a preponderance of
  ·3· ·negative stories, including stories that call him a
  ·4· ·pedophile.· I think the campaign that I'm
  ·5· ·recommending is to help identify and understand
  ·6· ·where it's -- where it's necessary to start the
  ·7· ·program, what messages would be effective.
  ·8· · · ·Q.· Right.· I -- I understand that would be
  ·9· ·part of the research.· I'm asking you, in addition
  10· ·to the research, what I hear you telling me is that
  11· ·you don't -- you would not do any research to -- to
  12· ·understand whether or not anybody thinks
  13· ·Mr. Unsworth's reputation has been harmed before
  14· ·proceeding with your plan?
  15· · · · · ·MS. WADE:· Object to the form of the
  16· ·question.
  17· · · · · ·THE WITNESS:· I think fundamentally the
  18· ·answer is yes.· I don't think it's necessary.
  19· ·BY MR. SCHWARTZ:
  20· · · ·Q.· And you say the evidence is widespread
  21· ·regarding the harm to Mr. Unsworth's reputation.
  22· ·What -- what you told me that, as you sit here
  23· ·today, you can't tell me whether anybody in the
  24· ·world thinks Mr. Unsworth's reputation -- or what
  25· ·percentage of the people in the world think

                    First Legal Deposition-Calendar@firstlegal.com                178
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 176
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 180 of 327 Page ID
                                    #:3072
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·Mr. Unsworth's reputation has been harmed by what
  ·2· ·Mr. Musk said, right?
  ·3· · · ·A.· That's right.
  ·4· · · ·Q.· So making progress.
  ·5· · · ·A.· Okay.
  ·6· · · ·Q.· Okay.
  ·7· · · ·A.· I'm more amazed that you don't write upside
  ·8· ·down, being a lefty.
  ·9· · · ·Q.· What's that?
  10· · · ·A.· I'm more amazed that you don't write upside
  11· ·down or --· I have two brothers who are left
  12· ·handed, and I'm --
  13· · · ·Q.· Oh, I don't know what I write.
  14· · · ·A.· -- they twist everything.
  15· · · ·Q.· All right.· So you haven't done any focus
  16· ·group testing or strategic research in this case
  17· ·yet, have you?
  18· · · ·A.· I have not.· And nor if Mr. Unsworth were
  19· ·successful, I want to make it clear, I wouldn't do
  20· ·it.
  21· · · ·Q.· Okay.
  22· · · ·A.· I wouldn't -- I wouldn't be a participant
  23· ·in any way, shape, or form.
  24· · · ·Q.· Right.· Have you done any analysis about
  25· ·Mr. Musk's public perception or reputation as part

                    First Legal Deposition-Calendar@firstlegal.com                179
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 177
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 181 of 327 Page ID
                                    #:3073
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·of your work in this case?
  ·2· · · ·A.· Beyond what's in my report?
  ·3· · · ·Q.· Well, why don't we start with that.· Beyond
  ·4· ·what's in your report?
  ·5· · · ·A.· Okay.
  ·6· · · ·Q.· Have you, beyond what's --
  ·7· · · ·A.· Beyond what's in my report?· No.
  ·8· · · ·Q.· Okay.· Is there some part in your report
  ·9· ·you can direct me to where you've told me whether
  10· ·the public -- what percentage of the American
  11· ·public like Mr. Musk, dislike Mr. Musk?· Is that
  12· ·research you've undertaken or reported upon in your
  13· ·report?
  14· · · ·A.· No.· But what my report does point out is
  15· ·the fact that Mr. Musk has -- is a -- is a
  16· ·believable person, and that when Mr. Musk makes a
  17· ·statement, that people believe what he says.· And I
  18· ·would -- I would go to Page 5 of my report where I
  19· ·talk about it.· So I -- I did not do any
  20· ·independent research, to answer your question, but
  21· ·I certainly discussed his credibility and
  22· ·believability on Page 5 --
  23· · · ·Q.· Right.
  24· · · ·A.· -- beginning on Page 5.
  25· · · ·Q.· Starts on Page 5 and continues on Page 6.

                    First Legal Deposition-Calendar@firstlegal.com                180
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 178
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 182 of 327 Page ID
                                    #:3074
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· Can I -- just -- the word "harassment" to
  ·2· ·me is something like where people are personally
  ·3· ·attacking him, but I think that the broader sense
  ·4· ·is -- and I think it identified -- where people
  ·5· ·talk about, well, if Elon Musk said it, relative to
  ·6· ·being a pedo guy, that it must be true.· He must
  ·7· ·have some evidence.· To me, that is harassing in
  ·8· ·the very broadest sense.· But to answer your
  ·9· ·question, I have no specific knowledge of a person
  10· ·harassing Vernon Unsworth.
  11· · · ·Q.· Beyond the tweets and photos and
  12· ·information in Exhibit A, can you -- actually
  13· ·withdraw that.
  14· · · · · ·Focussing on the tweets that Mr. Musk sent
  15· ·or posted or tweeted about --
  16· · · ·A.· And deleted.
  17· · · ·Q.· -- and deleted -- but, all the tweets that
  18· ·Mr. Musk made that in any way, shape, or form have
  19· ·anything to do with Vern Unsworth, do you know what
  20· ·percent of people believe what Mr. Musk wrote?
  21· · · ·A.· I do not.
  22· · · ·Q.· With respect to the e-mails that Mr. Musk
  23· ·wrote to BuzzFeed, including the August 28th
  24· ·e-mail, do you know what percent of people believed
  25· ·that what Mr. Musk was saying about Mr. Unsworth

                    First Legal Deposition-Calendar@firstlegal.com                183
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 179
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 183 of 327 Page ID
                                    #:3075
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·was true?
  ·2· · · ·A.· I do not.
  ·3· · · ·Q.· Do you know what percent of people in the
  ·4· ·world think that Vern Unsworth is a pedophile or a
  ·5· ·child rapist or married a child bride?
  ·6· · · ·A.· I have no clue.
  ·7· · · ·Q.· All right.· You consulted with a company
  ·8· ·called Five Blocks as part of your work, right?
  ·9· · · ·A.· Yes.
  10· · · ·Q.· Did you produce to us your correspondence
  11· ·and communications with them?
  12· · · ·A.· I believe I did.· I -- so it was very
  13· ·limited to -- to -- I was on the phone with a
  14· ·person from Five Blocks.· I asked him if he could
  15· ·run a couple of reports for me.· He said yes and
  16· ·e-mailed them to me.· So there's -- there's not a
  17· ·lot -- there's no correspondence back and forth.                           I
  18· ·just -- I happened to be working with Five Blocks
  19· ·for another client and interacting with them, and I
  20· ·knew they had a capability that I did not have.
  21· · · ·Q.· Right.· Did -- you didn't personally
  22· ·conduct the Five Blocks an analysis reflected in
  23· ·your report, did you?
  24· · · ·A.· I did not.
  25· · · ·Q.· And you didn't supervise any of the Five

                    First Legal Deposition-Calendar@firstlegal.com                184
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 180
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 184 of 327 Page ID
                                    #:3076
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·Blocks analysis reflected in your report, did you?
  ·2· · · ·A.· I didn't.
  ·3· · · ·Q.· So let's go to Page 9 of your report.· And
  ·4· ·you write -- where is this?
  ·5· · · · · ·Okay.· So if you look -- you see the
  ·6· ·heading, Vernon Unsworth?
  ·7· · · ·A.· Yes.
  ·8· · · ·Q.· And skip that first paragraph.
  ·9· · · ·A.· Yes.
  10· · · ·Q.· Go to the next paragraph.
  11· · · ·A.· Yes.
  12· · · ·Q.· And around the middle of that paragraph you
  13· ·wrote, quote, At my request, I asked them -- and
  14· ·that's Five Blocks, right?
  15· · · ·A.· That's correct.
  16· · · ·Q.· Okay.· So I'm just going to say, At my
  17· ·request I asked Five Blocks to provide me with
  18· ·screen captures of the current on online reputation
  19· ·for Vernon Unsworth.
  20· · · · · ·Do you see that?
  21· · · ·A.· I did.
  22· · · ·Q.· Did you ask Five Blocks to do that?
  23· · · ·A.· I did.
  24· · · ·Q.· Okay.· And then you -- let's skip to the
  25· ·next paragraph.· You wrote in your report, quote, I

                    First Legal Deposition-Calendar@firstlegal.com                185
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 181
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 185 of 327 Page ID
                                    #:3077
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·asked Five Blocks to provide me with the screen
  ·2· ·grabs because they -- they, that's Five Blocks,
  ·3· ·right?
  ·4· · · ·A.· That's correct.
  ·5· · · ·Q.· -- have a network of hundreds of proxy
  ·6· ·computers situated around the United States and the
  ·7· ·world that enable them to capture accurate
  ·8· ·screenshots of search results that one would only
  ·9· ·see if they searched a particular key word from a
  10· ·specific geographic location.· I use this data to
  11· ·compare the local results by country and language.
  12· · · · · ·Do you see that?
  13· · · ·A.· I do.
  14· · · ·Q.· Okay.· How did -- and then the prior
  15· ·paragraph for the last sentence we skipped over, it
  16· ·says, The unfavorable pages are highlighted in red,
  17· ·while favorable results are highlighted in green,
  18· ·neutral results are in gray.
  19· · · · · ·Do you see that?
  20· · · ·A.· I do.
  21· · · ·Q.· How did Five Blocks determine whether a
  22· ·given news story should be highlighted in red,
  23· ·green, or neutral?
  24· · · ·A.· I don't ask them for this specific case,
  25· ·but what their methodology is with other clients

                    First Legal Deposition-Calendar@firstlegal.com                186
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 182
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 186 of 327 Page ID
                                    #:3078
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·that I work on is, they look at the headline, and
  ·2· ·they look at the story, and they assign whether
  ·3· ·they think it's a positive or a negative story.
  ·4· · · ·Q.· All right.· So they did that work.· You
  ·5· ·didn't?
  ·6· · · ·A.· That's correct.
  ·7· · · ·Q.· What criteria or criterion -- whatever the
  ·8· ·right word is -- did Five Blocks apply when they
  ·9· ·looked at the headline or the story to decide
  10· ·whether it should be rated or graded as favorable,
  11· ·unfavorable, or neutral?
  12· · · ·A.· I can't tell you specifically how they did
  13· ·it in this case.· I can only tell you what they've
  14· ·done for other clients where I've worked with them
  15· ·on and currently working with them on.
  16· · · ·Q.· Well, as best you can, tell me what
  17· ·criteria Five Blocks uses, if not in this case,
  18· ·generally speaking, when they review a story to
  19· ·decide whether to give it a favorable, unfavorable,
  20· ·or neutral rating?
  21· · · ·A.· Generally speaking, they look at the
  22· ·headline to find out if it's talking about a
  23· ·controversial subject or it uses language that
  24· ·repeats negatives.· So if you look here, the --
  25· ·they -- they call -- the first story here -- let's

                    First Legal Deposition-Calendar@firstlegal.com                187
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 183
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 187 of 327 Page ID
                                    #:3079
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·just look at, if we can, Page 11.· And at the top
  ·2· ·one, because I think it's illustrative of all the
  ·3· ·other ones.· So I think we could save some time
  ·4· ·here.
  ·5· · · · · ·Elon Musk is going to trial for calling a
  ·6· ·cave diver a pedophile on -- and I don't know what
  ·7· ·the rest of the headline is.· The fact that it --
  ·8· ·it talks about pedophile and then the story in
  ·9· ·itself talks about Vernon, they would consider
  10· ·negative.· I just know that's how they -- they
  11· ·work.· This is a subjective analysis.· It's not a
  12· ·scientific analysis.
  13· · · ·Q.· Does the --
  14· · · ·A.· But --
  15· · · ·Q.· I'm sorry.
  16· · · ·A.· Because I want to make clear -- it also
  17· ·highlighted where they have decided that something
  18· ·was positive.· And so, the headline, British diver
  19· ·Vernon Unsworth who helped rescue Thai boys from --
  20· ·I don't know what the rest of that story said or a
  21· ·headline, but they made a determination that
  22· ·whatever that story was, was positive.
  23· · · ·Q.· Okay.· And then how -- what would cause the
  24· ·Five Blocks system to grade something neutral?
  25· · · ·A.· Generally speaking, if it's -- and I -- and

                    First Legal Deposition-Calendar@firstlegal.com                188
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 184
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 188 of 327 Page ID
                                    #:3080
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·I don't know here, but in -- with other cases I've
  ·2· ·done, if it brings a person back to a website or
  ·3· ·home page that they've created, they -- they
  ·4· ·generally have called that neutral.
  ·5· · · ·Q.· You mean that the subject of the story
  ·6· ·created?
  ·7· · · ·A.· Right.· Or yes.· That's -- exactly.· Or
  ·8· ·there's just something very factual and dry or has
  ·9· ·minimum amount of information.· Again, I -- I don't
  10· ·know, and I should have asked here and I can ask
  11· ·what their analysis was, but it was done by a human
  12· ·being, not by a machine.
  13· · · ·Q.· Right.· Does -- does more than -- in -- in
  14· ·the Five Blocks analysis that was performed for you
  15· ·for this case, did more than one person review the
  16· ·stories?
  17· · · · · ·In other words, they divvied the work up
  18· ·among more than one person to --
  19· · · ·A.· No.· As -- as I understand it, one person
  20· ·did the work.
  21· · · ·Q.· And did that person know who had hired
  22· ·them?· Like, it was Vern Unsworth, or someone
  23· ·working for Vern Unsworth, requested this?
  24· · · ·A.· I was very clear that I -- so the answer is
  25· ·yes.· I told them that -- what I was doing and

                    First Legal Deposition-Calendar@firstlegal.com                189
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 185
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 189 of 327 Page ID
                                    #:3081
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·what, because I asked them to do me a favor and
  ·2· ·provide screenshots and to give their analysis.
  ·3· · · ·Q.· So is this done by a piece of software or
  ·4· ·by a human being or both, in order to produce the
  ·5· ·results on Pages 11 and 12 and --
  ·6· · · ·A.· The -- this is done by a human being.· They
  ·7· ·have the ability to -- back up.· There's something
  ·8· ·I don't have the ability to do.
  ·9· · · · · ·So if you do a Google search -- well, I
  10· ·don't know if you know this already.
  11· · · · · ·If you do a Google search for a person in
  12· ·Los Angeles, and you do on the exact same day a
  13· ·Google search for that person in New York, the
  14· ·results that you're going to get on your page will
  15· ·be different.· You're not going to see the same
  16· ·order.· And because I know that from working with
  17· ·other clients, I wanted Five Blocks to do screen
  18· ·captures because they have proxy servers in
  19· ·different cities around the country and around the
  20· ·world.· They have ability to fool the system to
  21· ·believing that they are -- I don't know if they
  22· ·physically have them there.· I'm not positive how
  23· ·it works.· But they have the ability to get the
  24· ·results as though they were in that city.
  25· · · ·Q.· I understand.· I was asking something

                    First Legal Deposition-Calendar@firstlegal.com                190
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 186
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 190 of 327 Page ID
                                    #:3082
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·different, though.
  ·2· · · ·A.· Okay.
  ·3· · · ·Q.· So did a human being apply the pinkish red,
  ·4· ·the green, and the gray --
  ·5· · · ·A.· Yes.
  ·6· · · ·Q.· -- to this page and send it to you?
  ·7· · · ·A.· Yes.
  ·8· · · ·Q.· And that was based on another human -- same
  ·9· ·or some other human being's review of the headline
  10· ·and the content of each of those stories?
  11· · · ·A.· Yes.
  12· · · ·Q.· And you said, in order to -- to assign the
  13· ·green, red, or neutral evaluation to the story,
  14· ·it's a subjective standard, not a scientific
  15· ·standard; is that correct?
  16· · · ·A.· That's correct.
  17· · · ·Q.· And subjective meaning, it's in the eye of
  18· ·the person who is reading the story to decide if
  19· ·they think it's favorable, unfavorable, or neutral?
  20· · · ·A.· That's correct.
  21· · · ·Q.· Is the Five Blocks criteria written down
  22· ·somewhere?
  23· · · ·A.· Not that I'm aware of.
  24· · · ·Q.· Did Five Blocks explain to you what sort of
  25· ·training the person that makes these judgements was

                    First Legal Deposition-Calendar@firstlegal.com                191
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 187
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 191 of 327 Page ID
                                    #:3083
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·given before they made the assessments in this case
  ·2· ·of whether to give a green, red, or neutral rating
  ·3· ·to these stories?
  ·4· · · ·A.· They did not.
  ·5· · · ·Q.· Do you know whether the person who made
  ·6· ·these assessments of red, green, and neutral in
  ·7· ·your report had any specialized training?
  ·8· · · ·A.· No.
  ·9· · · ·Q.· Do you know whether the person who made
  10· ·these determinations has any degree in journalism
  11· ·or English?
  12· · · ·A.· No.
  13· · · ·Q.· Can you tell me anything about the person
  14· ·who made these assessments --
  15· · · ·A.· It's --
  16· · · ·Q.· -- other than they were an employee of Five
  17· ·Blocks?
  18· · · ·A.· It's a person who is the CEO and founder of
  19· ·Five Blocks who implements digital reputation
  20· ·programs.
  21· · · · · ·THE REPORTER:· Digital --
  22· · · · · ·THE WITNESS:· Reputation programs.· So
  23· ·it's -- you know, this is what he does for a living
  24· ·in order to help move down or eliminate negative
  25· ·content --

                    First Legal Deposition-Calendar@firstlegal.com                192
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 188
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 192 of 327 Page ID
                                    #:3084
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·BY MR. SCHWARTZ:
  ·2· · · ·Q.· Right.
  ·3· · · ·A.· -- as -- as they perceive it.
  ·4· · · · · ·It's -- it's subjective.· It's -- it's not
  ·5· ·scientific, as you've said.· It's based upon
  ·6· ·headlines and a belief that the person has that
  ·7· ·this is not a headline.
  ·8· · · ·Q.· So you said a bit earlier that something
  ·9· ·would be assigned a neutral -- I think I heard you
  10· ·right.· If it was the -- the story redirected to a
  11· ·website maintained by the person who was the
  12· ·subject of the article.· Is that -- did I hear that
  13· ·right?
  14· · · ·A.· It's one of the criteria that I know with
  15· ·other clients that they used, or if the article
  16· ·just was very -- was short, bland, and factual.· So
  17· ·it's -- again, it's in a -- it's a subjective
  18· ·viewpoint by the person looking at the site.
  19· · · ·Q.· Okay.· Well, let's take a look at some of
  20· ·these for a second.
  21· · · ·A.· Okay.
  22· · · ·Q.· So I'm looking at Page 13 of your report.
  23· ·It says, Google Page 1 results for Vernon Unsworth
  24· ·as seen in London.
  25· · · ·A.· Yes.

                    First Legal Deposition-Calendar@firstlegal.com                193
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 189
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 193 of 327 Page ID
                                    #:3085
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· Is that what it says?
  ·2· · · ·A.· Yes.
  ·3· · · ·Q.· And are you certain, as you sit here today,
  ·4· ·that these are the search results that Google would
  ·5· ·generate if someone ran a search for Vernon
  ·6· ·Unsworth in London on the date the search was run?
  ·7· · · ·A.· I'm reasonably certain.
  ·8· · · ·Q.· Okay.· Take a look at the prior page, which
  ·9· ·is labeled Google Page 2 results for Vernon
  10· ·Unsworth as seen in Los Angeles --
  11· · · ·A.· Yes.
  12· · · ·Q.· -- and tell me if you can identify any
  13· ·difference between the search results and the color
  14· ·codings between those two pages.
  15· · · · · ·They should be different, right?
  16· · · · · ·You told me earlier that if you went --
  17· · · ·A.· Can be different.
  18· · · ·Q.· Can be different?
  19· · · ·A.· Not are.· Can be different.
  20· · · ·Q.· All right.· So Page 2 of the search results
  21· ·for Los Angeles, to me, looks identical to the
  22· ·page -- what purports to be Page 1 results as seen
  23· ·in London, even down to, if you look under the
  24· ·rainbow magnifying glass and the word all, Page 1
  25· ·results for London say Page 2.

                    First Legal Deposition-Calendar@firstlegal.com                194
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 190
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 194 of 327 Page ID
                                    #:3086
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· Where -- that's true.
  ·2· · · ·Q.· So this really isn't Page 1 result for
  ·3· ·London, is it?
  ·4· · · ·A.· That would be correct.
  ·5· · · ·Q.· Okay.· So as you sit here, there's nothing
  ·6· ·in your report that tells us what the Page 1
  ·7· ·results for Vern Unsworth are in London, England,
  ·8· ·is there?
  ·9· · · ·A.· Well, not here.· And unless I have --
  10· ·didn't capture it correctly.· So the answer is no.
  11· · · ·Q.· All right.· Let's -- let's look at Page 2,
  12· ·as seen in Los Angeles --
  13· · · ·A.· Okay.
  14· · · ·Q.· -- Page 12 of your report.· So looking at
  15· ·the bottom item, it's a gray, and the headline is,
  16· ·Tesla CEO Elon Musk to face trial for calling cave
  17· ·rescue diver pedo.
  18· · · ·A.· Right.
  19· · · ·Q.· Do you see that?
  20· · · ·A.· Yes.
  21· · · ·Q.· That's from a publication called Business
  22· ·Insider on May 11, 2019 --
  23· · · ·A.· Yes.
  24· · · ·Q.· Right.· Okay.· Now looking at the top item
  25· ·on this page, and the headline is, Elon Musk to go

                    First Legal Deposition-Calendar@firstlegal.com                195
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 191
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 195 of 327 Page ID
                                    #:3087
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·to trial over pedo tweet about British diver
  ·2· ·Vernon.
  ·3· · · · · ·Do you see that?
  ·4· · · ·A.· I do.
  ·5· · · ·Q.· That's from the Telegraph website on the
  ·6· ·same day as the Business Insider, right?
  ·7· · · ·A.· Yes.
  ·8· · · ·Q.· Why -- the headlines are almost identical,
  ·9· ·not quite, but they're very similar.
  10· · · · · ·Do you agree?
  11· · · ·A.· I agree.
  12· · · ·Q.· Why did Five Blocks assign a last one a
  13· ·neutral rating and the top one an unfavorable, or
  14· ·red, rating?
  15· · · ·A.· I couldn't tell you.· I would be
  16· ·speculating.
  17· · · ·Q.· Can you tell me why, given that -- you see
  18· ·the next one up from the bottom is from the BBC, it
  19· ·says, Elon Musk faces trial over pedo tweet.
  20· · · · · ·Do you see it?· That's a neutral.· Second
  21· ·from the bottom.
  22· · · ·A.· Yes.
  23· · · ·Q.· All right.· Can you tell me why that's a
  24· ·neutral, and the top three ones are red?
  25· · · ·A.· I can't tell you, but I -- now looking at

                    First Legal Deposition-Calendar@firstlegal.com                196
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 192
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 196 of 327 Page ID
                                    #:3088
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·it in more detail, I would have -- I would have
  ·2· ·probably marked it a red, not a neutral, but I
  ·3· ·don't know how that happened.
  ·4· · · ·Q.· You're saying that you would have marked
  ·5· ·the BBC, Elon Musk faces trial, a red one?
  ·6· · · ·A.· I would, but I don't know what the
  ·7· ·underlying story is or why they decided that was
  ·8· ·neutral.
  ·9· · · ·Q.· Got it.· Do you -- and that's true for all
  10· ·of the Google Five Blocks results.· You don't know
  11· ·the underlying story --
  12· · · ·A.· That's correct.
  13· · · ·Q.· -- for any of them, do you?
  14· · · ·A.· No, I do not.
  15· · · ·Q.· Now you discuss on Page 9 of your report
  16· ·something called an "impact tool."
  17· · · ·A.· Right.
  18· · · ·Q.· And was that something Five Blocks used
  19· ·or --
  20· · · ·A.· That's --
  21· · · ·Q.· -- is that separate?
  22· · · ·A.· That's a Five Blocks tool.
  23· · · ·Q.· Okay.· And did you use impact, yourself, in
  24· ·your work in this case?
  25· · · ·A.· No.· But I -- I put a screenshot in on Page

                    First Legal Deposition-Calendar@firstlegal.com                197
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 193
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 197 of 327 Page ID
                                    #:3089
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·16 of what he sent me, which is their -- it's
  ·2· ·really small -- I need better eyes -- of their --
  ·3· ·their tool that shows the tool they used.
  ·4· · · ·Q.· All right.· So Page 16 of your report, at
  ·5· ·the top, it says, Five Blocks impact.· Do you see
  ·6· ·that at the top?
  ·7· · · ·A.· Yes.
  ·8· · · ·Q.· And there are --
  ·9· · · ·A.· What?· I'm sorry.· What?· Page 16 we're
  10· ·talking about?
  11· · · ·Q.· Page 16 of your --
  12· · · ·A.· Okay.
  13· · · ·Q.· And then it looks like there are ten pages,
  14· ·or like, thumbnails of ten pages; is that right?
  15· · · ·A.· That's correct.
  16· · · ·Q.· And what are those thumbnails of?
  17· · · ·A.· They're -- they're supposed to be of the
  18· ·screen grabs of -- from their tool, and I -- of
  19· ·what the results are.· And I can't tell if it's
  20· ·Page 1 of the Google results, or it says, Show Page
  21· ·2.· So I would have to -- I would have to ask.                          I
  22· ·don't know.
  23· · · ·Q.· All right.· Putting aside whether it's Page
  24· ·1 or Page 2 --
  25· · · ·A.· Okay.· Right.

                    First Legal Deposition-Calendar@firstlegal.com                 198
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 194
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 198 of 327 Page ID
                                    #:3090
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· -- are you telling me that your
  ·2· ·understanding is that there are five different
  ·3· ·cities, as I am seeing it -- two pages per city,
  ·4· ·right?
  ·5· · · ·A.· That's correct.
  ·6· · · ·Q.· Berlin, London, Los Angeles, Paris,
  ·7· ·Toronto, and there's two pages for each.· And then
  ·8· ·each page has a series of about eight or nine links
  ·9· ·with headlines of stories, right?
  10· · · ·A.· That's correct.
  11· · · ·Q.· And then somebody has gone in and graded
  12· ·them red for unfavorable, green for favorable,
  13· ·or -- or gray for neutral, right?
  14· · · ·A.· That's correct.
  15· · · ·Q.· That's not something you did, is it?
  16· · · ·A.· It is not.
  17· · · ·Q.· That is something that Five Blocks did for
  18· ·you?
  19· · · ·A.· Yes.
  20· · · ·Q.· And did Five -- do you -- do you know
  21· ·whether the criteria Five Blocks -- let's start
  22· ·again.
  23· · · · · ·Do you know whether the process Five Blocks
  24· ·undertook to make these assignments -- red, green,
  25· ·gray -- on Page 16 is the same that they used for

                    First Legal Deposition-Calendar@firstlegal.com                199
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 195
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 199 of 327 Page ID
                                    #:3091
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·the Google page results on Pages 11 through 15 of
  ·2· ·your report?· Do you know?
  ·3· · · ·A.· I believe it is, but I don't know.· But I
  ·4· ·would -- I would say -- having not spoken to them
  ·5· ·about that, I would imagine the answer is yes.
  ·6· · · ·Q.· All right.· Do you know -- so whatever you
  ·7· ·know or don't know that you testified to in your
  ·8· ·prior answers about how the Five Blocks process
  ·9· ·works would apply to what Five Blocks did on Page
  10· ·16?
  11· · · ·A.· That would be correct.
  12· · · ·Q.· Okay.· And as far as you know, the process
  13· ·is the same on Page 16 as it is on the prior pages?
  14· · · ·A.· Yes.
  15· · · ·Q.· Okay.· Now as you sit here now, you don't
  16· ·know the extent to which anybody -- let me start
  17· ·again.
  18· · · · · ·These are searches that Five Blocks
  19· ·personnel ran, right?
  20· · · ·A.· Right.
  21· · · ·Q.· So you don't know the extent to which
  22· ·anybody in these different cities actually ran
  23· ·searches of Vern Unsworth on these days, or any
  24· ·other days, do you?
  25· · · ·A.· That would be correct.

                    First Legal Deposition-Calendar@firstlegal.com                200
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 196
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 200 of 327 Page ID
                                    #:3092
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· So in your report, you say that Five Blocks
  ·2· ·software doesn't have the ability to go back in
  ·3· ·time and -- and generate a -- a set of search
  ·4· ·results --
  ·5· · · ·A.· Right.
  ·6· · · ·Q.· -- in an earlier date than the date they
  ·7· ·run the reports; is that right?
  ·8· · · ·A.· That's correct.
  ·9· · · ·Q.· That's your understanding of how the
  10· ·software works?
  11· · · ·A.· That's correct.
  12· · · ·Q.· So in your report on Page 10 -- you can
  13· ·look at that.· There's not a lot on Page 10, but if
  14· ·you look at the very -- the second to last
  15· ·sentence, they say the reports below were created
  16· ·in May 2019, right?
  17· · · ·A.· That's correct.
  18· · · ·Q.· Right.· So that means they couldn't have
  19· ·been prepared June, July, August.· You couldn't
  20· ·prepare these reports today, could you?
  21· · · ·A.· No.
  22· · · ·Q.· You couldn't prepare them in June, either,
  23· ·could you?
  24· · · ·A.· No.· But can I also -- can I -- can I add
  25· ·something?· And clearly it's all in my mistake, not

                    First Legal Deposition-Calendar@firstlegal.com                201
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 197
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 201 of 327 Page ID
                                    #:3093
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·Five Blocks.
  ·2· · · · · ·If you go to Page 16, I believe they have
  ·3· ·the accurate -- and I'll double-check this -- I
  ·4· ·they have the accurate Page 1 for London, which is
  ·5· ·clearly not accurate here, because it says 2, even
  ·6· ·though it says Page 1, but I -- I'll get that.
  ·7· · · ·Q.· Okay.· All right.· So let's go back to
  ·8· ·where we were.
  ·9· · · ·A.· And just to be clear --
  10· · · ·Q.· Okay.
  11· · · ·A.· -- and I apologize.· If there's a mistake
  12· ·on the labeling here, that's not Five Blocks.
  13· ·That's me.
  14· · · ·Q.· Okay.
  15· · · ·A.· Okay.
  16· · · ·Q.· Thanks for clarifying.
  17· · · · · ·So what we were talking about is -- so if
  18· ·you -- if you look at the Five Blocks reports --
  19· ·what's the date on them -- I can don't think they
  20· ·do.· You don't know the actual day in May that
  21· ·these Google searches were run to generate the
  22· ·reports on Pages 11 through 15, do you?
  23· · · ·A.· I don't, as we're sitting here, but I'm
  24· ·sure I could find out.
  25· · · ·Q.· So here's -- I'm having a little hard time

                    First Legal Deposition-Calendar@firstlegal.com                202
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 198
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 202 of 327 Page ID
                                    #:3094
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·following what we're saying, and I'm going to ask
  ·2· ·you to try and help me out here.· You've said that
  ·3· ·these Five Blocks reports were created in May 2019,
  ·4· ·right?
  ·5· · · ·A.· That's correct.
  ·6· · · ·Q.· You told us that -- or that they -- and
  ·7· ·that they purport -- necessarily purport to show
  ·8· ·Google results on the day they were run, right?
  ·9· · · ·A.· That's correct.· They -- well, I can tell
  10· ·you the day that they --
  11· · · ·Q.· Not Page 16.· I'm talking about the ones
  12· ·from Pages 13 to 15.
  13· · · ·A.· Let's see what they -- they -- Pages 13
  14· ·through --
  15· · · ·Q.· 15.
  16· · · ·A.· -- 15?
  17· · · ·Q.· Right.· So you wrote on your report, the
  18· ·reports below were created in May 2019, right?
  19· · · ·A.· That was my understanding.· Yes.
  20· · · ·Q.· Yes.· Okay.· But you testified earlier that
  21· ·you weren't hired and didn't begin doing any work
  22· ·in this case until sometime in June, right?
  23· · · ·A.· That's correct.
  24· · · ·Q.· So how would Five Blocks have known weeks
  25· ·before were you hired to work on this case to run

                    First Legal Deposition-Calendar@firstlegal.com                203
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 199
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 203 of 327 Page ID
                                    #:3095
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·searches involving Vern Unsworth?
  ·2· · · ·A.· Well, that's -- they would not have known.
  ·3· ·So I don't --
  ·4· · · ·Q.· So what's going on when you write on Page
  ·5· ·10 of your report, these searches -- reports were
  ·6· ·created in May 2019?
  ·7· · · ·A.· I don't know.· I can't answer that
  ·8· ·question.
  ·9· · · ·Q.· Okay.· Did you personally review each of
  10· ·the articles in the Five Blocks work product on
  11· ·Pages 11 to 16 to determine whether you agreed or
  12· ·disagreed with the -- their assignments?
  13· · · ·A.· I did not.
  14· · · ·Q.· Okay.· Let's -- I want to move to something
  15· ·else.
  16· · · ·A.· Okay.
  17· · · ·Q.· I need your undivided attention --
  18· · · ·A.· Okay.
  19· · · ·Q.· -- so I need you to close your report.
  20· · · · · ·Let's have the reporter mark this --
  21· · · · · ·(Exhibit No. 123 was marked for
  22· · · · · ·identification.)
  23· ·BY MR. SCHWARTZ:
  24· · · ·Q.· All right.· I'm showing an article from The
  25· ·Telegraph.· Well, we printed it out yesterday.                          I

                    First Legal Deposition-Calendar@firstlegal.com                 204
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 200
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 204 of 327 Page ID
                                    #:3096
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·don't see the date on it.· I have a feeling --
  ·2· ·well, in the corner it tells us the day May 11,
  ·3· ·2019.
  ·4· · · ·A.· Okay.
  ·5· · · ·Q.· And the title of the article is, Elon Musk
  ·6· ·to go to trial over pedo tweet about British diver
  ·7· ·Vernon Unsworth.
  ·8· · · · · ·Do you see that?
  ·9· · · ·A.· I do.
  10· · · ·Q.· Okay.· If Five Blocks had been processing
  11· ·this article or viewing this article, is it your
  12· ·judgement they should have determined this to be
  13· ·favorable, unfavorable, or neutral?
  14· · · ·A.· Well, I -- I would have labeled it
  15· ·unfavorable.
  16· · · ·Q.· Okay.· Thank you.· Okay.· Here's another
  17· ·one, please.
  18· · · · · ·(Exhibit No. 124 was marked for
  19· · · · · ·identification.)
  20· ·BY MR. SCHWARTZ:
  21· · · ·Q.· All right.· This is an article from Forbes.
  22· ·The headline is, A British cave rescuer is
  23· ·officially suing Elon Musk for calling him a
  24· ·pedophile.
  25· · · · · ·How would you -- if you were --

                    First Legal Deposition-Calendar@firstlegal.com                205
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 201
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 205 of 327 Page ID
                                    #:3097
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· Okay.
  ·2· · · ·Q.· You told me what you -- that they were --
  ·3· ·they like to print sensational stories.· Then you
  ·4· ·said that reinforces your belief that that's why
  ·5· ·Mr. Musk singled them out to provide the
  ·6· ·unflattering information about Mr. Unsworth,
  ·7· ·because in your judgement, they would be more
  ·8· ·likely to publish something like that.
  ·9· · · · · ·Do you remember your telling me that?
  10· · · · · ·MS. WADE:· I'm going to object to the
  11· ·form.· That completely misstates testimony that
  12· ·just went before.
  13· ·BY MR. SCHWARTZ:
  14· · · ·Q.· You can answer the question.
  15· · · ·A.· Well, I think she articulated, that's not
  16· ·what I -- what I said or testified to, and I think
  17· ·the record is clear about what I testified to.
  18· · · ·Q.· Well, let me read -- this is on page -- the
  19· ·rough transcript, this is your answer on Page 186
  20· ·starting on line 17 -- actually, line 20.
  21· · · · · ·Mr. Musk sought out the BuzzFeed reporter
  22· ·because he knew that BuzzFeed had a reputation for
  23· ·writing sensational stories and publishing
  24· ·information.· So it's my view that I don't think it
  25· ·was accidental that of all the reporters in the

                    First Legal Deposition-Calendar@firstlegal.com                220
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 202
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 206 of 327 Page ID
                                    #:3098
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·world that -- or publications that -- he went to --
  ·2· ·that he sought out BuzzFeed.
  ·3· · · · · ·That was your testimony, was it not?
  ·4· · · · · ·MS. WADE:· All right.· Hold on.· I'm going
  ·5· ·to object.· You've read part of his answer.· You
  ·6· ·jumped into the middle of an answer to a question
  ·7· ·that was several lines before.· I mean, if we're
  ·8· ·going to go back and read out loud what was said
  ·9· ·before, according to this rough transcript, I
  10· ·suppose you can waste your time doing that.· But I
  11· ·object because you have not read his entire answer;
  12· ·you have not read your question.
  13· · · · · ·Go ahead.· If you can answer his question,
  14· ·do it.
  15· · · · · ·THE WITNESS:· And I know I'm not allowed
  16· ·to object, but I'll object because you didn't read
  17· ·my correction of the -- of my own -- my correction
  18· ·of my own statement, which said, I don't know that
  19· ·he sought out BuzzFeed.· But I did say, it was
  20· ·clear that I thought that BuzzFeed -- that -- that
  21· ·I could understand why he would want to give
  22· ·information to BuzzFeed, whether he sought them out
  23· ·or not, or was responding to a question that was
  24· ·unflattering regarding Mr. Unsworth.
  25· ·BY MR. SCHWARTZ:

                    First Legal Deposition-Calendar@firstlegal.com                221
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 203
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 207 of 327 Page ID
                                    #:3099
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· Right.· But you don't know whether that, in
  ·2· ·fact, happened here, do you?
  ·3· · · ·A.· That's correct.
  ·4· · · ·Q.· Okay.· Now you don't know what Mr. Musk's
  ·5· ·prior history or practices with BuzzFeed had been
  ·6· ·before the August 2018 e-mail, do you?
  ·7· · · ·A.· I do not.
  ·8· · · · · ·MS. WADE:· Object to the form.
  ·9· ·BY MR. SCHWARTZ:
  10· · · ·Q.· And you don't know what people within his
  11· ·companies' prior practices, and the history had
  12· ·been, Tesla, for example, with BuzzFeed, and
  13· ·whether they, for example, would or wouldn't honor
  14· ·saying off the record before coming to an agreement
  15· ·with the reporter.· You don't know anything about
  16· ·that, do you?
  17· · · ·A.· I do not.
  18· · · ·Q.· Now you do know, we look at --
  19· · · ·A.· Can I -- can I add one thing?
  20· · · ·Q.· Do you need to?
  21· · · ·A.· I do.
  22· · · · · ·Off the record, background, deep
  23· ·background, or on the record, in my experience, are
  24· ·not a one-time issue, meaning that it has to be
  25· ·done each and every time you speak to a reporter

                    First Legal Deposition-Calendar@firstlegal.com                222
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 204
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 208 of 327 Page ID
                                    #:3100
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·about a -- a subject.· You don't get a -- it's not
  ·2· ·like a contract with -- like a legal contract where
  ·3· ·everything is always off the record, or always on
  ·4· ·background, or always on deep background.· It's, in
  ·5· ·my experience, something that must occur with each
  ·6· ·and every interaction with not only the
  ·7· ·publication, but with the reporter, so you have an
  ·8· ·understanding of the agreement you have in place.
  ·9· · · ·Q.· That -- that sounds like a best practice.
  10· ·Is that a matter of legal principle?
  11· · · ·A.· It's --
  12· · · ·Q.· It's not a legal principle, is it?
  13· · · ·A.· It's clearly not a legal principle, but
  14· ·it's a well-understood principle among people who
  15· ·participate in -- in interaction -- in regular
  16· ·interactions with the media.
  17· · · ·Q.· Other than your own exhibit with practices
  18· ·about off the record and the like -- which I'm
  19· ·going to ask you some questions about -- are you
  20· ·aware of any standards, treatises, learned articles
  21· ·by journalism professors, that tell us what you
  22· ·just said?
  23· · · ·A.· I'm not aware, as we speak, but I'm
  24· ·absolutely certain that I could find some.
  25· · · ·Q.· But as you sit here now, you can't give me

                    First Legal Deposition-Calendar@firstlegal.com                223
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 205
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 209 of 327 Page ID
                                    #:3101
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·the name of any journalism, treatise, learned
  ·2· ·article, or anything, that tells you that unless
  ·3· ·the reporter agrees ahead of time that something's
  ·4· ·going to be off the record, it's not off the
  ·5· ·record, can you?
  ·6· · · ·A.· As I made clear, I can't articulate now,
  ·7· ·but I'm absolutely confident that I could find that
  ·8· ·very easy.· I would find it both in articles that
  ·9· ·have been written by others, and I'm -- and I'm
  10· ·fairly confident that I could find it in some sort
  11· ·of best practices among journalists.
  12· · · ·Q.· Okay.· Let's go back to what we're talking
  13· ·about, though, with respect to --
  14· · · · · ·MS. WADE:· While you're shifting gears,
  15· ·can we take a break?
  16· · · · · ·MR. SCHWARTZ:· Yeah.· We'll take a break
  17· ·now.· There's no reason not to.
  18· · · · · ·THE VIDEOGRAPHER:· The time is 3:45 p.m.
  19· ·We are now off the record.
  20· · ·(A recess was held from 3:45 p.m. to 4:01 p.m.)
  21· · · · · ·THE VIDEOGRAPHER:· This commences Media
  22· ·No. 4.· The time is 4:01 p.m.· We are on the
  23· ·record.
  24· ·//
  25· ·BY MR. SCHWARTZ:

                    First Legal Deposition-Calendar@firstlegal.com                224
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 206
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 210 of 327 Page ID
                                    #:3102
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·portion of your report at the -- why is it not --
  ·2· ·it's not paginated, but it comes after Exhibit A,
  ·3· ·and it's - this is what it looks like, and it's
  ·4· ·called the --
  ·5· · · · · ·MS. WADE:· It's just before your CV if
  ·6· ·that helps.
  ·7· · · · · ·THE WITNESS:· Oh, okay.
  ·8· · · · · ·MR. SCHWARTZ:· Can we mark this as a
  ·9· ·separate exhibit so it will be easier to find?
  10· ·It's not paginated.· I'm just wondering, can we get
  11· ·some other copies of it?· Actually, you know what,
  12· ·That's all right.· That's okay.
  13· ·BY MR. SCHWARTZ:
  14· · · ·Q.· So this -- this is Exhibit B.· It's two
  15· ·pages in your report, and you put it in there,
  16· ·right?
  17· · · ·A.· I did.
  18· · · ·Q.· And you call it -- by the way, who is
  19· ·Thom -- I'm not going to pronounce --
  20· · · ·A.· Weidlich.
  21· · · ·Q.· -- Weidlich?· Who is he?
  22· · · ·A.· He is a crisis communications specialist, a
  23· ·former reporter, and a person who I work with on
  24· ·crisis communications issues.· He has, kind of, a
  25· ·business background.· He is a business reporter.

                    First Legal Deposition-Calendar@firstlegal.com                231
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 207
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 211 of 327 Page ID
                                    #:3103
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· And the Exhibit B is titled, The ABCs of
  ·2· ·Source Attribution and Tips on Negotiating It,
  ·3· ·right?
  ·4· · · ·A.· Yes.
  ·5· · · ·Q.· And then there's a -- a link -- a web link
  ·6· ·below that, summitas.com.· Do you know what that
  ·7· ·is?
  ·8· · · ·A.· It's -- it's -- I don't know where that
  ·9· ·came from, but I can explain why the whole article
  10· ·is here.· It was behind -- it was on a website
  11· ·behind a pay wall.
  12· · · ·Q.· Okay.· And whose -- whose pay wall or
  13· ·website was it behind?
  14· · · ·A.· It was posted on crisis -- I believe
  15· ·crisisresponsepro.com.
  16· · · ·Q.· And they gave you permission to put this
  17· ·into your report?
  18· · · ·A.· Well, I wrote it -- I was the principle
  19· ·author of it, so I didn't ask for permission.
  20· · · ·Q.· Okay.
  21· · · ·A.· Nor will I ask for forgiveness.
  22· · · ·Q.· Okay.· So you write in the third paragraph,
  23· ·For example, Off the record can't -- status --
  24· ·can't be granted retroactively.· Do you see that?
  25· · · ·A.· I do.

                    First Legal Deposition-Calendar@firstlegal.com                232
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 208
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 212 of 327 Page ID
                                    #:3104
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· Is there some law that forbids a reporter
  ·2· ·from agreeing to treat something as off the record
  ·3· ·after it's been disclosed?
  ·4· · · ·A.· Of course not.
  ·5· · · ·Q.· So a reporter like Ryan Mac could have
  ·6· ·treated Mr. Musk's e-mail as off the record?
  ·7· · · ·A.· Could have.
  ·8· · · ·Q.· And then you write, Will the journalist
  ·9· ·sometimes allow that, and by that you mean treating
  10· ·something off the record after the fact?
  11· · · ·A.· Yes.
  12· · · ·Q.· And you write, quote, Of course, but it all
  13· ·depends on the relationship between the reporter
  14· ·and source and whether that reporter wants to use
  15· ·the source in the future.
  16· · · · · ·Did you write that?
  17· · · ·A.· I did.
  18· · · ·Q.· Okay.· Now am I correct that what you're
  19· ·describing in this paragraph of your post on the
  20· ·ABCs of source attribution is where the person --
  21· ·the source -- says something to the reporter
  22· ·without saying anything about off the record, and
  23· ·then tries to get the reporter to treat it as off
  24· ·the record; is that right?
  25· · · ·A.· That's correct.

                    First Legal Deposition-Calendar@firstlegal.com                233
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 209
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 213 of 327 Page ID
                                    #:3105
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· Okay.· That's not the situation that was
  ·2· ·taking place with Ryan Mac and BuzzFeed with
  ·3· ·respect to Mr. Musk's e-mail, was it?
  ·4· · · ·A.· It wasn't.· But I think that -- that some
  ·5· ·context is important here for that.· So -- and I
  ·6· ·wrote -- I wrote that line -- I happen to know I
  ·7· ·wrote that line; although, Thom edited the piece.
  ·8· · · · · ·When I wrote that line --
  ·9· · · ·Q.· I'm not sure what you mean by "that line."
  10· ·I'm sorry.
  11· · · ·A.· I apologize.· About can't -- actually,
  12· ·let's take the paragraph, for example, off the
  13· ·record status can't be granted retroactively.· Will
  14· ·a journalist sometimes allow that?· Of course.
  15· ·When I wrote the "of course," I was thinking --
  16· ·because I'm the author of this -- that we're really
  17· ·talking about people who are novices interacting
  18· ·with the media, who don't have experience.
  19· · · ·Q.· Okay.· Let's go back to what I was asking.
  20· · · ·A.· Okay.
  21· · · ·Q.· The situation with Mr. Musk was not a
  22· ·situation where he wrote an e-mail to Ryan Mac that
  23· ·said nothing one way or the other about whether it
  24· ·was off the record --
  25· · · ·A.· Right.

                    First Legal Deposition-Calendar@firstlegal.com                234
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 210
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 214 of 327 Page ID
                                    #:3106
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· -- and then said, Hey, I'd like you to
  ·2· ·treat this off the record.
  ·3· · · · · ·That's not the situation, is it?
  ·4· · · ·A.· No.· That is not the situation.
  ·5· · · ·Q.· Instead, the situation is, Mr. Musk, in
  ·6· ·fact, affirmatively did write off the record on the
  ·7· ·e-mail, and the issue from your point of view is
  ·8· ·whether that means anything because, in your view,
  ·9· ·he needed to get Mr. Mac to agree to that before he
  10· ·said whatever he was going to say, right?
  11· · · ·A.· That's correct.
  12· · · ·Q.· Okay.· Now -- but notwithstanding that, you
  13· ·recognize that a journalist will sometimes agree to
  14· ·treat something off the record under those
  15· ·circumstances, correct?
  16· · · ·A.· That's correct.
  17· · · ·Q.· And it depends -- or I should say, it all
  18· ·depends in your judgement on the relationship
  19· ·between reporter and source and whether that
  20· ·reporter wants to use the source in the future,
  21· ·correct?
  22· · · ·A.· That is -- yes.· That is correct.
  23· · · ·Q.· If you --
  24· · · ·A.· Not -- not -- not alone, but that --
  25· ·when -- I didn't go through a laundry list of

                    First Legal Deposition-Calendar@firstlegal.com                235
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 211
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 215 of 327 Page ID
                                    #:3107
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·reasons.· That's a principle reason.
  ·2· · · ·Q.· So it could -- whether a reporter would
  ·3· ·treat something as off the record after it's been
  ·4· ·disclosed could depend on other things, as well?
  ·5· · · ·A.· That's correct.
  ·6· · · ·Q.· Okay.· And what other things could that --
  ·7· ·I'll retract that and start with a new question.
  ·8· · · · · ·When Mr. Musk wrote to Mr. Mac his
  ·9· ·August 30, 2018, e-mail and wrote, off the record,
  10· ·before Mr. Mac had said okay or not, there's
  11· ·nothing that would have forbidden Mr. Mac from
  12· ·treating it as off the record, is there?
  13· · · ·A.· Of course not.
  14· · · ·Q.· And -- and do you or your clients have
  15· ·relationships -- I'll separate it.
  16· · · · · ·Do any of your clients have relationships
  17· ·with reporters where, whether for the reasons
  18· ·you've written here on Exhibit B or otherwise, it
  19· ·isn't necessary to get the reporter to agree before
  20· ·making the statement to the reporter that it will
  21· ·be treated as off the record?
  22· · · ·A.· I don't have any clients because -- that
  23· ·I'm aware of that have that relationship.· It's
  24· ·probably principally because I make it very clear
  25· ·to clients who are ever going to face the media

                    First Legal Deposition-Calendar@firstlegal.com                236
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 212
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 216 of 327 Page ID
                                    #:3108
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·that it has to be done each and every time for each
  ·2· ·and every issue you're going to discuss with them,
  ·3· ·and it's not a blanket.· So -- and I don't know the
  ·4· ·case here.· If Mr. Musk had an agreement with a
  ·5· ·prior interaction with Mr. Mac for off the record,
  ·6· ·then -- on a completely different issue, then
  ·7· ·switched gears and then writes to him off the
  ·8· ·record, that doesn't mean that they -- in my
  ·9· ·understanding in working with reporters, my
  10· ·experience -- that doesn't mean that it carries
  11· ·over.
  12· · · ·Q.· But it depends on what the relationship is
  13· ·with the given reporter and the given source,
  14· ·doesn't it?
  15· · · ·A.· Absolutely.
  16· · · ·Q.· And do you -- and in preparing your
  17· ·testimony on this point, do you know what
  18· ·Mr. Musk's or Tesla's prior interactions and
  19· ·relationships were with BuzzFeed or any of its
  20· ·reporters --
  21· · · · · ·MS. WADE:· Objection.
  22· ·BY MR. SCHWARTZ:
  23· · · ·Q.· -- on the issue of how to treat -- of
  24· ·whether a prior agreement was necessary before
  25· ·treating something disclosed as off the record

                    First Legal Deposition-Calendar@firstlegal.com                237
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 213
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 217 of 327 Page ID
                                    #:3109
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·would be honored off the record?
  ·2· · · ·A.· I do not.
  ·3· · · · · ·MS. WADE:· Object to form.
  ·4· ·BY MR. SCHWARTZ:
  ·5· · · ·Q.· If there were a practice that BuzzFeed
  ·6· ·would treat information disclosed to it labeled
  ·7· ·"off the record" by the person who was sending the
  ·8· ·information to BuzzFeed, they would -- they would
  ·9· ·honor the designation of the information as off the
  10· ·record, wouldn't that affect Mr. Musk's expectation
  11· ·about whether BuzzFeed would treat his e-mail
  12· ·labeled off the record, Exhibit 42, off the record?
  13· · · · · ·MS. WADE:· Objection to the form.
  14· · · · · ·THE WITNESS:· That -- that's speculation.
  15· ·But as you described and we discussed previously,
  16· ·it's not a contract.· It's not a codified law.
  17· ·It's a general understanding among people who
  18· ·practice media relations, people who talk to
  19· ·reporters.· So it changes all the time.· It changes
  20· ·by publication.· It changes by the author at the
  21· ·publication.
  22· ·BY MR. SCHWARTZ:
  23· · · ·Q.· Right.· But what I want -- the import of my
  24· ·question --
  25· · · ·A.· Okay.

                    First Legal Deposition-Calendar@firstlegal.com                238
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 214
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 218 of 327 Page ID
                                    #:3110
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· -- the focus of my question was whether the
  ·2· ·practices and patterns and everything we've just
  ·3· ·been talking about would affect Mr. Musk's
  ·4· ·expectations when he e-mailed Ryan Mac on
  ·5· ·August 30, 2018, and wrote "off the record,"
  ·6· ·whether that would -- this -- this prior -- the
  ·7· ·prior history of dealings between Mr. Musk or other
  ·8· ·people at Tesla or other people at BuzzFeed, would
  ·9· ·that affect his expectation as to whether Mr. Mac
  10· ·would treat the e-mail he wrote "off the record"
  11· ·as, in fact, being off the record.· Wouldn't it
  12· ·have some affect on what Mr. Musk expected?
  13· · · · · ·MS. WADE:· Object to the form.· Improper
  14· ·hypotheticals.
  15· · · · · ·Go ahead.
  16· · · · · ·THE WITNESS:· Let me answer it this way.
  17· ·It's a speculative question.· I can't say.· All --
  18· ·all I can say with certainty is that each and every
  19· ·interaction with a reporter -- and I don't know
  20· ·Mr. Musk's style or knowledge or training.· I would
  21· ·suspect that dealing with reporters, he'd have
  22· ·some, but I don't know that to be true.· But the
  23· ·practice is each and every time you have to get an
  24· ·agreement.· That's the practice I live by, and
  25· ·that's the practice that most reporters live by.

                    First Legal Deposition-Calendar@firstlegal.com                239
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 215
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 219 of 327 Page ID
                                    #:3111
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · · · ·MR. SCHWARTZ:· Okay.· Move to strike as
  ·2· ·non-responsive.
  ·3· ·BY MR. SCHWARTZ:
  ·4· · · ·Q.· But -- I don't want to keep asking the same
  ·5· ·question over.· Is that the best answer you can
  ·6· ·give me?
  ·7· · · ·A.· That's the best answer I can give you.
  ·8· · · ·Q.· So the -- is it your testimony that when
  ·9· ·Mr. Musk wrote off the record, he was actually
  10· ·lying and didn't want this to be off the record?
  11· · · · · ·MS. WADE:· Object to the form of the
  12· ·question.· That is not what he testified to.
  13· · · · · ·MR. SCHWARTZ:· I know.· I'm asking if he
  14· ·is.
  15· · · · · ·THE WITNESS:· Actually, I think that
  16· ·Mr. Musk had every expectation, clearly every
  17· ·expectation, that it was off the record.· The
  18· ·problem with that is, expectations meet reality,
  19· ·and the reality is he didn't have an agreement, at
  20· ·least in the eyes of Mr. Mac, for off the record.
  21· ·BY MR. SCHWARTZ:
  22· · · ·Q.· Okay.· I understand what you're saying.
  23· ·Before you prepared your report, or even before you
  24· ·came here today, did you review BuzzFeed's
  25· ·standards and ethics guidelines -- guides --

                    First Legal Deposition-Calendar@firstlegal.com                240
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 216
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 220 of 327 Page ID
                                    #:3112
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·governing source attribution?
  ·2· · · ·A.· No.
  ·3· · · ·Q.· When you prepared your report, did you know
  ·4· ·that when Mr. Musk sent his August 30, 2018, e-mail
  ·5· ·to BuzzFeed, BuzzFeed's policies did not state that
  ·6· ·interviews are always on the record until a
  ·7· ·reporter agrees to go off the record or on
  ·8· ·background?
  ·9· · · ·A.· No.
  10· · · ·Q.· Did you know when you prepared your report,
  11· ·or as you sit here today, that BuzzFeed added that
  12· ·provision to its standards ethics and guidelines
  13· ·after it published Mr. Musk's e-mail that he had
  14· ·labeled off the record?
  15· · · ·A.· No.
  16· · · ·Q.· Do you know what the Society of
  17· ·Professional Journalists is?
  18· · · ·A.· I'm aware of them.· I'm not obviously a
  19· ·member, but they -- they do put together best
  20· ·practices.· So I'm aware of their -- their
  21· ·existence.· But beyond that, I've never
  22· ·participated or interacted with them.
  23· · · ·Q.· Do you know it's the oldest organization of
  24· ·professional journalists in America?
  25· · · · · ·MS. WADE:· Object to the form.

                    First Legal Deposition-Calendar@firstlegal.com                241
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 217
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 221 of 327 Page ID
                                    #:3113
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · · · ·THE WITNESS:· I'll take your word for it.
  ·2· ·I don't know it.
  ·3· ·BY MR. SCHWARTZ:
  ·4· · · ·Q.· Do you know it was founded over 100 years
  ·5· ·ago?
  ·6· · · · · ·MS. WADE:· Object to the form.
  ·7· · · · · ·THE WITNESS:· I'll take your word for it.
  ·8· ·So was the NFL.· I think about that every week.
  ·9· ·BY MR. SCHWARTZ:
  10· · · ·Q.· Do you know that the Society of
  11· ·Professional Journalists has more than 300 chapters
  12· ·around the country and 6,000 members?
  13· · · · · ·MS. WADE:· Object to the form.
  14· · · · · ·THE WITNESS:· I'll take your word for it.
  15· · · · · ·MS. WADE:· Do you want to just testify
  16· ·about it.
  17· · · · · ·THE WITNESS:· I do -- I do now.
  18· ·BY MR. SCHWARTZ:
  19· · · ·Q.· Do you know that -- do you have any reason
  20· ·to doubt those backgrounds facts about the Society
  21· ·of Professional Journalists?
  22· · · ·A.· I have no reason to doubt that you would
  23· ·provide me with anything that wasn't accurate.
  24· · · · · ·MS. WADE:· I'll object to all of that.
  25· · · · · ·Go ahead.· Question and answer.

                    First Legal Deposition-Calendar@firstlegal.com                242
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 218
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 222 of 327 Page ID
                                    #:3114
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·give rise to this lawsuit, Mr. Unsworth spoke to
  ·2· ·agents and publishers and movie studios about film
  ·3· ·rights to his story related to the Thai cave
  ·4· ·rescue?
  ·5· · · ·A.· No.
  ·6· · · ·Q.· Did you know, before you prepared your
  ·7· ·report and before you came here to testify in this
  ·8· ·deposition today, that after Mr. Musk had said
  ·9· ·everything about Mr. Unsworth that gives rise to
  10· ·this lawsuit, he was invited to speak at an event
  11· ·by the -- I don't remember the name of the exact
  12· ·Thai organization -- at the -- to describe his
  13· ·efforts and involvement in the Thai cave rescue
  14· ·held at the Hard Rock Cafe in Thailand?
  15· · · ·A.· No.
  16· · · ·Q.· Do you know, before you prepared your
  17· ·report and came here to testify today in this
  18· ·deposition, that Mr. Unsworth is not alleging any
  19· ·harm to his business on account of anything
  20· ·Mr. Musk said about him?
  21· · · ·A.· No.
  22· · · ·Q.· On Page 21 of your report, you -- let's
  23· ·see.· In the middle of the page, there's a
  24· ·paragraph that says, Even to those that do not know
  25· ·or have a strong opinion of Mr. Unsworth, after

                    First Legal Deposition-Calendar@firstlegal.com                249
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 219
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 223 of 327 Page ID
                                    #:3115
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·being exposed to the statements by a prominent
  ·2· ·person like Mr. Musk, based on my experience, it is
  ·3· ·my opinion people will still question
  ·4· ·Mr. Unsworth's character and question his
  ·5· ·reputation simply by being exposed to the Musk
  ·6· ·allegations, irrespective of truth.· Do you see
  ·7· ·that?
  ·8· · · ·A.· I do.
  ·9· · · ·Q.· And that's your opinion, right?
  10· · · ·A.· Strongly.
  11· · · ·Q.· Okay.· You don't know whether that's
  12· ·actually happened, though, do you?
  13· · · ·A.· I do not.
  14· · · ·Q.· And you don't know if it will happen in the
  15· ·future, do you?
  16· · · ·A.· I do not.
  17· · · ·Q.· So this is not -- well, withdraw that.
  18· · · · · ·You didn't conduct any survey, research,
  19· ·poll, or focus group to determine whether this is
  20· ·true, did you?
  21· · · ·A.· I did not.
  22· · · ·Q.· And you didn't conduct any survey,
  23· ·research, or focus groups or any kind of
  24· ·information gathering like that on any issue
  25· ·related to Mr. Unsworth and what Mr. Musk said

                    First Legal Deposition-Calendar@firstlegal.com                250
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 220
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 224 of 327 Page ID
                                    #:3116
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·about him and damage to his reputation before
  ·2· ·preparing your report or coming here today, did
  ·3· ·you?
  ·4· · · ·A.· I did not.
  ·5· · · ·Q.· Why not?
  ·6· · · ·A.· It wasn't necessary for me to prepare the
  ·7· ·opinions I've laid out.
  ·8· · · ·Q.· Wouldn't you want to know, before you
  ·9· ·express the opinion that Mr. Unsworth should spend
  10· ·10 or $11 million a year on repairing his
  11· ·reputation, whether any meaningful number of people
  12· ·in the world think either he has a reputation or
  13· ·that it's been damaged by Mr. Musk?
  14· · · · · ·MS. WADE:· Object to the form of the
  15· ·question.
  16· · · · · ·THE WITNESS:· Actually, I think it's
  17· ·important for Mr. Unsworth to be able to wipe the
  18· ·slate clean and have any taint or allegation about
  19· ·pedophilia, marrying an underage person, and all
  20· ·the other allegations or claim.· His family, his
  21· ·grandkids if he has grandkids, his friends should
  22· ·be able to go into any search engine, any day, and
  23· ·type in his name and not find him linked to being a
  24· ·sexual deviant.
  25· ·BY MR. SCHWARTZ:

                    First Legal Deposition-Calendar@firstlegal.com                251
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 221
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 225 of 327 Page ID
                                    #:3117
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· Well, do any of the stories that -- let me
  ·2· ·stop for a second.
  ·3· · · · · ·So is your answer to my question no?
  ·4· · · ·A.· You have to repeat your question.                        I
  ·5· ·apologize.
  ·6· · · ·Q.· It is important to answer them.
  ·7· · · · · ·Wouldn't you want to know before you
  ·8· ·expressed the opinion that Mr. Musk -- Mr. Unsworth
  ·9· ·should spend $10 or $11 million a year on repairing
  10· ·his reputation, whether any meaningful number of
  11· ·people in the world think either he has a
  12· ·reputation, or that it's been damaged by Mr. Musk?
  13· · · · · ·MS. WADE:· And I object to the form.
  14· ·BY MR. SCHWARTZ:
  15· · · ·Q.· And so, my question -- I heard your
  16· ·answer --
  17· · · ·A.· The answer is no.· I'll give it to you in a
  18· ·word.· No.
  19· · · ·Q.· So your answer is no?
  20· · · ·A.· Yes.
  21· · · ·Q.· Correct?
  22· · · ·A.· Correct.
  23· · · ·Q.· Okay.· The -- if something could be done to
  24· ·cause Google search results when someone runs a
  25· ·search Vern Unsworth to -- I don't like that

                    First Legal Deposition-Calendar@firstlegal.com                 252
                                  L.A. 855.348.4997                                    YVer1f




                                                                            Exhibit 2, Page 222
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 226 of 327 Page ID
                                    #:3118
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·question -- I don't -- we'll get there later.· I'm
  ·2· ·going to skip ahead.· Okay.
  ·3· · · · · ·How much would it have cost you to hire a
  ·4· ·research firm to do an online survey of a
  ·5· ·statistically significant number of online
  ·6· ·participants to determine whether anyone in the
  ·7· ·United States or anyone else in the world thinks
  ·8· ·Mr. Unsworth's reputation has been harmed by what
  ·9· ·Mr. Musk wrote?
  10· · · ·A.· I don't know.
  11· · · ·Q.· Do you know the cost -- what it costs to do
  12· ·any online surveys, do you have any information you
  13· ·can tell me you know about doing online surveys or
  14· ·surveys with online panels?
  15· · · ·A.· I don't.· Because it's -- I don't -- I
  16· ·don't use online surveys or tools.
  17· · · ·Q.· What would it have cost you to do a
  18· ·telephone survey across the United States to get a
  19· ·significantly -- statistically significant number
  20· ·of people, to find out whether -- or to find out
  21· ·whether, and if so, what percentage of the survey
  22· ·population think Mr. Unsworth's reputation has been
  23· ·harmed by Mr. Musk?
  24· · · ·A.· Based upon my experience, the telephonic
  25· ·survey was a plus or minus 3 percent, depending on

                    First Legal Deposition-Calendar@firstlegal.com                253
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 223
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 227 of 327 Page ID
                                    #:3119
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·a number of questions because it's based upon
  ·2· ·length of the questions.
  ·3· · · ·Q.· One question.
  ·4· · · ·A.· But I have to -- in order for me to explain
  ·5· ·the cost --
  ·6· · · ·Q.· All right.· Go ahead.· Sorry.
  ·7· · · ·A.· -- $85,000.
  ·8· · · ·Q.· Okay.· We should talk after the deposition.
  ·9· ·I can help you out on that, and your clients.
  10· · · · · ·So the -- all right.· Looking at 20 -- Page
  11· ·20 of your report, there's the middle of the page
  12· ·we were looking at this before, I should have asked
  13· ·you at the time, the third bullet point in that
  14· ·list in the middle of the page says, quote, A
  15· ·person presented with both sets of information
  16· ·regarding Mr. Unsworth -- and by that, I think you
  17· ·mean positive and negative information -- may feel
  18· ·unsure about which is accurate.· In that case, in
  19· ·my professional experience, human nature often
  20· ·leads people to take the conservative approach,
  21· ·steering clear of Mr. Unsworth.
  22· · · · · ·Do you see that?
  23· · · ·A.· I do.
  24· · · ·Q.· And that's your opinion that you're going
  25· ·to give in this case, right?

                    First Legal Deposition-Calendar@firstlegal.com                254
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 224
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 228 of 327 Page ID
                                    #:3120
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· Yes.
  ·2· · · ·Q.· And then you say, For example, people who
  ·3· ·come in contact with Mr. Unsworth in the future who
  ·4· ·may have heard Mr. Musk's statements that
  ·5· ·Mr. Unsworth is a sexual predator may choose not to
  ·6· ·associate with him.
  ·7· · · · · ·Do you see that?
  ·8· · · ·A.· I do.
  ·9· · · ·Q.· And that's your opinion, too?
  10· · · ·A.· It is.
  11· · · ·Q.· Okay.· And this -- these opinions are not
  12· ·based on any studies or focus groups or any other
  13· ·research that tells you that these things have
  14· ·occurred, correct?
  15· · · ·A.· These opinions are based upon my
  16· ·interactions with clients who have dealt with
  17· ·accusations of sexual misconduct.
  18· · · ·Q.· Well, has anybody told you that they're
  19· ·not -- they want to steer clear of Mr. Unsworth
  20· ·because of what Mr. Musk had to say about him, or
  21· ·for any other reason?
  22· · · ·A.· No.
  23· · · ·Q.· Okay.· Has anybody told you that they don't
  24· ·want to associate with Mr. Unsworth because they've
  25· ·heard he's a sexual predator, or because of what

                    First Legal Deposition-Calendar@firstlegal.com                255
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 225
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 229 of 327 Page ID
                                    #:3121
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·Mr. Musk has said, or for any other reason?
  ·2· · · ·A.· No.
  ·3· · · ·Q.· Have you read -- I guess I need to change
  ·4· ·this.· You've told me you did not read
  ·5· ·Mr. Unsworth's deposition testimony, correct?
  ·6· · · ·A.· I have not seen it.
  ·7· · · ·Q.· Okay.· But you don't have any knowledge
  ·8· ·that anyone has steered clear of Mr. Unsworth, do
  ·9· ·you?
  10· · · ·A.· I do not.
  11· · · ·Q.· Or that anyone has chosen not to be
  12· ·associated with him?
  13· · · ·A.· I do not.
  14· · · ·Q.· Whether on account of Mr. Musk's comments
  15· ·or at all?
  16· · · ·A.· That's correct.
  17· · · ·Q.· Okay.· Page 23.· Where was that -- oh, here
  18· ·it is.· Sorry.· The middle paragraph.· Let's see.
  19· ·You wrote, quote, The attack on Mr. Unsworth was
  20· ·centered on the allegation that he is a pedophile.
  21· · · ·A.· What paragraph?
  22· · · ·Q.· Sorry.· Page 23, the one, two, three --
  23· ·fourth paragraph on the page.
  24· · · ·A.· Okay.
  25· · · ·Q.· Let me start again.· You wrote, quote, The

                    First Legal Deposition-Calendar@firstlegal.com                256
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 226
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 230 of 327 Page ID
                                    #:3122
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·attack on Mr. Unsworth was centered on the
  ·2· ·allegation that he is a pedophile.· The fallout
  ·3· ·from Mr. Musk's actions, in my professional view,
  ·4· ·besmirched the reputation of Mr. Unsworth, not only
  ·5· ·in the United Kingdom, but throughout the United
  ·6· ·States and the world.· It is my opinion that
  ·7· ·Mr. Unsworth will never be able to altogether
  ·8· ·remove doubts about his character from those who
  ·9· ·saw the post, read or saw news stories about the
  10· ·claim, or those who were subsequently informed of
  11· ·the tweet and stories by those who viewed and read
  12· ·them.
  13· · · · · ·That's your opinion, right?
  14· · · ·A.· It is.
  15· · · ·Q.· But you've conducted no surveys, no
  16· ·research to know whether that's true?
  17· · · ·A.· Correct.
  18· · · ·Q.· Can you tell us how many people this
  19· ·affects?· In other words, how many people will be
  20· ·unable to remove these doubts about Mr. Musk?
  21· · · ·A.· I can't tell you a number.
  22· · · ·Q.· Okay.· What percentage of the people who
  23· ·saw the post, to quote your testimony, read or saw
  24· ·news stories about the claim, or were subsequently
  25· ·informed of the tweet by those who viewed and read

                    First Legal Deposition-Calendar@firstlegal.com                257
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 227
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 231 of 327 Page ID
                                    #:3123
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·them, to quote your report, what percentage of
  ·2· ·those people will Mr. Unsworth ever see, ever meet,
  ·3· ·ever be asked to meet, or have any other form of
  ·4· ·contact with?
  ·5· · · ·A.· I couldn't tell you.
  ·6· · · ·Q.· Why does it matter what people who will
  ·7· ·never come in contact with Mr. Unsworth or think
  ·8· ·about doing business with him or meeting with him
  ·9· ·or having dinner with him or consider even having
  10· ·him as a friend think about what Mr. Musk said
  11· ·about him?
  12· · · · · ·MS. WADE:· Object to the form of the
  13· ·question.
  14· · · · · ·THE WITNESS:· I think every person has a
  15· ·reason to believe that they will not be unfairly
  16· ·smeared.· There's no reason that his friends,
  17· ·family, grandchildren if he has any, will -- should
  18· ·be able or be required to forever associate him
  19· ·with the accusation of pedophilia.
  20· ·BY MR. SCHWARTZ:
  21· · · ·Q.· Okay.· So you -- you if what you wrote is
  22· ·true here, that it will never -- Mr. Unsworth will
  23· ·never be able to all together remove doubts --
  24· · · ·A.· Fully, I believe.· And I'm not even looking
  25· ·at it.

                    First Legal Deposition-Calendar@firstlegal.com                258
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 228
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 232 of 327 Page ID
                                    #:3124
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· Well, let's see.· Let's go back to Page 20
  ·2· ·and make sure we get it right.· Where is it?
  ·3· · · ·A.· Altogether.
  ·4· · · ·Q.· Altogether.· So let me read it.· Quote, It
  ·5· ·is my opinion that Mr. Unsworth will never be able
  ·6· ·to altogether remove doubts about his character
  ·7· ·from those who saw the post, et cetera.
  ·8· · · · · ·Focussing on that, the -- the portion of
  ·9· ·your opinion that he will never be able to all
  10· ·together remove -- why would you recommend that he
  11· ·spend 10, 11, or $35 million on a PR campaign?
  12· · · ·A.· Because I think it's important that
  13· ·Mr. Musk fully, clearly tell the world that he had
  14· ·no basis for the accusations he made; that he fully
  15· ·apologize so that he -- when you -- when you search
  16· ·Mr. Unsworth's name in the future, the only thing
  17· ·that will populate highly up is a full apology,
  18· ·retraction, unequivocal, not parsed in legal words,
  19· ·that I made up a story about Mr. Unsworth that
  20· ·wasn't true.· I apologize.· And discuss what his
  21· ·attributes -- that he was instrumental or involved
  22· ·in the successful rescue of kids who were trapped
  23· ·in a cave.
  24· · · ·Q.· What I'm hearing a lot of your answers is
  25· ·that the purpose of the reputation repair plan --

                    First Legal Deposition-Calendar@firstlegal.com                259
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 229
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 233 of 327 Page ID
                                    #:3125
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·or I shouldn't say purpose -- but a main purpose is
  ·2· ·to change the results people will see when they use
  ·3· ·a search engine to search for Vern Unsworth, so it
  ·4· ·no longer shows stories that, in your judgment, are
  ·5· ·negative or unfavorable about Mr. Unsworth?
  ·6· · · ·A.· It's a component --
  ·7· · · · · ·MS. WADE:· Object to the form.
  ·8· · · · · ·Go ahead.
  ·9· · · · · ·THE WITNESS:· I apologize for -- taking
  10· ·your time.
  11· · · · · ·It's a component of the program.· It's to
  12· ·fully and unequivocally clear his name across both
  13· ·the digital world and the media world; that there
  14· ·is no doubt that tells the world that Elon Musk,
  15· ·who has a lot of credibility, who is a highly
  16· ·successful and highly educated and highly talented
  17· ·person, made up a story about someone and spread it
  18· ·across the world to -- beginning with his 20
  19· ·million followers, and it's been picked up
  20· ·thereafter by radio, television, newspaper reports,
  21· ·and online.
  22· · · ·Q.· So if Mr. Unsworth wins this case, do you
  23· ·expect that a lot of stories would be written about
  24· ·that?
  25· · · ·A.· Yes.· And that would be a -- a significant

                    First Legal Deposition-Calendar@firstlegal.com                260
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 230
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 234 of 327 Page ID
                                    #:3126
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·component to the beginning of the repair campaign.
  ·2· · · ·Q.· Right.· So even before any -- any of the
  ·3· ·steps highlighted on Page 39 of your report or
  ·4· ·anywhere in your report --
  ·5· · · ·A.· Right.
  ·6· · · ·Q.· -- just the mere fact -- let's take it a
  ·7· ·step at a time.
  ·8· · · · · ·If Mr. Unsworth wins this case -- and by
  ·9· ·wins this case, I mean a jury finds that -- in his
  10· ·favor on his claim for defamation.· Without regard
  11· ·to the amount of damages they might choose to
  12· ·award, just the mere fact that they find in favor
  13· ·of Mr. Unsworth.· That's all we know.· Okay.
  14· ·There -- you would expect a lot of stories to be
  15· ·written about that, correct?
  16· · · ·A.· Yes.
  17· · · ·Q.· And a lot of those stories would show up on
  18· ·the search results pages of Google or other search
  19· ·engines if someone after that date searched for
  20· ·Vernon Unsworth, right?
  21· · · ·A.· That's correct.
  22· · · ·Q.· Can you tell me -- in fact, I think that's
  23· ·something you agree with and even write on Page 36
  24· ·of your report.· Let's check it out.· But I didn't
  25· ·highlight it, so we won't bother.

                    First Legal Deposition-Calendar@firstlegal.com                261
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 231
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 235 of 327 Page ID
                                    #:3127
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · · · ·I think you wrote a favorable outcome is
  ·2· ·likely to yield content that will be very helpful
  ·3· ·in building a positive reputation for Mr. Unsworth;
  ·4· ·is that correct?
  ·5· · · ·A.· That's correct.
  ·6· · · ·Q.· If you did nothing else, there's jut a
  ·7· ·favorable jury verdict, we don't know how much they
  ·8· ·award -- maybe they award a dollar -- but it's
  ·9· ·Mr. Unsworth wins this case against Mr. Musk, and
  10· ·there are a lot of stories, would you expect that a
  11· ·lot of stories would displace or push down lower on
  12· ·the Google search page results the negative
  13· ·stories?
  14· · · ·A.· Well, it's a complicated answer.· It will
  15· ·have an impact, and it definitely is going to have
  16· ·a positive impact.· But in order to report the
  17· ·story accurately, it's my view that reporters are
  18· ·going to have to repeat the negative.· It's like a
  19· ·correction in the newspaper.· Sometimes I argue to
  20· ·my clients, you don't want a correction in the
  21· ·newspaper.· Because in order to correct the
  22· ·mistake, they have to repeat the -- they have to
  23· ·repeat the accusation.· So in this case, it's going
  24· ·to have some affect because it will populate high
  25· ·up.· But I think the key -- the kind of glue of the

                    First Legal Deposition-Calendar@firstlegal.com                262
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 232
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 236 of 327 Page ID
                                    #:3128
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·program that I'm talking about is that there needs
  ·2· ·to be a full apology.· There needs to be a full,
  ·3· ·complete, real apology, not the, quote/unquote,
  ·4· ·apology that's been given; that Mr. Musk owns up to
  ·5· ·the fact that he lied.
  ·6· · · ·Q.· Okay.· Couple questions for you.
  ·7· · · · · ·First of all, as you sit here now, you
  ·8· ·can't predict what the Google search results would
  ·9· ·be for Mr. Unsworth if he wins this case at trial;
  10· ·the jury awards him a nominal amount of damages, a
  11· ·dollar --
  12· · · ·A.· Right.
  13· · · ·Q.· -- whatever.
  14· · · · · ·You can't tell us what those Google search
  15· ·results will look like, can you?
  16· · · ·A.· I cannot.
  17· · · ·Q.· You can't tell us whether the stories that
  18· ·will be written about Mr. Unsworth winning his
  19· ·trial against Mr. Musk would displace the negative
  20· ·stories to a place on the page of the Google search
  21· ·results, or a page number that people are just not
  22· ·likely to very often, if ever, get to.· You just
  23· ·don't know, do you?
  24· · · ·A.· I don't.
  25· · · ·Q.· Could happen, though.· You just don't know?

                    First Legal Deposition-Calendar@firstlegal.com                263
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 233
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 237 of 327 Page ID
                                    #:3129
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·have full-page newspaper ads that describe, without
  ·2· ·his -- without putting words in his mouth, that a
  ·3· ·federal jury declared that the statements that
  ·4· ·Mr. Musk made were not true about -- I'm not
  ·5· ·attempting to write the ad copy now.· I'm just
  ·6· ·trying to tell you the big picture what you would
  ·7· ·do.· You would take the money and you would,
  ·8· ·essentially, run the campaign without the words
  ·9· ·that would be more helpful.
  10· · · ·Q.· So part of what you're proposing for
  11· ·Mr. Unsworth is that he spend maybe $3 million a
  12· ·year on newspaper ads, and maybe millions more on
  13· ·TV ads, that would say, Meet the man that a federal
  14· ·jury cleared of allegations by Elon Musk, and
  15· ·exonerated the false allegations that Mr. Musk made
  16· ·against him?
  17· · · · · ·MS. WADE:· Object.· Object to the form of
  18· ·the question.
  19· · · · · ·THE WITNESS:· I also think it -- I that it
  20· ·mischaracterizes what I said earlier.· I think you
  21· ·need the newspaper ads for one year, or kind of a
  22· ·one-time, big splash that encompasses the money
  23· ·than a year.
  24· ·//
  25· ·BY MR. SCHWARTZ:

                    First Legal Deposition-Calendar@firstlegal.com                269
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 234
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 238 of 327 Page ID
                                    #:3130
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· Right.· I'm focussing on the content.
  ·2· · · ·A.· You said -- you said, per year.
  ·3· · · ·Q.· Okay.· Per year.· So you're recommending
  ·4· ·that Mr. Musk -- Mr. Unsworth spend $3 million on
  ·5· ·newspaper ads introducing himself to people as the
  ·6· ·guy who a federal jury ruled in his favor in this
  ·7· ·defamation case brought by Elon Musk?
  ·8· · · ·A.· Well, the research and the messaging may
  ·9· ·tell us differently.· The messaging and research
  10· ·may tell you that you want to have a complete --
  11· ·completely different messaging about the full-page
  12· ·ads.· I don't know what it -- what it might say --
  13· ·I don't want to purport to know what it might say.
  14· ·So the research and the focus groups will help
  15· ·determine the more precise ad copy that would be
  16· ·helpful to make Vernon Unsworth into a name that's
  17· ·not immediately associated with pedophilia.
  18· · · ·Q.· So as you sit here today, you can't tell me
  19· ·what the contents of any of the ads would consist
  20· ·of, whether the TV ads, the newspaper ads, or any
  21· ·other form of advertising?
  22· · · ·A.· That's correct.
  23· · · ·Q.· You'd wait to get the results from this
  24· ·strategic research to guide you?
  25· · · ·A.· That's correct.

                    First Legal Deposition-Calendar@firstlegal.com                270
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 235
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 239 of 327 Page ID
                                    #:3131
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· How do you know that the ads wouldn't
  ·2· ·backfire, that people -- well, how do you know they
  ·3· ·wouldn't backfire and make the problem worse, make
  ·4· ·people suspicious of Mr. Unsworth?
  ·5· · · ·A.· I'm assuming a -- for purposes of my report
  ·6· ·and the campaign -- I'm presuming that a jury would
  ·7· ·find in favor of Mr. Unsworth, and I'm pretty
  ·8· ·certain that if that is the case, then the ads can
  ·9· ·be crafted in a way that makes it clear who
  10· ·Mr. Unsworth is and who he is not.
  11· · · ·Q.· But you just told me that you don't know
  12· ·what the content of the ads is going to be.
  13· · · ·A.· I don't know the precise content of the
  14· ·ads.
  15· · · ·Q.· Well, can you tell me anything about the
  16· ·content of the ads until you do the strategic
  17· ·research?· Can you tell me whose pictures are going
  18· ·to be in the ads?· What they're going to say?· What
  19· ·the subject of the ads?· Can you tell me those
  20· ·things as you sit here --
  21· · · ·A.· I cannot.
  22· · · · · ·MS. WADE:· Object to the form of the
  23· ·question.
  24· ·//
  25· ·BY MR. SCHWARTZ:

                    First Legal Deposition-Calendar@firstlegal.com                271
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 236
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 240 of 327 Page ID
                                    #:3132
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·BY MR. SCHWARTZ:
  ·2· · · ·Q.· Are you aware that -- that sometimes
  ·3· ·tobacco companies or vaping companies or other
  ·4· ·businesses that try and create these positive ad
  ·5· ·can campaigns when they're being criticized, like
  ·6· ·maybe even Chipotle, which had some serious
  ·7· ·problems with the bacterial contamination of their
  ·8· ·food, people just don't believe it and it makes it
  ·9· ·worse.· That -- that -- you've seen that, right?
  10· · · ·A.· I have.
  11· · · ·Q.· That could happen here.· You can't rule
  12· ·that out, can you?
  13· · · · · ·MS. WADE:· Object to the form of the
  14· ·question.
  15· · · · · ·THE WITNESS:· I can't rule it out, but I
  16· ·don't -- I think the probability of comparing this
  17· ·case to tobacco, to United Airlines, to any number
  18· ·of the number of full-page ads we've seen out there
  19· ·offering apologies -- to Boeing, for example,
  20· ·offering apologies -- is so farfetched, it's not
  21· ·even the same realm.
  22· ·BY MR. SCHWARTZ:
  23· · · ·Q.· But you're assuming then, that Mr. Musk
  24· ·would cooperate with your ad campaign and agree to
  25· ·do an apology, aren't you?

                    First Legal Deposition-Calendar@firstlegal.com                274
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 237
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 241 of 327 Page ID
                                    #:3133
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · · · ·MS. WADE:· Object to form.
  ·2· · · · · ·THE WITNESS:· I'm not assuming anything.
  ·3· ·It would be -- hope that he would, but I think the
  ·4· ·campaign can run with or without his cooperation,
  ·5· ·assuming there was a verdict in Mr. Unsworth's
  ·6· ·favor.
  ·7· ·BY MR. SCHWARTZ:
  ·8· · · ·Q.· Okay.· So if all we know is there is a
  ·9· ·verdict in Mr. Unsworth's favor, we know nothing
  10· ·else, we know that strategic research will be done
  11· ·and ad campaigns will be designed and money will be
  12· ·spent.· That's all we know.
  13· · · · · ·As you sit here today, you can't tell me --
  14· ·on those facts, you can't -- that you can assure
  15· ·us, Mr. Unsworth and the jury in this case, that
  16· ·that won't backfire and actually make the situation
  17· ·worse for Mr. Unsworth.· You can't tell us that
  18· ·right now, can you?
  19· · · · · ·MS. WADE:· Object to the form of the
  20· ·question.
  21· · · · · ·THE WITNESS:· I can't tell you that, but
  22· ·what I can tell you is that Mr. Unsworth has every
  23· ·right to pursue that as a remedy and to take the
  24· ·recommendations that I have offered in this report
  25· ·and find a firm to implement.

                    First Legal Deposition-Calendar@firstlegal.com                275
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 238
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 242 of 327 Page ID
                                    #:3134
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · · · ·MR. SCHWARTZ:· Move to strike that portion
  ·2· ·of the answer after, You can't tell me that.
  ·3· · · · · ·MS. WADE:· I'm going to object to that
  ·4· ·because that was clearly responsive, but --
  ·5· ·BY MR. SCHWARTZ:
  ·6· · · ·Q.· All right.· Let's see where we were.· Oh,
  ·7· ·okay.· Where is this?· Oh, yes.· Please turn to
  ·8· ·Page 23.· All right.· You're there?
  ·9· · · ·A.· Yes.
  10· · · ·Q.· And -- okay.· So there's some text leading
  11· ·into five bullet points, sort of in the middle of
  12· ·the page.· Do you see that?
  13· · · ·A.· I do.
  14· · · ·Q.· All right.· So let me just read the lead-in
  15· ·text.· You wrote, quote, Based on my experience, it
  16· ·is my view that Mr. Unsworth suffered negative
  17· ·consequences of the post including, and then there
  18· ·are five things.
  19· · · · · ·Those are your opinions, right?
  20· · · ·A.· They are.
  21· · · ·Q.· Okay.· The first one is damage to
  22· ·Mr. Unsworth's name, image, and reputation, right?
  23· · · ·A.· Yes.
  24· · · ·Q.· Can you quantify that damage in any way, as
  25· ·you sit here today?

                    First Legal Deposition-Calendar@firstlegal.com                276
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 239
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 243 of 327 Page ID
                                    #:3135
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· I cannot.
  ·2· · · ·Q.· Can you put a dollar amount on the damage
  ·3· ·you believe he may have sustained?
  ·4· · · ·A.· I cannot.
  ·5· · · ·Q.· Are you planning on doing that in this
  ·6· ·case?
  ·7· · · ·A.· No.
  ·8· · · ·Q.· Okay.· The next is loss of good will.
  ·9· · · · · ·How are you defining "good will" here?
  10· · · ·A.· I'm defining good will by the people --
  11· ·his -- his -- his ability to sell himself as a
  12· ·person who is not associated with accusations of
  13· ·wrongdoing.
  14· · · ·Q.· Okay.· And can you quantify the loss to
  15· ·Mr. Unsworth's good will in this case?
  16· · · ·A.· No.
  17· · · ·Q.· Can you put a dollar amount on the loss to
  18· ·Mr. Unsworth's good will?
  19· · · ·A.· No.
  20· · · ·Q.· Are you planning on attempting to do that
  21· ·in this case?
  22· · · ·A.· I'm not.
  23· · · ·Q.· The next is, Reduced trust in working
  24· ·relationships with peers and future business
  25· ·partners.

                    First Legal Deposition-Calendar@firstlegal.com                277
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 240
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 244 of 327 Page ID
                                    #:3136
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · · · ·Do you see that?
  ·2· · · ·A.· I do.
  ·3· · · ·Q.· Before stating this opinion on Page 23 in
  ·4· ·this case -- in this report -- and coming to this
  ·5· ·deposition, did you speak with any of
  ·6· ·Mr. Unsworth's peers to find out what they thought
  ·7· ·about him?
  ·8· · · ·A.· I did not.
  ·9· · · ·Q.· Did you ask them whether they would place
  10· ·any less trust in Mr. Unsworth because of what
  11· ·Mr. Musk said about him?
  12· · · ·A.· As I just previously said, I didn't speak
  13· ·to anyone.· So I didn't have that ability to ask
  14· ·them.
  15· · · ·Q.· Did you speak with any of Mr. Unsworth's
  16· ·past or present business partners to ask whether
  17· ·they would place any less trust in him because of
  18· ·anything Mr. Musk said or did?
  19· · · ·A.· No.
  20· · · ·Q.· Are you aware of any evidence that
  21· ·Mr. Unsworth's business has been hurt?
  22· · · ·A.· No.
  23· · · ·Q.· Okay.· The next bullet point is
  24· ·embarrassment due to false accusations.· I think it
  25· ·logically follows from the fact that you have not

                    First Legal Deposition-Calendar@firstlegal.com                278
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 241
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 245 of 327 Page ID
                                    #:3137
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·spoken to Mr. Unsworth, that you haven't spoken to
  ·2· ·him about this embarrassment, correct?
  ·3· · · ·A.· Correct.
  ·4· · · ·Q.· And can you quantify or assign a value to
  ·5· ·this purported embarrassment?
  ·6· · · ·A.· I cannot.
  ·7· · · ·Q.· Can you put a dollar amount on any
  ·8· ·embarrassment that Mr. Musk -- Mr. Unsworth has
  ·9· ·suffered?
  10· · · ·A.· I cannot.
  11· · · ·Q.· Are you planning on trying to do that in
  12· ·this case?
  13· · · ·A.· I am not.
  14· · · ·Q.· The last bullet point is in necessary
  15· ·costs; for example, need to repair his reputation,
  16· ·legal fees, time spent refuting false information.
  17· · · · · ·Do you see that?
  18· · · ·A.· I do.
  19· · · ·Q.· Okay.· I think the -- your report goes into
  20· ·detail about the cost of repairing Mr. Unsworth's
  21· ·reputation.· And so, I don't want to repeat the
  22· ·entirety of this deposition here.· I want to take
  23· ·that out and just ask you:· In terms of legal fees
  24· ·and time spent refuting the false information, are
  25· ·you putting a dollar amount on that in this case?

                    First Legal Deposition-Calendar@firstlegal.com                279
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 242
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 246 of 327 Page ID
                                    #:3138
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· I am not.
  ·2· · · ·Q.· All right.· So as I understand your
  ·3· ·testimony, your opinions about the damage to
  ·4· ·Mr. Unsworth's reputation from what Mr. Musk said
  ·5· ·about him is based on a large number of articles
  ·6· ·and posts and blogs and other information that
  ·7· ·you've reviewed; is that correct?
  ·8· · · ·A.· Yes.
  ·9· · · ·Q.· Can you tell us how much of the damage to
  10· ·Mr. Unsworth's reputation is the result of
  11· ·articles, blogs, tweets, and other information that
  12· ·concern this lawsuit?
  13· · · ·A.· No.
  14· · · ·Q.· How many fewer -- I'm sorry?
  15· · · ·A.· Can you repeat the question?
  16· · · ·Q.· Yes.· Can you tell us how much of the
  17· ·damage to Mr. Unsworth's reputation is the result
  18· ·of articles, postings, blogs, tweets, and other
  19· ·information that concern this lawsuit?
  20· · · ·A.· It would be my opinion that 100 percent of
  21· ·the negative information that people have or any
  22· ·negative view they have Vernon Unsworth is -- is a
  23· ·result of this particular case and lawsuit.
  24· · · ·Q.· Okay.
  25· · · ·A.· We're talking the broad -- I'm not talking

                    First Legal Deposition-Calendar@firstlegal.com                280
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 243
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 247 of 327 Page ID
                                    #:3139
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·about his immediate friends or family, or any
  ·2· ·business relationships -- I'm talking about the
  ·3· ·broad perception of Mr. Unsworth, in the world, is
  ·4· ·as a direct result of this of -- of the statements
  ·5· ·that Mr. Musk made.
  ·6· · · ·Q.· Right.· Your -- your answer shifted in the
  ·7· ·middle.· I didn't ask you about the statements that
  ·8· ·Mr. Musk made.· I asked you about the lawsuit so
  ·9· ·just so you have this in mind, I'll just read back
  10· ·your answer.· It would be my opinion that
  11· ·100 percent of the negative information that people
  12· ·have, or any negative they have of Vernon Unsworth,
  13· ·is a result of this particular case and lawsuit.
  14· ·We're talking about the broad -- I'm not talking
  15· ·about his immediate friends and family or any
  16· ·business relations.· I'm talking about the broad
  17· ·perception of Mr. Unsworth in the world is as a
  18· ·direct result of this of -- of -- of the statements
  19· ·that Mr. Musk made.
  20· · · ·A.· Right.
  21· · · ·Q.· So I just want you to go back and get you
  22· ·to clarify your answer --
  23· · · ·A.· Okay.
  24· · · ·Q.· -- so let me ask you the question again.
  25· · · · · ·Can you tell us how much of the damage

                    First Legal Deposition-Calendar@firstlegal.com                281
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 244
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 248 of 327 Page ID
                                    #:3140
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·Mr. Unsworth or his reputation have suffered as the
  ·2· ·result of articles, postings, blogs, tweets, or
  ·3· ·other information, that concern this lawsuit?
  ·4· · · · · ·MS. WADE:· And I'm going to object because
  ·5· ·I don't think it's clear what this lawsuit means.
  ·6· ·I think he's answering a different question than
  ·7· ·you're asking.· So I'm going to object.
  ·8· ·BY MR. SCHWARTZ:
  ·9· · · ·Q.· Well, how about it this way:· That concern
  10· ·the filing -- prosecution of this lawsuit.· Does
  11· ·that help?
  12· · · ·A.· I can't assign a percentage.
  13· · · ·Q.· Well, how many fewer articles, postings,
  14· ·blogs, tweets, and other information would there be
  15· ·about what Mr. Musk said about Mr. Unsworth if
  16· ·Mr. Unsworth had not filed this lawsuit?
  17· · · ·A.· That -- that would be speculative.                        I
  18· ·couldn't quantify the number, but it also goes back
  19· ·to the challenge that was made by Mr. Musk of
  20· ·challenging him to sue him if it wasn't true.
  21· · · ·Q.· That wasn't my question.
  22· · · ·A.· I know it wasn't.
  23· · · ·Q.· So I'm going to move to strike as
  24· ·non-responsive.
  25· · · · · ·So can you tell me how many articles,

                    First Legal Deposition-Calendar@firstlegal.com                282
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 245
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 249 of 327 Page ID
                                    #:3141
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·postings, blogs, tweets, and other information
  ·2· ·would be about Mr. Musk said about Mr. Unsworth if
  ·3· ·Mr. Unsworth had not filed this lawsuit?
  ·4· · · ·A.· I cannot.
  ·5· · · ·Q.· All right.· Do you agree that there would
  ·6· ·have been a lot fewer articles written about blogs
  ·7· ·and other information out there concerning what
  ·8· ·Mr. Musk said about Mr. Unsworth if Mr. Unsworth
  ·9· ·had not filed this lawsuit?
  10· · · ·A.· Logically, I would agree that there would
  11· ·be less articles had the lawsuit not been filed.
  12· · · ·Q.· Right.· And in fact, if you look at Page 11
  13· ·of your report -- and we can do that -- we're
  14· ·looking at the search results from Google as seen
  15· ·in Los Angeles on Page 11 of your report.· Each of
  16· ·the negative articles about Mr. Unsworth on this
  17· ·page is an article about this lawsuit, isn't it?
  18· · · ·A.· Yes.
  19· · · ·Q.· So none of those articles which are the
  20· ·first six search results on Mr. Unsworth's search
  21· ·page on Google, each of which Five Blocks --
  22· ·your -- the company you worked with -- called
  23· ·unfavorable to Mr. Unsworth, would have been
  24· ·written if Mr. Unsworth hadn't filed this lawsuit?
  25· · · ·A.· That would be correct.

                    First Legal Deposition-Calendar@firstlegal.com                283
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 246
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 250 of 327 Page ID
                                    #:3142
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· In reaching your opinions in this case
  ·2· ·about the state of Mr. Unsworth's reputation as a
  ·3· ·result of the media coverage Mr. Musk said about
  ·4· ·him, to what extent did you filter out media
  ·5· ·coverage of Mr. Unsworth's lawsuit?
  ·6· · · ·A.· I didn't.· Because I don't think you can
  ·7· ·separate the two.
  ·8· · · ·Q.· Okay.· So let me pause it -- a
  ·9· ·hypothetical.· You're an expert, and we get to ask
  10· ·experts hypotheticals, and they're allowed to
  11· ·testify hypothetically.
  12· · · · · ·Let's say that the story of what Mr. Musk
  13· ·said about Mr. Unsworth ended before Mr. Musk wrote
  14· ·his August 25th e-mail to BuzzFeed that BuzzFeed
  15· ·then published.· In other words, the state of play
  16· ·is we have Mr. Musk's original August July 15th
  17· ·tweets, we have the statement he made a few days
  18· ·later, and we have some follow-up tweets and the
  19· ·like, but we never get to the point where Mr. Musk
  20· ·writes, or BuzzFeed re-publishes, his August 28th
  21· ·e-mail.
  22· · · · · ·With me so far?
  23· · · ·A.· I am.
  24· · · ·Q.· Okay.· Would Mr. Unsworth or his reputation
  25· ·have been damaged any less than to whatever extent

                    First Legal Deposition-Calendar@firstlegal.com                284
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 247
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 251 of 327 Page ID
                                    #:3143
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· I don't want to interrupt --
  ·2· · · ·A.· So I -- we can go through all of them.
  ·3· ·I --
  ·4· · · ·Q.· -- but is there?
  ·5· · · · · ·My question was:· Do you see anything in
  ·6· ·there that actually is a statement in the headline
  ·7· ·that says Vernon Unsworth is a pedophile?
  ·8· · · ·A.· No.
  ·9· · · · · ·MS. WADE:· Object to the form.· You asked
  10· ·him if the -- any of those headlines conveyed that
  11· ·Mr. Unsworth is a pedophile --
  12· · · · · ·MR. SCHWARTZ:· All right.
  13· · · · · ·MS. WADE:· -- and he answered your
  14· ·question --
  15· · · · · ·MR. SCHWARTZ:· Okay.· Let me --
  16· · · · · ·MS. WADE:· -- and then you changed your
  17· ·question.
  18· · · · · ·MR. SCHWARTZ:· All right.· Then let me ask
  19· ·the question a different way.
  20· ·BY MR. SCHWARTZ:
  21· · · ·Q.· Do any of these headlines state, on the
  22· ·first three pages of Mr. Unsworth's Google search
  23· ·results from this morning, that Mr. Unsworth is a
  24· ·pedophile?
  25· · · ·A.· No.

                    First Legal Deposition-Calendar@firstlegal.com                292
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 248
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 252 of 327 Page ID
                                    #:3144
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· Do any of them state that Mr. Unsworth is a
  ·2· ·child rapist?
  ·3· · · ·A.· No.
  ·4· · · ·Q.· Sitting here today, you don't know with any
  ·5· ·certainty what the current state of what
  ·6· ·Mr. Unsworth's reputation is, do you?
  ·7· · · ·A.· I do not.
  ·8· · · ·Q.· And you don't know what the public thinks
  ·9· ·about him, do you?
  10· · · ·A.· I do not.
  11· · · ·Q.· And you don't know how much or the extent
  12· ·to which his reputation will improve by virtue of
  13· ·winning this lawsuit, you don't know that?
  14· · · ·A.· I don't know it, but based upon my
  15· ·experience in -- in implementing a campaign to
  16· ·improve his reputation, it would improve.
  17· · · ·Q.· Winning the lawsuit would improve
  18· ·Mr. Unsworth reputation -- standing alone, just
  19· ·that fact?
  20· · · ·A.· Prevailing in this case, yes.
  21· · · ·Q.· Even if the jury awards him only $1?
  22· · · ·A.· Yes.
  23· · · ·Q.· How much would Mr. Unsworth's reputation
  24· ·improve if that happens?
  25· · · · · ·MS. WADE:· Object to the form of the

                    First Legal Deposition-Calendar@firstlegal.com                293
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 249
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 253 of 327 Page ID
                                    #:3145
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·question.
  ·2· · · · · ·THE WITNESS:· I don't think that it would
  ·3· ·be improved enough to eliminate all the headlines
  ·4· ·that are all -- that I consider to be negative
  ·5· ·about Mr. Unsworth.· I think that you're -- he's
  ·6· ·going to need to implement a reputation repair
  ·7· ·program to truly -- to truly clean up the online
  ·8· ·reputation and the perception there is about him
  ·9· ·right now, based upon the statements that Mr. Musk
  10· ·has made.
  11· ·BY MR. SCHWARTZ:
  12· · · ·Q.· But as you sit here now, without knowing
  13· ·how many stories might get written about
  14· ·Mr. Unsworth prevailing in this case and what
  15· ·affect they would have on the Google search engine
  16· ·algorithm, you don't know whether they would or
  17· ·would not -- those stories would or would not --
  18· ·eliminate all the negative stories about
  19· ·Mr. Unsworth, do you?
  20· · · · · ·MS. WADE:· Object to the form.
  21· · · · · ·THE WITNESS:· Using another analogy that
  22· ·I'm sure the young people at the table will not
  23· ·have any idea what I'm talking about, I'm not
  24· ·Karna.· I can't predict the future, so I don't
  25· ·know.

                    First Legal Deposition-Calendar@firstlegal.com                294
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 250
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 254 of 327 Page ID
                                    #:3146
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·and controversy, or whatever formulations you're
  ·2· ·worried about, may never encounter a story in which
  ·3· ·it's reported that Elon Musk said anything harmful
  ·4· ·about Vern Unsworth.· You don't know?
  ·5· · · · · ·MS. WADE:· Object to the form.
  ·6· · · · · ·THE WITNESS:· I don't know.
  ·7· ·BY MR. SCHWARTZ:
  ·8· · · ·Q.· And without knowing that, you really don't
  ·9· ·know if whether Mr. Musk were to issue apology,
  10· ·tweet it out to his 22 million followers, and news
  11· ·stories were written about him, there would be any
  12· ·need to do any ad campaign to repair Mr. Unsworth's
  13· ·reputation, among the people that -- whose
  14· ·impressions of Mr. Unsworth are based on what
  15· ·they've read or heard about what Mr. Musk said
  16· ·about him, right?
  17· · · · · ·MS. WADE:· Object to the form of the
  18· ·question.
  19· · · · · ·THE WITNESS:· That's a complex question.
  20· ·I -- I don't know where you're going with it.                          I
  21· ·think that that testimony is pretty clear that I
  22· ·think that he needs a reputation repair campaign to
  23· ·clean up his name and that an apology alone is not
  24· ·going to suffice.
  25· ·BY MR. SCHWARTZ:

                    First Legal Deposition-Calendar@firstlegal.com                321
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 251
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 255 of 327 Page ID
                                    #:3147
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· Even under the circumstances that I just
  ·2· ·described to you?
  ·3· · · ·A.· Yes.
  ·4· · · ·Q.· Why?
  ·5· · · ·A.· Because I think that there will always be
  ·6· ·doubt about -- about Vernon until he takes
  ·7· ·completes control of his reputation digitally, and
  ·8· ·also controls how people learn about the verdict in
  ·9· ·this case, assuming for -- for point of reference,
  10· ·since we're doing hypotheticals, that he -- that
  11· ·the jury says that he was wronged and that he
  12· ·prevails.
  13· · · ·Q.· But as you sit here today, you don't know
  14· ·whether there's any doubt in anyone's mind in the
  15· ·world, or any significant percentage of anyone's
  16· ·mind in the world, that anybody thinks Mr. Unsworth
  17· ·is a pedophile, a child rapist, married a child
  18· ·bride, or did any of the things or is any of the
  19· ·kind of person Mr. Musk said about him, do you?
  20· · · ·A.· I --
  21· · · · · ·MS. WADE:· Object to the form.
  22· · · · · ·THE WITNESS:· I do not.
  23· ·BY MR. SCHWARTZ:
  24· · · ·Q.· Okay.· So let's zero in on the ads --
  25· ·newspaper ads in any way -- what newspaper should

                    First Legal Deposition-Calendar@firstlegal.com                322
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 252
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 256 of 327 Page ID
                                    #:3148
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·Mr. Unsworth run in the United States?
  ·2· · · ·A.· Well, I think that that would be something
  ·3· ·that an ad buyer would want to look at and
  ·4· ·determine.· You would want to buy -- I would
  ·5· ·think -- in publications, you want to look --
  ·6· ·there's a variety of things you would do in making
  ·7· ·that assessment.· So I'm not coming up with a
  ·8· ·specific set.· So publications that carry a number
  ·9· ·of stories, national publications, you would want
  10· ·to look at state-by-state coverage and see if there
  11· ·were newspapers in the states where there was a lot
  12· ·of attention.· The newspaper ads are a way to help
  13· ·the rest of the campaign.· They -- they lay a
  14· ·foundation for the statements that Mr. Unsworth
  15· ·wants made about him, that can drive traffic to the
  16· ·a website.· It may not be one ad.· It may be a
  17· ·series of ads that -- that correct and draw
  18· ·attention to newly created websites.
  19· · · · · ·So I -- I can't tell you a list of
  20· ·publications, and I also think at -- frankly, as I
  21· ·look at it today and think about what -- what the
  22· ·cost of advertisements are, that's probably a low
  23· ·figure, and a media buyer may say that that, in
  24· ·fact, although looks like it's a big figure, may
  25· ·not be sufficient to -- to do what the goal of the

                    First Legal Deposition-Calendar@firstlegal.com                323
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 253
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 257 of 327 Page ID
                                    #:3149
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·campaign is, which is ultimately repair his
  ·2· ·reputation.
  ·3· · · ·Q.· So you're saying the $3 million in your
  ·4· ·report may turn out to be too low a number?
  ·5· · · ·A.· Yes.
  ·6· · · ·Q.· Right.· But as you sit here today you can't
  ·7· ·really tell me which newspapers in the United
  ·8· ·States these ads should be running, can you?
  ·9· · · ·A.· I can't.· I have ideas in my own mind of
  10· ·what they might want to look at.
  11· · · ·Q.· That's what I'm asking you.· Can you tell
  12· ·me -- tell me the best information you can give me
  13· ·about which newspapers --
  14· · · ·A.· Only --
  15· · · · · ·MS. WADE:· Let him finish.
  16· · · · · ·THE REPORTER:· Hold on.
  17· ·BY MR. SCHWARTZ:
  18· · · ·Q.· -- which newspapers Mr. Unsworth should run
  19· ·these ads?
  20· · · ·A.· I would want or recommend or think that an
  21· ·ad buyer and a campaign as it's put together, may
  22· ·want to look at purchasing newspaper ads, more than
  23· ·one, in publications such as USA Today, which has a
  24· ·national reach.· You may want to publish it in the
  25· ·New York Times.· You may want to publish articles

                    First Legal Deposition-Calendar@firstlegal.com                324
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 254
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 258 of 327 Page ID
                                    #:3150
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·in the Los Angeles Times.· You may want to publish
  ·2· ·articles in Financial Times Places, where Mr. Musk
  ·3· ·and his business are associated with.· So I think
  ·4· ·that there's going to have to be some thoughtful
  ·5· ·planning, because you could spend an enormous
  ·6· ·amount of money buying ads in major newspapers, and
  ·7· ·the budget I have here wouldn't even begin to cover
  ·8· ·it.
  ·9· · · ·Q.· And as you sit here today, assuming
  10· ·Mr. Musk doesn't participate or cooperate with this
  11· ·ad campaign, can you -- can you tell me what --
  12· ·let's say, for example, the Los Angeles Times or
  13· ·the USA Today ad, at some point in the year, an ad
  14· ·gets taken out -- full-page ad -- I'm turning the
  15· ·paper, and I get to the point I see the ad that
  16· ·Mr. Unsworth has purchased at your recommendation.
  17· ·What am I seeing in that ad?
  18· · · · · ·MS. WADE:· Object to the form of the
  19· ·question.
  20· · · · · ·THE WITNESS:· Well, I've already
  21· ·previously answered several times that I don't know
  22· ·what the ad would precisely say, because I think it
  23· ·would be research-based.· So I'm not going to --
  24· ·I'm not going to sit here and hazard a guess, and
  25· ·what I would say beyond what I already testified

                    First Legal Deposition-Calendar@firstlegal.com                325
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 255
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 259 of 327 Page ID
                                    #:3151
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·to.
  ·2· ·BY MR. SCHWARTZ:
  ·3· · · ·Q.· Even if you can't tell me what the ad
  ·4· ·precisely say, can you tell me anything about what
  ·5· ·the viewer of -- or the reader of -- that newspaper
  ·6· ·would see when you turn to the full-page ad that
  ·7· ·you recommend Mr. Unsworth take out?
  ·8· · · · · ·MS. WADE:· Object to the form of the
  ·9· ·question.· We went through this.
  10· · · · · ·Go ahead.
  11· · · · · ·THE WITNESS:· I've answered it previously,
  12· ·several times.
  13· ·BY MR. SCHWARTZ:
  14· · · ·Q.· My -- my understanding of your answer is
  15· ·you can't tell me what it is until you do the
  16· ·strategic research; is that right?
  17· · · · · ·MS. WADE:· Object to the form.· That was
  18· ·not his answer.
  19· · · · · ·MR. SCHWARTZ:· Well, then, that's why you
  20· ·can clarify if that's not your answer.
  21· · · · · ·MS. WADE:· It was clear before.
  22· · · · · ·Go ahead.
  23· · · · · ·THE WITNESS:· I've said it so many times
  24· ·in so many different ways, and I apologize that
  25· ·you're not following what I think should happen.

                    First Legal Deposition-Calendar@firstlegal.com                326
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 256
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 260 of 327 Page ID
                                    #:3152
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·First of all, the outcome of the case and what
  ·2· ·occurs will drive some of the content of the ad.
  ·3· ·So that -- and the research will drive some of the
  ·4· ·content of the ad.· There would be also, most
  ·5· ·likely, times in which an ad would draw people to
  ·6· ·websites that Mr. Unsworth wants them to see, or
  ·7· ·statements he wants them to see, so I can't presume
  ·8· ·to know precisely what the ads might say.
  ·9· ·BY MR. SCHWARTZ:
  10· · · ·Q.· Okay.· Even if you can't tell me precisely
  11· ·what's in these ads, seems to me, what you're
  12· ·telling me, though, is only what -- what the
  13· ·drivers of the content of the ads are.· I hear you
  14· ·telling me that, and you don't need to repeat that.
  15· ·I'm staring at a blank page in the LA Times that
  16· ·Mr. Unsworth spent a lot of money to buy.· Can you
  17· ·tell me anything, right now, about what's going to
  18· ·be -- or what the reader's going to see in that ad?
  19· · · · · ·MS. WADE:· Object to the form of the
  20· ·question.
  21· · · · · ·THE WITNESS:· Beyond what I've already
  22· ·answered numerous times, no.
  23· ·BY MR. SCHWARTZ:
  24· · · ·Q.· You haven't told me anything yet.· You just
  25· ·told me what the drivers are.

                    First Legal Deposition-Calendar@firstlegal.com                327
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 257
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 261 of 327 Page ID
                                    #:3153
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · · · ·MS. WADE:· Hold on.
  ·2· ·BY MR. SCHWARTZ:
  ·3· · · ·Q.· What have you told me that a reader is
  ·4· ·going to see?· Is he going to see a picture of
  ·5· ·Mr. Unsworth?· Is he going to -- actually, I take
  ·6· ·that back.
  ·7· · · · · ·You told me there could be links to
  ·8· ·websites that Vern Unsworth wants to drive traffic
  ·9· ·to.· Is there anything else you can tell me about
  10· ·these ads and what I'm going to see?
  11· · · · · ·MS. WADE:· Other than what he's already
  12· ·told you?
  13· · · · · ·MR. SCHWARTZ:· Yes.
  14· · · · · ·THE WITNESS:· Beyond what I've already
  15· ·told you?· And I think I already told you earlier,
  16· ·there might be graphics.· I don't know the layout
  17· ·of the ad.· I don't know the content of the ad.
  18· ·And it would be irresponsible to -- to kind of lay
  19· ·out the -- the details of what the ad might say
  20· ·beyond this is a critical component of the repair
  21· ·campaign.
  22· ·BY MR. SCHWARTZ:
  23· · · ·Q.· Okay.· And the websites that you described
  24· ·that Mr. Unsworth might want to drive traffic to,
  25· ·do you know whether Mr. Unsworth has any interest?

                    First Legal Deposition-Calendar@firstlegal.com                328
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 258
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 262 of 327 Page ID
                                    #:3154
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·Has anybody told you whether Mr. Unsworth has any
  ·2· ·interest in operating or paying anybody else to
  ·3· ·operate websites that he would own that traffic
  ·4· ·would be drived -- or driven to?
  ·5· · · ·A.· And I think I previously told you that I
  ·6· ·haven't spoken to Mr. Unsworth.· I don't know
  ·7· ·whether he would move forward with a campaign.                          I
  ·8· ·can't presume to speak to Mr. Unsworth.· I haven't
  ·9· ·spoken to him.
  10· · · ·Q.· Okay.· The TV ads, can you tell us what
  11· ·people would be seeing in these television ads that
  12· ·you suggest Mr. Unsworth pay for to produce and air
  13· ·in the United States in the first year of his
  14· ·campaign?
  15· · · ·A.· No.
  16· · · ·Q.· Can you tell us what television stations or
  17· ·networks Mr. Unsworth should run these ads on, as
  18· ·you sit here today?
  19· · · ·A.· I cannot.· And that would be part of a
  20· ·media planner and media plan, in conjunction with a
  21· ·public relations firm, laying out a complete
  22· ·strategy for the reputation repair.
  23· · · ·Q.· All right.· Let's talk about Google ads.                            I
  24· ·believe in your report, on Page 35, you talk about
  25· ·how much web --

                    First Legal Deposition-Calendar@firstlegal.com                 329
                                  L.A. 855.348.4997                                    YVer1f




                                                                           Exhibit 2, Page 259
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 263 of 327 Page ID
                                    #:3155
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· I'm sorry.· What page?
  ·2· · · ·Q.· Page 35.· I'm sorry.
  ·3· · · · · ·Are you generally familiar with the
  ·4· ·operation of Google ads or Google AdSense?
  ·5· · · ·A.· In the most basic way, I hired people to
  ·6· ·buy ads and -- for Google with previous clients.
  ·7· · · ·Q.· Okay.· So it looks like on Page 35, the
  ·8· ·second full paragraph up from the bottom, I just
  ·9· ·want to understand the -- the activity you're --
  10· ·you're suggesting Mr. Unsworth engage in.
  11· · · · · ·The -- the budget for the first -- at least
  12· ·the first year is $2 million, right?
  13· · · ·A.· Correct.
  14· · · ·Q.· Okay.· And you're assuming that that budget
  15· ·will be spent on clicks that Mr. Unsworth will have
  16· ·to pay 1 to $2 per click for?
  17· · · ·A.· That's correct.
  18· · · ·Q.· So I think that means you're expecting, in
  19· ·order for Mr. Unsworth to spend $2 million on for
  20· ·clicks on Google ads, that somewhere between one to
  21· ·two million people per year would run a Google
  22· ·search for Mr. Unsworth, see an ad for a Vernon
  23· ·Unsworth website, and then click through to that
  24· ·website?
  25· · · ·A.· I -- if that's what you're getting from it,

                    First Legal Deposition-Calendar@firstlegal.com                330
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 260
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 264 of 327 Page ID
                                    #:3156
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·then that's not correct.· Because you can buy
  ·2· ·Google ads that that have to deal with Elon Musk or
  ·3· ·adjacent to Elon Musk name and get people to be
  ·4· ·interested in Elon Musk and then drive traffic
  ·5· ·to -- you can buy ads on any website adjacent to
  ·6· ·any news story so you wouldn't have to put a search
  ·7· ·term for Vernon Unsworth.· You could put a search
  ·8· ·term for "Tesla."· You could put in a search term
  ·9· ·for "Elon Musk."· It would be up to the ad buyer
  10· ·and some research to figure out the best way to
  11· ·spend a very limited amount of money that -- and by
  12· ·the way, even by your numbers, that let's say it's
  13· ·two million people who would click through -- that
  14· ·dwarfs the over 20 million, 22 million people who
  15· ·might view or see his Twitter, or who read his
  16· ·stories.
  17· · · ·Q.· All right.· Just -- but -- all right.
  18· ·So -- but in order for Mr. Unsworth to spend
  19· ·$2 million a year on Google ads, somewhere between
  20· ·one to two million people would need to click on
  21· ·those ads, however they came to see them.· Whether
  22· ·it was on a Google search result or a website for
  23· ·Thai -- Air Thailand or whatever, right?
  24· · · ·A.· That's true.
  25· · · ·Q.· Okay.· What's the basis on which you

                    First Legal Deposition-Calendar@firstlegal.com                331
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 261
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 265 of 327 Page ID
                                    #:3157
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·believe one to two million people would be
  ·2· ·sufficiently interested in a Vernon Unsworth
  ·3· ·advertisement to click on it to go to wherever that
  ·4· ·ad is going to take them?
  ·5· · · ·A.· Again, I'm not a -- the creative person,
  ·6· ·but I could just think of the top of my head -- you
  ·7· ·wouldn't need, in your ad, to necessarily use
  ·8· ·Vernon's name as the lead.· You might want to have
  ·9· ·something creative.· Find out the truth about what
  10· ·Elon Musk -- find out the truth about Elon Musk, or
  11· ·Elon Musk statements.
  12· · · ·Q.· I see.
  13· · · ·A.· Free thinking.· It doesn't have to say, if
  14· ·you think that I wrote this, and if I wrote it
  15· ·incorrectly that implying that it has to say Vernon
  16· ·Unsworth in the underlying creative copy to get
  17· ·people to click to find something that you want
  18· ·them to find about Vernon Unsworth then I -- I
  19· ·didn't do my job.
  20· · · ·Q.· Okay.· So you're assuming that the creative
  21· ·people associated or that would be hired by
  22· ·whoever's running this campaign would come up with
  23· ·ads that would be sufficiently interesting to one
  24· ·to two million people in the first year to click
  25· ·through?

                    First Legal Deposition-Calendar@firstlegal.com                332
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 262
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 266 of 327 Page ID
                                    #:3158
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· Right.· And in -- in the vernacular -- I
  ·2· ·don't like the vernacular, but it is what it is.
  ·3· ·It's called clickbait.
  ·4· · · ·Q.· Right.· And -- but as you sit here now, you
  ·5· ·don't know that one to two million people would
  ·6· ·take the bait and click on an ad that Mr. Unsworth
  ·7· ·paid Google to create or to -- would post on a
  ·8· ·website, do you?
  ·9· · · ·A.· I don't know that.
  10· · · ·Q.· And if it turns out that far fewer than one
  11· ·to two million people clicked on those ads, then
  12· ·Google wouldn't be Mr. Unsworth $2 million for
  13· ·them, would it?
  14· · · ·A.· That's correct.
  15· · · ·Q.· And so, he wouldn't need that money unless
  16· ·that volume of people clicked on those ads, right?
  17· · · ·A.· That would be correct.
  18· · · ·Q.· Okay.· You also recommend that Mr. Unsworth
  19· ·spend a million dollars a year on news-based
  20· ·websites ads, right?
  21· · · ·A.· Yes.
  22· · · ·Q.· Okay.· And again, you can't tell us now --
  23· ·is the idea that these would be ads similar to the
  24· ·Google ads, but they would just be elsewhere on
  25· ·news sites that people would see something of

                    First Legal Deposition-Calendar@firstlegal.com                333
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 263
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 267 of 327 Page ID
                                    #:3159
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·interest to them, they click on it, and it would
  ·2· ·take them to some content that Mr. Unsworth
  ·3· ·created, or someone created on his behalf, that
  ·4· ·would improve his reputation?
  ·5· · · ·A.· You've accurately described it.
  ·6· · · ·Q.· All right.· And -- but as you sit here now,
  ·7· ·you can't tell us what, from a "creative
  ·8· ·standpoint" I think is the term ad agencies use,
  ·9· ·but since this is being heard by a jury of
  10· ·non-advertising agency people -- you can't tell us
  11· ·what the content of those ads would look like, can
  12· ·you?
  13· · · ·A.· I cannot.
  14· · · ·Q.· And you can't tell us what news sites those
  15· ·ads should be put on, can you?
  16· · · ·A.· No.
  17· · · ·Q.· All right.· So you also recommend that
  18· ·Mr. Unsworth spend 1.5 million per year on online
  19· ·Twitter ads, right?
  20· · · ·A.· That's correct.
  21· · · ·Q.· How did you arrive at 1.5 million?
  22· · · ·A.· You have to go to the portion of my report
  23· ·that talks about Twitter, and you go to Page 34,
  24· ·and then you go to the fourth paragraph.· It talks
  25· ·about Twitter offering several different types of

                    First Legal Deposition-Calendar@firstlegal.com                334
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 264
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 268 of 327 Page ID
                                    #:3160
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·advertising options, including promoted tweets as
  ·2· ·one.· And depending on the type of Twitter ads you
  ·3· ·purchase, you can spend between $0.50 and $4 per
  ·4· ·engagement, or you can do a promoted Twitter buy,
  ·5· ·and there is ample evidence that promoted Twitter
  ·6· ·buys, where it's pushing content onto different
  ·7· ·sites, could cost up to $200,000 per day.
  ·8· · · ·Q.· Okay.
  ·9· · · ·A.· So I think that this -- this and Mr. Musk
  10· ·is wildly popular on Twitter.· So I think that
  11· ·Twitter was a natural place to purchase ads to run
  12· ·the campaign, again, not knowing what the creative
  13· ·might be that causes people to see the ads.
  14· · · ·Q.· So -- but just so I understand, in general,
  15· ·what you're saying is that, as with other forms of
  16· ·online advertising, this would be within the
  17· ·Twitter sphere or the Twitter app, or if people use
  18· ·Twitter on a web browser, within Twitter you're
  19· ·recommending that Mr. Unsworth spend a million five
  20· ·on ads to Twitter users to -- to try and attract
  21· ·Twitter users to content that would help rebuild
  22· ·Mr. Unsworth's reputation?
  23· · · ·A.· That's correct.
  24· · · ·Q.· Okay.· But as you sit here now, you don't
  25· ·know what the -- the Twitter ads would look like or

                    First Legal Deposition-Calendar@firstlegal.com                335
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 265
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 269 of 327 Page ID
                                    #:3161
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·what the content that they would be supposably
  ·2· ·clicking through to view would be, do you?
  ·3· · · ·A.· I do not.
  ·4· · · ·Q.· And how do you know, then, that any of that
  ·5· ·aspect of the work -- that content, the ad campaign
  ·6· ·on Twitter -- would have any positive effect on
  ·7· ·Mr. Unsworth's reputation among Twitter people --
  ·8· ·Twitter users?
  ·9· · · ·A.· You can never be certain that an ad
  10· ·campaign will be successful, period.
  11· · · ·Q.· Okay.· But how do you know if -- I mean, it
  12· ·could be with respect to any of these forms of
  13· ·advertising, the Google ads, the news-based
  14· ·websites ads, Twitter ads, any of these -- it could
  15· ·end up being just a waste of money because it has
  16· ·no effect on Mr. Unsworth's reputation, right?
  17· · · ·A.· That's always possible, but I have
  18· ·confidence that he would select a person who has
  19· ·experience in handling reputation repair who could
  20· ·put together a proper team including creative
  21· ·people that would implement a program similar to
  22· ·this that would -- would improve his -- his image,
  23· ·but there is no guarantees --
  24· · · ·Q.· Okay.
  25· · · ·A.· -- and that's in this -- in this business,

                    First Legal Deposition-Calendar@firstlegal.com                336
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 266
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 270 of 327 Page ID
                                    #:3162
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·and that's one of the -- one of the kind of
  ·2· ·unknowns.· There are no guarantees.· You don't get
  ·3· ·a guarantee that if you pay this money, you will
  ·4· ·get this result.· I think that there's sufficient
  ·5· ·evidence among different campaigns and different
  ·6· ·agencies that are out there that their -- their
  ·7· ·campaigns are successful.
  ·8· · · ·Q.· All right.· Let's stick with Twitter --
  ·9· · · ·A.· Okay.
  10· · · ·Q.· -- for a moment.
  11· · · · · ·We don't know -- you don't know -- I should
  12· ·say, as we sit here today, whether and how many of
  13· ·Mr. Musk's followers believed any of his statements
  14· ·about Mr. Unsworth?
  15· · · ·A.· That's correct.
  16· · · ·Q.· Would you want your initial strategic
  17· ·research to find that out before you recommended to
  18· ·Mr. Unsworth that he spent money within the Twitter
  19· ·environment?
  20· · · · · ·MS. WADE:· Object to the form of the
  21· ·question.
  22· · · · · ·THE WITNESS:· It might be -- it might be a
  23· ·subset of the research, but it might be a push
  24· ·question.· But -- so the answer is, it's not
  25· ·critical.· It would be important to know so you

                    First Legal Deposition-Calendar@firstlegal.com                337
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 267
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 271 of 327 Page ID
                                    #:3163
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·plan to defend the client against personal attacks,
  ·2· ·customer complaints, and blatant falsehoods.
  ·3· · · ·A.· That's correct.
  ·4· · · ·Q.· So the falsehoods weren't about whether
  ·5· ·your client had engaged in sexual harassment and
  ·6· ·other groping and other things?· There were other
  ·7· ·falsehoods?
  ·8· · · ·A.· Falsehoods related to that -- and I've got
  ·9· ·to be careful not to reveal the client.· There were
  10· ·claims of things that he did that he admitted to,
  11· ·and there were claims of things that he did that
  12· ·were complete fabrications.
  13· · · ·Q.· And did -- he came to you and said,
  14· ·Mr. Rose, Eric -- I assume maybe he called you by
  15· ·your first name -- I need your help repairing my
  16· ·reputation.
  17· · · ·A.· That's correct.
  18· · · ·Q.· Did you design a repair reputation program
  19· ·for this New York restauranteur who was accused of
  20· ·sexual harassment, including public groping and
  21· ·lewd text messages?
  22· · · ·A.· That wasn't the scope of my assignment.
  23· · · ·Q.· Repair -- restoring or repairing his
  24· ·reputation wasn't part of your assignment?
  25· · · ·A.· Well, the engagement was limited to making

                    First Legal Deposition-Calendar@firstlegal.com                345
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 268
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 272 of 327 Page ID
                                    #:3164
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·it clear about what he had done and what he had not
  ·2· ·done.· So I think in a broad sense, repairing his
  ·3· ·reputation was part of it.· But there wasn't a
  ·4· ·reputation management plan put in place for him
  ·5· ·that I've described here, because that wasn't his
  ·6· ·goal.· His goal was to have stories written that
  ·7· ·more accurately reflected what he was doing, what
  ·8· ·he admitted to, and how he was moving on.
  ·9· · · ·Q.· I see.· Okay.· But you recognize your words
  10· ·that you were retained to protect the brand and
  11· ·assist the client in restoring the restauranteur's
  12· ·reputation.· That's how you described it.
  13· · · ·A.· That's correct.
  14· · · ·Q.· Okay.· Approximately -- did -- did the --
  15· ·approximately, how long ago did this happen?· Was
  16· ·this, like, in the last few years?
  17· · · ·A.· Yes.
  18· · · ·Q.· Okay.· And did -- as part of your -- your
  19· ·plan for this client -- did it involve spending
  20· ·money on any ads or any media activity?
  21· · · ·A.· It did.
  22· · · ·Q.· How much total spend and money did your
  23· ·client spend, pursuant to your recommendations?
  24· · · ·A.· Well, none.
  25· · · ·Q.· Okay.· So let's look at the legendary --

                    First Legal Deposition-Calendar@firstlegal.com                346
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 269
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 273 of 327 Page ID
                                    #:3165
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· But there has to be -- I can't just leave
  ·2· ·it at none.· I gave him a plan; he chose not to
  ·3· ·follow the plan.· And as a result of not following
  ·4· ·the plan, his reputation is actually not improved
  ·5· ·as significantly as it could --
  ·6· · · ·Q.· I'm sorry.
  ·7· · · ·A.· -- has not improved as significantly as it
  ·8· ·could have had he, in my view, implemented the
  ·9· ·plan.
  10· · · ·Q.· Okay.· Had he implemented the plan, how
  11· ·much money would he have spent?
  12· · · ·A.· I don't know.· Because we never -- he
  13· ·didn't want me to lay out a plan and come up with
  14· ·estimates for -- he wasn't interested in spending
  15· ·any money beyond putting out statements and
  16· ·retaining me to help him.
  17· · · ·Q.· Okay.· All right.
  18· · · ·A.· And he made it very clear that when --
  19· ·careful here -- he didn't have the financial
  20· ·resources to implement what was necessary.
  21· · · ·Q.· Had Mr. Whatever or Ms. Restauranteur --
  22· · · ·A.· Yeah.
  23· · · ·Q.· -- had the financial resources -- had --
  24· ·had this person, this restauranteur, come to you
  25· ·and said, Eric, I'm in your hands.· I -- I want you

                    First Legal Deposition-Calendar@firstlegal.com                347
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 270
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 274 of 327 Page ID
                                    #:3166
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·to give me a reasonable plan to restore my
  ·2· ·reputation, how much would you have told him he
  ·3· ·would have needed to spend?
  ·4· · · ·A.· Everything case-specific.· I would have to
  ·5· ·do the sort of research that I've done here to help
  ·6· ·figure out what the best mix is --
  ·7· · · ·Q.· Okay.
  ·8· · · ·A.· -- so I can't give you the dollar figure.
  ·9· · · ·Q.· All right.· So let's go back to the other
  10· ·two.· You've got -- the first one was the
  11· ·television producer engagement --
  12· · · ·A.· Yes.
  13· · · ·Q.· -- who was about to be accused of sexual
  14· ·harassment.
  15· · · · · ·Did you -- did this person engage in any
  16· ·form of media campaign or reputation-related
  17· ·campaign?
  18· · · ·A.· Well, I think -- I think the statement of
  19· ·what I did for him speaks for itself.
  20· · · ·Q.· Can you just tell -- help me out here.· Did
  21· ·they or not?
  22· · · ·A.· Did they have a paid campaign?
  23· · · ·Q.· Did they, yes or no.
  24· · · ·A.· No.
  25· · · ·Q.· Okay.· Then the legendary entertainment

                    First Legal Deposition-Calendar@firstlegal.com                348
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 271
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 275 of 327 Page ID
                                    #:3167
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·engagement -- did this person engage in any form of
  ·2· ·media campaign related to their reputation?
  ·3· · · ·A.· A paid campaign?
  ·4· · · ·Q.· Paid or unpaid.· Did they?
  ·5· · · ·A.· You'll --
  ·6· · · ·Q.· All right.· Fine.· Paid.· Let me ask it a
  ·7· ·full question.
  ·8· · · ·A.· "Paid" meaning in the -- because I want to
  ·9· ·be clear.· Paid in the terms of similar campaigns
  10· ·that I've recommended that Mr. Unsworth --
  11· · · ·Q.· Well, I don't mean similar in scope,
  12· ·necessarily, but any form of paid.· Let me ask it
  13· ·as a complete question.
  14· · · ·A.· Yeah.
  15· · · ·Q.· In connection with your work for the
  16· ·legendary entertainment executive who was faced
  17· ·with assault charges, did that person engage in any
  18· ·form of paid media campaign related to their
  19· ·reputation?
  20· · · ·A.· No.
  21· · · ·Q.· Okay.· Did any of the people in the sexual
  22· ·harassment employment -- I guess there was three
  23· ·more cases here.
  24· · · · · ·Did any of your clients here engage in any
  25· ·paid media campaigns related to their reputations?

                    First Legal Deposition-Calendar@firstlegal.com                349
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 272
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 276 of 327 Page ID
                                    #:3168
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·A.· No.
  ·2· · · ·Q.· All right.· So I want you to go back and
  ·3· ·look at Exhibits 124 and 125.· Do you have those
  ·4· ·out?
  ·5· · · ·A.· I have 124.
  ·6· · · ·Q.· 124 is a BuzzFeed article --
  ·7· · · ·A.· Yep.
  ·8· · · ·Q.· -- and 125 is CNN article.· Do you have
  ·9· ·those?
  10· · · ·A.· Yep.
  11· · · ·Q.· Do you remember earlier in your deposition
  12· ·you reviewed them?
  13· · · ·A.· Yes.
  14· · · ·Q.· And your testimony was these were
  15· ·unfavorable towards Mr. Unsworth.· Do you remember
  16· ·telling me that?
  17· · · ·A.· Yes.
  18· · · ·Q.· Okay.· I'll do them separately.· What's our
  19· ·next exhibit?
  20· · · · · ·(Exhibits 128, 129, 130 were marked for
  21· · · · · ·identification.)
  22· ·BY MR. SCHWARTZ:
  23· · · ·Q.· Okay.· Do you now have Exhibits 128, 129,
  24· ·and 130 in front of you?
  25· · · ·A.· I do.

                    First Legal Deposition-Calendar@firstlegal.com                350
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 273
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 277 of 327 Page ID
                                    #:3169
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · ·Q.· Okay.· So let's first look at Exhibit 130.
  ·2· ·This is a printout from the Twitter page of Lynn
  ·3· ·Wood.
  ·4· · · · · ·Do you recognize that?
  ·5· · · ·A.· I do.
  ·6· · · ·Q.· And you see that Mr. Wood has over 30,000
  ·7· ·followers?
  ·8· · · ·A.· I do.
  ·9· · · ·Q.· Okay.· And do you recognize where it says
  10· ·some of the followers are listed there including
  11· ·Mr. Mac?· Do you see that, under the 30,000.5
  12· ·followers?
  13· · · ·A.· Yes, I do.
  14· · · ·Q.· And that -- do you have any reason to doubt
  15· ·that's Ryan Mac from BuzzFeed?
  16· · · ·A.· I believe it would be.
  17· · · ·Q.· And Jonathan Martin, he's a reporter from
  18· ·the New York Times?
  19· · · ·A.· That's correct.
  20· · · ·Q.· And Asawin Suebsaeng, do you know what
  21· ·paper that person writes for?
  22· · · ·A.· Not familiar.
  23· · · ·Q.· The Daily Beast.· Do you recognize that
  24· ·person from the Daily Beast?
  25· · · ·A.· I don't -- I don't recognize the name from

                    First Legal Deposition-Calendar@firstlegal.com                351
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 274
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 278 of 327 Page ID
                                    #:3170
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·a group in Thailand about the cave rescue.· Do you
  ·2· ·recall those questions?
  ·3· · · ·A.· I do.
  ·4· · · ·Q.· Has -- has any -- do any of those things
  ·5· ·that were listed, or frankly, anything else
  ·6· ·Mr. Schwartz has asked you today, change your
  ·7· ·opinion at all as set forth in your report?
  ·8· · · ·A.· No.
  ·9· · · ·Q.· Do any of those things -- any of those
  10· ·items or anything else that Mr. Schwartz has
  11· ·mentioned or represented to you today make you
  12· ·think that you need additional information to
  13· ·support your opinions?
  14· · · ·A.· No.
  15· · · ·Q.· Okay.· That's all I have.
  16· · · · · ·MR. SCHWARTZ:· All right.· Briefly, I'm
  17· ·allowed a little redirect.
  18· ·EXAMINATION BY MR. SCHWARTZ:
  19· · · ·Q.· Counsel for Mr. Unsworth asked you whether
  20· ·it was your opinion that by filing the lawsuit, and
  21· ·therefore generating more articles about the whole
  22· ·incident, that Mr. Unsworth has further damaged his
  23· ·reputation.· You said no.· The first -- just so I
  24· ·understand, did you understand that when
  25· ·Mr. Unsworth's counsel used the word "incident,"

                    First Legal Deposition-Calendar@firstlegal.com                358
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 275
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 279 of 327 Page ID
                                    #:3171
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·she was referring to the various statements that
  ·2· ·Mr. Musk either tweeted or e-mailed or otherwise
  ·3· ·said about Mr. Unsworth?
  ·4· · · ·A.· Yes.
  ·5· · · ·Q.· All right.· And your previous testimony was
  ·6· ·that numerous articles written about this lawsuit
  ·7· ·were unfavorable to Mr. Unsworth's reputation,
  ·8· ·right?
  ·9· · · ·A.· That's correct.
  10· · · ·Q.· Including all of the articles that showed
  11· ·up on Pages 11 through, I think it is 15, of your
  12· ·report, all of the Five Blocks assessments of the
  13· ·articles that were negative about Mr. Musk that you
  14· ·put into your report -- all of those articles --
  15· ·each of those articles is about this lawsuit, isn't
  16· ·it?
  17· · · ·A.· Of the ones we reviewed, yes.
  18· · · ·Q.· And each of those is negative, yes?
  19· · · ·A.· They are negative.
  20· · · ·Q.· And if the lawsuit didn't exist, those
  21· ·articles wouldn't have been written.· They're about
  22· ·the lawsuit, right?
  23· · · ·A.· I think that you are confusing the -- the
  24· ·attempt for Mr. Unsworth to repair his name and
  25· ·reputation by taking legal action that he was

                    First Legal Deposition-Calendar@firstlegal.com                359
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 276
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 280 of 327 Page ID
                                    #:3172
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· ·challenged to do by Mr. Musk somehow was -- was his
  ·2· ·fault and that the reputation is -- is -- that he
  ·3· ·is responsible for the damage to his reputation.
  ·4· ·No.· The damage to his reputation solely lies with
  ·5· ·Mr. Musk for the statements that he made, the
  ·6· ·underlying statements we've gone through today, and
  ·7· ·then the challenging of him to file a lawsuit if he
  ·8· ·thought that -- that they were not true.· So the
  ·9· ·damage to Mr. Unsworth's reputation rests with
  10· ·Mr. Musk.
  11· · · ·Q.· That's -- that's your opinion, right?
  12· · · ·A.· That's my opinion.
  13· · · ·Q.· That -- that's -- sounds like a legal
  14· ·conclusion that a lawyer would make, as opposed to
  15· ·something that's based on fact.· Do you have any
  16· ·research to back you up, that says, for example,
  17· ·that people who think ill of Mr. Unsworth or think
  18· ·he has a bad reputation think so not on account of
  19· ·anything that he heard about or read about this
  20· ·lawsuit or the stories about the lawsuit that
  21· ·repeated what Mr. Musk had said about Mr. Unsworth,
  22· ·but only based on what stories were written or what
  23· ·they heard before the lawsuit was filed?
  24· · · ·A.· I --
  25· · · · · ·MS. WADE:· Object to the form.

                    First Legal Deposition-Calendar@firstlegal.com                360
                                  L.A. 855.348.4997                                   YVer1f




                                                                           Exhibit 2, Page 277
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 281 of 327 Page ID
                                    #:3173
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · · · ·THE WITNESS:· I have no evidence.
  ·2· ·BY MR. SCHWARTZ:
  ·3· · · ·Q.· I have nothing further.· Thank you very
  ·4· ·much.
  ·5· · · ·A.· Thank you very much.
  ·6· · · · · ·THE VIDEOGRAPHER:· This concludes today's
  ·7· ·testimony.· The time is 7:00 p.m.· We are off the
  ·8· ·record.
  ·9· · · · · ·THE REPORTER:· And did you both want rough
  10· ·drafts, as well?
  11· · · · · ·MR. BERGJONS:· Yes, please.
  12· · · · · ·MS. WADE:· Yes, please.
  13· · · (Whereupon proceedings concluded at 7:00 p.m.)
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                    First Legal Deposition-Calendar@firstlegal.com                361
                                  L.A. 855.348.4997



                                                                           Exhibit 2, Page 278
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 282 of 327 Page ID
                                    #:3174
                                    ERIC ROSE
                                                                     November 01, 2019

  ·1· · · · · · · · · REPORTER'S CERTIFICATE

  ·2

  ·3

  ·4· · · · · ·I, NICOLE HATLER, a Shorthand Reporter,

  ·5· ·State of California, do hereby certify:

  ·6· · · · · ·That ERIC ROSE, in the foregoing deposition

  ·7· ·named, was present and by me sworn as a witness in

  ·8· ·the above-entitled action at the time and place

  ·9· ·therein specified;

  10· · · · · ·That said deposition was taken before me at

  11· ·said time and place, and was taken down in

  12· ·shorthand by me, a Certified Shorthand Reporter of

  13· ·the State of California, and was thereafter

  14· ·transcribed into typewriting, and that the

  15· ·foregoing transcript constitutes a full, true and

  16· ·correct report of said deposition and of the

  17· ·proceedings that took place;

  18· · · · · ·That before completion of the proceedings,

  19· ·review of the transcript [X] was [] was not

  20· ·requested.

  21· · · · · ·IN WITNESS WHEREOF, I have hereunder

  22· ·subscribed my hand this 5th day of November 2019.

  23

  24
  · · · · · · · · ·NICOLE HATLER, CSR NO. 13730
  25· · · · · · · · · ·State of California


                    First Legal Deposition-Calendar@firstlegal.com                363
                                  L.A. 855.348.4997



                                                                           Exhibit 2, Page 279
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 283 of 327 Page ID
                                    #:3175




                         EXHIBIT 3
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 284 of 327 Page ID
                                    #:3176


  · · · · · · · · · UNITED STATES DISTRICT COURT

  · · · · · · · · ·CENTRAL DISTRICT OF CALIFORNIA

  ·

  ·

  · · ·VERNON UNSWORTH,

  · · · · · · · ·Plaintiff,

  · · · · · · · ·vs.· · · · · · · · · ·Case No. 2:18-cv-8048

  · · ·ELON MUSK,
  ·
  · · · · · · · ·Defendant.
  · · ·____________________________/
  ·

  ·

  ·

  · · · · · · · · · ·VIDEOTAPED DEPOSITION OF

  · · · · · · · · · · · ·VERNON UNSWORTH

  · · · · · · · · · BEVERLY HILLS, CALIFORNIA

  · · · · · · · · · · · ·AUGUST 14, 2019

  ·

  ·

  ·
  ·
  ·

  ·

  · · ·Reported By:
  · · ·PATRICIA Y. SCHULER, CSR No. 11949
  ·
  · · ·Job No.: 41370
  ·

  ·




                                                                   Exhibit 3, Page 280
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 285 of 327 Page ID
                                    #:3177
                               VERNON UNSWORTH
                                                                     August 14, 2019

  ·1· · · · · · ·Do you see that?
  ·2· · · · A.· ·Yes.
  ·3· · · · Q.· ·You wrote: "For your eyes only and not to
  ·4· ·be reported on."
  ·5· · · · · · ·Did you discuss that with Mr. Head before
  ·6· ·you sent this to him?
  ·7· · · · A.· ·Not that I recall.
  ·8· · · · Q.· ·And was it your expectation that, by
  ·9· ·writing "For your eyes only and not to be reported
  10· ·on," that he wouldn't put this into a story?
  11· · · · A.· ·As I say in the email, it's just for his
  12· ·eyes only.
  13· · · · Q.· ·Meaning?
  14· · · · A.· ·For his eyes only.
  15· · · · Q.· ·Is the implication of that that you were
  16· ·telling him that he was not to include this
  17· ·information in a story?· When you say "and not to
  18· ·be reported on," is that what you meant?
  19· · · · A.· ·Yes.
  20· · · · · · ·MR. WOOD:· Are you done with 8?
  21· · · · · · ·MR. SCHWARTZ:· Yes, we are done with 8.
  22· ·BY MR. SCHWARTZ:
  23· · · · Q.· ·So if you look in the interrogatories,
  24· ·that's Exhibit 2 -- your answers to the
  25· ·interrogatories.· I want to ask you a question

                    First Legal Deposition-Calendar@firstlegal.com               79
                                  L.A. 855.348.4997                                YVer1f




                                                                        Exhibit 3, Page 281
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 286 of 327 Page ID
                                    #:3178
                               VERNON UNSWORTH
                                                                     August 14, 2019

  ·1· ·about that.· So let me know if you see that in the
  ·2· ·pile.
  ·3· · · · · · ·Do you have now Exhibit 2?
  ·4· · · · · · ·MR. WOOD:· Is there a specific
  ·5· ·interrogatory you want him to go to?
  ·6· · · · · · ·MR. SCHWARTZ:· I'll direct him to it.                        I
  ·7· ·just wanted to make sure.· You do have Exhibit 2?
  ·8· · · · · · ·THE WITNESS:· Yes.
  ·9· ·BY MR. SCHWARTZ:
  10· · · · Q.· ·Let's see.· Where is this?
  11· · · · · · ·So if you look at page 3 of Exhibit 2,
  12· ·there is a response to Interrogatory No. 1.
  13· · · · · · ·You let me know when you are on page 3.
  14· · · · A.· ·I am on page 3.
  15· · · · Q.· ·Okay.· And at lines 15 and 16, I'll read
  16· ·it, and you can read along as I read it aloud.
  17· ·Your answer to Interrogatory 1 -- by the way, just
  18· ·for context asks for you to describe all harm you
  19· ·have suffered, if any, as a result of the false and
  20· ·defamatory accusations you identify in your
  21· ·complaint, et cetera.· And the part of the answer I
  22· ·want to focus you on is on lines 15 through 16, and
  23· ·I will read it as follows:
  24· · · · · · ·"Plaintiff is not seeking damages for
  25· ·lost wages or earning opportunities, or any other

                    First Legal Deposition-Calendar@firstlegal.com                80
                                  L.A. 855.348.4997                                YVer1f




                                                                        Exhibit 3, Page 282
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 287 of 327 Page ID
                                    #:3179
                               VERNON UNSWORTH
                                                                     August 14, 2019

  ·1· ·special financial damages."
  ·2· · · · · · ·Do you see that?
  ·3· · · · A.· ·Yes.
  ·4· · · · Q.· ·And is that correct?
  ·5· · · · A.· ·Yes.
  ·6· · · · Q.· ·Why aren't you seeking any damages for
  ·7· ·any lost wages or earning opportunities or any
  ·8· ·other special financial damages?
  ·9· · · · A.· ·Because I've not really lost any monies
  10· ·in respect of wages or earning opportunities.
  11· · · · Q.· ·You have more income-earning
  12· ·opportunities now than you did before the cave
  13· ·rescue; is that right?
  14· · · · A.· ·Yes.
  15· · · · Q.· ·And in that sense, the cave rescue has
  16· ·been good for you financially?
  17· · · · A.· ·So far not to the extent where it has
  18· ·changed anything that I do.
  19· · · · Q.· ·Well, even it if it may not have changed
  20· ·anything you do, do you agree with me that the cave
  21· ·rescue has been good for you financially?
  22· · · · A.· ·I would not say that, no.
  23· · · · Q.· ·You haven't received any money from any
  24· ·source in connection with any aspect of your
  25· ·involvement in the cave rescue?

                    First Legal Deposition-Calendar@firstlegal.com               81
                                  L.A. 855.348.4997                                YVer1f




                                                                        Exhibit 3, Page 283
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 288 of 327 Page ID
                                    #:3180
                               VERNON UNSWORTH
                                                                     August 14, 2019

  ·1· · · · A.· ·I have.
  ·2· · · · Q.· ·Approximately total how much?
  ·3· · · · A.· ·Approximately 2,400 pounds.
  ·4· · · · Q.· ·What do you currently do for a living?
  ·5· · · · A.· ·I am an insurance and finance consultant.
  ·6· · · · Q.· ·Do you do any insurance and financial
  ·7· ·consulting in Thailand?
  ·8· · · · A.· ·No.
  ·9· · · · Q.· ·How many hours a week do you spend
  10· ·working as an insurance and financial consultant?
  11· · · · A.· ·Probably certainly Monday to Friday
  12· ·8 hours a day, and then weekends as and when is
  13· ·needed.
  14· · · · Q.· ·How is it you are able to -- well, strike
  15· ·that.
  16· · · · · · ·Do you currently do anything else for a
  17· ·living?
  18· · · · A.· ·No.
  19· · · · Q.· ·Do you have a job in Thailand?
  20· · · · A.· ·No.
  21· · · · Q.· ·Have you ever worked for Tik's parents?
  22· · · · A.· ·No.
  23· · · · Q.· ·Other than working as a self-employed
  24· ·insurance and financial consultant, do you have any
  25· ·other current sources of income?

                    First Legal Deposition-Calendar@firstlegal.com               82
                                  L.A. 855.348.4997                                YVer1f




                                                                        Exhibit 3, Page 284
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 289 of 327 Page ID
                                    #:3181




                         EXHIBIT 4
      Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 290 of 327 Page ID
                                          #:3182
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________ District
                                                         Central District ofof __________
                                                                             California
                        Vernon Unsworth
                                                                              )
                               Plaintiff                                      )                                2:18-cv-08048
                                  v.                                          )        Civil Action No.
                            Elon Musk                                         )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                                         Eric Rose

                                                       (Name of person to whom this subpoena is directed)

      ✔
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Schedule A attached hereto



 Place: Quinn Emanuel Urquhart & Sullivan LLP                                           Date and Time:
          865 S. Figueroa Street, 10th Floor
          Los Angeles, CA 90017                                                                           10/10/2019 at 10:00 a.m.


     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
              9/26/2019
Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Elon Musk

                                                                        , who issues or requests this subpoena, are:
See Schedule B attached hereto

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

                                                                                                                                   Exhibit 4, Page 285
     Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 291 of 327 Page ID
                                         #:3183
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.
                       2:18-cv-08048

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                                  Exhibit 4, Page 286
      Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 292 of 327 Page ID
                                          #:3184
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                       Exhibit 4, Page 287
           Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 293 of 327 Page ID
                                               #:3185


                  1                                    SCHEDULE A
                  2        Notwithstanding any definition below, each word, term, or phrase used in
                  3 these Requests for Production are intended to have the broadest meaning permitted

                  4 under the Federal Rules of Civil Procedure.

                  5        1.    The term “communication” means any record, report, conversation,
                  6 discussion, letter, memorandum, note, e-mail, voice mail, or other transfer of

                  7 information, whether written, oral, electronic, or by any other means, and includes

                  8 any document or other medium which abstracts, digests, records, or transcribes any

                  9 such communication, or any subsequent review or discussion of such

                 10 communication, whether occurring at meetings or otherwise.

                 11        2.    The term “document(s)” is used in the broadest sense to include
                 12 everything contemplated by Rule 34(a)(1)(A) of the Federal Rules of Civil

                 13 Procedure and by Rule 1001 of the Federal Rules of Evidence, and include, without

                 14 limitation, any written material (including communications), whether typed,

                 15 handwritten, printed or otherwise, and whether in draft or final form, of any kind or

                 16 nature, or any photograph, photostat, microfilm or other reproduction thereof,

                 17 including, without limitation, each note, memorandum, letter, telegram, telex,

                 18 circular, release, article, report, prospectus, memorandum of any telephone or in-
                 19 person conversation, any financial statement, analysis, drawing, graph, chart,

                 20 account, book, notebook, draft, summary, diary, transcript, computer database,

                 21 computer printout or other computer generated matter, and other data compilations,

                 22 and any other documents or electronically stored information in any medium from

                 23 which information can be obtained, whether directly or, if necessary, after

                 24 translation to English. Electronic mail, voice mail and any pictures, video, or sound

                 25 recorded by any means are included within the definition of the terms “document”

                 26 or “documents.” A draft or non-identical copy, including a copy with handwritten
                 27 notes, is a separate Document within the meaning of the term.

                 28

09172-00001/11082956.1                                                                  Case No. 2:18-cv-08048
                                             SCHEDULE A TO SUBPOENA OF ERIC ROSE
                                                                                        Exhibit 4, Page 288
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 294 of 327 Page ID
                                    #:3186


    1        3.     The term “electronically stored information,” abbreviated herein as
    2 “ESI,” has the meaning given it in Fed. R. Civ. Pro. 26(b) and 34.

    3        4.     “Refer or Relate to” means any and all of the following terms and their
    4 synonyms: refer to, relate to, discuss, constitute, evidence, pertain to, mention,

    5 support, contradict, negate, bear on, touch on, contain, embody, reflect, identify,

    6 state, deal with, concern, comment on, respond to, relevant to, or describe.

    7        5.     “Report” means the Expert Report prepared by Mr. Rose in the above
    8 captioned action, signed by Mr. Rose on September 10, 2019 and served on

    9 September 13, 2019.

   10        6.     “Unsworth” means Plaintiff Vernon Unsworth as well as all of Mr.
   11 Unsworth’s agents, representatives, attorneys, and other persons acting on his

   12 behalf. This definition specifically includes L. Lin Wood, Howard Kennedy LLP,

   13 and any of the attorneys currently representing Mr. Unsworth acting in any

   14 capacity.

   15        7.     “You,” “Your,” and “Mr. Rose” means Eric Rose.
   16                                     INSTRUCTIONS
   17        1.     In complying with the Subpoena, You are required to produce all
   18 Documents described below that are in Your possession, custody, or control.
   19        2.     For the purpose of reading, interpreting, or construing the scope of the
   20 Requests in this Subpoena, the terms used should be given their most expansive and

   21 inclusive interpretation.

   22        3.     Unless instructed otherwise, each Request should be construed
   23 independently and not by reference to any other Request for the purpose of

   24 limitation.

   25        4.     If any portion of a document or communication is responsive to any
   26 Request, the entire document or communication should be produced.
   27

   28

                                                  -2-                       Case No. 2:18-cv-08048
                                  SCHEDULE A TO SUBPOENA OF ERIC ROSE
                                                                           Exhibit 4, Page 289
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 295 of 327 Page ID
                                    #:3187


    1        5.     If You object to any Request, in whole or in part, state the grounds of
    2 Your objection with specificity and produce documents responsive to the remainder

    3 of the Request.

    4        6.     If, in answering this Subpoena, You encounter any ambiguities when
    5 construing a Request, Instruction, or Definition, Your response shall set forth the

    6 matter deemed ambiguous and the construction used in responding. For the

    7 avoidance of doubt, this instruction does not in any way limit Your obligation to

    8 give terms their most expansive and inclusive interpretation when reading,

    9 interpreting or construing the scope of the Requests in this Subpoena.

   10        7.     Where a claim of privilege or other protection from discovery is
   11 asserted in objecting to any Request, You should identify the nature of the privilege

   12 or protection (including work product protection) that is being claimed. In such case,

   13 You should also indicate, as to the information requested, whether (a) any

   14 documents exist, and (b) also provide the following information for each such

   15 document in a “privileged documents log” or similar format:

   16        a.     the type of document;
   17        b.     the general subject matter of the document;
   18        c.     the date of the document;
   19        d.     the author(s) of the document;
   20        e.     any recipient(s), copyee(s) or blind copyee(s) of the Document; and
   21        f.     the custodian of the document, where applicable.
   22        8.     Unless otherwise noted, the Subpoena and the Requests contained
   23 herein call for the search for, collection and production of all responsive documents

   24 created or obtained by You since June 1, 2018 through the present. If, after an initial

   25 production, You obtain or become aware of additional documents existing as of the

   26 date for compliance with this Subpoena that are responsive to this Subpoena, You
   27 are required to promptly produce such additional documents.

   28

                                                 -3-                       Case No. 2:18-cv-08048
                               SCHEDULE A TO SUBPOENA OF ERIC ROSE
                                                                           Exhibit 4, Page 290
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 296 of 327 Page ID
                                    #:3188


    1        9.     The search will include both hard copies and electronically stored
    2 information. Compliance with this Subpoena requires a search of all documents in

    3 Your possession, custody, or control, whether or not such documents are on Your

    4 premises.

    5        10.    Documents produced pursuant to this Subpoena should be produced as
    6 they are kept in the ordinary course of business, including electronically stored

    7 information. Electronic materials, information, and data that are electronically

    8 searchable should be produced in a form that does not remove or degrade this

    9 feature.

   10        11.    Documents in electronic form, including, but not limited to, e-mail,
   11 should be produced in color in single page tagged image file format (“TIFF”). TIFFs

   12 shall show all text and images that would be visible in the original electronic format

   13 (native format), including redlines and speaker notes, and Defendant reserves the

   14 right to make a reasonable request for the production of any documents in native

   15 format. An associated load file linking the images to the corresponding document

   16 should be provided. All metadata associated with any electronically stored

   17 information shall be produced in text format linked to the associated document.

   18 Extracted text or, if extracted text is not available, optical character recognition
   19 (OCR) text should be provided in document-level text files.

   20        12.    In order to bring within the scope of this Subpoena all information that
   21 might otherwise be construed to be outside of its scope, the following rules of

   22 construction apply: (i) the singular includes the plural and vice versa; (ii) the

   23 masculine, feminine or neuter pronoun does not exclude other genders; (iii) the

   24 connectives “and” and “or” should be read either disjunctively or conjunctively as

   25 necessary to bring within the scope of the Subpoena all documents that might

   26 otherwise be construed to be outside of its scope; (iv) the terms “any,” “all,” and
   27 “each” should be read to mean any, all, each, and every; (v) the word “including”

   28 should be read to mean including without limitation; (vi) the present tense should be

                                                  -4-                        Case No. 2:18-cv-08048
                                SCHEDULE A TO SUBPOENA OF ERIC ROSE
                                                                             Exhibit 4, Page 291
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 297 of 327 Page ID
                                    #:3189


    1 construed to include the past tense and vice versa; and (vii) references to employees,

    2 officers, directors, or agents include both current and former employees, officers,

    3 directors, and agents.

    4        13.    Defendant makes these Requests without waiver of, but instead
    5 expressly reserving, all defenses it may assert in this matter, including without

    6 limitation all arguments relating to market definition.

    7

    8               REQUESTS FOR PRODUCTION OF DOCUMENTS
    9

   10 REQUEST FOR PRODUCTION NO. 1

   11        Any and all documents that refer or relate to compensation or invoices for
   12 Report or related work.

   13

   14 REQUEST FOR PRODUCTION NO. 2

   15        Any and all documents identifying facts or data that Unsworth or his
   16 attorney(s) provided and that you considered in forming the opinions to be

   17 expressed and/or the opinions, conclusions, and statements in your report.

   18
   19 REQUEST FOR PRODUCTION NO. 3

   20        Any and all documents identifying assumptions that Unsworth or his
   21 attorney(s) provided and that you relied on in forming the opinions to be expressed

   22 and/or the opinions, conclusions, and statements in your report.

   23

   24 REQUEST FOR PRODUCTION NO. 4

   25        Any and all documents that you relied on in formulating your opinions,
   26 conclusions, and statements in your report.
   27

   28

                                                 -5-                       Case No. 2:18-cv-08048
                                SCHEDULE A TO SUBPOENA OF ERIC ROSE
                                                                           Exhibit 4, Page 292
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 298 of 327 Page ID
                                    #:3190


    1 REQUEST FOR PRODUCTION NO. 5

    2        Any and all documents that refer or relate to the cost figures and estimates
    3 provided in your Report, including the basis for those figures and estimates.

    4

    5 REQUEST FOR PRODUCTION NO. 6

    6        Any and all documents constituting reputation recovery programs, as so
    7 identified on page 25 of your Report, that you or Englander Knabe & Allen have

    8 performed in the last ten years.

    9

   10 REQUEST FOR PRODUCTION NO. 7

   11        Any and all documents that refer or relate to the cost, scope, results, or client
   12 feedback from the reputation recovery programs, as so identified on page 25 of your

   13 Report, that you or Englander Knabe & Allen have performed in the last ten years.

   14

   15 REQUEST FOR PRODUCTION NO. 8

   16        Any and all reports, statements, or declarations that you prepared as an expert
   17 witness in other litigation, including but not limited to reports, statements, or

   18 declarations prepared by you in Rhonda Holmes v. Courtney Love, Jacob Haiavy v.
   19 Theodora “April” Morris, Dr. Jose Lopez v. Healthcare Group and OptumRx, Dr.

   20 Henry Higgins & Dr. Nathaniel v. Dr. Rena Salyer, Carter v. Louisiana Pacific

   21 Corporation, CMFG Life Insurance Company et al. v. Banc Insurance Agency, Inc,

   22 Johnney Bennerson vs. Shelley Stevens, Steven Krawatsky et al. v. Rachel Avrunin et

   23 al., Tammy Na vs. Joo Chan Kim, McGlothlin v. Hennelly, Gish v. Le Sage.

   24

   25 REQUEST FOR PRODUCTION NO. 9

   26        Any and all transcripts and/or recordings of testimony, including deposition,
   27 hearing, and trial testimony, that you gave as an expert witness in other litigation,

   28 including but not limited to transcripts and/or recordings of testimony gave by you

                                                 -6-                         Case No. 2:18-cv-08048
                                SCHEDULE A TO SUBPOENA OF ERIC ROSE
                                                                             Exhibit 4, Page 293
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 299 of 327 Page ID
                                    #:3191


    1 in Rhonda Holmes v. Courtney Love, Jacob Haiavy v. Theodora “April” Morris,

    2 Dr. Jose Lopez v. Healthcare Group and OptumRx, Dr. Henry Higgins & Dr.

    3 Nathaniel v. Dr. Rena Salyer, Carter v. Louisiana Pacific Corporation, CMFG Life

    4 Insurance Company et al. v. Banc Insurance Agency, Inc, Johnney Bennerson vs.

    5 Shelley Stevens, Steven Krawatsky et al. v. Rachel Avrunin et al., Tammy Na vs. Joo

    6 Chan Kim, McGlothlin v. Hennelly, Gish v. Le Sage.

    7

    8 REQUEST FOR PRODUCTION NO. 10

    9        Any and all documents constituting publications authored or edited by you
   10 that refer or relate to public relations, crisis management, reputation, imaging,

   11 branding, social media, and/or defamation.

   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28

                                                 -7-                        Case No. 2:18-cv-08048
                                SCHEDULE A TO SUBPOENA OF ERIC ROSE
                                                                            Exhibit 4, Page 294
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 300 of 327 Page ID
                                    #:3192


    1                                      SCHEDULE B
    2 Quinn Emanuel Urquhart & Sullivan, LLP
        Michael T. Lifrak
    3 Michaellifrak@quinnemanuel.com
      865 S. Figueroa Street, 10th Floor
    4 Los Angeles, CA 90017
      213-443-3000
    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28

                                               -8-                   Case No. 2:18-cv-08048
                               SCHEDULE A TO SUBPOENA OF ERIC ROSE
                                                                     Exhibit 4, Page 295
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 301 of 327 Page ID
                                    #:3193




                         EXHIBIT 5
         Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 302 of 327 Page ID
BuzzFeed~ews 1            ~~~o'ITING .P      #:3194


The BuzzFeed News Standards And Ethics Guide
We published this guide to keep BuzzFeed News writers, reporters, and editors accountable to our readers.
Originally posted on January 30, 2015, at 2:58 p.m.
Updated on January 5, 2018, at 9:02 a.m.


   Be one of the ﬁrst to comment


. ,,     Shani O. Hilton
         BuzzFeed Head of US News




BuzzFeed News has the opportunity to help shape a new set of standards for a new generation of media. We are offering these standards to
our staffers and to our readers as a first attempt at articulating the goal of merging the best of traditional media’s values with deep shifts in
the forms of media and communication. Our intent with this document is to provide context and support for BuzzFeed News staffers in
making smart, responsible, and ethical choices as we tell the most honest, troublemaking, revelatory, heartwarming, gripping, and
entertaining stories we can.

These standards were shaped in conversations with our writers and editors and colleagues in the industry, and we expect them to evolve as
they’re tested. BuzzFeed News is still growing up too, and these are aimed at helping us on our way, and at reflecting the kind of media
company we want to be. We are making this document public to keep BuzzFeed News’ writers, reporters, and editors accountable to our
readers.




The document is separated into four sections: 1) Sourcing, 2) Corrections, Updates, Deletions, and Errors, 3) Legal and Ethics, and 4) The
Editorial and Business Relationship. The guidelines in this document apply to BuzzFeed’s global news operation for entertainment content.

Finally, this guide is intended to provide principles rather than offer specific answers to every possible ethical question that arises. Writers
and editors make tough editorial decisions every day, and the hardest and most important calls rarely have obvious answers.




                                                                                         Exhibit 5, Page 296 BuzzFeed002-1
          Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 303 of 327 Page ID
                                              #:3195




Sourcing
Embeds

We often embed Instagram images and tweets in news and entertainment. But in the case of sensitive subjects — sexual assault, LGBT
issues, and racial bias, for example — we should be aware and respectful of the fact that many ostensibly public Twitter users consider
themselves part of distinct communities. Outside of breaking news situations, writers are encouraged to contact Instagram and Twitter users
when embedding a photo or a tweet on a sensitive subject. Contacting the user has the added benefit of giving the story more context for
the reader. In cases where identifying the user is inappropriate but the content is still newsworthy, screenshots with the name and image
blurred are fine.

Fact-Checking

Fact-checking can be provided for deep narrative features and investigative projects. Reporters are expected to be accurate, and editors
are expected to flag any questions they have for their writers before publishing. Additional accurate information can always be added after
publishing — removing bad information is more difficult (see Corrections and Updates for more information).

Information and Facts

Information — excluding common knowledge — should come from a verified source. Wikipedia, IMDb, and other websites that anyone can
edit should never be used as sources in a story; they are places to begin research, not to finish it. Acceptable verified sources include
interviews, legal documents, research by experts, academic journals, databases, and, with attribution, stories from trusted news
organizations.

Plagiarism

To plagiarize is to trick the reader. Nothing may be copied, pasted, and passed off as one’s own work, including press releases.

Polls and Other Studies

When considering reporting on a study or poll, ask these questions: Have the authors included a detailed methodology? How many people
did they study? (For most studies, be skeptical of anything below 100; for polls, anything below 1,000.) Do the authors have any conflicts of
interest? For medical studies: Was the study performed on humans, or other animals? (Drugs, for example, that work in mice might fail in
humans.) For polls: How, precisely, were the questions worded? Never take information directly from a press release. Instead, ask the
authors for a copy of the actual study or poll. When you’re asking readers to vote for fun, don’t suggest that results reflect a scientific
sample. The data journalism team is available to assist staffers who have questions about data.

Press Releases

Reporters may quote from press releases and should make the source clear — “said in a press release.” With that said: Interviews are always
better.

Quotes

• Anonymous quotes: Anonymous quotes are permitted, though writers should always try to get a source on the record before agreeing to
let them be anonymous. Staffers should spell out why their source is anonymous and include an explanatory line in the story that the reader
will understand. When possible, writers should share the source’s identity with their editor, unless it’s a very extreme case, in which case the
editor-in-chief should be consulted prior to publication. We don’t have an arbitrary number of anonymous sources required to verify a story:
One well-placed anonymous source is worth more than four anonymous sources who are all repeating the same rumor.




                                                                                         Exhibit 5, Page 297 BuzzFeed002-2
       Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 304 of 327 Page ID
                                           #:3196



Writers should also take precautions not to reveal the identity of confidential sources, including avoiding putting a source’s name in writing
on unsecured channels.

• Attribution: All quotes are to be attributed. Quotes that have been given directly to a BuzzFeed News staffer should be noted as such by
using the words “told BuzzFeed News” (or in some cases, “BuzzFeed Health” or “BuzzFeed Reader”) at least once in the story. Quotes from
other outlets should be attributed to that outlet: “told the Guardian,” etc., with a link to the article. Quotes that come from the wire services
we subscribe to should also be attributed: “told the Associated Press” or “the Associated Press reported.”

• Quote approval: As a general rule, BuzzFeed writers are not permitted to have quotes approved by sources or share story drafts with their
subjects. As a courtesy, or to double-check their work, a writer may choose to call or email a source and describe how they are quoted in a
story. "No surprises" letters are also a welcome way of letting sources and subjects know what will be in a story: Sending a note to the
subject that includes allegations or a description of what will be published is a reporting tool that also acts as a safeguard for the reporter.
There are rare exceptions to the quote-approval rule, particularly in countries where that practice is the norm — but writers should push back
as a first response, and discuss with an editor before agreeing.

• Quote disputes: If a source disputes a quote as published, the writer and their editor may review the writer’s notes and recordings to
determine if the complaint is warranted. If warranted, the quote will be updated and a correction issued. If a source disputes the way their
position was characterized, rather than a specific quote, an editor should determine whether the complaint is valid.




Corrections, Updates, Deletions, and Errors
Body Copy
                                                              •••
Changes to body copy may require a notification to the reader via an update or correction. Stories that are ongoing with breaking news can
be updated with information as it becomes available — by using either subheads with a manual timestamp or the breaking news template
with an automatic timestamp to alert the reader to updates.

Corrections and Updates

There are a number of ways to add updates for clarity and context to written news articles: using the update option in the CMS, writing
through the body copy with the additional information, or adding the latest news to the top of the post. Consult with your editor to choose
the best option.

Fixing incorrect copy should be done using the correction subbuzz. For full information on how and when to write corrections or updates,
see the BuzzFeed Style Guide. Corrections are flagged to the copydesk; if you have questions on wording or styling, email (or walk over and
visit!) them for guidance.

Distributed platforms will not always offer these tools for corrections, but we should strive for clarity and transparency in the spirit of these
rules, given the options the platform makes available.

Deletions
                                                                                         Exhibit 5, Page 298 BuzzFeed002-3
News items should not be deleted for reasons related to their content, or because a subject or stakeholder has asked you to do so. If a
technical issue 2:18-cv-08048-SVW-JC
       Case     arises — like a duplicate post or anDocument
                                                    incorrect URL — email bugs
                                                                  100-1        or your
                                                                           Filed       manager. IfPage
                                                                                   11/08/19       a post was
                                                                                                         305published
                                                                                                             of 327 ahead
                                                                                                                      Pageof schedule,
                                                                                                                              ID
                                                                    #:3197
remove it from all site promotion and ask bugs to unpublish it for you. If two people inadvertently created a post on the same subject, both
posts should be left on the site.

If some information in a post is incorrect or obsolete, it is acceptable to delete that information and add a brief correction or update
explaining what was removed.

Getting hoaxed should be avoided through diligence and reporting, but if an entire post is incorrect or if it has turned out to be a hoax, 1)
append “— Updated” to the end of the headline and note in the deck that the story is false, and 2) add a correction subbuzz to the top of the
post. The rest of the copy may stand as it did originally.




There are two cases in which deletions may be necessary: First, on some distributed platforms, editing content is not an option, in which
case content may be deleted and in some cases edited and reposted, with an explanation on that platform in either case. Second, in some
countries, the law requires the deletion of content in some cases. In those cases, we will comply with local law.

The deletion process for Community posts differs from editorial standards. For more information, review our Community Guidelines and
Terms of Service.

Display Copy

Updating display copy — headlines, decks, and photo captions — for clarity, spelling, or style does not require a correction. Factual errors do
require a correction.

Images

For information on updating images, contact the photo desk.




Legal and Ethics
Activism

We firmly believe that for a number of issues, including civil rights, women's rights, anti-racism, and LGBT equality, there are not two sides.
But when it comes to activism, BuzzFeed editorial must follow the lead of our editors and reporters who come out of a tradition of rigorous,
neutral journalism that puts facts and news first. If we don't, it makes it harder for those reporters to do their jobs.

Allegations

Legal counsel should review stories with serious or potentially damaging allegations in them; if there is any doubt, do not hesitate to contact
them. Writers are also encouraged to send a "no surprises" letter to subjects of investigative reports prior to publication, giving them time to
comment. Any questions on how to word the letter should be run by your editor. For information on libel or conducting privileged
conversations, contact general counsel.

Animal Visitors

We seek to follow the Humane Society of the United States' suggestion that you should "never put an animal in a situation that you wouldn't
want to see your newborn baby in." Staffers should never purchase or rent wild animals, or bring exotic animals into the office. When we
have animal guests visiting, they should be treated like any other guest — i.e., their needs for food, water, rest, and personal space should all
                                                                                          Exhibit 5, Page 299 BuzzFeed002-4
be met. Handlers should accompany animals who come into BuzzFeed spaces, and staffers should always follow the guidelines that
handlers lay out.
       Case    2:18-cv-08048-SVW-JC                  Document 100-1 Filed 11/08/19 Page 306 of 327 Page ID
                                                               #:3198




Awards

We are pleased when our colleagues’ work is honored by their peers, and we apply for leading journalism awards. We do not apply for or
accept awards from advocacy organizations we cover, and staffers should not apply for those awards — though if anyone chooses to call
attention to or honor our work, we welcome it. If you wish to submit your work for an award independently, talk to your manager about it.

Compensating Sources

We do not pay sources for interviews. If an interview incurs costs to a source through travel or work compensation lost, we may be able to
reimburse them, but check with your editor before agreeing to do so.

Conﬂict of Interest and Disclosure

If you’re asking yourself, “Is this a conflict of interest?” it likely is. Readers are also a good barometer for this; take a moment to consider
whether the reader would see a conflict of interest. Writers and editors should disclose if they have a financial or personal stake — Is the
subject a friend or significant other? Have you disclosed this? — in the issue they are covering. Reporters should not have a financial stake in
a company in the industry they cover. Check with your editor about whether disclosure is enough, or whether the story should be
reassigned.

Customer Service Complaints

Reporters and editors should not use their work-related email accounts, social media accounts, or other BuzzFeed-related platforms to seek
customer service assistance. It's fine, however, to tweet in general about issues with, say, the subways or other private or public services, as
long as you aren’t seeking — or receiving — special treatment. For example:

Okay: "The face unlock on my new iPhone X never works."

"The seats on @FlyFrontier Airlines are too close together for normal human legs."

Not okay: "@apple, I can't get face unlock working on my iPhone X. Little help?"

"@frontiercares I paid for extra legroom but my knees are *completely* jammed up against the seat in front of me."

Disclosing Provided Materials

We should note when items such as clothing or appliances have been furnished to us for review. When an item or items was/were provided
and used in the test kitchen or as part of a photo shoot, but not reviewed, writers should disclose that at the bottom of the post.




Fundraising
                                                                                          Exhibit 5, Page 300 BuzzFeed002-5
Reporters and editors should not fundraise for organizations BuzzFeed News covers, with the exception of professional groups and
organizations
       Caseprimarily advocating the defense of aDocument
              2:18-cv-08048-SVW-JC               free press. Reporters
                                                              100-1 shouldn’t give money toPage
                                                                       Filed 11/08/19      groups 307
                                                                                                  they cover.
                                                                                                        of 327And while
                                                                                                                  Page  there
                                                                                                                           ID is of
                                                                   #:3199
course no reason not to give charitable contributions, staffers should obviously be aware that those may not remain private.

Gifts

Gifts that aren't review material (books, music, DVDs) or edible typically should be returned or donated. A rough guide — though imperfect —
for determining if you can keep a gift is whether the item costs $25 or less. If it costs more than $25, talk to your editor.

Graphic Content

While it ultimately comes down to the calls of the newsroom managers on duty, we concluded that BuzzFeed.com is not an artificial wall
between our readers and graphic content. Generally speaking, we will embed or link to the graphic content we are writing about. On our
owned-and-operated platforms, we also have technical tools that give our readers the opportunity to opt in to view graphic content. Marking
a post NSFW in the CMS prevents it from going into our 13+ BuzzFeed app.

• Profanity: We speak the language of the internet — which is often hilarious and often profane. As such, profanity is permitted on BuzzFeed;
but see the BuzzFeed Style Guide for more information on how to style it responsibly.

• Sex and nudity: Nudity or sex should be avoided if it's prurient or pornographic. Newsworthy or artistic nudity or instructional sexual
content can be posted as long as the post has been clearly marked NSFW in the deck and in the CMS.

• Violence: Images that show blood, gore, or violent abuse should be covered with the graphic overlay tool, allowing readers to click if they
wish to see the images. These posts should be marked "sensitive" in the CMS. When covering extreme violence or death, use discretion
when embedding — sometimes it's best to link out.

If you have questions about whether you should post something because of its graphic nature, talk to your editor and/or the manager on
duty.

Interviews

Giving a subject a general sense of the direction of the interview is fine, but we should decline to provide questions to subjects in advance
of an in-person interview. Interviews conducted over email, Facebook Messenger, or Gchat are permitted — but in-person, video, and
telephone interviews are often more valuable.




Opinion

When BuzzFeed News publishes opinion pieces, they should be clearly labeled as opinion, both on the article page and in any social
promotion. Our publication of these pieces does not mean an endorsement of the views contained within them. However, we seek to
publish only opinion pieces that we believe were written in good faith, by people who we believe have a credible history of good-faith
participation in the public sphere, and add a unique voice to the public debate around a topic of news value.

Our opinion section welcomes commentary from people with diverse political views, but it is not a place for trolls, dishonesty, or spin.

Outside Income

BuzzFeed News staffers who make money for work done outside of the company should disclose that information when they are hired. We
discourage most freelance writing because we love your work and would like to publish the best things you write on BuzzFeed, but there
are occasional exceptions. If you’re doing something BuzzFeed would publish — pretty much anything but a novel or a screenplay — we’d
like to run it. Please consult your manager if you think we should make an exception, and we’ll consider it on a case-by-case basis.

We try to accommodate all book deals and will in most cases offer up to six months of unpaid book leave. If you’re thinking of writing a book,

                                                                                         Exhibit 5, Page 301 BuzzFeed002-6
please consult your manager first. Contract work and paid speaking engagements will be considered on a case-by-case basis and should
also be cleared with your manager and PR. Staffers who do outside work related to the field they cover should adhere to the ethical
guidelines
       Caseset forth in this document for their personal
                2:18-cv-08048-SVW-JC                     work as well.
                                                    Document      100-1If a staffer is making
                                                                                Filed         outside income
                                                                                        11/08/19       Page from
                                                                                                             308aof
                                                                                                                 specific
                                                                                                                    327 company,
                                                                                                                          Page that
                                                                                                                                 ID
staffer is not permitted to write about that company.                 #:3200
Staffers are also not permitted to invest in companies they cover. BuzzFeed News staff may not buy, sell, or in any way trade in stocks based
on stories BuzzFeed News will publish. Staffers may not short any stocks.




Photography

Our original photography and image selection should not attempt to deceive the reader in any way. Subjects should be shown in the reality
of the moment they are captured in. Materially manipulating images — such as reversing, distorting, or adding/removing people — is not
allowed except in the cases of creating a photo illustration, which the caption will note. Minor adjustments to cropping, color, sharpening,
etc., that do not materially change the photograph are permissible.

Political Speech

Reporters and editors should refrain from expressing partisan opinions about candidates, policy, and other public issues that BuzzFeed
News covers. News staffers are not permitted to donate money or volunteer time for political candidates or campaigns, or to participate in
demonstrations.

We do, however, expect reporters to engage in conversations on social media, legacy media, events, and street corners on subjects in
which they have expertise or interest. In all those contexts, reporters should avoid saying things they wouldn’t say in a news article or
broadcast — that is, statements they can’t back with reporting. And reporters should generally consider the value of commentary that may
make their colleagues’ work harder on specific beats. (Culture writers, whose work may be more overtly political or opinionated, should hold
their comments to the same standards they do in their work.)

Privacy

Digital media — the ubiquity of recording, the vast quantity of speech on social media, the power of search — has changed how regular
people think about the principles of free speech. We believe deeply in those principles and in our right to report public information. But we
also believe journalists must adjust to changing norms, and focus on defending and defining the right to reveal the secrets that matter.

We expect our reporters to consider context in three categories of privacy decisions, and to be particularly sensitive when it comes to
minors:

• Search engine indexing: In some cases, we may identify a person by a version of their name other than the one that is widely used in
searches, or anonymize them entirely, if it can be done in a way that does not substantially distort the reporting and may protect that person
from having, for instance, the worst day of their life perpetually define their online identity.

• Social media: We should be attentive to the intended audience for a social media post, and whether vastly increasing that audience reveals
an important story — or just shames or embarrasses a random person. We should not automatically or even typically comply with a poster's
original intention — but we should be aware of it.




                                                                                          Exhibit 5, Page 302 BuzzFeed002-7
       Case
• Hacked      2:18-cv-08048-SVW-JC
         material                                  Document
                  : We should be particularly attentive           100-1
                                                        with hacked material Filed
                                                                             to treat 11/08/19
                                                                                      the intention ofPage   309asofa 327
                                                                                                       the hacker            Page
                                                                                                                      major part      IDstory,
                                                                                                                                 of the
                                                                   #:3201
and to maintain a high bar for news value and context of potentially embarrassing personal information that is being weaponized.

Products

BuzzFeed News writers can accept and may request samples of consumer products for evaluation or for photo shoots (as props or
construction material). These materials should stay at the office or at BuzzFeed’s photo studios.

BuzzFeed News staffers should request media that they are potentially interested in writing about (books, screeners, albums, etc.). Physical
materials are often provided for review purposes, like concert tickets, DVD screeners, etc.

Pseudonyms

Freelancers and regular contributors should write under their own names or their professional pen names. We may make occasional
exceptions for freelancers writing on important but sensitive topics, or for correspondents working on countries where journalism is
dangerous or illegal. If you don’t feel comfortable publishing under your own name, there are likely problems with the story that need to be
addressed.

Selﬁes

Selfies are fantastic and you should take them as often as possible with friends and loved ones. But BuzzFeed News reporters should use
good judgment when taking images with their subjects. Ultimately, all staffers should answer this question when it comes to photographs:
“Would taking a photo with this subject undermine the work I’m doing?”

Source Meetings Over Meals or Drinks

BuzzFeed staffers should seek to pay costs incurred over the course of an interview or source meeting over a meal or drink.

Travel, Junkets, and Set Visits

We are happy that we are able to send staffers to report and cover events. If there is a journalistic reason for a BuzzFeed News reporter to
accept travel and/or lodging provided for or arranged by a source, BuzzFeed News will reimburse the source with an amount equivalent to
what we would have paid for commercial travel. Where this isn’t feasible, we will disclose where we’ve accepted travel or lodging.




The Editorial and Business Relationship
BuzzFeed News relies deeply on the trust of our readers that we are bringing them accurate reporting, great storytelling, and useful service
— and so we maintain a strict and traditional separation between advertising and editorial content.

Ad Campaigns

We don't write about ads that are running on BuzzFeed unless they are genuinely newsworthy.

BuzzFeed Entertainment Group

As BuzzFeed expands, we're going to be in more situations where BuzzFeed News is covering projects of people who have an affiliation
with BuzzFeed Entertainment Group or other aspects of the company. When we're writing about someone who is affiliated with BFEG in any
capacity, we should disclose that relationship.
                                                                                       Exhibit 5, Page 303 BuzzFeed002-8
This should be done in italics at the bottom of a post in the following way:
         Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 310 of 327 Page ID
Disclosure: [Name] is an adviser [or another title] to the BuzzFeed Entertainment Group, which is part of the same company as BuzzFeed
                                                                    #:3202
News.

BuzzFeed Investors

Our investors have no influence on our reporting, and reporters should not take any special note of investors’ views or interests. When we
cover people who are investors in BuzzFeed, typically it is because of their other business interests. Editors, not reporters, are responsible
for noting whether a subject is an investor. In those cases, we should disclose that relationship with a parenthetical sentence in the running
text after mentioning their name: "([Name/company] is an investor in BuzzFeed.)"

Cross-BuzzFeed Collaboration

BuzzFeed News maintains a divide between advertising and editorial staff. However, management-level editorial employees may be asked
to vet certain sponsorships or projects. Some forms of advertising — including video integrations and advertisements in podcasts — may
also involve staffers’ participation in a clearly disclosed form.

Distribution Partners

BuzzFeed has business relationships with platforms ranging from social networks to television channels, under which BuzzFeed is paid for
content, shares in advertising revenue against that content, or has some other arrangement. BuzzFeed News staffers should disclose these
distribution relationships when we are writing about the specific product or program involved in the relationship. For instance, we should
disclose that BuzzFeed has a Snapchat Discover channel when we are writing about Snapchat Discover as a product, or about Snapchat’s
strategy around media partnerships. It is not necessary to disclose this relationship at every mention of the partner. Editors, not reporters,
are responsible for noting whether a subject is a partner.




UPDATE
December 31, 1969, at 7:00 p.m.

This post now includes updated guidelines on customer service complaints, fundraising, and political speech, as well as new guidelines on
privacy and opinion.



  Shani Hilton is the VP of news and programming for BuzzFeed News and is based in New York.
  Contact Shani O. Hilton at shani.hilton@buzzfeed.com.

  Got a confidential tip? Submit it here.




   Create your own post!
   This post was created by a member of the BuzzFeed Community. You can join and make your own posts and quizzes.


                                                          Sign up to create your first post!
                                                                                          Exhibit   5, Page 304 BuzzFeed002-9
   Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 311 of 327 Page ID
                                       #:3203
News moves fast. Keep up with the BuzzFeed News daily email!

 Your email address                                                              Sign up




                                                               Exhibit 5, Page 305 BuzzFeed002-10
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 312 of 327 Page ID
                                    #:3204




                         EXHIBIT 6
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 313 of 327 Page ID
                                    #:3205



    BuzzFeed~ews                                                                                                                                                                         REPORTING TO YOU




    The BuzzFeed News Standards
    And Ethics Guide
    We published this guide to keep BuzzFeed News writers, reporters, and editors
    accountable to our readers.

            Shani 0 . Hilton
    -•...., BuzzFeed Head of US News


    Last updated on September 12, 2019, at 6:58 p.m. ET
    Posted on January 30, 2015, at 2:58 p.m. ET

                                      •        ,. . . . .                            -          ■•                   ■        ■         ■        •         ••••
                                 t·       t   I  I  I  I I  ·I •      ..   + I+ t + f


                                 .... ...... ...... .., ..........
                                                          . . . . . . ...
                                      ■     •   + ·I -t • I    •·   I    ,   • t   I  ■  I  •
                                 ■·       ••••         • ■   •    •   •    ·• . . . . . . .


                                      t        +         •         +         +       ...        •          ...       •        •         t·       •         '        •    '           +
                                 •        •          ■         ■         •       ■         ••                    ■        ...                -       •         •·       ••
                                      •    ,■ ••••••    •·    .                                                                         ■        ■         ■        ••               ■

                                 •        •••••   i ...    ·•   ..                                                                           +       ...       +        •.       •
                                      0        .t,       •         +         +       +          t          j .       i        ti        I        I         i        ~        i       0
                                 •        ■      ••••                                      ■          ·•
                                                                                                      •••     -  •   •· • •

                                 •

                                 •
                                  • ..
                                      . . . ...
                                      •



                                       •
                                          •

                                          •
                                           ..
                                               •



                                                •
                                                  • •
                                                     •

                                                     •
                                                      • -
                                                               •

                                                               •
                                                                   ·•
                                                                         ■•


                                                                         ■       ••••
                                                                                     -
                                                                                           ■
                                                                                                •



                                                                                                ..
                                                                                                  .
                                                                                                    •· ■
                                                                                                      .
                                                                                                          •••
                                                                                                         .........
                                                                                                                   •
                                                                                                                     +
                                                                                                                       •••

                                                                                                           •· •·,. . . .
                                                                                                           •·        ..
                                                                                                                        ••
                                                                                                                              ...... .
                                                                                                                              .         ■•
                                                                                                                                                     "
                                                                                                                                                           ■
                                                                                                                                                               ...
                                                                                                                                                                    ••
                                                                                                                                                                                 .
                                                                                                                                                                                     ■
                                 •••     i    •                                  •         t          ••••                                   +.                +.Ii
                                      +        •         ,i,       •         +       •          ,i,        +      Iii I  Ii    t   It
                                 t·       I          It                  I       I         ■          I          I••    'I'• ■   I  I
                                      I        •      ♦            ·•     • •                   +          It-       •        •         •        I         •        •        I       I
                                 •        •          ■•                  i.                Ii         ••                  ■        ·•        ••                •        ••

                                 •
                                 •
                                      . ... . . ..... ..
                                      •
                                          •
                                          ..
                                               ..

                                               ...
                                                     •
                                                     •
                                                         •
                                                               •
                                                               •
                                                                   ...
                                                                         •
                                                                         •
                                                                             •
                                                                                 •
                                                                                 ■•
                                                                                     •
                                                                                           •
                                                                                                ..
                                                                                                      ·•
                                                                                                      ·•
                                                                                                           •
                                                                                                                 ••
                                                                                                                 ....
                                                                                                                     •        •
                                                                                                                                   ·•.
                                                                                                                                        •


                                                                                                                                             ...
                                                                                                                                                 ■

                                                                                                                                                     +
                                                                                                                                                           •        •••
                                                                                                                                                               •· • •
                                                                                                                                                                        .
                                                                                                                                                                             ..  .




    BuzzFeed News



    BuzzFeed News has the opportunity to help shape a new set of standards for a
    new generation of media. We are offering these standards to our staffers and to
    our readers as a first attempt at articulating the goal of merging the best of
    traditional media's values with deep shifts in the forms of media and
    communication. Our intent with this document is to provide context and
    support for BuzzFeed News staffers in making smart, responsible, and ethical
    choices as we tell the most honest, troublemaking, revelatory, heartwarming,
    gripping, and entertaining stories we can.




                                                                                                                                                                                                Exhibit 6, Page 306
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 314 of 327 Page ID
                                    #:3206
    These standards were shaped in conversations with our writers and editors and
    colleagues in the industry, and we expect them to evolve as they're tested.
    BuzzFeed News is still growing up too, and these are aimed at helping us on our
    way, and at reflecting the kind of media company we want to be. We are making
    this document public to keep BuzzFeed News' writers, reporters, and editors
    accountable to our readers.

    The document is separated into four sections: 1) Sourcing, 2) Corrections,
    Updates, Deletions, and Errors, 3) Legal and Ethics, and 4) The Editorial and
    Business Relationship. The guidelines in this document apply to BuzzFeed's
    global news operation for entertainment content.

    Finally, this guide is intended to provide principles rather than offer specific
    answers to every possible ethical question that arises. Writers and editors make
    tough editorial decisions every day, and the hardest and most important calls
    rarely have obvious answers.

                                                                 . ..........~.- -
                                                                  . . . . o .. , , ••••




    Sourcing
    Embeds

    We often embed Instagram images and tweets in news and entertainment. But
    in the case of sensitive subjects - sexual assault, LGBT issues, and racial bias, for
    example - we should be aware and respectful of the fact that many ostensibly
    public Twitter users consider themselves part of distinct communities. Outside
    of breaking news situations, writers are encouraged to contact Instagram and
    Twitter users when embedding a photo or a tweet on a sensitive subject.
    Contacting the user has the added benefit of giving the story more context for
    the reader. In cases where identifying the user is inappropriate but the content
    is still newsworthy, screenshots with the name and image blurred are fine.

    Fact-Checking

    Fact-checking can be provided for deep narrative features and investigative
    projects. Reporters are expected to be accurate, and editors are expected to flag
    any questions they have for their writers before publishing. Additional accurate




                                                                                          Exhibit 6, Page 307
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 315 of 327 Page ID
                                    #:3207
    information can always be added after publishing - removing bad information
    is more difficult (see Corrections and Updates for more information).

    Information and Facts

    Information - excluding common knowledge - should come from a verified
    source. Wikipedia, IMDb, and other websites that anyone can edit should never
    be used as sources in a story; they are places to begin research, not to finish it.
    Acceptable verified sources include interviews, legal documents, research by
    experts, academic journals, databases, and, with attribution, stories from
    trusted news organizations.

    Plagiarism

    To plagiarize is to trick the reader. Nothing may be copied, pasted, and passed
    off as one's own work, including press releases.

    Polls and Other Studies

    When considering reporting on a study or poll, ask these questions: Have the
    authors included a detailed methodology? How many people did they study? (For
    most studies, be skeptical of anything below 100; for polls, anything below
    1,000.) Do the authors have any conflicts of interest? For medical studies: Was
    the study performed on humans, or other animals? (Drugs, for example, that
    work in mice might fail in humans.) For polls: How, precisely, were the questions
    worded? Never take information directly from a press release. Instead, ask the
    authors for a copy of the actual study or poll. When you're asking readers to vote
    for fun, don't suggest that results reflect a scientific sample. The data journalism
    team is available to assist staffers who have questions about data.

    Press Releases

    Reporters may quote from press releases and should make the source clear -
    "said in a press release!' With that said: Interviews are always better.

    Quotes

    • Anonymous quotes: Interviews are always on the record until a reporter agrees
    to go off the record or on background. Anonymous quotes are permitted, though
    writers should always try to get a source on the record before agreeing to let


                                                                               Exhibit 6, Page 308
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 316 of 327 Page ID
                                    #:3208
    them be anonymous. Staffers should spell out why their source is anonymous
    and include an explanatory line in the story that the reader will understand.
    When possible, writers should share the source's identity with their editor,
    unless it's a very extreme case, in which case the editor-in-chief should be
    consulted prior to publication. We don't have an arbitrary number of
    anonymous sources required to verify a story: One well-placed anonymous
    source is worth more than four anonymous sources who are all repeating the
    same rumor.

    Writers should also take precautions not to reveal the identity of confidential
    sources, including avoiding putting a source's name in writing on unsecured
    channels.

    • Attribution: All quotes are to be attributed. Quotes that have been given
    directly to a BuzzFeed News staffer should be noted as such by using the words
    "told BuzzFeed News" (or in some cases, "BuzzFeed Health" or "BuzzFeed
    Reader") at least once in the story. Quotes from other outlets should be
    attributed to that outlet: "told the Guardian;' etc., with a link to the article.
    Quotes that come from the wire services we subscribe to should also be
    attributed: "told the Associated Press" or "the Associated Press reported!'

    • Quote approval: As a general rule, BuzzFeed writers are not permitted to have
    quotes approved by sources or share story drafts with their subjects. As a
    courtesy, or to double-check their work, a writer may choose to call or email a
    source and describe how they are quoted in a story. "No surprises" letters are also
    a welcome way of letting sources and subjects know what will be in a story:
    Sending a note to the subject that includes allegations or a description of what
    will be published is a reporting tool that also acts as a safeguard for the reporter.
    There are rare exceptions to the quote-approval rule, particularly in countries
    where that practice is the norm - but writers should push back as a first
    response, and discuss with an editor before agreeing.

    • Quote disputes: If a source disputes a quote as published, the writer and their
    editor may review the writer's notes and recordings to determine if the
    complaint is warranted. If warranted, the quote will be updated and a correction
    issued. If a source disputes the way their position was characterized, rather than
    a specific quote, an editor should determine whether the complaint is valid.




                                                                                Exhibit 6, Page 309
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 317 of 327 Page ID
                                    #:3209




    Corrections, Updates, Deletions, and Errors
    Body Copy

    Changes to body copy may require a notification to the reader via an update or
    correction. Stories that are ongoing with breaking news can be updated with
    information as it becomes available - by using either subheads with a manual
    timestamp or the breaking news template with an automatic timestamp to alert
    the reader to updates.

    Corrections and Updates

    There are a number of ways to add updates for clarity and context to written
    news articles: using the update option in the CMS, writing through the body
    copy with the additional information, or adding the latest news to the top of the
    post. Consult with your editor to choose the best option.

    Fixing incorrect copy should be done using the correction subbuzz. For full
    information on how and when to write corrections or updates, see the BuzzFeed
    Sty,:Ie Guide. Corrections are flagged to the copydesk; if you have questions on
    wording or styling, email (or walk over and visit!) them for guidance.

    Distributed platforms will not always offer these tools for corrections, but we
    should strive for clarity and transparency in the spirit of these rules, given the
    options the platform makes available.

    Deletions

    News items should not be deleted for reasons related to their content, or because
    a subject or stakeholder has asked you to do so. If a technical issue arises - like a
    duplicate post or an incorrect URL - email bugs or your manager. If a post was
    published ahead of schedule, remove it from all site promotion and ask bugs to
    unpublish it for you. If two people inadvertently created a post on the same
    subject, both posts should be left on the site.

    If some information in a post is incorrect or obsolete, it is acceptable to delete
    that information and add a brief correction or update explaining what was
    removed.


                                                                                Exhibit 6, Page 310
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 318 of 327 Page ID
                                    #:3210
    Getting hoaxed should be avoided through diligence and reporting, but if an
    entire post is incorrect or if it has turned out to be a hoax, 1) append "-
    Updated" to the end of the headline and note in the deck that the story is false,
    and 2) add a correction subbuzz to the top of the post. The rest of the copy may
    stand as it did originally.

    There are two cases in which deletions may be necessary: First, on some
    distributed platforms, editing content is not an option, in which case content
    may be deleted and in some cases edited and reposted, with an explanation on
    that platform in either case. Second, in some countries, the law requires the
    deletion of content in some cases. In those cases, we will comply with local law.

    The deletion process for Community posts differs from editorial standards. For
    more information, review our Community Guidelines and Terms of Service.

    Display Copy

    Updating display copy - headlines, decks, and photo captions - for clarity,
    spelling, or style does not require a correction. Factual errors do require a
    correction.

    Images

    For information on updating images, contact the photo desk.




    Legal and Ethics
    Activism

    We firmly believe that for a number of issues, including civil rights, women's
    rights, anti-racism, and LGBT equality, there are not two sides. But when it
    comes to activism, BuzzFeed editorial must follow the lead of our editors and
    reporters who come out of a tradition of rigorous, neutral journalism that puts
    facts and news first. If we don't, it makes it harder for those reporters to do their
    jobs.



                                                                                Exhibit 6, Page 311
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 319 of 327 Page ID
                                    #:3211
    Allegations

    Legal counsel should review stories with serious or potentially damaging
    allegations in them; if there is any doubt, do not hesitate to contact them.
    Writers are also encouraged to send a "no surprises" letter to subjects of
    investigative reports prior to publication, giving them time to comment. Any
    questions on how to word the letter should be run by your editor. For
    information on libel or conducting privileged conversations, contact general
    counsel.

    Animal Visitors

    We seek to follow the Humane Society of the United States' suggestion that you
    should "never put an animal in a situation that you wouldn't want to see your
    newborn baby in." Staffers should never purchase or rent wild animals, or bring
    exotic animals into the office. When we have animal guests visiting, they should
    be treated like any other guest - i.e., their needs for food, water, rest, and
    personal space should all be met. Handlers should accompany animals who
    come into BuzzFeed spaces, and staffers should always follow the guidelines that
    handlers lay out.

    Awards

    We are pleased when our colleagues' work is honored by their peers, and we
    apply for leading journalism awards. We do not apply for or accept awards from
    advocacy organizations we cover, and staffers should not apply for those awards
    - though if anyone chooses to call attention to or honor our work, we welcome
    it. If you wish to submit your work for an award independently, talk to your
    manager about it.

    Compensating Sources

    We do not pay sources for interviews. If an interview incurs costs to a source
    through travel or work compensation lost, we may be able to reimburse them,
    but check with your editor before agreeing to do so.

    Conflict of Interest and Disclosure

    If you're asking yourself, "Is this a conflict of interest?" it likely is. Readers are
    also a good barometer for this; take a moment to consider whether the reader


                                                                                    Exhibit 6, Page 312
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 320 of 327 Page ID
                                    #:3212
    would see a conflict of interest. Writers and editors should disclose if they have a
    financial or personal stake - Is the subject a friend or significant other? Have
    you disclosed this? - in the issue they are covering. Reporters should not have a
    financial stake in a company in the industry they cover. Check with your editor
    about whether disclosure is enough, or whether the story should be reassigned.

    Customer Service Complaints

    Reporters and editors should not use their work-related email accounts, social
    media accounts, or other BuzzFeed-related platforms to seek customer service
    assistance. It's fine, however, to tweet in general about issues with, say, the
    subways or other private or public services, as long as you aren't seeking - or
    receiving - special treatment. For example:

    Okay: "The face unlock on my new iPhone X never works."

    "The seats on @FlyFrontier Airlines are too close together for normal human
    legs."

    Not okay: "@apple, I can't get face unlock working on my iPhone X. Little help?"

    "@frontiercares I paid for extra legroom but my knees are *completely* jammed
    up against the seat in front of me."

    Disclosing Provided Materials

    We should note when items such as clothing or appliances have been furnished
    to us for review. When an item or items was/were provided and used in the test
    kitchen or as part of a photo shoot, but not reviewed, writers should disclose
    that at the bottom of the post.

    Fundraising

    Reporters and editors should not fundraise for organizations BuzzFeed News
    covers, with the exception of professional groups and organizations primarily
    advocating the defense of a free press. Reporters shouldn't give money to groups
    they cover. And while there is of course no reason not to give charitable
    contributions, staffers should obviously be aware that those may not remain
    private.




                                                                               Exhibit 6, Page 313
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 321 of 327 Page ID
                                    #:3213
     Gifts

    Gifts that aren't review material (books, music, DVDs) or edible typically should
    be returned or donated. A rough guide - though imperfect - for determining if
    you can keep a gift is whether the item costs $25 or less. If it costs more than $25,
    talk to your editor.

    Graphic Content

    While it ultimately comes down to the calls of the newsroom managers on duty,
    we concluded that BuzzFeed.com is not an artificial wall between our readers
    and graphic content. Generally speaking, we will embed or link to the graphic
    content we are writing about. On our owned-and-operated platforms, we also
    have technical tools that give our readers the opportunity to opt in to view
    graphic content. Marking a post NSFW in the CMS prevents it from going into
    our 13+ BuzzFeed app.

    • Profanity: We speak the language of the internet - which is often hilarious and
    often profane. As such, profanity is permitted on BuzzFeed; but see the BuzzFeed
    Style Guide for more information on how to style it responsibly.

    • Sex and nudity: Nudity or sex should be avoided if it's prurient or
    pornographic. Newsworthy or artistic nudity or instructional sexual content can
    be posted as long as the post has been clearly marked NSFW in the deck and in
    the CMS.

    • Violence: Images that show blood, gore, or violent abuse should be covered with
    the graphic overlay tool, allowing readers to click if they wish to see the images.
    These posts should be marked "sensitive" in the CMS. When covering extreme
    violence or death, use discretion when embedding - sometimes it's best to link
    out.

    If you have questions about whether you should post something because of its
    graphic nature, talk to your editor and/or the manager on duty.

    Interviews

    Giving a subject a general sense of the direction of the interview is fine, but we
    should decline to provide questions to subjects in advance of an in-person
    interview. Interviews conducted over email, Facebook Messenger, or Gchat are


                                                                                Exhibit 6, Page 314
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 322 of 327 Page ID
                                    #:3214
    permitted - but in-person, video, and telephone interviews are often more
    valuable.

    Mass Shootings

    Do not be gratuitous with a shooter's name, photo, and video in posts, headlines,
    thumbnails and social shares, and on platforms; because it exists doesn't mean
    we automatically run it. Don't censor the facts/news when naming a shooter, or
    using a photo, or discussing the motive when it is necessary in the moment and
    during follow-up reporting. Use judgment each time.

    Opinion

    When BuzzFeed News publishes opinion pieces, they should be clearly labeled as
    opinion, both on the article page and in any social promotion. Our publication of
    these pieces does not mean an endorsement of the views contained within them.
    However, we seek to publish only opinion pieces that we believe were written in
    good faith, by people who we believe have a credible history of good-faith
    participation in the public sphere, and add a unique voice to the public debate
    around a topic of news value.

    Our opinion section welcomes commentary from people with diverse political
    views, but it is not a place for trolls, dishonesty, or spin.

    Outside Income

    BuzzFeed News staffers who make money for work done outside of the company
    should disclose that information when they are hired. We discourage most
    freelance writing because we love your work and would like to publish the best
    things you write on BuzzFeed, but there are occasional exceptions. If you're
    doing something BuzzFeed would publish - pretty much anything but a novel
    or a screenplay - we'd like to run it. Please consult your manager if you think we
    should make an exception, and we'll consider it on a case-by-case basis.

    We try to accommodate all book deals and will in most cases offer up to six
    months of unpaid book leave. If you're thinking of writing a book, please consult
    your manager first. Contract work and paid speaking engagements will be
    considered on a case-by-case basis and should also be cleared with your manager
    and PR. Staffers who do outside work related to the field they cover should
    adhere to the ethical guidelines set forth in this document for their personal


                                                                             Exhibit 6, Page 315
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 323 of 327 Page ID
                                    #:3215
    work as well. If a staffer is making outside income from a specific company, that
    staffer is not permitted to write about that company.

    BuzzFeed News staffers should not cover any individual, organization, or service
    in which they have a financial interest. Staffers are not permitted to invest in
    companies they cover. Staff may not buy, sell, or in any way trade in stocks,
    funds, or currencies based on stories BuzzFeed News will publish. Staffers may
    not short any financial instruments.

    Photography

    Our original photography and image selection should not attempt to deceive the
    reader in any way. Subjects should be shown in the reality of the moment they
    are captured in. Materially manipulating images - such as reversing, distorting,
    or adding/removing people - is not allowed except in the cases of creating a
    photo illustration, which the caption will note. Minor adjustments to cropping,
    color, sharpening, etc., that do not materially change the photograph are
    permissible.

    Political Speech

    Reporters and editors should refrain from expressing partisan opinions about
    candidates, policy, and other public issues that BuzzFeed News covers. News
    staffers are not permitted to donate money or volunteer time for political
    candidates or campaigns, or to participate in demonstrations.

    We do, however, expect reporters to engage in conversations on social media,
    legacy media, events, and street corners on subjects in which they have expertise
    or interest. In all those contexts, reporters should avoid saying things they
    wouldn't say in a news article or broadcast - that is, statements they can't back
    with reporting. And reporters should generally consider the value of
    commentary that may make their colleagues' work harder on specific beats.
    (Culture writers, whose work may be more overtly political or opinionated,
    should hold their comments to the same standards they do in their work.)

    Privacy

    Digital media - the ubiquity of recording, the vast quantity of speech on social
    media, the power of search - has changed how regular people think about the
    principles of free speech. We believe deeply in those principles and in our right


                                                                             Exhibit 6, Page 316
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 324 of 327 Page ID
                                    #:3216
    to report public information. But we also believe journalists must adjust to
    changing norms, and focus on defending and defining the right to reveal the
    secrets that matter.

    We expect our reporters to consider context in three categories of privacy
    decisions, and to be particularly sensitive when it comes to minors:

    • Search engine indexing: In some cases, we may identify a person by a version of
    their name other than the one that is widely used in searches, or anonymize
    them entirely, if it can be done in a way that does not substantially distort the
    reporting and may protect that person from having, for instance, the worst day
    of their life perpetually define their online identity.

    • Social media: We should be attentive to the intended audience for a social
    media post, and whether vastly increasing that audience reveals an important
    story - or just shames or embarrasses a random person. We should not
    automatically or even typically comply with a poster's original intention - but
    we should be aware of it.

    • Hacked material: We should be particularly attentive with hacked material to
    treat the intention of the hacker as a major part of the story, and to maintain a
    high bar for news value and context of potentially embarrassing personal
    information that is being weaponized.

    Products

    BuzzFeed News writers can accept and may request samples of consumer
    products for evaluation or for photo shoots (as props or construction material).
    These materials should stay at the office or at BuzzFeed's photo studios.

    BuzzFeed News staffers should request media that they are potentially
    interested in writing about (books, screeners, albums, etc.). Physical materials
    are often provided for review purposes, like concert tickets, DVD screeners, etc.

    Pseudonyms

    Freelancers and regular contributors should write under their own names or
    their professional pen names. We may make occasional exceptions for
    freelancers writing on important but sensitive topics, or for correspondents
    working on countries where journalism is dangerous or illegal. If you don't feel


                                                                              Exhibit 6, Page 317
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 325 of 327 Page ID
                                    #:3217
    comfortable publishing under your own name, there are likely problems with
    the story that need to be addressed.

    Selfies

    Selfies are fantastic and you should take them as often as possible with friends
    and loved ones. But BuzzFeed News reporters should use good judgment when
    taking images with their subjects. Ultimately, all staffers should answer this
    question when it comes to photographs: "Would taking a photo with this subject
    undermine the work I'm doing?"

    Source Meetings Over Meals or Drinks

    BuzzFeed staffers should seek to pay costs incurred over the course of an
    interview or source meeting over a meal or drink.

    Travel, Junkets, and Set Visits

    We are happy that we are able to send staffers to report and cover events. If
    there is a journalistic reason for a BuzzFeed News reporter to accept travel
    and/or lodging provided for or arranged by a source, BuzzFeed News will
    reimburse the source with an amount equivalent to what we would have paid for
    commercial travel. Where this isn't feasible, we will disclose where we've
    accepted travel or lodging.




    The Editorial and Business Relationship
    BuzzFeed News relies deeply on the trust of our readers that we are bringing
    them accurate reporting, great storytelling, and useful service - and so we
    maintain a strict and traditional separation between advertising and editorial
    content.

    Ad Campaigns




                                                                            Exhibit 6, Page 318
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 326 of 327 Page ID
                                    #:3218
    We don't write about ads that are running on BuzzFeed unless they are
    genuinely newsworthy.

    BF.com (BFDC)

    As BuzzFeed expands, we're going to be in more situations where BuzzFeed News
    is covering projects of people who have an affiliation with BuzzFeed.com or
    other aspects of the company. When we're writing about someone who is
    affiliated with BFDC in any capacity, we should disclose that relationship.

    This should be done in italics at the bottom of a post in the following way:

    Disclosure: [Name] is an adviser [or another title] to BuzzFeed.com, which is part of
    the same company as BuzzFeed News.

    BuzzFeed Investors

    Our investors have no influence on our reporting, and reporters should not take
    any special note of investors' views or interests. When we cover people who are
    investors in BuzzFeed, typically it is because of their other business interests.
    Editors, not reporters, are responsible for noting whether a subject is an
    investor. In those cases, we should disclose that relationship with a parenthetical
    sentence in the running text after mentioning their name: "([Name/company] is
    an investor in BuzzFeed.}"

    Cross-BuzzFeed Collaboration

    BuzzFeed News maintains a divide between advertising and editorial staff.
    However, management-level editorial employees may be asked to vet certain
    sponsorships or projects. Some forms of advertising - including video
    integrations and advertisements in podcasts - may also involve staffers'
    participation in a clearly disclosed form.

    Distribution Partners

    BuzzFeed has business relationships with platforms ranging from social
    networks to television channels, under which BuzzFeed is paid for content,
    shares in advertising revenue against that content, or has some other
    arrangement. BuzzFeed News staffers should disclose these distribution
    relationships when we are writing about the specific product or program


                                                                               Exhibit 6, Page 319
Case 2:18-cv-08048-SVW-JC Document 100-1 Filed 11/08/19 Page 327 of 327 Page ID
                                    #:3219
    involved in the relationship. For instance, we should disclose that BuzzFeed has a
    Snapchat Discover channel when we are writing about Snapchat Discover as a
    product, or about Snapchat's strategy around media partnerships. It is not
    necessary to disclose this relationship at every mention of the partner. Editors,
    not reporters, are responsible for noting whether a subject is a partner.




    UPDATE
    November 2, 2018, at 11:36 a.m.

    This post now includes guidelines on covering mass shootings, as well as
    updated guidelines on outside income and sourcing.

    UPDATE
    January 5, 2018, at 6:02 a.m.

    This post now includes updated guidelines on customer service complaints,
    fundraising, and political speech, as well as new guidelines on privacy and
    opinion.


                Shani Hilton is the VP of news and programming for BuzzFeed News and is based in New York.

                Contact Shani 0 . Hilton at shani.hilton@buzzfeed.com.

                Got a confidential tip? Submit it here.




                                                                                                   Exhibit 6, Page 320
